Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of July 18, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

     General      1  

SECTION 1.2

     Specific Terms      1  

SECTION 1.3

     Usage of Terms      2  

SECTION 1.4

     [Reserved]      2  

SECTION 1.5

     No Recourse      2  

SECTION 1.6

     Action by or Consent of Noteholders and Certificateholder      2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

     Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

     Representations and Warranties of Seller      4  

SECTION 3.2

     Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

     Protection of Title of Purchaser      8  

SECTION 4.2

     Other Liens or Interests      9  

SECTION 4.3

     Costs and Expenses      10  

SECTION 4.4

     Indemnification      10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

     Repurchase of Receivables upon Breach      11  

SECTION 5.2

     Reassignment of Purchased Receivables      12  

SECTION 5.3

     Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

     Liability of Seller      13  

SECTION 6.2

     Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

     Limitation on Liability of Seller and Others      13  

SECTION 6.4

     Seller May Own Notes or the Certificate      14  

SECTION 6.5

     Amendment      14  

SECTION 6.6

     Notices      15  

SECTION 6.7

     Merger and Integration      15  

SECTION 6.8

     Severability of Provisions      15  

SECTION 6.9

     Intention of the Parties      15  

SECTION 6.10

     Governing Law      16  

SECTION 6.11

     Counterparts      16  

SECTION 6.12

     Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16  

SECTION 6.13

     Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of July 18, 2018, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of July 18, 2018, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2018-3, as
Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means July 18, 2018.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2018-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

4



--------------------------------------------------------------------------------

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 20(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

 

6



--------------------------------------------------------------------------------

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Purchaser, Issuer and the Trust Collateral Agent at
least 60 days’ prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

13



--------------------------------------------------------------------------------

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to GM Financial, 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or (b) in the case of Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive,
Suite 10, Las Vegas, Nevada 89119, Attention: Chief Financial Officer, with a
copy to AFS SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or such other address as
shall be designated by a party in a written notice delivered to the other party
or to the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:     Name: Title:

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

By:     Name: Title:

 

Accepted:

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:     Name: Title:

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458450996      
458677994       111001092432       111002603701       111003560894       
111004475003        111004314038        111004671180        111004784398       
111005099499        111004975514        111005416447        111005571887       
111005692904        111005636902        111005979430        111006144424       
111006592432        111006676930        111006766402     458399144      
458678158       111001092443       111002603723       111003560940       
111004475014        111004314049        111004671269        111004784400       
111005099590        111004975592        111005416458        111005571898       
111005692960        111005637116        111005979519        111006144468       
111006592443        111006676963        111006766413     458409745      
458678182       111001092454       111002584822       111003560962       
111004315613        111004314050        111004671315        111004784466       
111005099691        111004975660        111005416469        111005571988       
111005693084        111005637240        111005979531        111006144570       
111006592498        111006677021        111006766424     458442001      
458688868       111001092476       111002584855       111003583192       
111004315624        111004314094        111004671359        111004784501       
111005099826        111004975750        111005416470        111005572002       
111005693253        111005637509        111005979654        111006144581       
111006592500        111006677087        111006766479     458389939      
458688900       111001092487       111002584934       111003583237       
111004315747        111004314117        111004671506        111004784523       
111005100087        111004975840        111005416504        111005572046       
111005693332        111005637611        111005979700        111006144592       
111006592511        111006677122        111006830886     458453891      
458689122       111001092498       111002584956       111003583316       
111004315792        111004314151        111004671528        111004784556       
111005100188        111004975941        111005416515        111005572103       
111005693376        111005637790        111005979722        111006144671       
111006592645        111006677144        111006830909     458412756      
458689155       111001092522       111002584967       111003583327       
111004315949        111004314195        111004671573        111004784589       
111005100212        111004976010        111005416537        111005572248       
111005693433        111005637970        111005979766        111006144738       
111006592689        111006677199        111006830976     458423407      
458689205       111001092533       111002584989       111003583372       
111004315950        111004314230        111004671595        111004784613       
111005100223        111004976065        111005416548        111005583105       
111005693556        111005677817        111005979812        111006144794       
111006615191        111006677234        111006830998     458456704      
458689239       111001092544       111002585003       111003583383       
111004315972        111004314241        111004671696        111004784624       
111005100289        111004976111        111005416650        111005583150       
111005693624        111005677828        111005979823        111006144806       
111006615269        111006677245        111006831023     458425600      
458689304       111001092566       111002585014       111003583417       
111004316029        111004314342        111004671764        111004784703       
111005100346        111004976436        111005416706        111005583183       
111005693691        111005677839        111005979913        111006170300       
111006615360        111006677278        111006831045     458528452      
458689338       111001026079       111002585025       111003583428       
111004316030        111004314454        111004671854        111004784769       
111005100380        111004976593        111005416807        111005583240       
111005693747        111005677851        111005979980        111006170355       
111006615393        111006677289        111006831067     458528569      
458689387       111001082925       111002585058       111003583451       
111004316041        111004314533        111004672013        111004784770       
111005100414        111004976694        111005416942        111005583284       
111005693792        111005677862        111005980016        111006170377       
111006615405        111006691667        111006831078     458528627      
458689395       111001083140       111002585092       111003583585       
111004316074        111004314746        111004672024        111004784781       
111005100548        111004976751        111005416975        111005583307       
111005693859        111005677895        111005980027        111006170388       
111006615595        111006691814        111006831089     458528650      
458689437       111001083173       111002585104       111003583619       
111004316085        111004314892        111004672136        111004784815       
111005100605        111004976784        111005417000        111005583318       
111005769077        111005678098        111005980038        111006170401       
111006615607        111006692107        111006831102     458528676      
458656063       111001060314       111002585159       111003583811       
111004316197        111004314937        111004672158        111004784882       
111005100672        111004976841        111005417077        111005583385       
111005769112        111005678144        111005980049        111006170423       
111006615618        111006692118        111006831179     458528684      
458656105       111001072250       111002585171       111003583888       
111004316210        111004315196        111004672215        111004784893       
111005100739        111005063018        111005417178        111005583442       
111005769123        111005678166        111005980061        111006170434       
111006615696        111006692129        111006831382     458528742      
458656113       111001083207       111002585294       111003583901       
111004316265        111004315242        111004672237        111004784927       
111004982736        111005063096        111005417189        111005583554       
111005769213        111005678717        111005980139        111006170489       
111006615720        111006692130        111006831393     458528916      
458656139       111001083241       111002585362       111003583934       
111004316377        111004315253        111004672248        111004785029       
111004982804        111005063355        111005214443        111005583598       
111005769404        111005678751        111005980207        111006170502       
111006615764        111006692141        111006831427     458528924      
458656311       111001083263       111002585373       111003583956       
111004316467        111004315422        111004672271        111004785096       
111004982848        111005063502        111005214465        111005583622       
111005769426        111005678829        111005980319        111006170591       
111006615810        111006692174        111006831438     458539392      
458656329       111001083274       111002585384       111003584036       
111004316489        111004315501        111004672338        111004785210       
111004983018        111005063681        111005214690        111005583701       
111005769459        111005678942        111005980320        111006170603       
111006615832        111006692196        111006831450     458539525      
458656378       111001083285       111002585429       111003584092       
111004316513        111004315567        111004672394        111004785322       
111004983041        111005063692        111005215084        111005583723       
111005769505        111005679022        111006002001        111006170658       
111006615876        111006692231        111006831506     458539590      
458656402       111001083320       111002585609       111003584148       
111004316625        111004341690        111004672417        111004785355       
111004983063        111005063771        111005215286        111005479367       
111005769594        111005679381        111006002089        111006170669       
111006615898        111006692275        111006831573     458550415      
458656519       111001083342       111002585632       111003584205       
111004316647        111004341746        111004701432        111004785388       
111004983119        111005063939        111005215376        111005479424       
111005769628        111005679415        111006002146        111006170670       
111006615955        111006527014        111006831618     458550456      
458656618       111001083397       111002585643       111003584227       
111004316872        111004341757        111004701476        111004837476       
111004983175        111005064301        111005215411        111005479446       
111005769684        111005679730        111006002179        111006170715       
111006615988        111006527036        111006831652     458550563      
458667243       111001083500       111002585654       111003584283       
111004316939        111004341779        111004701533        111004837487       
111004983377        111005064334        111005215466        111005479457       
111005769808        111005680361        111006002225        111006170816       
111006616024        111006527069        111006831685     458550589      
458667300       111001083599       111002585698       111003584294       
111004317031        111004341847        111004701612        111004837768       
111004983456        111005064659        111005215477        111005479503       
111005769853        111005680877        111006002258        111006170827       
111006616181        111006527104        111006831708     458550654      
458667367       111001083634       111002585744       111003584306       
111004317042        111004341926        111004701803        111004838141       
111004983489        111005064738        111005215501        111005479569       
111005769976        111005680934        111006002315        111006170849       
111006616215        111006527137        111006831731     458550696      
458667375       111001083645       111002585845       111003584339       
111004317075        111004341937        111004701892        111004838310       
111004983636        111005064862        111005215545        111005479682       
111005770192        111005680978        111006002337        111006170872       
111006616237        111006527317        111006831753     458550811      
458667391       111001083656       111002585913       111003584340       
111004317187        111004342073        111004701926        111004838488       
111004983647        111005065177        111005215590        111005479727       
111005770428        111005680989        111006002359        111006170951       
111006616271        111006527339        111006831786     458551041      
458667417       111001083779       111002585968       111003584362       
111004317222        111004342107        111004702017        111004838534       
111004983692        111005065290        111005215624        111005479839       
111005770518        111005681003        111006002382        111006171008       
111006616282        111006527340        111006831865     458473683      
458667425       111001083960       111002585991       111003584430       
111004343210        111004342129        111004702185        111004838545       
111004983704        111005065346        111005215680        111005479907       
111005770642        111005681126        111006002405        111006171075       
111006616305        111006527395        111006831887     458529294      
458667441       111001083993       111002604128       111003584441       
111004343232        111004342208        111004702219        111004838589       
111004983737        111005065447        111005215691        111005479952       
111005770697        111005681159        111006002416        111006171165       
111006616316        111006527441        111006831911     458529385      
458667524       111001016618       111002586015       111003584463       
111004343287        111004342242        111004702309        111004838635       
111004983939        111005151375        111005215781        111005479996       
111005770709        111005681261        111006002427        111006171176       
111006616361        111006527463        111006831944     458529419      
458667540       111001084051       111002586026       111003584474       
111004343322        111004342309        111004702589        111004838668       
111004983973        111005151791        111005215792        111005480156       
111005770754        111005681317        111006002438        111006171198       
111006616383        111006527474        111006831977     458529435      
458667565       111001084084       111002586037       111003584508       
111004343366        111004342321        111004702646        111004866153       
111004984200        111005151904        111005215848        111005480235       
111005770833        111005681373        111006002449        111006171277       
111006616406        111006527519        111006831999     458529666      
458667615       111001084253       111002586127       111003584531       
111004343434        111004342343        111004702703        111004866580       
111004984244        111005151959        111005215994        111005480280       
111005770989        111005681384        111006002461        111006171356       
111006616495        111006527531        111006832002     458529674      
458667649       111001084264       111002586183       111003584542       
111004343490        111004342398        111004702714        111004866625       
111004984299        111005152006        111005216142        111005480437       
111005771003        111005753384        111006002483        111006171378       
111006616507        111006527564        111006832024     458540143      
458667656       111001084668       111002586251       111003584575       
111004343535        111004342422        111004702792        111004867491       
111004984402        111005152028        111005216175        111005480549       
111005771025        111005753441        111006002517        111006171503       
111006616518        111006527575        111006832046     458540408      
458667722       111001084680       111002586262       111003605568       
111004343557        111004342444        111004702804        111004867558       
111004984457        111005152039        111005216210        111005480662       
111005771328        111005753463        111006002540        111006144828       
111006616653        111006527609        111006832057     458540416      
458667755       111001049726       111002586330       111003605670       
111004343591        111004342466        111004702815        111004867570       
111004984659        111005152084        111005216265        111005480718       
111005771339        111005753553        111006002562        111006144884       
111006616664        111006527676        111006832136     458540424      
458667839       111001029184       111002586420       111003605704       
111004343625        111004342534        111004702848        111004867637       
111004984693        111005152152        111005216377        111005480730       
111005771395        111005753610        111006002584        111006144918       
111006642023        111006527687        111006782736     458540440      
458678299       111001084950       111002586431       111003605760       
111004343647        111004342602        111004702859        111004867963       
111004984716        111005152185        111005216434        111005480897       
111005810872        111005753621        111006002595        111006144930       
111006642034        111006527700        111006782769     458540457      
458678489       111001084961       111002586453       111003605849       
111004344053        111004342882        111004703120        111004868166       
111004984794        111005152488        111005243580        111005480943       
111005810940        111005753643        111006002607        111006145829       
111006642078        111006527722        111006782792     458540465      
458678521       111001084972       111002586486       111003605850       
111004344109        111004342927        111004703186        111004896112       
111005013664        111005152501        111005243636        111005480954       
111005811008        111005753687        111006002618        111006145830       
111006642089        111006527799        111006782804     458540507      
458678752       111001084983       111002586600       111003605939       
111004344378        111004342972        111004703197        111004896235       
111005013899        111005152635        111005243669        111005480998       
111005811020        111005753700        111006002630        111006145885       
111006642102        111006527823        111006782815     458540515      
458678927       111001084994       111002586677       111003605995       
111004344446        111004343007        111004703232        111004896369       
111005014160        111005152714        111005243670        111005481089       
111005811064        111005753733        111006002652        111006145997       
111006642113        111006527834        111006782826     458540648      
458678984       111001085018       111002586699       111003606019       
111004368521        111004343030        111004703355        111004896426       
111005014474        111005152736        111005243816        111005481090       
111005811075        111005753766        111006002719        111006146000       
111006642236        111006527878        111006782859     458551264      
458689478       111001085052       111002586723       111003606031       
111004368891        111004343175        111004703366        111004896572       
111005014485        111005152837        111005243849        111005481102       
111005811086        111005753823        111006002966        111006146022       
111006642258        111006527890        111006782871     458551272      
458689486       111001085074       111002586903       111003606064       
111004369139        111004366787        111004703399        111004896684       
111005014496        111005152860        111005243850        111005481135       
111005811109        111005753968        111006002999        111006146077       
111006642269        111006527902        111006782916     458551355      
458689528       111001085096       111002586936       111003606200       
111004369195        111004366912        111004614255        111004896695       
111005014632        111005153063        111005244086        111005481180       
111005811211        111005754464        111006003080        111006146123       
111006642270        111006527980        111006782983     458551389      
458689692       111001085108       111002586969       111003606233       
111004369993        111004367047        111004614266        111004896707       
111005014676        111005153197        111005244143        111005481225       
111005811301        111005754521        111006003136        111006146134       
111006642326        111006528026        111006783063     458551397      
458689809       111001085119       111002586981       111003606244       
111004370210        111004367205        111004614323        111004897124       
111005014698        111005153300        111005244154        111005481258       
111005811491        111005754688        111006003147        111006146156       
111006642337        111006528059        111006783074     458551587      
458656758       111001085120       111002586992       111003606402       
111004370221        111004367317        111004614367        111004897528       
111005014733        111005153311        111005244378        111005481359       
111005811794        111005754701        111006003192        111006146189       
111006642449        111006528071        111006783096     458529732      
458656774       111001085131       111002587005       111003606446       
111004370254        111004367755        111004614413        111004897539       
111005014755        111005153322        111005244402        111005481360       
111005812032        111005754824        111006003237        111006146213       
111006642461        111006528082        111006783164     458529807      
458656816       111001085153       111002587016       111003606468       
111004370300        111004394137        111004614569        111004897584       
111005014878        111005153401        111005244457        111005481393       
111005812054        111005755049        111006003282        111006171592       
111006642539        111006528127        111006783186     458529880      
458656824       111001085164       111002587027       111003606480       
111004395969        111004394227        111004614637        111004897731       
111005014924        111005153412        111005244480        111005510903       
111005812100        111005755207        111006003305        111006171660       
111006642551        111006528172        111006783298     458529971      
458656907       111001085186       111002587061       111003606503       
111004396230        111004394632        111004614828        111004897786       
111005014979        111005153456        111005244536        111005510914       
111005812144        111005755353        111006003338        111006171682       
111006642720        111006528295        111006783322     458529989      
458657061       111001085210       111002587094       111003606525       
111004396308        111004394665        111004614862        111004932922       
111005014980        111005153467        111005244570        111005510925       
111005812188        111005755500        111006003406        111006171705       
111006642742        111006528307        111006783333     458530151      
458657210       111001085254       111002587218       111003606547       
111004396331        111004394676        111004614952        111004933103       
111005015004        111005182188        111005244592        111005510947       
111005812245        111005755588        111006003417        111006171727       
111006642775        111006528587        111006783355     458540671      
458657335       111001085265       111002587229       111003606592       
111004396375        111004394980        111004614985        111004933620       
111005015138        111005182245        111005244761        111005511005       
111005812256        111005755702        111006003440        111006171783       
111006642786        111006528622        111006783366     458540739      
458657343       111001085276       111002587241       111003627326       
111004396386        111004395475        111004615199        111004933697       
111005015217        111005182278        111005244817        111005511027       
111005812267        111005755825        111006003451        111006171839       
111006642797        111006528677        111006783388     458540796      
458657376       111001085298       111002587319       111003627359       
111004396465        111004421138        111004615212        111004933945       
111005015251        111005182436        111005244840        111005511038       
111005812582        111005755982        111006003462        111006171918       
111006642843        111006528701        111006783445     458540861      
458667896       111001085300       111002587331       111003627360       
111004396577        111004421251        111004615267        111004933967       
111005015352        111005182616        111005244862        111005511061       
111005812773        111005796437        111006003530        111006172065       
111006642898        111006528734        111006783467     458540952      
458667912       111001085322       111002587342       111003627382       
111004396993        111004421284        111004615324        111004934069       
111005015363        111005182650        111005244952        111005511151       
111005812896        111005796459        111005956042        111006172100       
111006643114        111006528802        111006783478     458541067      
458668084       111001085333       111002587364       111003627427       
111004397006        111004421295        111004615469        111004934261       
111005015510        111005182661        111005244974        111005511296       
111005842811        111005796460        111005956143        111006172177       
111006643125        111006551550        111006783524     458541117      
458668100       111001085344       111002587410       111003627618       
111004397040        111004421329        111004615504        111004934317       
111005015543        111005182773        111005273011        111005511410       
111005842822        111005796583        111005956165        111006172199       
111006643169        111006551628        111006783557     458541125      
458668126       111001085355       111002587421       111003627629       
111004397185        111004421330        111004615526        111004934698       
111005015701        111005182863        111005273044        111005511522       
111005842901        111005796651        111005956187        111006172267       
111006643170        111006551639        111006783568     458541190      
458668142       111001074072       111002587443       111003627641       
111004397231        111004421419        111004642414        111004934733       
111005015813        111005182896        111005273268        111005511599       
111005842978        111005796796        111005956198        111006172290       
111006643181        111006551673        111006783669     458551884      
458668175       111001074432       111002587454       111003627742       
111004397398        111004421420        111004642458        111004934823       
111005015868        111005182953        111005273392        111005511690       
111005842989        111005796886        111005956277        111006172302       
111006643237        111006551695        111006783670     458551892      
458668316       111001085366       111002587511       111003627775       
111004424265        111004421431        111004642481        111004934867       
111005015879        111005182975        111005273471        111005511702       
111005843081        111005796932        111005956288        111006172313       
111006643259        111006551707        111006783681     458551926      
458668407       111001085377       111002587544       111003627797       
111004424322        111004421464        111004642515        111004934991       
111004951686        111005183224        111005273505        111005511825       
111005843182        111005796965        111005956301        111006172335       
111006643260        111006551718        111006783692     458552205      
458678992       111001085401       111002587566       111003627809       
111004424377        111004421497        111004642627        111004935093       
111004951710        111005183280        111005273550        111005511881       
111005843250        111005796998        111005956323        111006172357       
111006643406        111006551729        111006783704     458552254      
458679008       111001085412       111002587588       111003627810       
111004424399        111004421554        111004642672        111004935105       
111004951776        111005183370        111005273594        111005511948       
111005843441        111005797023        111005956356        111006172414       
111006643417        111006551730        111006783748     458486248      
458679032       111001085423       111002587599       111003627821       
111004424412        111004421587        111004642683        111004935150       
111004951787        111005183471        111005273718        111005511993       
111005843643        111005797124        111005956389        111006172436       
111006643439        111006551763        111006783760     458530664      
458679099       111001085445       111002587601       111003627854       
111004424489        111004421857        111004642728        111004935161       
111004952148        111005183505        111005273741        111005512028       
111005843654        111005797146        111005956435        111006172447       
111006643473        111006551785        111006783861     458530896      
458679255       111001085467       111002587623       111003627922       
111004424603        111004421958        111004642885        111004935307       
111004952283        111005183572        111005274023        111005512040       
111005843801        111005797157        111005956468        111006172458       
111006643608        111006551808        111006808544     458530946      
458679305       111001085478       111002587757       111003628013       
111004424647        111004421969        111004642919        111004935318       
111004952395        111005183684        111005274124        111005512118       
111005843856        111005797168        111005956503        111006172470       
111006643619        111006551819        111006808555  

 

SCH-A-1



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458530987      
458679321       111001085490       111002587904       111003628103       
111004424669        111004422106        111004643077        111004731963       
111004952463        111005183932        111005274315        111005451985       
111005843946        111005797247        111005956514        111006172537       
111006643709        111006551820        111006808577     458531027      
458679503       111001085502       111002588040       111003628136       
111004424670        111004422375        111004643099        111004731974       
111004952542        111005184045        111005274450        111005452100       
111005843968        111005797269        111005956547        111006172559       
111006643732        111006551831        111006808588     458541414      
458679636       111001085524       111002588185       111003628192       
111004424793        111004422386        111004643189        111004732021       
111004952788        111005184090        111005274461        111005452166       
111005843979        111005797270        111005956592        111006172571       
111006665400        111006551842        111006808656     458541430      
458690203       111001085535       111002588208       111003628237       
111004424805        111004422476        111004643347        111004732054       
111004952856        111005184180        111005274483        111005452201       
111005844059        111005797449        111005956660        111006172694       
111006665422        111006551864        111006808724     458541448      
458690245       111001085546       111002588297       111003628383       
111004424816        111004422522        111004643358        111004732065       
111004952878        111005091378        111005274607        111005452245       
111005844093        111005797528        111005956727        111006172706       
111006665444        111006551886        111006808757     458541513      
458690336       111001085568       111002588310       111003628394       
111004424883        111004422555        111004643404        111004732087       
111004952902        111005091503        111005274641        111005452290       
111005844127        111005797540        111005956783        111006172784       
111006665477        111006551909        111006808869     458541521      
458690419       111001085658       111002588332       111003628495       
111004424995        111004422588        111004643415        111004732098       
111004952946        111005091536        111005274674        111005452313       
111005844217        111005797742        111005956828        111006172885       
111006665488        111006551910        111006808870     458541588      
458690542       111001085681       111003092085       111003628619       
111004425019        111004422623        111004643482        111004732100       
111004952968        111005091738        111005303420        111005452357       
111005844262        111005797764        111005956895        111006172908       
111006665534        111006551921        111006808926     458541612      
458690559       111001085692       111003123136       111003628631       
111004425042        111004526358        111004643550        111004732223       
111004953172        111005091750        111005303442        111005452481       
111005844273        111005797854        111005956952        111006172964       
111006665624        111006551976        111006808937     458541638      
458690583       111001085726       111003124586       111003628642       
111004425187        111004526381        111004643606        111004732245       
111004953206        111005091806        111005303587        111005452537       
111005844329        111005797911        111005957100        111006172997       
111006665691        111006552012        111006808960     458541729      
458690609       111001085737       111003287148       111003628653       
111004425312        111004526426        111004643943        111004732313       
111004953228        111005091851        111005303644        111005452571       
111005844475        111005797922        111005957155        111006173000       
111006665747        111006552168        111006809130     458541786      
458690625       111001085827       111003261555       111003628664       
111004425334        111004526459        111004643998        111004732335       
111004953239        111005091941        111005303756        111005452661       
111005844622        111005798079        111005957166        111006146224       
111006665792        111006552179        111006809141     458541794      
458690799       111001085838       111003264873       111003628721       
111004425356        111004526550        111004644023        111004732380       
111004953318        111005091963        111005303868        111005452728       
111005875367        111005798158        111005957346        111006146268       
111006665804        111006552315        111006809219     458541802      
458657434       111001085850       111003161116       111003628888       
111004425389        111004526897        111004644056        111004732504       
111004953521        111005092043        111005303903        111005452740       
111005875491        111005798192        111006024937        111006146303       
111006665848        111006552337        111006809309     458541810      
458657491       111001085861       111003454436       111003628912       
111004425424        111004526909        111004644067        111004732605       
111004953543        111005092199        111005304027        111005452807       
111005875514        111005798204        111006025039        111006146415       
111006665871        111006552540        111006809343     458541836      
458657541       111001085928       111003454650       111003629104       
111004425446        111004526954        111004644102        111004732627       
111004953622        111005092212        111005304207        111005452852       
111005875547        111005798248        111006025208        111006146437       
111006665882        111006552595        111006809398     458541851      
458657756       111001085939       111003454818       111003649836       
111004425457        111004526965        111004644135        111004732661       
111004953644        111005092313        111005304285        111005452953       
111005875615        111005830560        111006025242        111006146459       
111006665893        111006552720        111006809411     458541943      
458657814       111001085940       111003454942       111003649869       
111004425468        111004527045        111004644214        111004732706       
111004953802        111005092380        111005304320        111005452964       
111005875705        111005830717        111006025321        111006146460       
111006665905        111006552843        111006809455     458552452      
458658044       111001085951       111003455583       111003649948       
111004425558        111004527113        111004542536        111004732751       
111004953903        111005092504        111005304331        111005453011       
111005875727        111005830751        111006025365        111006146493       
111006665927        111006552876        111006809477     458552536      
458658051       111001085973       111003525873       111003649971       
111004450679        111004527247        111004542558        111004732986       
111005043678        111005092638        111005304623        111005453066       
111005875738        111005830863        111006025376        111006146550       
111006665950        111006553136        111006809523     458552650      
458668605       111001086019       111003525884       111003650018       
111004450691        111004527304        111004542660        111004732997       
111005043702        111005092672        111005304768        111005453099       
111005875828        111005830874        111006025398        111006146639       
111006665972        111006553147        111006809578     458552718      
458668795       111001086020       111003526009       111003650041       
111004450725        111004527371        111004542693        111004733099       
111005043937        111005092728        111005304959        111005453112       
111005875907        111005830920        111006025477        111006146684       
111006666030        111006553158        111006809589     458552726      
458668811       111001086042       111003526324       111003650108       
111004450905        111004527393        111004542794        111004733156       
111005044028        111005092751        111005305039        111005453134       
111005875918        111005830942        111006025501        111006146707       
111006666063        111006579268        111006809624     458552759      
458668860       111001086109       111003526380       111003650120       
111004450949        111004527449        111004542806        111004733167       
111005044400        111005092829        111005305040        111005453235       
111005875941        111005831077        111006025512        111006146774       
111006666197        111006579448        111006809668     458552775      
458668910       111001086110       111003548654       111003650153       
111004450972        111004527562        111004542839        111004733246       
111005130327        111005122238        111005334794        111005453336       
111005876043        111005831134        111006025545        111006146820       
111006666221        111006579640        111006809826     458552825      
458668977       111001086154       111003548711       111003650210       
111004451029        111004527630        111004542840        111004733257       
111005130361        111005122317        111005334895        111005453538       
111005876098        111005831167        111006025556        111006146842       
111006666243        111006579684        111006809905     458552874      
458669033       111001086165       111003548722       111003650265       
111004451119        111004527652        111004542918        111004758287       
111005130372        111005122384        111005334985        111005453583       
111005876155        111005831202        111006025567        111006146965       
111006666254        111006579897        111006809938     458552965      
458669041       111001086244       111003548799       111003650300       
111004451175        111004527663        111004542985        111004758333       
111005130406        111005122452        111005335245        111005453921       
111005876177        111005831246        111006025691        111006146987       
111006666298        111006580057        111006809983     458552999      
458669173       111001086255       111003548845       111003650366       
111004451243        111004527809        111004543032        111004758399       
111005130473        111005122474        111005335289        111005453943       
111005876289        111005831268        111006025725        111006147203       
111006666300        111006580079        111006810019     458553013      
458669215       111001086277       111003548935       111003650377       
111004451399        111004527843        111004543380        111004758401       
111005130484        111005122586        111005335379        111005453998       
111005876425        111005831291        111006025758        111006147225       
111006666412        111006580237        111006810042     458553047      
458679842       111001086288       111003549037       111003650467       
111004451434        111004603994        111004543447        111004758445       
111005130529        111005122643        111005335425        111005454348       
111005876447        111005831325        111006025770        111006147359       
111006666445        111006580271        111006728253     458475662      
458680063       111001086301       111003549048       111003650489       
111004451456        111004604007        111004543481        111004758456       
111005130530        111005122687        111005335504        111005454382       
111005876526        111005831448        111006025815        111006147427       
111006666681        111006580293        111006728286     458497583      
458680113       111001086312       111003549059       111003650513       
111004451489        111004604018        111004543504        111004758490       
111005130541        111005122698        111005335537        111005454405       
111005876694        111005831459        111006025859        111006147449       
111006666692        111006580305        111006728310     458531092      
458680246       111001086345       111003549082       111003650557       
111004451524        111004604030        111004543548        111004758546       
111005130563        111005122801        111005335627        111005538611       
111005876739        111005831505        111006025882        111006147461       
111006666715        111006580349        111006728321     458531118      
458680279       111001086356       111003549105       111003650625       
111004451580        111004604041        111004543560        111004758579       
111005130620        111005122867        111005335650        111005538644       
111005876762        111005831527        111006025893        111006147551       
111006666760        111006580406        111006728354     458531225      
458680287       111001086378       111003549161       111003650692       
111004451726        111004604096        111004543649        111004758614       
111005130631        111005123026        111005335739        111005538688       
111005876784        111005831549        111006025905        111006147562       
111006666771        111006580462        111006728376     458531241      
458680295       111001086389       111003549183       111003560984       
111004451838        111004604164        111004543751        111004758681       
111005130664        111005123060        111005335863        111005538745       
111005876795        111005831606        111006025927        111006147630       
111006687796        111006580518        111006728387     458531357      
458680303       111001086390       111003549194       111003560995       
111004451849        111004604197        111004569838        111004758827       
111005130743        111005123082        111005335874        111005538778       
111005876919        111005831628        111006025938        111006147764       
111006687808        111006580552        111006728398     458531449      
458680337       111001086468       111003549217       111003561031       
111004451850        111004604298        111004569872        111004758906       
111005130776        111005123240        111005335896        111005538868       
111005876953        111005831640        111006025961        111006147786       
111006687875        111006580585        111006728400     458531621      
458680386       111001086480       111003549240       111003561176       
111004451928        111004604355        111004569906        111004758939       
111005130787        111005123251        111005335908        111005538880       
111005877000        111005831651        111006025972        111006147797       
111006687886        111006580675        111006728466     458531647      
458680402       111001086491       111003549307       111003561187       
111004451940        111004604399        111004570010        111004758951       
111005130888        111005123262        111005335931        111005538891       
111005877033        111005831965        111006026007        111006147887       
111006687965        111006580709        111006728545     458542057      
458690872       111001086503       111003549352       111003561244       
111004451973        111004604467        111004570098        111004759042       
111005130967        111005123318        111005335953        111005538914       
111005877088        111005831976        111006026018        111006147898       
111006688023        111006580754        111006728578     458542065      
458691177       111001086514       111003549396       111003561255       
111004452019        111004604489        111004570100        111004759053       
111005130978        111005123419        111005335986        111005538925       
111005904214        111005832012        111006026063        111006147922       
111006688045        111006580798        111006728590     458542073      
458691318       111001086547       111003549442       111003561266       
111004452020        111004604546        111004570166        111004759064       
111005130990        111005123475        111005336011        111005538958       
111005904270        111005832034        111006026186        111006148046       
111006688180        111006580934        111006728657     458542149      
458691326       111001086558       111003549453       111003561334       
111004452075        111004604603        111004570199        111004759097       
111005131003        111005123521        111005336145        111005538969       
111005904304        111005832225        111006026209        111006148057       
111006688203        111006580989        111006728703     458542172      
458691441       111001086569       111003549475       111003561345       
111004452457        111004604681        111004570223        111004759187       
111005131036        111005123532        111005336178        111005539016       
111005904416        111005861935        111006026232        111006148079       
111006688326        111006581069        111006728736     458542255      
458691458       111001086592       111003549565       111003561356       
111004452536        111004604704        111004570245        111004759211       
111005131317        111005123576        111005336189        111005539038       
111005904461        111005862048        111006026276        111006173099       
111006688359        111006581092        111006728781     458542271      
458658143       111001086604       111003549600       111003561413       
111004452547        111004604726        111004570289        111004759301       
111005131339        111005123611        111005336213        111005539049       
111005904494        111005862060        111006090592        111006173167       
111006688629        111006581182        111006728792     458542446      
458658192       111001086626       111003549611       111003561435       
111004475058        111004604805        111004570290        111004759390       
111005131362        111005123677        111005336279        111005539151       
111005904528        111005862105        111006090693        111006173190       
111006688641        111006581205        111006728804     458542453      
458658275       111001086637       111003549644       111003561468       
111004475070        111004604849        111004570368        111004759435       
111005131373        111005007274        111005336448        111005539173       
111005904540        111005862149        111006090705        111006173213       
111006688708        111006604391        111006728815     458542487      
458658382       111001086693       111003549723       111003561503       
111004475092        111004604995        111004570380        111004759446       
111005131384        111005007409        111005336505        111005539229       
111005904629        111005862150        111006090727        111006173325       
111006688764        111006604436        111006728871     458542628      
458658390       111001086705       111003549846       111003561570       
111004475104        111004605176        111004570425        111004759457       
111005131441        111005007443        111005366935        111005595265       
111005904652        111005862161        111006090783        111006173358       
111006688775        111006604504        111006728893     458542669      
458658416       111001063687       111003549891       111003561637       
111004475126        111004605277        111004570447        111004759468       
111005131508        111005007498        111005366946        111005595300       
111005904685        111005862172        111006090828        111006173448       
111006688832        111006604638        111006728905     458542719      
458658465       111001086738       111003549947       111003561660       
111004475193        111004605299        111004570492        111004759491       
111005161264        111005007511        111005367004        111005595311       
111005904764        111005862385        111006090840        111006173459       
111006688887        111006604706        111006728927     458542727      
458658481       111001086750       111003549958       111003561705       
111004475227        111004605334        111004570582        111004759581       
111005161297        111005007746        111005367060        111005595333       
111005904922        111005862420        111006090884        111006173471       
111006688898        111006604717        111006728938     458553815      
458658689       111001086761       111003549970       111003561750       
111004475306        111004605345        111004570616        111004759659       
111005161376        111005007803        111005367071        111005595377       
111005904977        111005862532        111006090985        111006173482       
111006688944        111006604762        111006728949     458554201      
458658739       111001086794       111003550107       111003561761       
111004475317        111004605480        111004570649        111004759716       
111005161578        111005007814        111005367194        111005595478       
111005904988        111005862699        111006091032        111006173673       
111006688955        111006604784        111006728994     458554227      
458669264       111001086806       111003550152       111003561952       
111004475362        111004605648        111004570650        111004759749       
111005161635        111005007847        111005367284        111005595502       
111005905024        111005862992        111006091065        111006173684       
111006688977        111006604830        111006729029     458554235      
458669314       111001086817       111003478836       111003562087       
111004475418        111004605693        111004570706        111004759772       
111005161703        111005007869        111005367295        111005595524       
111005905080        111005863083        111006091087        111006173695       
111006689024        111006604841        111006729030     458554334      
458669371       111001086828       111003478847       111003562100       
111004475429        111004605761        111004570740        111004785478       
111005161736        111005007892        111005367532        111005595568       
111005905158        111005863140        111006091199        111006173796       
111006689046        111006604863        111006729041     458554417      
458669678       111001086839       111003478937       111003562111       
111004475474        111004684702        111004570795        111004785489       
111005161815        111005007926        111005367598        111005595715       
111005905248        111005863151        111006091201        111006173820       
111006689057        111006604942        111006729108     458554433      
458669785       111001086851       111003479062       111003562155       
111004475485        111004684869        111004570896        111004785490       
111005161860        111005008073        111005367611        111005595759       
111005905316        111005863162        111006091245        111006173853       
111006514571        111006605033        111006729119     458487683      
458669884       111001086884       111003479174       111003562177       
111004475542        111004684915        111004570919        111004785614       
111005161916        111005008152        111005367666        111005595805       
111005905338        111005863285        111006091256        111006173909       
111006514616        111006605044        111006729142     458509296      
458669900       111001086895       111003479590       111003562234       
111004475553        111004684948        111004571000        111004785681       
111005161961        111005008196        111005367745        111005595928       
111005905383        111005863296        111006091278        111006173910       
111006514672        111006605156        111006729175     458532041      
458680410       111001086918       111003479657       111003562267       
111004475564        111004684971        111004571066        111004785737       
111005162030        111005008253        111005367914        111005617901       
111005905462        111005863342        111006091313        111006173921       
111006514683        111006605202        111006729210     458532132      
458680675       111001086930       111003479826       111003562278       
111004475597        111004685017        111004571112        111004786020       
111005162052        111005008297        111005367958        111005617956       
111005905529        111005863432        111006091324        111006173954       
111006514728        111006605279        111006729232     458532157      
458680741       111001086985       111003480222       111003584643       
111004475632        111004685185        111004571123        111004786031       
111005162120        111005008589        111005367969        111005618171       
111005905530        111005863500        111006091379        111006173976       
111006514739        111006605336        111006729243     458532264      
458680758       111001086996       111003480233       111003584698       
111004475654        111004685219        111004571167        111004786053       
111005162186        111005038009        111005368016        111005618227       
111005905552        111005863566        111006091380        111006174001       
111006514740        111006605370        111006729265     458542982      
458680782       111001087021       111003480367       111003584700       
111004475665        111004685332        111004571178        111004786064       
111005162265        111005038021        111005368117        111005618362       
111005905563        111005863588        111006091391        111006174012       
111006514762        111006605404        111006729276     458542990      
458680824       111001087032       111003503318       111003584777       
111004475698        111004685400        111004571202        111004786109       
111005162377        111005038065        111005368151        111005618474       
111005905585        111005863713        111006091403        111006174225       
111006514841        111006605459        111006729344     458543170      
458680865       111001087043       111003503352       111003584812       
111004475711        111004685455        111004571246        111004786132       
111005162423        111005038098        111005368173        111005572259       
111005905619        111005864051        111006091638        111006174247       
111006514863        111006605516        111006729355     458543246      
458680899       111001087054       111003503363       111003584867       
111004317299        111004685499        111004571279        111004786165       
111005162513        111005038201        111005368511        111005572327       
111005905664        111005864130        111006091683        111006174359       
111006515077        111006605651        111006729366     458543287      
458680915       111001087065       111003503374       111003584957       
111004317323        111004685567        111004571280        111004786211       
111005162614        111005038234        111005368566        111005572608       
111005905721        111005967011        111006091739        111006174393       
111006515099        111006605695        111006729377     458543295      
458680956       111001087087       111003503396       111003584980       
111004317457        111004685804        111004571336        111004786389       
111005162625        111005038526        111005368577        111005572619       
111005905743        111005967123        111006091841        111006174438       
111006515145        111006628195        111006748211     458555208      
458681061       111001087346       111003503420       111003584991       
111004317536        111004685837        111004571426        111004786480       
111005162692        111005038560        111005368588        111005572631       
111005934688        111005967156        111006091931        111006174483       
111006515156        111006628218        111006748255     458555232      
458681095       111001087357       111003503431       111003585015       
111004317558        111004685859        111004571448        111004786604       
111005162704        111005038649        111005368645        111005572709       
111005934712        111005967257        111006091942        111006174540       
111006515167        111006628229        111006748277     458555273      
458691573       111001087379       111003503442       111003585093       
111004317569        111004686063        111004571471        111004786671       
111005070353        111005038784        111005368690        111005572754       
111005934813        111005967268        111006091953        111006174562       
111006515202        111006628230        111006748288  

 

SCH-A-2



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458555307      
458691664       111001087380       111003503565       111003585161       
111004317581        111004686153        111004571550        111004786738       
111005070364        111005038863        111005396994        111005572811       
111005934857        111005967279        111006092055        111006148259       
111006515213        111006628274        111006748299     458555398      
458691755       111001087391       111003503600       111003585239       
111004317604        111004712490        111004519844        111004786749       
111005070397        111005038920        111005397007        111005572822       
111005934879        111005967291        111006113138        111006148327       
111006515224        111006628285        111006748389     458555562      
458691771       111001087403       111003503611       111003585251       
111004317615        111004712557        111004519945        111004786794       
111005070476        111005038997        111005397063        111005572978       
111005934880        111005967347        111006113161        111006148372       
111006515291        111006628296        111006748402     458555570      
458691987       111001087414       111003503688       111003585419       
111004317648        111004712647        111004520026        111004786884       
111005070498        111005039022        111005397142        111005583891       
111005934970        111005967369        111006113183        111006148406       
111006515369        111006628331        111006748424     458555653      
458658887       111001087425       111003503756       111003585420       
111004317659        111004712704        111004520105        111004786985       
111005070623        111005039033        111005397175        111005584027       
111005935005        111005967415        111006113239        111006148428       
111006515381        111006628409        111006748446     458555679      
458658978       111001087447       111003503802       111003585510       
111004317828        111004712748        111004520138        111004787010       
111005070803        111005039347        111005397186        111005584140       
111005935083        111005967426        111006113284        111006148462       
111006515426        111006628421        111006748604     458555695      
458659075       111001087458       111003503936       111003585521       
111004317839        111004712883        111004520150        111004787021       
111005070825        111005039471        111005397197        111005584308       
111005935229        111005967505        111006113341        111006148473       
111006515448        111006628432        111006748637     458555737      
458659182       111001087469       111003504038       111003585532       
111004317918        111004712973        111004520183        111004839041       
111005070960        111005039505        111005397210        111005584410       
111005935241        111005967550        111006113363        111006148495       
111006515460        111006628443        111006748806     458555760      
458659216       111001087515       111003504094       111003585554       
111004318098        111004712995        111004520206        111004839074       
111005071253        111005039516        111005397243        111005584432       
111005935274        111005967572        111006113374        111006148518       
111006515471        111006628454        111006748862     458555836      
458659232       111001087526       111003504184       111003585576       
111004318111        111004713031        111004520240        111004839119       
111005071343        111005039617        111005397265        111005584443       
111005935296        111005967606        111006113431        111006148596       
111006515482        111006628487        111006748884     458555844      
458659240       111001087537       111003504207       111003585644       
111004318740        111004713143        111004520251        111004839153       
111005071422        111005039628        111005397366        111005584454       
111005935342        111005967617        111006113464        111006148664       
111006515527        111006628511        111006749076     458532587      
458659299       111001087548       111003504397       111003585666       
111004318784        111004713176        111004520318        111004839186       
111005071501        111005039639        111005397377        111005584465       
111005935386        111005967718        111006113532        111006148800       
111006515561        111006628566        111006749155     458532603      
458659349       111001087559       111003504690       111003585789       
111004318795        111004713222        111004520644        111004839197       
111005071567        111005039819        111005397568        111005584476       
111005935511        111005967729        111006113543        111006148844       
111006515572        111006628577        111006749188     458532678      
458659471       111001087560       111003504702       111003585824       
111004318874        111004713233        111004520688        111004839209       
111005071589        111005039909        111005397636        111005481731       
111005935533        111005967730        111006113598        111006148923       
111006515583        111006628623        111006749278     458532736      
458659489       111001087571       111003504713       111003585846       
111004318920        111004713323        111004520745        111004839333       
111005071691        111005040114        111005397647        111005481898       
111005935577        111005967763        111006113644        111006149047       
111006515606        111006628634        111006749302     458532769      
458669967       111001087582       111003504791       111003585903       
111004318953        111004713334        111004520857        111004839412       
111005071804        111005040125        111005397658        111005481944       
111005935678        111005967808        111006113666        111006149148       
111006515718        111006628667        111006749324     458532983      
458670056       111001087593       111003504814       111003607054       
111004319033        111004713367        111004520891        111004839737       
111005071916        111005040204        111005397704        111005481966       
111005935724        111005968012        111006113712        111006149159       
111006515763        111006628678        111006749346     458533049      
458670122       111001043450       111003504825       111003607065       
111004319077        111004713389        111004520936        111004839827       
111005071938        111005040215        111005397715        111005482068       
111005935746        111005968078        111006113789        111006149171       
111006515785        111006628689        111006749357     458543451      
458670478       111001087627       111003504904       111003607076       
111004319099        111004713413        111004520958        111004839928       
111005072401        111005345190        111005397760        111005482147       
111005935779        111005968090        111006113802        111006149249       
111006515842        111006628690        111006749368     458543535      
458670536       111001087650       111003504948       111003607087       
111004319178        111004713503        111004520970        111004839939       
111005072557        111005345279        111005397849        111005482158       
111005935858        111005968113        111006113813        111006149250       
111006515853        111006628713        111006749380     458543592      
458670544       111001087661       111003505017       111003607098       
111004344648        111004713514        111004521072        111004839940       
111005100885        111005345291        111005397861        111005482226       
111005935870        111005968135        111006113824        111006149395       
111006515864        111006628757        111006749391     458543626      
458670569       111001087683       111003505040       111003607100       
111004345537        111004713615        111004521184        111004839984       
111005100908        111005345336        111005397894        111005482338       
111005935892        111005968269        111006113835        111006149418       
111006515875        111006628768        111006749458     458543659      
458681251       111001087694       111003409043       111003607111       
111004345560        111004713637        111004521342        111004840087       
111005100919        111005345437        111005397962        111005482608       
111005935926        111005968292        111006113857        111006149508       
111006515897        111006628780        111006749469     458543840      
458681491       111001087728       111003409166       111003607122       
111004345605        111004713648        111004521364        111004840100       
111005101190        111005345516        111005398143        111005482664       
111005935971        111005968304        111006113970        111006149575       
111006515932        111006628791        111006749537     458543949      
458681517       111001087740       111003431408       111003607133       
111004371200        111004713682        111004521375        111004840111       
111005101213        111005345538        111005398222        111005482754       
111005935982        111005968315        111006114016        111006149586       
111006515976        111006628825        111006709825     458543998      
458681566       111001087751       111003431666       111003607155       
111004371277        111004713761        111004521410        111004840199       
111005101415        111005345549        111005398244        111005482844       
111005935993        111005968326        111006114027        111006149676       
111006516045        111006628858        111006709836     458544053      
458681681       111001087762       111003431701       111003607166       
111004371806        111004713862        111004593778        111004840278       
111005101538        111005345583        111005398299        111005482866       
111005936118        111005968348        111006114083        111006149812       
111006540031        111006654330        111006709904     458544061      
458681715       111001087773       111003431723       111003607177       
111004372032        111004713895        111004593790        111004840346       
111005101561        111005345617        111005398390        111005483216       
111005936174        111005968427        111006114140        111006149823       
111006540110        111006654385        111006709948     458544103      
458659570       111001087795       111003431756       111003607199       
111004397590        111004714278        111004593958        111004840470       
111005101572        111005345628        111005398435        111005483261       
111005936219        111006035209        111006114162        111006149856       
111006540121        111006654408        111006709959     458556636      
458659661       111001087807       111003431914       111003607212       
111004397747        111004714313        111004594027        111004840492       
111005101684        111005346056        111005419473        111005483283       
111005936242        111006035232        111006114285        111006174595       
111006540132        111006654453        111006710007     458556750      
458659729       111001087818       111003432049       111003607223       
111004397871        111004626618        111004594117        111004840515       
111005101695        111005346179        111005419484        111005483395       
111005936264        111006035243        111006114296        111006174663       
111006540187        111006654464        111006710018     458556818      
458659851       111001087863       111003456517       111003607234       
111004398029        111004626753        111004594139        111004840537       
111005101808        111005346258        111005419631        111005483542       
111005648028        111006035265        111006114320        111006174708       
111006540244        111006654600        111006710063     458556883      
458659885       111001087920       111003456573       111003607256       
111004398096        111004626764        111004594140        111004840548       
111005101831        111005346382        111005419642        111005483564       
111005648040        111006035377        111006114331        111006174720       
111006540299        111006654622        111006710096     458556982      
458659943       111001087986       111003456630       111003607267       
111004398355        111004626810        111004594151        111004840605       
111005101853        111005346562        111005419686        111005512433       
111005648073        111006035388        111006114410        111006174731       
111006540356        111006654802        111006710119     458557006      
458660065       111001087997       111003456911       111003607278       
111004398502        111004626832        111004594162        111004840638       
111005102225        111005346719        111005419721        111005512758       
111005648107        111006035401        111006114555        111006174742       
111006540389        111006654813        111006710142     458557055      
458660073       111001088022       111003456944       111003607290       
111004398546        111004626911        111004594173        111004868201       
111005102247        111005346944        111005419732        111005512871       
111005648185        111006035412        111006044748        111006174753       
111006540402        111006654857        111006710153     458557089      
458660131       111001088066       111003457035       111003607346       
111004398658        111004626922        111004594195        111004868245       
111005102258        111005347068        111005419912        111005513197       
111005648196        111006035456        111006044760        111006174797       
111006540480        111006654868        111006710243     458500022      
458660156       111001088077       111003457552       111003607492       
111004399277        111004626999        111004594229        111004868447       
111005102315        111005347226        111005419967        111005513287       
111005648208        111006035478        111006044771        111006174810       
111006540503        111006654914        111006710300     458533163      
458660172       111001088112       111003457585       111003607504       
111004425592        111004627192        111004594263        111004868526       
111005102450        111005347271        111005419978        111005513311       
111005648219        111006035502        111006044782        111006174843       
111006540536        111006654981        111006710311     458533312      
458670635       111001088134       111003457620       111003607605       
111004425659        111004627204        111004594296        111004868650       
111005102517        111005347383        111005420015        111005513333       
111005648242        111006035513        111006044838        111006174865       
111006540558        111006655094        111006710401     458533403      
458670643       111001088145       111003457664       111003607649       
111004425750        111004627259        111004594308        111004868694       
111005102562        111005347417        111005420026        111005513399       
111005648253        111006035625        111006044883        111006174922       
111006540705        111006655117        111006710445     458533429      
458670650       111001088178       111003457710       111003629159       
111004425839        111004627271        111004594319        111004868807       
111004984918        111005374136        111005420138        111005513580       
111005648264        111006035647        111006044894        111006174944       
111006540750        111006655308        111006710456     458533528      
458670767       111001088190       111003457743       111003629205       
111004425907        111004627282        111004594331        111004868874       
111004984930        111005374158        111005420217        111005513681       
111005648286        111006035726        111006044973        111006175024       
111006540794        111006655375        111006710489     458533593      
458670841       111001088202       111003457877       111003629227       
111004425930        111004627293        111004594397        111004868964       
111004984963        111005374170        111005420239        111005513805       
111005648297        111006035771        111006044984        111006175046       
111006540817        111006655410        111006710502     458544160      
458670882       111001088224       111003527145       111003629238       
111004426021        111004627428        111004594421        111004869112       
111004984985        111005374338        111005420273        111005513872       
111005648512        111006035793        111006045008        111006175091       
111006540884        111006655498        111006710524     458544194      
458670890       111001088246       111003527336       111003629261       
111004426076        111004627440        111004594432        111004869459       
111004984996        111005374350        111005420587        111005513940       
111005648545        111006035805        111006045019        111006175103       
111006541009        111006655500        111006710771     458544277      
458670981       111001088291       111003527370       111003629272       
111004426111        111004627462        111004594454        111004869965       
111004985155        111005374383        111005420633        111005513962       
111005648556        111006035872        111006045042        111006175136       
111006541043        111006655511        111006710782     458544368      
458671005       111001044057       111003527381       111003629340       
111004426144        111004627631        111004594476        111004898282       
111004985201        111005374451        111005420666        111005513995       
111005648578        111006035995        111006045053        111006175204       
111006541054        111006655645        111006710850     458544392      
458671054       111001077086       111003527404       111003629395       
111004426166        111004627686        111004594487        111004898406       
111004985290        111005374484        111005420677        111005514042       
111005648590        111006036008        111006045097        111006175215       
111006541098        111006655678        111006710973     458544533      
458671062       111001088303       111003527415       111003629407       
111004426199        111004627710        111004594522        111004899047       
111004985302        111005374574        111005420756        111005514097       
111005648624        111006036211        111006045110        111006175293       
111006541100        111006655746        111006710995     458544558      
458671120       111001088347       111003527437       111003629430       
111004426201        111004627732        111004594544        111004899238       
111004985313        111005374710        111005420767        111005514110       
111005648657        111006036288        111006045121        111006175530       
111006541111        111006655791        111006711064     458544574      
458681921       111001088358       111003527448       111003629474       
111004426313        111004627754        111004672585        111004899317       
111004985357        111005374743        111005420824        111005514143       
111005648714        111006036345        111006045132        111006128853       
111006541144        111006655803        111006711110     458544632      
458682010       111001088381       111003527482       111003629564       
111004426335        111004627765        111004672721        111004899496       
111004985368        111005375036        111005420835        111005514211       
111005648725        111006036356        111006045165        111006128864       
111006541199        111006655814        111006711244     458544640      
458682028       111001088392       111003527505       111003629643       
111004426380        111004627822        111004672754        111004899519       
111004985380        111005375069        111005420891        111005514222       
111005648747        111006099715        111006045211        111006128897       
111006541379        111006656028        111006766491     458544749      
458682051       111001088426       111003527527       111003629665       
111004426560        111004627866        111004672800        111004899902       
111004985403        111005375261        111005420947        111005514244       
111005648758        111006099760        111006045301        111006128910       
111006541403        111006656118        111006766525     458544780      
458682085       111001088437       111003527549       111003629698       
111004426616        111004627934        111004672877        111004899924       
111004985447        111005375272        111005420969        111005514255       
111005648769        111006099782        111006045312        111006128932       
111006541414        111006656130        111006766536     458557972      
458682200       111001088448       111003527550       111003629722       
111004426638        111004628014        111004672888        111004900286       
111004985515        111005375418        111005421027        111005514288       
111005648770        111006099849        111006045514        111006128943       
111006541481        111006656174        111006766569     458558053      
458682291       111001088459       111003527561       111003629733       
111004426683        111004628025        111004672990        111004937680       
111004985593        111005375441        111005421128        111005514323       
111005693893        111006099850        111006045547        111006128998       
111006541504        111006677346        111006766604     458558137      
458682309       111001088471       111003527572       111003629823       
111004426717        111004628092        111004673294        111004937725       
111004985605        111005375632        111005421184        111005454539       
111005693961        111006099861        111006045570        111006129045       
111006541571        111006677458        111006766648     458558178      
458682374       111001088505       111003527583       111003629890       
111004426975        111004628193        111004673418        111004937758       
111004985773        111005375687        111005421241        111005454573       
111005693983        111006099906        111006045592        111006129067       
111006541784        111006677481        111006766693     458558228      
458682416       111001088549       111003527594       111003629935       
111004426986        111004628272        111004673429        111004937804       
111004985829        111005375812        111005216557        111005454607       
111005694018        111006099940        111006045648        111006129090       
111006565465        111006677548        111006766727     458558236      
458682432       111001088583       111003550220       111003629979       
111004427022        111004628306        111004673452        111004937826       
111004985874        111005375856        111005216636        111005454641       
111005694041        111006099984        111006045671        111006129135       
111006565476        111006677571        111006766806     458558418      
458682473       111001088628       111003550286       111003630016       
111004427066        111004653113        111004673542        111004937848       
111004985942        111005403656        111005216681        111005454696       
111005694108        111006100044        111006045738        111006129191       
111006565500        111006677605        111006766828     458558525      
458682481       111001088662       111003550310       111003630049       
111004427123        111004653135        111004673665        111004937882       
111004986044        111005403678        111005216726        111005454719       
111005694120        111006100077        111006045794        111006129214       
111006565656        111006677683        111006766862     458558566      
458693017       111001088718       111003550501       111003630061       
111004427156        111004653146        111004673687        111004937893       
111004986099        111005403689        111005216973        111005454731       
111005694210        111006100101        111006045839        111006129225       
111006565689        111006677739        111006766884     458533916      
458693082       111001088730       111003550534       111003630094       
111004427167        111004653191        111004673755        111004937905       
111004986134        111005403724        111005217031        111005454764       
111005694276        111006100336        111006045851        111006129258       
111006565713        111006677795        111006766952     458533940      
458693132       111001088819       111003550545       111003630117       
111004427235        111004653214        111004673878        111004937938       
111004986167        111005403768        111005217110        111005454775       
111005694423        111006100404        111006045873        111006129269       
111006565724        111006677829        111006766974     458533973      
458693140       111001088831       111003550578       111003630139       
111004452592        111004653258        111004673946        111004937994       
111004986213        111005403780        111005217165        111005454797       
111005694456        111006100415        111006045884        111006129270       
111006565735        111006677896        111006767032     458534047      
458693157       111001088909       111003550589       111003630151       
111004452615        111004653304        111004673968        111004938018       
111004986369        111005403881        111005217233        111005454809       
111005694546        111006100482        111006045996        111006129304       
111006565858        111006677920        111006767111     458534146      
458693199       111001077480       111003550657       111003630173       
111004452716        111004653382        111004674060        111004938120       
111004986460        111005403892        111005217390        111005454810       
111005694647        111006100505        111006046009        111006129315       
111006565870        111006677964        111006767133     458534252      
458693231       111001089023       111003550703       111003630296       
111004452749        111004653450        111004674071        111004938153       
111004986651        111005403926        111005217514        111005454843       
111005694670        111006100516        111006067877        111006129348       
111006565892        111006677986        111006767201     458534286      
458693249       111001089034       111003550714       111003630331       
111004452918        111004653461        111004674082        111004938175       
111004986662        111005403959        111005217536        111005454876       
111005694940        111006100673        111006067934        111006129360       
111006565937        111006678000        111006767212     458534344      
458693256       111001089045       111003550747       111003630386       
111004452996        111004653472        111004674183        111004938221       
111004986729        111005404141        111005217569        111005454933       
111005694973        111006100684        111006067990        111006129382       
111006566073        111006678011        111006767267     458544822      
458693272       111001089067       111003550859       111003650737       
111004453098        111004653483        111004674194        111004938232       
111004986752        111005404152        111005217693        111005455002       
111005695053        111006100695        111006068069        111006129472       
111006566118        111006678066        111006767289     458544848      
458693322       111001089078       111003550916       111003651042       
111004453144        111004653506        111004674217        111004938254       
111005016049        111005404264        111005217705        111005455057       
111005695064        111006100718        111006068070        111006129483       
111006566141        111006678145        111006767290     458544863      
458693348       111001089135       111003550927       111003651064       
111004453188        111004653539        111004674239        111004938311       
111005016061        111005404310        111005217749        111005455091       
111005695132        111006100729        111006068148        111006129528       
111006566152        111006678156        111006767313     458544962      
458693397       111001089146       111003550994       111003651097       
111004453267        111004653595        111004674307        111004938355       
111005016072        111005404321        111005217817        111005455125       
111005695165        111006100763        111006068159        111006129539       
111006566163        111006678189        111006767403  

 

SCH-A-3



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458544996      
458649043       111001089157       111003551018       111003651121       
111004453289        111004653629        111004674408        111004938366       
111005016139        111005404343        111005217941        111005455215       
111005695693        111006100774        111006068171        111006129607       
111006566220        111006678246        111006767414     458545043      
458649100       111001089179       111003551041       111003651233       
111004453357        111004653674        111004674532        111004938388       
111005016184        111005404376        111005218065        111005455259       
111005695750        111006100831        111006068182        111006129618       
111006566253        111006678257        111006767425     458545068      
458649241       111001089191       111003551063       111003651266       
111004453469        111004653720        111004703704        111004938399       
111005016230        111005404422        111005245010        111005455428       
111005695884        111006123353        111006068261        111006129685       
111006566297        111006678279        111006767447     458545076      
458649449       111001089236       111003551085       111003651301       
111004453559        111004653764        111004703861        111004938412       
111005016308        111005404466        111005245043        111005455518       
111005696054        111006123443        111006068294        111006129764       
111006566309        111006678314        111006767458     458545092      
458649555       111001089247       111003551153       111003675262       
111004453616        111004653775        111004703951        111004938478       
111005016397        111005404488        111005245201        111005455664       
111005696065        111006123522        111006068317        111006129887       
111006566343        111006678369        111006767504     458559341      
458660206       111001089258       111003551164       111003562289       
111004453638        111004653786        111004704075        111004938490       
111005016409        111005404499        111005245403        111005455855       
111005696245        111006123555        111006068395        111006130047       
111006566387        111006678381        111006767559     458559390      
458660222       111001089292       111003551210       111003562313       
111004453672        111004653809        111004704086        111004938524       
111005016465        111005404590        111005245548        111005456047       
111005696289        111006123634        111006068441        111006149980       
111006566444        111006678404        111006767560     458559416      
458660339       111001089304       111003551232       111003562504       
111004453773        111004653810        111004704198        111004938546       
111005016498        111005404983        111005245559        111005456070       
111005696290        111006123656        111006068485        111006150140       
111006566501        111006678437        111006767605     458559424      
458660362       111001089359       111003551254       111003562571       
111004453908        111004653832        111004704255        111004938603       
111005016500        111005405085        111005245593        111005456081       
111005696368        111006123724        111006068564        111006150207       
111006566567        111006678460        111006767649     458559432      
458660495       111001089405       111003551377       111003562829       
111004453920        111004653843        111004704277        111004938614       
111005016612        111005405153        111005245627        111005456137       
111005696447        111006123757        111006068643        111006150331       
111006566613        111006678482        111006767661     458559481      
458660511       111001089450       111003551399       111003562852       
111004453953        111004653854        111004704301        111004938658       
111005016690        111005405355        111005245661        111005456249       
111005696773        111006123779        111006068654        111006150386       
111006566668        111006678628        111006767672     458559499      
458660552       111001089483       111003551401       111003562885       
111004454022        111004653876        111004704356        111004938704       
111005016948        111005405546        111005245739        111005456328       
111005697202        111006123803        111006068700        111006150397       
111006566826        111006678662        111006767706     458559523      
458660644       111001089494       111003551412       111003562919       
111004454112        111004653887        111004704413        111004938737       
111005017107        111005405557        111005245751        111005456339       
111005697280        111006123814        111006068801        111006150432       
111006567119        111006678673        111006767762     458559531      
458660693       111001089506       111003551434       111003562920       
111004454189        111004653900        111004704479        111004938771       
111005017185        111005405614        111005245841        111005456340       
111005771542        111006123836        111006068823        111006150476       
111006567131        111006694064        111006767784     458559549      
458660743       111001089517       111003551445       111003562975       
111004454190        111004653911        111004704491        111004939143       
111005017321        111005405636        111005245874        111005456452       
111005771564        111006123892        111006068845        111006150511       
111006567265        111006694109        111006767841     458559697      
458660875       111001089528       111003551535       111003563066       
111004454415        111004653922        111004704536        111004939233       
111005017376        111005405704        111005246000        111005539320       
111005771665        111006123904        111006068902        111006150566       
111006567300        111006694121        111006832215     458559705      
458671450       111001089539       111003551580       111003563088       
111004454426        111004653966        111004704547        111004939255       
111005017422        111005194888        111005246189        111005539353       
111005771878        111006123926        111006068935        111006150656       
111006567355        111006694154        111006832226     458559721      
458671484       111001089540       111003551591       111003585958       
111004454460        111004654002        111004704581        111004939301       
111005017534        111005194912        111005246202        111005539375       
111005772060        111006123959        111006068946        111006150881       
111006567388        111006694200        111006832237     458559747      
458671500       111001089551       111003551614       111003585969       
111004454505        111004654046        111004704659        111004939312       
111005017725        111005195014        111005246213        111005539386       
111005772105        111006124006        111006069015        111006150971       
111006592713        111006694312        111006832248     458559788      
458671526       111001089562       111003551636       111003585992       
111004500530        111004654057        111004704693        111004939356       
111005017961        111005195104        111005246235        111005539432       
111005772116        111006124040        111006069026        111006151039       
111006592757        111006694435        111006832305     458559796      
458671534       111001089573       111003551670       111003586005       
111004500552        111004654068        111004704738        111004939367       
111004953936        111005195137        111005246291        111005539498       
111005772127        111006124051        111006069059        111006151231       
111006592768        111006694727        111006832372     458559804      
458671542       111001089584       111003551726       111003586027       
111004500563        111004654125        111004704828        111004939435       
111004954207        111005195160        111005246325        111005539623       
111005772453        111006124095        111006069082        111006151253       
111006592780        111006694750        111006832507     458559861      
458671641       111001089595       111003551760       111003586038       
111004500619        111004654170        111004704851        111004733505       
111004954241        111005195205        111005246404        111005539690       
111005772611        111006124219        111006069149        111006151400       
111006592825        111006695009        111006832529     458559895      
458671765       111001089618       111003551827       111003586050       
111004500675        111004654204        111004704918        111004733549       
111004954252        111005195216        111005246460        111005539713       
111005772880        111006124231        111006069161        111006151411       
111006592869        111006695122        111006832620     458559911      
458671773       111001089629       111003480402       111003586061       
111004500743        111004654237        111004704941        111004733550       
111004954274        111005195485        111005246482        111005539746       
111005773173        111006124264        111005980331        111006151488       
111006592881        111006695133        111006832631     458560018      
458682499       111001089630       111003480457       111003586072       
111004500822        111004654271        111004704963        111004733583       
111004954319        111005195520        111005246493        111005539836       
111005773218        111006124321        111005980443        111006151556       
111006592892        111006695201        111006832686     458490323      
458682523       111001089641       111003480761       111003586139       
111004500877        111004654305        111004705032        111004733606       
111004954353        111005195553        111005274685        111005539869       
111005773274        111006124354        111005980487        111006151589       
111006592904        111006695256        111006832721     458534500      
458682531       111001011523       111003481166       111003586151       
111004500899        111004654361        111004705087        111004733707       
111004954443        111005195643        111005274810        111005539881       
111005773432        111006124376        111005980498        111006151624       
111006592937        111006695289        111006832800     458534658      
458682549       111001089674       111003481560       111003586218       
111004500945        111004654394        111004705155        111004733785       
111004954511        111005195687        111005274832        111005539926       
111005773443        111006124499        111005980500        111006151646       
111006592960        111006695290        111006832833     458534690      
458682671       111001089696       111003481683       111003586241       
111004500978        111004654406        111004705177        111004733886       
111004954623        111005195711        111005274876        111005540018       
111005773487        111006124523        111005980522        111006151668       
111006593051        111006695302        111006832888     458534757      
458682739       111001089708       111003481841       111003586274       
111004500989        111004654439        111004615739        111004733987       
111004954656        111005195766        111005274911        111005540030       
111005773522        111006124578        111005980544        111006151680       
111006593354        111006695324        111006833025     458534880      
458682747       111001089719       111003482033       111003586285       
111004501003        111004654462        111004615751        111004734012       
111004954791        111005195799        111005275002        111005540074       
111005773566        111006124602        111005980577        111006151848       
111006593376        111006695469        111006833058     458534914      
458682804       111001089720       111003505141       111003586342       
111004501014        111004654473        111004615784        111004734078       
111004954803        111005196082        111005275079        111005541323       
111005773577        111006055021        111005980623        111006151893       
111006593400        111006695492        111006833069     458534930      
458682838       111001089742       111003505185       111003586353       
111004501025        111004654518        111004616000        111004734089       
111004954904        111005196431        111005275103        111005541334       
111005773735        111006055032        111005980645        111006175822       
111006593499        111006695548        111006833070     458534955      
458682861       111001089753       111003505208       111003586397       
111004501137        111004554933        111004616011        111004734135       
111004954915        111005196543        111005275136        111005541345       
111005773915        111006055098        111005980656        111006175833       
111006593512        111006695593        111006833148     458534997      
458682887       111001089786       111003505231       111003586409       
111004501160        111004554944        111004616358        111004734179       
111004954926        111005224466        111005275350        111005541413       
111005773960        111006055380        111005980667        111006175844       
111006593534        111006695661        111006833182     458535135      
458682911       111001089854       111003505275       111003586443       
111004501193        111004555035        111004616561        111004734191       
111004955006        111005224477        111005275372        111005541435       
111005774040        111006055403        111005980757        111006175934       
111006593556        111006695739        111006833193     458535143      
458683026       111001089865       111003505387       111003586522       
111004501317        111004555091        111004616594        111004734214       
111004955039        111005224501        111005275394        111005596233       
111005812975        111006055425        111005980814        111006175990       
111006593590        111006695908        111006833216     458545597      
458683059       111001089876       111003505499       111003586544       
111004501339        111004555215        111004616695        111004734405       
111004955118        111005224804        111005275462        111005596255       
111005813167        111006055458        111005980858        111006176025       
111006593646        111006695919        111006833227     458545662      
458683083       111001089911       111003505534       111003586577       
111004501384        111004555282        111004616707        111004734449       
111004955130        111005224826        111005275473        111005596266       
111005813279        111006055470        111005980881        111006176069       
111006593657        111006528857        111006833238     458545746      
458683174       111001089922       111003505602       111003586601       
111004501687        111004555305        111004616897        111004734472       
111004955163        111005224972        111005275507        111005596299       
111005813291        111006055481        111005980904        111006176081       
111006593668        111006528868        111006833249     458545951      
458872645       111001089933       111003505624       111003586612       
111004501722        111004555349        111004617056        111004734506       
111004955185        111005225029        111005275541        111005596334       
111005813336        111006055537        111005980926        111006176160       
111006593680        111006528903        111006833283     458545985      
458857604       111001089944       111003505657       111003586689       
111004501766        111004555350        111004617090        111004734595       
111004955231        111005225120        111005275552        111005596413       
111005813358        111006055559        111005980937        111006176182       
111006593714        111006528947        111006833317     458546140      
458942067       111001090227       111003505680       111003586702       
111004501845        111004555372        111004617146        111004734629       
111004955253        111005225164        111005275675        111005596435       
111005813415        111006055605        111005980948        111006176193       
111006593769        111006529005        111006833339     458546165      
459207643       111001090340       111003505871       111003586713       
111004501890        111004555462        111004617168        111004734630       
111004955297        111005225186        111005275709        111005596457       
111005813426        111006055638        111005980993        111006176227       
111006593770        111006529038        111006833362     458560059      
459341525       111001090362       111003505916       111003586724       
111004501979        111004555473        111004617179        111004734685       
111004955321        111005225221        111005275800        111005596491       
111005813583        111006055650        111005981040        111006176306       
111006593804        111006529050        111006833384     458560067      
459409553       111001090373       111003505972       111003586735       
111004502071        111004555518        111004617214        111004759840       
111004955400        111005225333        111005275811        111005596503       
111005813651        111006055706        111005981062        111006176429       
111006593859        111006529106        111006833418     458560091      
459594172       111001090407       111003505983       111003586779       
111004502150        111004555563        111004617225        111004759884       
111004955444        111005225445        111005275877        111005596514       
111005813741        111006055751        111005981107        111006176508       
111006593983        111006529173        111006833430     458560125      
459588018       111001090430       111003506142       111003586791       
111004502228        111004555620        111004617258        111004759952       
111004955477        111005225490        111005275888        111005596536       
111005813785        111006055784        111005981141        111006176531       
111006594007        111006529263        111006833508     458560158      
459622577       111001090463       111003506153       111003586825       
111004502307        111004555642        111004617269        111004760033       
111004955501        111005225580        111005275990        111005596592       
111005813808        111006055863        111005981208        111006176553       
111006616811        111006529331        111006833542     458560182      
459923413       111001090508       111003506164       111003586869       
111004319202        111004555923        111004617315        111004760246       
111004955556        111005225692        111005276014        111005618575       
111005813819        111006055908        111005981264        111006176632       
111006616888        111006529342        111006833575     458560240      
459891057       111001090519       111003506243       111003586870       
111004319291        111004555945        111004617382        111004760279       
111005044422        111005225704        111005276081        111005618665       
111005813831        111006055942        111005981297        111006176698       
111006616899        111006529386        111006833586     458560299      
459909735       111001090553       111003506298       111003586960       
111004319303        111004555990        111004617438        111004760291       
111005044433        111005225928        111005276159        111005618698       
111005813886        111006055953        111005981309        111006473474       
111006616945        111006529498        111006833597     458560315      
460147721       111001090564       111003506322       111003586982       
111004319336        111004556058        111004644416        111004760404       
111005044578        111005251961        111005276171        111005618755       
111005813897        111006055964        111005981310        111006473744       
111006616990        111006529566        111006833621     458560323      
460453491       111001090575       111003506355       111003586993       
111004319415        111004556069        111004644483        111004760437       
111005044590        111005251994        111005276227        111005618823       
111005813932        111006055997        111005981365        111006473788       
111006617003        111006529599        111006833632     458560372      
460457369       111001090586       111003409762       111003587017       
111004319437        111004556159        111004644584        111004760460       
111005044859        111005252063        111005276249        111005618834       
111005813976        111006056099        111005981444        111006473799       
111006617047        111006529612        111006833654     458560414      
460604176       111001117991       111003409795       111003607829       
111004319448        111004556249        111004644652        111004760550       
111005044871        111005252108        111005305354        111005618946       
111005814001        111006056123        111006003552        111006473980       
111006617069        111006529656        111006852082     458560422      
460772551       111001141426       111003409829       111003607863       
111004319482        111004556283        111004644753        111004760583       
111005044905        111005252333        111005305376        111005618957       
111005814102        111006056291        111006003596        111006474059       
111006617070        111006529757        111006784031     458560570      
460794332       111001165815       111003409874       111003607885       
111004319572        111004556294        111004644775        111004760628       
111005045007        111005252513        111005305387        111005618980       
111005814113        111006056314        111006003608        111006474194       
111006617104        111006529779        111006784042     458560588      
460796782       111001166546       111003409953       111003607908       
111004319606        111004556340        111004644843        111004760639       
111005045096        111005252580        111005305477        111005619004       
111005814179        111006056358        111006003675        111006474251       
111006617159        111006529814        111006784165     458560620      
460787708       111001119443       111003409964       111003607975       
111004319707        111004556395        111004644955        111004760707       
111005045164        111005252805        111005305512        111005619026       
111005814247        111006077632        111006003686        111006474295       
111006617160        111006529836        111006784187     458560646      
460799836       111001143710       111003409997       111003608000       
111004319718        111004556519        111004644988        111004760718       
111005045175        111005252861        111005305613        111005619059       
111005814258        111006077777        111006003710        111006474431       
111006617193        111006529858        111006784198     458560679      
461004483       111001155971       111003410001       111003608066       
111004319752        111004504196        111004645057        111004760763       
111005045276        111005252917        111005305657        111005619060       
111005814304        111006077788        111006003743        111006474734       
111006617283        111006529881        111006784200     458535374      
461156390       111001180171       111003410023       111003608077       
111004319763        111004504219        111004645181        111004760785       
111005045366        111005252928        111005305769        111005619071       
111005814326        111006077889        111006003765        111006474790       
111006617306        111006529960        111006784288     458535549      
461169294       111001144294       111003410078       111003608088       
111004319774        111004504286        111004645237        111004760796       
111005045535        111005252940        111005305860        111005619093       
111005814371        111006077957        111006003787        111006474846       
111006617317        111006529993        111006784301     458535820      
461268054       111001181486       111003410089       111003608101       
111004319842        111004504523        111004645293        111004760831       
111005045614        111005253020        111005305927        111005619138       
111005814427        111006077980        111006003798        111006474857       
111006617351        111006530007        111006784312     458535853      
461262727       111001097853       111003410371       111003608123       
111004319897        111004504567        111004645316        111004760842       
111005045737        111005253211        111005306063        111005619150       
111005814494        111006078026        111006003811        111006500734       
111006617384        111006530041        111006784334     458546397      
461297160       111001132954       111003410630       111003608178       
111004319909        111004504589        111004645530        111004760875       
111005045984        111005253233        111005306074        111005619161       
111005814540        111006078138        111006003855        111006501038       
111006617395        111006530063        111006784424     458546413      
461321689       111001144621       111003410966       111003608190       
111004319998        111004504635        111004645631        111004760932       
111005046075        111005253345        111005306142        111005619206       
111005844655        111006078150        111006003990        111006501117       
111006617407        111006530096        111006784480     458546652      
461701286       111001157311       111003432162       111003608246       
111004320013        111004504736        111004645642        111004761001       
111005046132        111005253424        111005306221        111005619217       
111005844712        111006078172        111006004047        111006501140       
111006617463        111006530197        111006784491     458546736      
461890758       111001157467       111003432229       111003608291       
111004320046        111004504826        111004645653        111004761124       
111005046176        111005253435        111005306254        111005573520       
111005844936        111006078206        111006004069        111006501173       
111006617508        111006530209        111006784536     458546751      
461963522       111001145969       111003432230       111003608336       
111004320057        111004504859        111004645743        111004761180       
111005046187        111005253503        111005306276        111005573553       
111005845005        111006078239        111006004148        111006501207       
111006617520        111006530210        111006784569     458546793      
462030362       111001111647       111003432252       111003608358       
111004320147        111004504893        111004645798        111004761191       
111005046211        111005253558        111005306366        111005573586       
111005845016        111006078329        111006004160        111006501218       
111006617553        111006530243        111006784570     458546801      
462213422       111001159481       111003432285       111003608369       
111004320181        111004504927        111004646014        111004761203       
111005046277        111005253581        111005306399        111005573632       
111005845308        111006078341        111006004205        111006501421       
111006617586        111006530287        111006784581     458546876      
462161753       111001112974       111003432319       111003608437       
111004320192        111004504961        111004646058        111004761270       
111005046378        111005253660        111005306401        111005584544       
111005845319        111006078385        111006004306        111006501432       
111006617597        111006530298        111006784682     458546884      
462164955       111001125271       111003432498       111003608460       
111004320372        111004504983        111004646070        111004761304       
111005046446        111005282370        111005306434        111005584555       
111005845386        111006078431        111006004317        111006501678       
111006617733        111006530311        111006784716     458553310      
462186537       111001136374       111003432555       111003608471       
111004320406        111004505030        111004646081        111004761416       
111005046480        111005282459        111005306490        111005584566       
111005845432        111006078464        111006004362        111006501803       
111006617744        111006553349        111006784727  

 

SCH-A-4



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458553419      
462208844       111001148322       111003432779       111003608516       
111004320529        111004505153        111004646104        111004761517       
111005046514        111005282493        111005306502        111005584588       
111005845612        111006078497        111006004384        111006501814       
111006617823        111006553406        111006784839     458553484      
462286055       111001113649       111003506524       111003608538       
111004320596        111004505197        111004646159        111004761551       
111005046547        111005282550        111005306580        111005584623       
111005845690        111006078509        111006004407        111006422388       
111006617845        111006553530        111006784851     458553567      
462286642       111001137005       111003506603       111003608549       
111004320620        111004505209        111004646171        111004761595       
111005131665        111005282606        111005306614        111005584690       
111005845746        111006078543        111006004429        111006422401       
111006617867        111006553552        111006784862     458553641      
462299520       111001137117       111003506647       111003608628       
111004320653        111004505232        111004646249        111004787199       
111005131812        111005282729        111005306670        111005584713       
111005845915        111006078600        111006004520        111006422478       
111006617902        111006553596        111006784873     458535945      
462273038       111001137465       111003506658       111003608651       
111004320686        111004505254        111004646407        111004787245       
111005131890        111005282819        111005306793        111005584869       
111005845960        111006078611        111006004575        111006422726       
111006617979        111006553608        111006784907     458535978      
462408584       111001161912       111003506692       111003608707       
111004320798        111004505265        111004646597        111004787267       
111005131968        111005282954        111005306850        111005585006       
111005846006        111006078655        111006004610        111006422793       
111006643754        111006553710        111006784974     458536075      
462477183       111001162025       111003506704       111003608718       
111004320800        111004505287        111004544022        111004787380       
111005131979        111005283034        111005306906        111005585062       
111005846062        111005990466        111006004632        111006422883       
111006643765        111006553732        111006785010     458536133      
462547613       111001182195       111003506771       111003608729       
111004320978        111004505401        111004544336        111004787458       
111005132048        111005283102        111005306962        111005585084       
111005846174        111005990477        111006004676        111006423154       
111006643811        111006553798        111006785032     458536174      
462524851       111001114729       111003506838       111003608730       
111004346088        111004505456        111004544415        111004787504       
111005132307        111005283269        111005306973        111005585174       
111005846231        111005990501        111006004766        111006423198       
111006643822        111006553923        111006785076     458536224      
462642760       111001150224       111003506962       111003608741       
111004346178        111004505478        111004544448        111004787526       
111005132442        111005283630        111005307053        111005483575       
111005846297        111005990556        111006004801        111006423211       
111006643866        111006553990        111006785166     458536331      
462632258       111001103367       111003506973       111003608796       
111004346224        111004505513        111004544628        111004787548       
111005132453        111005284035        111005336594        111005483700       
111005846354        111005990602        111006004812        111006423255       
111006643899        111006554003        111006785212     458536422      
462703968       111001150336       111003507031       111003608819       
111004346280        111004505535        111004544639        111004787571       
111005132475        111005284068        111005336707        111005483812       
111005846398        111005990792        111006004878        111006423266       
111006643956        111006554160        111006785223     458547056      
462852161       111001127958       111003507064       111003608831       
111004346516        111004505557        111004544842        111004787672       
111005132611        111005284080        111005336729        111005483957       
111005846411        111005990837        111006004889        111006423299       
111006644025        111006554205        111006785267     458547098      
463002204       111001139232       111003507121       111003608921       
111004346752        111004505579        111004544875        111004787706       
111005132633        111005284237        111005336730        111005484037       
111005846433        111005990893        111006004913        111006423312       
111006644036        111006554339        111006810064     458547106      
463038067       111001093354       111003507132       111003608932       
111004347180        111004505692        111004544897        111004787751       
111005132903        111005313072        111005336774        111005484329       
111005877145        111005990949        111005957391        111006423468       
111006644047        111006554395        111006810109     458547122      
463104752       111001093365       111003507143       111003608965       
111004372289        111004505760        111004544910        111004787784       
111005133038        111005313139        111005336819        111005484408       
111005877190        111005990961        111005957447        111006423525       
111006644058        111006554520        111006810110     458547130      
463159806       111001093376       111003507211       111003608998       
111004372784        111004505771        111004544932        111004787818       
111005133050        111005313207        111005336897        111005484509       
111005877213        111005991052        111005957548        111006423547       
111006644092        111006554531        111006810176     458547213      
463162982       111001093613       111003507233       111003609012       
111004372807        111004528024        111004571594        111004787852       
111005133072        111005313397        111005337012        111005484622       
111005877279        111005991142        111005957638        111006423682       
111006644115        111006554575        111006810266     458547262      
463510792       111001093624       111003507244       111003609023       
111004372885        111004528259        111004571651        111004787896       
111005133083        111005313511        111005337102        111005484655       
111005877381        111005991298        111005957717        111006423716       
111006644159        111006554665        111006810277     458547312      
463593343       111001093635       111003507255       111003609034       
111004373044        111004528271        111004571673        111004787920       
111005133207        111005313533        111005337113        111005484712       
111005877415        111005991311        111005957773        111006449152       
111006644160        111006554799        111006810288     458547320      
463768622       111001093657       111003507277       111003609067       
111004373099        111004528293        111004571695        111004788066       
111005133409        111005313544        111005337247        111005484767       
111005877448        111005991333        111005957874        111006449185       
111006644182        111006554812        111006810323     458547387      
463813436       111001093679       111003507288       111003609090       
111004373303        111004528305        111004571729        111004788167       
111005133577        111005313599        111005337393        111005484835       
111005877460        111005991344        111005957896        111006449275       
111006644227        111006554980        111006810389     458547403      
463771667       111001093680       111003507323       111003609113       
111004399705        111004528361        111004571763        111004788213       
111005133678        111005313634        111005337483        111005484936       
111005877471        111005991434        111005957920        111006449310       
111006644238        111006555037        111006810413     458547411      
463838490       111001093703       111003507390       111003630500       
111004400203        111004528608        111004571909        111004788314       
111005133779        111005314129        111005337494        111005485050       
111005877505        111005991489        111005957986        111006449422       
111006644418        111006555060        111006810424     458547502      
463841528       111001093725       111003507413       111003630511       
111004400247        111004528631        111004571921        111004788358       
111005134006        111005314196        111005337629        111005485140       
111005877538        111005991502        111005958011        111006449499       
111006644520        111006555082        111006810446     458554672      
463851618       111001093736       111003507424       111003630577       
111004400326        111004528697        111004571976        111004788381       
111005134017        111005314242        111005337652        111005485274       
111005877549        111005991524        111005958033        111006449602       
111006644609        111006555194        111006810480     458554706      
463851774       111001093747       111003507435       111003630634       
111004400753        111004528754        111004571998        111004788549       
111005134039        111005314961        111005337696        111005485476       
111005877594        111005991535        111005958099        111006449668       
111006644610        111006555228        111006810514     458554730      
463932319       111001093758       111003507446       111003630690       
111004400843        111004528866        111004572113        111004788572       
111005134051        111005315311        111005337865        111005485577       
111005877808        111005991557        111005958178        111006449871       
111006644621        111006555318        111006810558     458554821      
463965301       111001199823       111003527617       111003630847       
111004400854        111004528978        111004572225        111004788640       
111005134095        111005315412        111005338057        111005485601       
111005877831        111005991614        111005958190        111006449994       
111006644632        111006581294        111006810604     458554953      
463998229       111001200736       111003527639       111003630870       
111004401103        111004529148        111004572382        111004788684       
111005134141        111005347620        111005338079        111005485634       
111005877965        111005991625        111005958213        111006450020       
111006644643        111006581306        111006810659     458554979      
463955286       111001244958       111003527640       111003631039       
111004427291        111004529159        111004572427        111004788707       
111005134185        111005347653        111005338103        111005485678       
111005877987        111005991658        111005958279        111006450064       
111006644700        111006581351        111006810660     458554995      
463978122       111001225159       111003527651       111003631141       
111004427358        111004529216        111004572494        111004788774       
111005134208        111005347686        111005338158        111005514378       
111005878001        111005991681        111005958303        111006450143       
111006644744        111006581452        111006810750     458536596      
463967620       111001248255       111003527662       111003631220       
111004427369        111004529227        111004572562        111004788831       
111005134219        111005347697        111005338170        111005514468       
111005878034        111005991748        111005958347        111006450244       
111006644766        111006581519        111006810783     458536711      
463947465       111001216744       111003527707       111003631264       
111004427415        111004529362        111004572685        111004788954       
111005134297        111005347732        111005338237        111005514479       
111005878045        111005991849        111005958369        111006474936       
111006644788        111006581610        111006810828     458536810      
463991869       111001195683       111003527718       111003631286       
111004427448        111004529407        111004572876        111004788987       
111005162849        111005347765        111005338394        111005514570       
111005878146        111005991917        111005958370        111006475094       
111006644799        111006581621        111006810839     458537115      
463981134       111001274827       111003527730       111003631321       
111004427471        111004529452        111004572911        111004870800       
111005162894        111005347798        111005338406        111005514615       
111005878203        111005991995        111005958415        111006475511       
111006644801        111006581665        111006810918     458547676      
463982306       111001251462       111003527741       111003631332       
111004427527        111004529496        111004572922        111004870956       
111005162951        111005347866        111005368735        111005514626       
111005878269        111005944511        111005958460        111006475522       
111006644845        111006581676        111006810941     458547775      
463938399       111001329097       111003527752       111003631398       
111004427538        111004529564        111004573002        111004871159       
111005163008        111005347877        111005368791        111005514648       
111005878337        111005944577        111005958471        111006475869       
111006644878        111006581744        111006811100     458547809      
463994228       111001303088       111003527763       111003631411       
111004427550        111004529575        111004573136        111004871430       
111005163019        111005347956        111005368814        111005514693       
111005878416        111005944634        111005958561        111006475960       
111006644902        111006581834        111006811111     458547817      
463994640       111001464536       111003527785       111003631422       
111004427606        111004529597        111004573147        111004871474       
111005163086        111005348003        111005368915        111005514749       
111005878708        111005944689        111005958606        111006476051       
111006644991        111006581867        111006811166     458547932      
463995480       111001454377       111003527796       111003631466       
111004427639        111004529609        111004573158        111004871519       
111005163097        111005348058        111005369062        111005514772       
111005878719        111005944892        111005958785        111006476185       
111006666782        111006581890        111006811201     458548013      
464070762       111001444141       111003527808       111003631578       
111004427774        111004529643        111004573282        111004871788       
111005163154        111005348205        111005369174        111005515010       
111005878966        111005944904        111005958932        111006476253       
111006666816        111006581946        111006811245     458548138      
464081512       111001432968       111003527820       111003631590       
111004427853        111004529654        111004573316        111004871856       
111005163176        111005348317        111005369286        111005515032       
111005878977        111005945141        111006026322        111006476297       
111006666849        111006581968        111006811278     458556008      
464059468       111001424149       111003527864       111003631602       
111004427943        111004656194        111004573507        111004871980       
111005163211        111005348339        111005369343        111005515223       
111005878999        111005945152        111006026467        111006476321       
111006666861        111006581979        111006811290     458556289      
464032176       111001416724       111003527875       111003631635       
111004427965        111004656239        111004573518        111004872093       
111005163222        111005348340        111005369365        111005515256       
111005879080        111005945174        111006026490        111006476398       
111006666872        111006582048        111006811313     458556305      
464042852       111001427355       111003527886       111003631646       
111004427976        111004656295        111004521511        111004872307       
111005163244        111005348351        111005369387        111005515278       
111005905776        111005945196        111006026546        111006501858       
111006666894        111006582059        111006811335     458556321      
464063189       111001438807       111003527932       111003631679       
111004428012        111004656408        111004521522        111004872329       
111005163266        111005348441        111005369422        111005515346       
111005905787        111005945231        111006026647        111006501870       
111006666928        111006582127        111006811346     458556552      
464011782       111001438975       111003527976       111003631691       
111004428078        111004656442        111004521601        111004900567       
111005163277        111005348452        111005369747        111005515391       
111005905798        111005945286        111006026760        111006501926       
111006667008        111006582161        111006811368     458537495      
464012251       111001467203       111003527987       111003631714       
111004428157        111004656464        111004521656        111004900578       
111005163301        111005348542        111005369905        111005515504       
111005905822        111005945332        111006026782        111006501959       
111006667019        111006582228        111006811380     458537511      
464033471       111001468349       111003528146       111003631747       
111004428179        111004656475        111004521689        111004900747       
111005163312        111005348564        111005369938        111005515526       
111005905833        111005945354        111006026793        111006502017       
111006667042        111006582329        111006811403     458537529      
464015643       111001466224       111003528157       111003631826       
111004428203        111004656509        111004521702        111004901142       
111005163356        111005348621        111005370031        111005515559       
111005906092        111005945376        111006026838        111006502051       
111006667109        111006582352        111006811458     458537701      
464037357       111001755203       111003528214       111003563257       
111004428236        111004656521        111004521779        111004901401       
111005163378        111005348823        111005370075        111005515571       
111005906160        111005945400        111006026951        111006502107       
111006667154        111006582464        111006811469     458537719      
464171362       111001688556       111003528225       111003563291       
111004428258        111004656565        111004521814        111004901478       
111005163389        111005348867        111005370097        111005515582       
111005906193        111005945466        111006026962        111006502129       
111006667198        111006582475        111006811492     458537743      
464283886       111001745213       111003528270       111003563617       
111004428304        111004656633        111004521971        111004901524       
111005163390        111005348924        111005370187        111005515683       
111005906250        111005945477        111006026973        111006502130       
111006667211        111006582532        111006811548     458548377      
464427491       111001784889       111003528281       111003563628       
111004428315        111004656666        111004522084        111004901580       
111005163446        111005348957        111005370198        111005515920       
111005906339        111005945488        111006027019        111006502152       
111006667233        111006582543        111006811559     458548401      
464439009       111001792563       111003528304       111003563639       
111004428326        111004656688        111004522130        111004902075       
111005163547        111005349071        111005370211        111005456496       
111005906362        111005945534        111006027121        111006502196       
111006667244        111006582701        111006811560     458548534      
464418524       111001940580       111003528337       111003563651       
111004428360        111004656699        111004522152        111004902154       
111005163570        111005349228        111005370312        111005456531       
111005906373        111005945567        111006027154        111006502208       
111006667277        111006582789        111006729423     458548633      
464423557       111001944045       111003528449       111003563662       
111004428449        111004656701        111004522231        111004902299       
111005163828        111005376037        111005370390        111005456575       
111005906407        111005945578        111006027165        111006502219       
111006667345        111006582846        111006729456     458548708      
464435155       111001964463       111003528450       111003563673       
111004428540        111004656789        111004522242        111004941528       
111005163974        111005376071        111005398446        111005456733       
111005906418        111005945624        111006027244        111006502231       
111006667389        111006605774        111006729513     458548781      
464384619       111001994387       111003528472       111003563695       
111004428562        111004656903        111004522253        111004941584       
111005163985        111005376093        111005398479        111005456913       
111005906452        111005945635        111006027356        111006502275       
111006667435        111006605820        111006729546     458557311      
464437391       111001949916       111003528483       111003563707       
111004428595        111004657050        111004522332        111004941629       
111005164021        111005376150        111005398503        111005456980       
111005906485        111005945657        111006027435        111006502286       
111006667457        111006605853        111006729636     458557493      
464385285       111001950772       111003528528       111003563718       
111004428641        111004657061        111004522343        111004941641       
111005164054        111005376262        111005398536        111005457093       
111005906575        111005945680        111006027480        111006502309       
111006667468        111006605932        111006729658     458557550      
464485713       111001908731       111003528630       111003563729       
111004428652        111004657173        111004522365        111004941797       
111005164100        111005376318        111005398570        111005457127       
111005906766        111005968472        111006027491        111006502310       
111006667547        111006605998        111006729669     458557568      
464508522       111001998448       111003528641       111003563730       
111004428685        111004657195        111004522387        111004942013       
111005164122        111005376363        111005398581        111005457161       
111005906801        111005968539        111006027558        111006502365       
111006667648        111006606450        111006729670     458557659      
464499284       111002013076       111003528674       111003563741       
111004428786        111004657218        111004522400        111004942057       
111005164278        111005376442        111005398705        111005457194       
111005906812        111005968573        111006027569        111006502433       
111006667727        111006606720        111006729715     458557683      
464455682       111001970482       111003528696       111003563752       
111004454561        111004657229        111004522512        111004942103       
111005164403        111005376497        111005398716        111005457251       
111005907150        111005968584        111006027592        111006502466       
111006667738        111006606731        111006729726     458557691      
464466333       111002070204       111003528764       111003563774       
111004454617        111004657230        111004522578        111004942248       
111005072647        111005376509        111005398727        111005457307       
111005907172        111005968786        111006027682        111006502501       
111006667749        111006606809        111006729759     458557709      
464466911       111002084423       111003528786       111003563796       
111004454628        111004657342        111004522691        111004942305       
111005072771        111005376554        111005398862        111005457363       
111005907183        111005968821        111006027828        111006502994       
111006667783        111006606898        111006729850     458557832      
464523950       111002041415       111003528832       111003563808       
111004454651        111004657375        111004522714        111004942338       
111005072827        111005376587        111005398895        111005457385       
111005907228        111005968854        111006027941        111006503232       
111006667907        111006628915        111006729951     458504487      
464523984       111002041448       111003528933       111003563820       
111004455157        111004657409        111004522736        111004942361       
111005072861        111005376611        111005398930        111005457868       
111005907284        111005968977        111006092145        111006503399       
111006667974        111006628960        111006729962     458504636      
464523992       111002041460       111003551883       111003563831       
111004455360        111004657511        111004522804        111004942451       
111005072995        111005376734        111005398952        111005457891       
111005907307        111005969079        111006092178        111006423985       
111006690419        111006628982        111006730009     458504842      
464524008       111002041471       111003551928       111003563864       
111004455427        111004657667        111004522826        111004942529       
111005073008        111005377005        111005399076        111005457914       
111005907408        111005969114        111006092202        111006424087       
111006690677        111006629028        111006730076     458526407      
464524024       111002041493       111003551940       111003563897       
111004455450        111004657678        111004522837        111004942530       
111005073378        111005377050        111005399098        111005458083       
111005907420        111005969136        111006092235        111006424166       
111006690688        111006629039        111006730111     458526522      
464524073       111002041505       111003551962       111003563932       
111004455472        111004657735        111004522848        111004942619       
111005073604        111005377218        111005399122        111005541525       
111005907453        111005969170        111006092303        111006424201       
111006690701        111006629141        111006730144     458526613      
464524081       111002041527       111003552132       111003563987       
111004455483        111004657757        111004522859        111004942653       
111005073659        111005377229        111005399199        111005541547       
111005907576        111005969215        111006092415        111006424380       
111006690914        111006629152        111006730199     458526621      
464524107       111002041549       111003552198       111003564023       
111004455506        111004657915        111004522860        111004942709       
111005073727        111005377274        111005399245        111005541581       
111005938356        111005969237        111006092437        111006424458       
111006690925        111006629174        111006730201     458526662      
464524115       111002041550       111003552233       111003564089       
111004455540        111004657948        111004594588        111004942732       
111005073840        111005377331        111005399414        111005541592       
111005938378        111005969248        111006092459        111006424627       
111006691061        111006629286        111006730267  

 

SCH-A-5



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458526696      
464524156       111002041572       111003552288       111003564124       
111004455573        111004657993        111004594601        111004942912       
111005073895        111005377386        111005399504        111005541615       
111005938525        111005969259        111006092460        111006424638       
111006691072        111006629310        111006730289     458526704      
464524198       111002041583       111003552299       111003564146       
111004455652        111004658062        111004594612        111004943003       
111005073918        111005377443        111005399627        111005541659       
111005938637        111005969260        111006092471        111006424784       
111006691094        111006629354        111006730290     458526753      
464524214       111002041606       111003552323       111003587073       
111004455696        111004658118        111004594645        111004943036       
111005073996        111005377476        111005399649        111005541660       
111005938648        111005969282        111006092482        111006424874       
111006691117        111006629365        111006730313     458526761      
464524222       111002041617       111003552413       111003587152       
111004455786        111004658129        111004594702        111004943058       
111005074009        111005377522        111005399661        111005541682       
111005938727        111005969293        111006092505        111006424931       
111006691195        111006629411        111006730357     458526845      
464524255       111002041628       111003552424       111003587196       
111004455898        111004658152        111004594713        111004943126       
111005074010        111005377577        111005399874        111005541705       
111005938772        111005969305        111006092527        111006424997       
111006691207        111006629501        111006730379     458526852      
464524271       111002041662       111003552435       111003587422       
111004456091        111004658185        111004594724        111004943205       
111005074155        111005377645        111005399885        111005541716       
111005938783        111005969383        111006092538        111006425134       
111006691252        111006629534        111006730436     458526886      
464524313       111002041673       111003552491       111003587455       
111004456147        111004658219        111004594735        111004943474       
111005074166        111005405748        111005399953        111005541727       
111005938840        111005969417        111006092561        111006425145       
111006691285        111006629545        111006730458     458526894      
464524339       111002041695       111003552503       111003587466       
111004456215        111004658310        111004594779        111004943508       
111005074201        111005405793        111005400035        111005541738       
111005938884        111005969440        111006092594        111006425213       
111006691296        111006629567        111006730481     458537966      
464524362       111002041707       111003552536       111003587499       
111004456248        111004658321        111004594814        111004943531       
111005074234        111005405827        111005400057        111005541750       
111005938963        111005969462        111006092606        111006425224       
111006691331        111006629602        111006730661     458538121      
464524461       111002041718       111003552547       111003587590       
111004456282        111004686210        111004594825        111004734731       
111005074278        111005405894        111005400068        111005541761       
111005938985        111005969473        111006092640        111006425415       
111006691342        111006629691        111006730751     458538154      
464524479       111002041729       111003552581       111003587703       
111004456338        111004686344        111004594915        111004734775       
111005102641        111005405928        111005423366        111005541783       
111005939076        111005969518        111006092673        111006425426       
111006691364        111006629714        111006730773     458538246      
464524487       111002041808       111003552671       111003587770       
111004456518        111004686456        111004595039        111004734832       
111005102652        111005405962        111005423489        111005541817       
111005939177        111005969563        111006092684        111006425516       
111006691386        111006629770        111006730784     458538428      
464524495       111002041842       111003552716       111003587792       
111004456631        111004686546        111004595062        111004734865       
111005102719        111005405984        111005423490        111005541851       
111005939223        111005969596        111006092707        111006425549       
111006516269        111006629860        111006730795     458549052      
464524529       111002041875       111003552749       111003587826       
111004475744        111004686715        111004595130        111004734977       
111005102797        111005406019        111005423546        111005541884       
111005939267        111005969631        111006092785        111006450615       
111006516315        111006629916        111006730863     458549078      
464524545       111002041886       111003552862       111003587882       
111004475777        111004686838        111004595185        111004734988       
111005102854        111005406097        111005423568        111005541930       
111005939313        111005969653        111006092820        111006450738       
111006516337        111006629994        111006730896     458549367      
464524552       111002041897       111003552907       111003587927       
111004475799        111004686872        111004595231        111004735057       
111005103383        111005406109        111005423579        111005541941       
111005939368        111005969675        111006092954        111006450772       
111006516359        111006630042        111006730908     458549375      
464489426       111002041910       111003552918       111003587950       
111004475801        111004686917        111004595309        111004735091       
111005103451        111005406356        111005423636        111005542032       
111005939425        111005969800        111006092965        111006450985       
111006516371        111006630086        111006730919     458549383      
464489616       111002041921       111003552974       111003588029       
111004475845        111004687019        111004595444        111004735103       
111005103495        111005406525        111005423726        111005542076       
111005939515        111005969811        111006092976        111006451010       
111006516393        111006630109        111006730920     458549417      
464489830       111002041932       111003552985       111003588131       
111004475856        111004687165        111004595466        111004735114       
111005103507        111005406581        111005423771        111005542133       
111005939559        111005969844        111006092998        111006451201       
111006516449        111006630143        111006749593     458549474      
464525286       111002041954       111003553009       111003588232       
111004475867        111004687176        111004595589        111004735181       
111005103518        111005406637        111005423973        111005542188       
111005939571        111005969901        111006093001        111006451368       
111006516494        111006630165        111006749605     458549516      
464525302       111002042001       111003553032       111003588243       
111004475878        111004687187        111004595703        111004735282       
111005103530        111005406648        111005424390        111005542289       
111005939649        111006036402        111006093023        111006451380       
111006516506        111006630198        111006749649     458558806      
464525310       111002042034       111003553144       111003588254       
111004475890        111004687299        111004595859        111004735293       
111005103541        111005406659        111005424457        111005542447       
111005939661        111006036468        111006093089        111006451717       
111006516551        111006630200        111006749739     458558855      
464525344       111002042045       111003553188       111003588276       
111004475913        111004687301        111004595893        111004735349       
111005103563        111005406682        111005424503        111005542458       
111005939683        111006036480        111006093113        111006451852       
111006516595        111006630266        111006749740     458558863      
464525369       111002042056       111003553201       111003588287       
111004475957        111004687323        111004674554        111004735428       
111005103631        111005406693        111005424659        111005542515       
111005939728        111006036503        111006093124        111006451931       
111006516629        111006630312        111006749762     458558947      
464525393       111002042067       111003553256       111003588322       
111004475991        111004687390        111004674644        111004735529       
111005103697        111005406727        111005424660        111005542559       
111005939762        111006036514        111006093203        111006452022       
111006516630        111006630356        111006749830     458559143      
464525443       111002042089       111003553302       111003588333       
111004476037        111004687402        111004674701        111004735530       
111005103709        111005406738        111005424828        111005542650       
111005939784        111006036592        111006093292        111006452112       
111006516742        111006630378        111006749863     458559200      
464525484       111002042113       111003553380       111003588377       
111004476060        111004687435        111004674745        111004735541       
111005103732        111005406952        111005424884        111005596682       
111005939830        111006036660        111006093371        111006452202       
111006516764        111006630424        111006749931     458559226      
464525500       111002042124       111003553391       111003588388       
111004476105        111004687468        111004674756        111004735563       
111005103800        111005407054        111005425032        111005596907       
111005939852        111006036716        111006093393        111006452347       
111006516797        111006630468        111006749964     458559234      
464525526       111002042135       111003553403       111003588513       
111004476138        111004687479        111004674835        111004735574       
111005103877        111005407111        111005425133        111005597290       
111005939896        111006036851        111006114566        111006452516       
111006516933        111006656231        111006750012     458559242      
464525559       111002042146       111003482662       111003609135       
111004476149        111004687569        111004674868        111004735653       
111005103989        111005407177        111005425155        111005597335       
111005939953        111006037043        111006114588        111006452527       
111006516944        111006656242        111006750113     458559259      
464525567       111002042168       111003482729       111003609179       
111004476150        111004687659        111004674880        111004735765       
111005104160        111005407245        111005425177        111005619295       
111005939986        111006037122        111006114645        111006452640       
111006516988        111006656297        111006750124     458559309      
464525617       111002042180       111003483012       111003609203       
111004476161        111004687716        111004675005        111004735776       
111005104205        111005407302        111005425223        111005619307       
111005648792        111006037155        111006114656        111006452965       
111006517013        111006656343        111006750157     458483583      
464525641       111002042191       111003483045       111003609337       
111004476172        111004687806        111004675038        111004735822       
111005104306        111005407324        111005425436        111005619352       
111005648848        111006037177        111006114746        111006453146       
111006517035        111006656398        111006750168     458526951      
464525658       111002042281       111003483214       111003609359       
111004476183        111004687840        111004675083        111004735833       
111005104463        111005407469        111005425470        111005619363       
111005648859        111006037256        111006114836        111006453168       
111006517046        111006656411        111006750179     458526985      
464525690       111002042315       111003483304       111003609360       
111004476217        111004687884        111004675319        111004735877       
111004986886        111005407537        111005218177        111005619374       
111005648893        111006037357        111006114881        111006476545       
111006517147        111006656466        111006750225     458527033      
464525708       111002042348       111003483360       111003609382       
111004476532        111004687918        111004675511        111004735967       
111004986987        111005407582        111005218199        111005619396       
111005648916        111006037414        111006114982        111006476691       
111006517192        111006656477        111006750236     458527090      
464525724       111002042359       111003483405       111003609405       
111004476565        111004687929        111004675533        111004735989       
111004987034        111005196554        111005218302        111005619442       
111005648927        111006037470        111006115028        111006476747       
111006517237        111006656523        111006750258     458527116      
464525732       111002042360       111003483528       111003609416       
111004476622        111004714346        111004675555        111004736014       
111004987056        111005196598        111005218436        111005619453       
111005648961        111006037492        111006115051        111006476770       
111006517259        111006656769        111006750270     458527132      
464525740       111002042371       111003411754       111003609472       
111004476644        111004714403        111004675599        111004736058       
111004987179        111005196611        111005218548        111005619497       
111005648983        111006037560        111006115130        111006476961       
111006517282        111006656815        111006750438     458527181      
464525757       111002042393       111003412069       111003609506       
111004321126        111004714436        111004675791        111004736070       
111004987225        111005196712        111005218559        111005619510       
111005648994        111006037638        111006115208        111006477007       
111006517338        111006656860        111006750449     458527207      
464525781       111002042405       111003412250       111003609573       
111004321160        111004714537        111004675847        111004761607       
111004987236        111005196756        111005218605        111005619576       
111005649018        111006037649        111006115219        111006477287       
111006517349        111006656871        111006750506     458527348      
464525815       111002042438       111003412261       111003609607       
111004321362        111004714661        111004675881        111004761696       
111004987416        111005196925        111005218616        111005619611       
111005649041        111006037694        111006115220        111006477322       
111006517406        111006656905        111006750551     458527405      
464525823       111002042449       111003412272       111003609618       
111004321520        111004714694        111004675926        111004761720       
111004987438        111005197128        111005218650        111005619677       
111005649119        111006037706        111006115231        111006477445       
111006517473        111006656949        111006750562     458527553      
464525849       111002042472       111003412339       111003609652       
111004321586        111004714751        111004675960        111004761742       
111004987506        111005197184        111005218818        111005619734       
111005649142        111006037740        111006115253        111006477647       
111006517619        111006656994        111006750595     458527561      
464525856       111002042483       111003412564       111003609663       
111004321700        111004714784        111004676084        111004761922       
111004987551        111005197263        111005218852        111005619767       
111005649221        111006037807        111006115309        111006477715       
111006541829        111006657108        111006750629     458527629      
464525872       111002042494       111003412812       111003609696       
111004321733        111004714942        111004676107        111004761933       
111004987595        111005197331        111005218874        111005619802       
111005649232        111006037896        111006115321        111006477883       
111006541896        111006657120        111006750630     458527637      
464525880       111002042517       111003412823       111003609753       
111004321823        111004715000        111004676275        111004762002       
111004987742        111005197375        111005218896        111005619813       
111005649265        111006038000        111006115400        111006503535       
111006541919        111006657131        111006750641     458538964      
464525914       111002042540       111003413149       111003609764       
111004321856        111004715167        111004676310        111004762057       
111004987786        111005197410        111005218942        111005619846       
111005649298        111006038145        111006115512        111006503579       
111006541986        111006657153        111006711277     458539046      
464525922       111002042562       111003413240       111003609786       
111004321902        111004715178        111004676387        111004762080       
111004987865        111005197454        111005219066        111005619879       
111005649311        111006038167        111006115578        111006503580       
111006542055        111006657186        111006711288     458549961      
464526615       111002042573       111003433051       111003609832       
111004321924        111004715190        111004676545        111004762158       
111004987911        111005197476        111005219088        111005619903       
111005649322        111006100864        111006115668        111006503591       
111006542066        111006657221        111006711345     458550167      
464526656       111002042595       111003433095       111003609966       
111004321957        111004715202        111004705290        111004762305       
111004988046        111005197498        111005219167        111005573744       
111005649399        111006100910        111006115680        111006503647       
111006542101        111006657243        111006711378     458527728      
464526672       111002042607       111003433264       111003609988       
111004322015        111004715224        111004705302        111004762350       
111004988259        111005197522        111005219202        111005573766       
111005649434        111006100998        111006115725        111006503704       
111006542112        111006657254        111006711446     458527785      
464526698       111002042629       111003433477       111003609999       
111004322138        111004715246        111004705335        111004762439       
111004988439        111005197533        111005219213        111005573856       
111005649478        111006101001        111006115736        111006503726       
111006542123        111006657298        111006711457     458527819      
464526706       111002042652       111003433545       111003610104       
111004322194        111004715426        111004705346        111004762484       
111004988473        111005197634        111005219369        111005573878       
111005697527        111006101056        111006115859        111006503760       
111006542145        111006657344        111006711479     458527827      
464526722       111002042719       111003433567       111003610227       
111004322228        111004715459        111004705481        111004762507       
111004988574        111005197667        111005219392        111005573889       
111005697617        111006101315        111006115871        111006503771       
111006542325        111006657388        111006711480     458528015      
464526730       111002017429       111003433657       111003610250       
111004322374        111004715516        111004705784        111004762530       
111004988585        111005197768        111005219516        111005573924       
111005697639        111006101348        111006115905        111006503782       
111006542358        111006657445        111006711503     458528031      
464526748       111002054464       111003507727       111003610261       
111004322509        111004715561        111004705807        111004762541       
111004988619        111005197791        111005219527        111005573935       
111005697718        111006101360        111006115983        111006503805       
111006542369        111006657467        111006711514     458528072      
464526755       111002054475       111003507794       111003610272       
111004322543        111004715729        111004706000        111004762563       
111004988990        111005197825        111005219583        111005574037       
111005697875        111006101371        111006115994        111006503894       
111006542392        111006657524        111006711558     458528122      
464526763       111002054510       111003507862       111003610306       
111004322600        111004715741        111004706370        111004762574       
111004989261        111005197870        111005219730        111005574048       
111005697886        111006101393        111006116063        111006503906       
111006542448        111006657579        111006711592     458528155      
464526797       111002054554       111003508065       111003610395       
111004322644        111004715785        111004706415        111004762675       
111004989384        111005198084        111005219752        111005574071       
111005697909        111006101450        111006116085        111006503940       
111006542460        111006657603        111006711626     458528262      
464526805       111002054576       111003508111       111003631871       
111004322835        111004715796        111004706437        111004762732       
111004989407        111005198130        111005219808        111005574116       
111005698124        111006101551        111006046133        111006503951       
111006542527        111006657669        111006711671     458571155      
464526854       111002054611       111003508289       111003631972       
111004322914        111004715819        111004706448        111004762743       
111004989519        111005198163        111005219819        111005574273       
111005698146        111006101629        111006046144        111006504008       
111006542594        111006657704        111006711738     458571171      
464526896       111002054622       111003508346       111003631994       
111004322925        111004715831        111004706549        111004762765       
111005018119        111005198264        111005219909        111005574307       
111005698258        111006101696        111006046188        111006504132       
111006542606        111006657771        111006711750     458571239      
464526904       111002054688       111003508357       111003632007       
111004322947        111004715909        111004706550        111004762776       
111005018120        111005198297        111005219910        111005574341       
111005698708        111006101720        111006046313        111006504165       
111006542662        111006678695        111006711761     458571296      
464526912       111002054699       111003508380       111003632085       
111004347405        111004715943        111004706561        111004762800       
111005018175        111005226031        111005219965        111005574420       
111005701871        111006101865        111006046357        111006504198       
111006542695        111006678763        111006711840     458571320      
464526920       111002054701       111003508447       111003632120       
111004347427        111004628328        111004706594        111004762822       
111005018197        111005226154        111005219987        111005574442       
111005702041        111006124613        111006046380        111006504211       
111006542730        111006678774        111006711884     458571387      
464527019       111002054745       111003508481       111003632276       
111004347797        111004628430        111004617584        111004762901       
111005018265        111005226200        111005220046        111005585286       
111005702074        111006124668        111006046403        111006504378       
111006542741        111006678796        111006711918     458571437      
464527035       111002054903       111003508526       111003632298       
111004348372        111004628441        111004617663        111004762978       
111005018333        111005226255        111005220068        111005585657       
111005702085        111006124691        111006046425        111006504525       
111006542763        111006678853        111006711985     458571445      
464527043       111002054936       111003508582       111003632300       
111004348664        111004628463        111004617708        111004763036       
111005018502        111005226480        111005220091        111005585668       
111005702153        111006124804        111006046447        111006504547       
111006542785        111006678875        111006711996     458571478      
464527068       111002054969       111003508650       111003632377       
111004348899        111004628496        111004617775        111004763058       
111005018568        111005226536        111005220125        111005585736       
111005703109        111006124848        111006046559        111006504604       
111006542831        111006678921        111006712076     458571528      
464527076       111002054981       111003508661       111003632388       
111004348934        111004628553        111004617988        111004763104       
111005019086        111005226750        111005220170        111005585826       
111005703884        111006124860        111006046818        111006504682       
111006542842        111006678932        111006712098     458571536      
464527092       111002055005       111003508706       111003632399       
111004349126        111004628564        111004618024        111004789113       
111005019323        111005226828        111005220226        111005585848       
111005706214        111006124961        111006046863        111006504749       
111006542897        111006678976        111006712122     458571601      
464527100       111002055016       111003508728       111003632434       
111004374708        111004628575        111004618057        111004789146       
111005019356        111005226873        111005220248        111005485881       
111005706472        111006124983        111006046920        111006504750       
111006542976        111006679012        111006712144     458571668      
464527118       111002055027       111003508751       111003632445       
111004374911        111004628586        111004618080        111004789179       
111005019390        111005226952        111005220259        111005485915       
111005707541        111006125029        111006046931        111006504794       
111006542987        111006679067        111006712177     458571700      
464527134       111002055083       111003508762       111003632524       
111004374922        111004628609        111004618192        111004789225       
111005019413        111005227021        111005246785        111005485960       
111005709655        111006125030        111006046997        111006504930       
111006542998        111006679078        111006712223     458603099      
464527167       111002055106       111003508784       111003632603       
111004401260        111004628643        111004618259        111004789258       
111005019479        111005227098        111005246808        111005486163       
111005710220        111006125108        111006047178        111006504985       
111006543023        111006679090        111006712368     458603115      
464527191       111002055128       111003508852       111003632625       
111004401372        111004628722        111004618271        111004789304       
111005019536        111005227548        111005246842        111005486275       
111005711311        111006125153        111006047189        111006505087       
111006543102        111006679102        111006712403  

 

SCH-A-6



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458603131      
464527225       111002055139       111003508896       111003632681       
111004401439        111004629015        111004618440        111004789360       
111005019817        111005227571        111005246910        111005486297       
111005711412        111006125232        111006047213        111006505098       
111006543146        111006679124        111006712414     458603164      
464527258       111002055140       111003508919       111003632704       
111004401732        111004629037        111004618462        111004789393       
111005019862        111005227728        111005246965        111005486309       
111005711603        111006125298        111006047325        111006425897       
111006543157        111006679203        111006767896     458603198      
464527274       111002055184       111003509044       111003632715       
111004401934        111004629240        111004618518        111004789416       
111005019918        111005227762        111005247067        111005486400       
111005712031        111006125322        111006047370        111006426180       
111006543269        111006679281        111006767919     458603222      
464447317       111002042753       111003528977       111003632748       
111004402081        111004629307        111004618620        111004789540       
111005020088        111005253738        111005247146        111005486422       
111005712176        111006125456        111006047460        111006426292       
111006543281        111006679371        111006767931     458603305      
464527282       111002042764       111003529035       111003632760       
111004402250        111004629408        111004618721        111004789573       
111005020156        111005253772        111005247629        111005486635       
111005712514        111006125478        111006069228        111006426348       
111006567399        111006679427        111006768033     458603347      
464527324       111002042810       111003529080       111003632782       
111004402328        111004629420        111004618800        111004789618       
111005020202        111005253783        111005247719        111005486657       
111005713920        111006125524        111006069240        111006426405       
111006567434        111006679449        111006768066     458603420      
464527357       111002042832       111003529136       111003632849       
111004403048        111004629521        111004618822        111004789674       
111005020246        111005253918        111005247821        111005486679       
111005714077        111006125535        111006069251        111006426539       
111006567524        111006679494        111006768099     458603438      
464527365       111002042843       111003529170       111003633053       
111004428933        111004629543        111004618888        111004789685       
111005020369        111005254100        111005247854        111005486860       
111005714279        111006125603        111006069341        111006426719       
111006567603        111006679506        111006768101     458603487      
464527399       111002042854       111003529394       111003633121       
111004428966        111004629576        111004618901        111004789696       
111005020415        111005254201        111005247900        111005486871       
111005716305        111006125614        111006069363        111006426944       
111006567614        111006679595        111006768145     458603495      
464527407       111002042876       111003529428       111003633132       
111004428977        111004629600        111004618923        111004789731       
111005020617        111005254391        111005248147        111005486916       
111005716765        111006125647        111006069385        111006427091       
111006567625        111006679618        111006768202     458603511      
464527415       111002042887       111003529529       111003633187       
111004429035        111004629712        111004619092        111004789742       
111004955691        111005254447        111005248260        111005486961       
111005774051        111006125669        111006069420        111006427338       
111006567658        111006679663        111006768213     458603651      
464527431       111002042911       111003529552       111003633211       
111004429125        111004629723        111004619159        111004789764       
111004955792        111005254650        111005248316        111005487007       
111005774141        111006125670        111006069431        111006427361       
111006567669        111006679708        111006768268     458635422      
464527456       111002042922       111003529608       111003633277       
111004429136        111004629756        111004619160        111004789797       
111004955804        111005254683        111005248394        111005487029       
111005774152        111006125737        111006069453        111006427372       
111006567692        111006679731        111006768291     458635661      
464527464       111002042933       111003529709       111003633312       
111004429169        111004629789        111004619171        111004789898       
111004956041        111005254885        111005248428        111005487063       
111005774309        111006125827        111006069532        111006427631       
111006567704        111006679742        111006768325     458635679      
464527498       111002042955       111003529732       111003633334       
111004429192        111004629790        111004619193        111004789922       
111004956085        111005255077        111005248541        111005487074       
111005774589        111006125962        111006069611        111006427899       
111006567726        111006679753        111006768370     458635711      
464527514       111002042977       111003529776       111003633356       
111004429305        111004629813        111004619238        111004789944       
111004956186        111005255190        111005276429        111005487108       
111005774646        111006126042        111006069622        111006427989       
111006567737        111006679764        111006768471     458635802      
464527522       111002042988       111003529811       111003633378       
111004429451        111004629879        111004619362        111004790003       
111004956221        111005255268        111005276452        111005487120       
111005774815        111006126110        111006069688        111006453236       
111006567760        111006679775        111006768527     458635810      
464527530       111002043002       111003529899       111003633604       
111004429484        111004629936        111004619519        111004790171       
111004956243        111005255448        111005276520        111005487287       
111005775052        111006056561        111006069745        111006453281       
111006567793        111006679797        111006768606     458646304      
464527589       111002043024       111003530037       111003633626       
111004429495        111004629970        111004619531        111004790485       
111004956298        111005255550        111005276564        111005487355       
111005775210        111006056594        111006069756        111006453450       
111006567805        111006679809        111006768752     458646411      
464527613       111002043068       111003530071       111003633637       
111004429574        111004630017        111004619643        111004790496       
111004956355        111005255695        111005276586        111005487366       
111005775254        111006056606        111006069813        111006453652       
111006567872        111006679999        111006768808     458646668      
464527670       111002043079       111003530127       111003633738       
111004429709        111004654530        111004646621        111004790531       
111004956434        111005255707        111005276722        111005487377       
111005775603        111006056651        111006069835        111006453843       
111006567984        111006680014        111006768842     458646684      
464527738       111002043080       111003530138       111003564157       
111004429721        111004654596        111004646643        111004790542       
111004956502        111005255785        111005276788        111005487388       
111005775704        111006056673        111006069879        111006454080       
111006567995        111006697247        111006768853     458646700      
464527746       111002043136       111003530172       111003564168       
111004429743        111004654620        111004646889        111004841998       
111004956524        111005284316        111005276890        111005487423       
111005775816        111006056684        111006069891        111006454361       
111006568086        111006697270        111006768943     458646734      
464527787       111002043259       111003530273       111003564191       
111004429798        111004654631        111004646913        111004842214       
111004956535        111005284350        111005276902        111005487434       
111005776020        111006056763        111006069958        111006454372       
111006568097        111006697393        111006768987     458646809      
464527795       111002043260       111003530307       111003564247       
111004429811        111004654642        111004646957        111004842269       
111004956557        111005284507        111005277015        111005487490       
111005776031        111006056842        111006070040        111006478110       
111006568109        111006697450        111006768998     458646841      
464527837       111002043271       111003530374       111003564393       
111004429888        111004654664        111004646980        111004842281       
111004956580        111005284608        111005277037        111005487502       
111005776143        111006056909        111006070084        111006478143       
111006568110        111006697506        111006769001     458612835      
464527845       111002043293       111003530385       111003564438       
111004429899        111004654675        111004646991        111004842416       
111004956603        111005284620        111005277048        111005515975       
111005776165        111006057001        111006070118        111006478312       
111006568176        111006697630        111006769012     458612843      
464527860       111002043338       111003530420       111003564461       
111004429923        111004654697        111004647004        111004842483       
111004956726        111005284800        111005277149        111005516000       
111005776198        111006057045        111006070129        111006478378       
111006568233        111006697775        111006769056     458612868      
464527878       111002043350       111003530464       111003564472       
111004429989        111004654721        111004647026        111004842652       
111004956894        111005284844        111005277251        111005516336       
111005776299        111006057056        111005981466        111006478413       
111006568244        111006697809        111006769067     458612900      
464527886       111002043372       111003530543       111003564483       
111004430037        111004654754        111004647037        111004842719       
111004957031        111005284912        111005277295        111005516347       
111005776356        111006057124        111005981589        111006478570       
111006568255        111006697821        111006769078     458613064      
464527894       111002043428       111003530554       111003564528       
111004430127        111004654776        111004647048        111004842753       
111004957053        111005284923        111005277330        111005516448       
111005776367        111006057292        111005981613        111006478806       
111006568266        111006697843        111006769102     458613221      
464527910       111002043451       111003530644       111003564551       
111004430150        111004654798        111004647082        111004842786       
111004957064        111005284967        111005277475        111005516459       
111005776413        111006057359        111005981680        111006479032       
111006568301        111006697854        111006769124     458613262      
464527928       111002043484       111003530688       111003564573       
111004456675        111004654800        111004647116        111004842922       
111004957109        111005285036        111005277565        111005516561       
111005776468        111006057371        111005981736        111006479267       
111006568356        111006697887        111006769203     458613288      
464527944       111002043495       111003530699       111003564731       
111004456811        111004654866        111004647161        111004843002       
111004957110        111005285070        111005277587        111005516639       
111005776671        111006057393        111005981804        111006479278       
111006568367        111006697944        111006769247     458613296      
464481522       111002043518       111003553447       111003564742       
111004456822        111004654912        111004647194        111004843024       
111004957154        111005285081        111005277600        111005516842       
111005776738        111006057416        111005981815        111006479335       
111006568424        111006697955        111006769269     458613312      
464523588       111002043529       111003553458       111003564898       
111004456899        111004655003        111004647217        111004843035       
111004957200        111005285092        111005277611        111005516897       
111005776839        111006057427        111005981860        111006479380       
111006568457        111006697977        111006769270     458613361      
464523596       111002043552       111003553481       111003564933       
111004456912        111004655014        111004647239        111004873375       
111004957334        111005285160        111005277688        111005516910       
111005776895        111006057472        111005981871        111006479458       
111006568514        111006698046        111006769304     458613429      
464523604       111002055207       111003553492       111003564966       
111004457025        111004655081        111004647262        111004873410       
111005046558        111005285227        111005277723        111005516921       
111005814708        111006057517        111005981882        111006505133       
111006568558        111006698057        111006769337     458623972      
464523612       111002055230       111003553593       111003564977       
111004457115        111004655092        111004647329        111004873498       
111005046570        111005285485        111005277790        111005516998       
111005814719        111006057562        111005981938        111006505199       
111006568637        111006698158        111006769371     458624079      
464523620       111002055263       111003553616       111003565035       
111004457294        111004655115        111004647341        111004874107       
111005046626        111005285520        111005277846        111005517034       
111005814731        111006057573        111005981949        111006505256       
111006568660        111006698428        111006769393     458624186      
464523638       111002055274       111003553627       111003565046       
111004457362        111004655126        111004647396        111004902558       
111005046648        111005285553        111005277868        111005517146       
111005815002        111006057607        111005981961        111006505425       
111006568727        111006698585        111006833700     458624251      
464523679       111002055285       111003553740       111003565114       
111004457395        111004655148        111004647486        111004902569       
111005046817        111005285575        111005277914        111005517168       
111005815013        111006057674        111005982007        111006505447       
111006568761        111006698619        111006833722     458624277      
464523703       111002055296       111003553784       111003565181       
111004457441        111004655160        111004647509        111004902738       
111005046907        111005285609        111005277936        111005517179       
111005815091        111006057753        111005982074        111006505537       
111006568783        111006698732        111006833733     458624376      
464523752       111002055409       111003554033       111003565192       
111004457474        111004655171        111004647576        111004902918       
111005047010        111005285621        111005277958        111005517258       
111005815169        111006057832        111005982131        111006505548       
111006568862        111006698743        111006833766     458624392      
464523778       111002055522       111003554291       111003565215       
111004457519        111004655250        111004647600        111004903010       
111005047076        111005285711        111005277992        111005517269       
111005815204        111006057876        111005982142        111006505739       
111006568907        111006698787        111006833799     458624426      
464523810       111002043608       111003554325       111003565226       
111004457621        111004655272        111004647611        111004903032       
111005047111        111005285766        111005278038        111005517382       
111005815215        111006057944        111005982197        111006505751       
111006569043        111006698855        111006833812     458624459      
464523836       111002043620       111003554369       111003565259       
111004457755        111004655283        111004647655        111004903122       
111005047199        111005285878        111005278083        111005517427       
111005815282        111006057999        111005982210        111006505762       
111006594029        111006698877        111006833845     458624475      
464515816       111002043631       111003554392       111003565440       
111004457766        111004655294        111004647712        111004903289       
111005047313        111005285957        111005278094        111005517438       
111005815305        111006058013        111005982298        111006505773       
111006594030        111006698899        111006833889     458624483      
464524578       111002043664       111003554448       111003565484       
111004457890        111004655317        111004647756        111004903313       
111005047335        111005286127        111005307064        111005517674       
111005815406        111006058035        111005982300        111006505807       
111006594096        111006530322        111006833924     458624624      
464524610       111002043675       111003554459       111003565529       
111004457902        111004655407        111004647778        111004903380       
111005047346        111005286239        111005307121        111005517696       
111005815462        111006058114        111005982311        111006505885       
111006594108        111006530344        111006833968     458582350      
464524628       111002043697       111003554471       111003565530       
111004458194        111004655441        111004647857        111004903391       
111005047380        111005286307        111005307132        111005458184       
111005815530        111006078712        111005982344        111006505953       
111006594119        111006530355        111006833979     458582368      
464524669       111002043709       111003554482       111003565563       
111004458408        111004655463        111004545562        111004903773       
111005047391        111005315625        111005307323        111005458241       
111005815585        111006078789        111005982388        111006506145       
111006594120        111006530412        111006833980     458582384      
464524677       111002043732       111003554493       111003565619       
111004458431        111004655474        111004545719        111004903997       
111005047526        111005315726        111005307424        111005458364       
111005815620        111006078824        111005982412        111006506178       
111006594164        111006530434        111006834026     458582400      
464524719       111002043743       111003554516       111003565743       
111004458521        111004655508        111004545753        111004904268       
111005047537        111005315793        111005307479        111005458678       
111005815631        111006078835        111005982445        111006506268       
111006594197        111006530445        111006834048     458582418      
464524735       111002043754       111003554538       111003565754       
111004458565        111004655519        111004545775        111004943610       
111005047694        111005315838        111005307503        111005458724       
111005815653        111006078846        111005982489        111006506381       
111006594210        111006530467        111006834082     458582426      
464524743       111002043765       111003554550       111003588625       
111004458598        111004655632        111004545944        111004943632       
111005047728        111005315850        111005307536        111005458825       
111005815709        111006078914        111005982524        111006506426       
111006594221        111006530489        111006834149     458582459      
464524750       111002043811       111003554651       111003588669       
111004458666        111004655700        111004546226        111004943654       
111005047997        111005315906        111005307772        111005458847       
111005815787        111006079005        111005982535        111006506459       
111006594265        111006530546        111006834161     458582483      
464524800       111002043833       111003554730       111003588692       
111004458701        111004655722        111004546338        111004943687       
111005048077        111005315928        111005307794        111005458904       
111005815798        111006079139        111005982568        111006506482       
111006594276        111006530580        111006834239     458582491      
464524834       111002043844       111003554741       111003588715       
111004458756        111004655755        111004546350        111004943711       
111005048134        111005315940        111005307806        111005459040       
111005815899        111006079151        111005982603        111006506583       
111006594377        111006530614        111006834262     458582533      
464524891       111002043855       111003554774       111003588726       
111004479670        111004655766        111004546383        111004943777       
111005048145        111005315951        111005307974        111005459343       
111005815901        111006079173        111005982614        111006506628       
111006594388        111006530670        111006834284     458582558      
464524917       111002043899       111003554785       111003588760       
111004479681        111004655777        111004546406        111004943812       
111005048156        111005316042        111005308076        111005459512       
111005815967        111006079274        111005982636        111006506752       
111006594557        111006530681        111006834330     458582632      
464524958       111002043912       111003554853       111003588771       
111004479984        111004655801        111004546451        111004943823       
111005048190        111005316378        111005308133        111005459635       
111005816036        111006079285        111005982669        111006506820       
111006594568        111006530692        111006834374     458582707      
464524982       111002043923       111003554875       111003588793       
111004480548        111004655812        111004546664        111004943980       
111005048213        111005316389        111005308199        111005459657       
111005816047        111006079319        111005982692        111006506886       
111006594579        111006530715        111006834464     458582723      
464524990       111002043956       111003554910       111003588827       
111004480627        111004655823        111004546967        111004944048       
111005048369        111005316468        111005308245        111005459703       
111005816069        111006079342        111006004980        111006507012       
111006594603        111006530759        111006834509     458582780      
464525062       111002043967       111003483977       111003588872       
111004480706        111004655878        111004547003        111004944059       
111005134309        111005316794        111005308267        111005459714       
111005816137        111006079443        111006005015        111006428058       
111006594669        111006530771        111006834510     458582814      
464525104       111002043989       111003484125       111003588883       
111004480728        111004655902        111004547025        111004944060       
111005134354        111005316851        111005308414        111005459769       
111005816250        111006079500        111006005127        111006428126       
111006594670        111006530782        111006834521     458582822      
464525161       111002044036       111003484721       111003588894       
111004480841        111004655946        111004547070        111004944116       
111005134387        111005316941        111005308447        111005459871       
111005816306        111006079511        111006005149        111006428249       
111006594748        111006530973        111006834576     458582830      
464525179       111002044058       111003484901       111003588906       
111004480997        111004655957        111004547272        111004944149       
111005134400        111005317009        111005308470        111005459893       
111005816328        111006079555        111006005194        111006428441       
111006594759        111006530984        111006834600     458560745      
464525203       111002044092       111003484912       111003588984       
111004481077        111004655979        111004547362        111004944206       
111005134523        111005317065        111005308481        111005459938       
111005816395        111006079588        111006005206        111006428452       
111006594782        111006531020        111006834611     458560786      
464525211       111002044160       111003485171       111003589097       
111004481280        111004655991        111004547395        111004944262       
111005134534        111005317357        111005308650        111005459983       
111005816407        111006079599        111006005307        111006428463       
111006594827        111006531053        111006834633     458560794      
464525229       111002044216       111003413431       111003589110       
111004481381        111004656026        111004547407        111004944677       
111005134657        111005317469        111005308694        111005460031       
111005816520        111006079601        111006005330        111006428531       
111006594872        111006531075        111006834677     458560810      
464525930       111002044227       111003413756       111003589121       
111004481460        111004656037        111004547485        111004944699       
111005134691        111005317784        111005308751        111005460053       
111005816531        111006079678        111006005352        111006428564       
111006594962        111006531110        111006834699     458560869      
464525955       111002044249       111003413947       111003589255       
111004481493        111004656059        111004547519        111004944835       
111005134747        111005317795        111005308852        111005544472       
111005816542        111006079904        111006005396        111006428575       
111006595019        111006531165        111006834712     458560919      
464525963       111002056725       111003413981       111003589301       
111004481516        111004556531        111004547520        111004944879       
111005134792        111005317829        111005308874        111005544506       
111005816586        111006079915        111006005442        111006428711       
111006595053        111006531176        111006834734     458560950      
464526003       111002044272       111003414038       111003589367       
111004481662        111004556542        111004573710        111004944981       
111005134893        111005349374        111005308964        111005544528       
111005846602        111006079926        111006005453        111006429004       
111006595110        111006531198        111006834778     458561008      
464526029       111002044294       111003414061       111003589480       
111004481695        111004556597        111004573776        111004945038       
111005134905        111005349622        111005338518        111005544540       
111005846680        111006079971        111006005464        111006429093       
111006595378        111006531211        111006834824     458561057      
464526037       111002044306       111003414353       111003589558       
111004482067        111004556621        111004573800        111004945195       
111005134950        111005349723        111005338563        111005544573       
111005846725        111006080007        111006005509        111006429318       
111006595389        111006531312        111006834835  

 

SCH-A-7



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458561081      
464526045       111002044317       111003414612       111003589592       
111004482102        111004556687        111004573822        111004945207       
111005134972        111005349789        111005338608        111005544607       
111005846815        111006080029        111006005532        111006429385       
111006595390        111006531323        111006834857     458561115      
464526078       111002044351       111003414645       111003589615       
111004482258        111004556834        111004573855        111004945218       
111005135096        111005349790        111005338710        111005544630       
111005846905        111006080175        111006005576        111006429408       
111006595446        111006531334        111006785403     458561131      
464526086       111002044384       111003414690       111003589705       
111004482360        111004556890        111004574025        111004945308       
111005135186        111005349835        111005338754        111005544641       
111005847007        111006080232        111006005598        111006429510       
111006595468        111006531356        111006785414     458561149      
464526094       111002044429       111003415028       111003589750       
111004323038        111004556980        111004574069        111004736092       
111005135401        111005349914        111005338776        111005544944       
111005847018        111006080243        111006005699        111006429598       
111006595491        111006531367        111006785436     458571726      
464526102       111002044430       111003415321       111003610586       
111004323050        111004556991        111004574092        111004736126       
111005135502        111005349925        111005338798        111005544966       
111005847029        111006080265        111006005723        111006429666       
111006595569        111006531390        111006785447     458571742      
464526128       111002044452       111003433736       111003610621       
111004323128        111004557082        111004574171        111004736193       
111005135524        111005349947        111005338855        111005545013       
111005847041        111006080300        111006005756        111006429723       
111006595592        111006531413        111006785458     458571767      
464526144       111002044463       111003433792       111003610643       
111004323229        111004557093        111004574250        111004736238       
111005135568        111005349958        111005338866        111005545024       
111005847096        111005992042        111006005789        111006429925       
111006595604        111006531479        111006785515     458571817      
464526151       111002044485       111003433860       111003610687       
111004323252        111004557116        111004574306        111004736340       
111005135658        111005349970        111005339092        111005597458       
111005847153        111005992064        111006005790        111006454518       
111006595659        111006531503        111006785560     458571908      
464526177       111002044519       111003434074       111003610698       
111004323274        111004557149        111004574418        111004736351       
111005135670        111005349981        111005339249        111005597481       
111005847197        111005992110        111006005813        111006454574       
111006595660        111006531536        111006785571     458571973      
464526250       111002044531       111003509101       111003610722       
111004323319        111004557194        111004574755        111004736384       
111005135726        111005349992        111005339272        111005597537       
111005847209        111005992132        111006005835        111006454710       
111006595682        111006531569        111006785649     458571999      
464526276       111002044553       111003509145       111003610744       
111004323331        111004557217        111004574834        111004736395       
111005135805        111005350028        111005339306        111005597582       
111005847366        111005992143        111006005857        111006454923       
111006617980        111006531581        111006785683     458572054      
464526300       111002044564       111003509291       111003610801       
111004323353        111004557329        111004574845        111004736430       
111005135861        111005350040        111005339362        111005597627       
111005847401        111005992200        111006005880        111006455137       
111006617991        111006531592        111006785694     458572104      
464526326       111002044597       111003509426       111003610834       
111004323364        111004557330        111004574867        111004736575       
111005135872        111005350051        111005339665        111005597661       
111005847546        111005992211        111006005903        111006455216       
111006618015        111006531604        111006785706     458572146      
464526334       111002044621       111003509583       111003610867       
111004323375        111004557352        111004575004        111004736597       
111005135894        111005350073        111005339845        111005597683       
111005847557        111005992222        111006005936        111006455418       
111006618037        111006531615        111006785739     458572229      
464526342       111002044632       111003509651       111003610889       
111004323454        111004557701        111004575105        111004736676       
111005136020        111005350196        111005339878        111005597728       
111005847568        111005992244        111006005947        111006479605       
111006618048        111006531682        111006785740     458572260      
464526391       111002044654       111003509662       111003610890       
111004323498        111004557712        111004575172        111004736700       
111005136053        111005350219        111005339902        111005597852       
111005847579        111005992345        111006005969        111006479672       
111006618059        111006531716        111006785807     458603859      
464526417       111002044676       111003509684       111003610957       
111004323511        111004557745        111004575228        111004736733       
111005136200        111005350275        111005339913        111005597863       
111005847625        111005992402        111006005970        111006479717       
111006618082        111006531817        111006785829     458603958      
464526433       111002044687       111003509707       111003610968       
111004323533        111004557835        111004575318        111004736755       
111005136233        111005350321        111005340083        111005597874       
111005847906        111005992413        111006006027        111006479740       
111006618093        111006555363        111006785896     458603966      
464526441       111002044700       111003509831       111003611015       
111004323555        111004557857        111004575385        111004736889       
111005136299        111005350398        111005340252        111005597896       
111005847962        111005992446        111005958976        111006479975       
111006618105        111006555419        111006785942     458603982      
464526458       111002044733       111003509853       111003611060       
111004323566        111004557880        111004575420        111004736890       
111005164694        111005350422        111005370402        111005598066       
111005848042        111005992457        111005959012        111006480045       
111006618116        111006555475        111006785986     458604022      
464526474       111002044744       111003509864       111003611082       
111004323588        111004557970        111004575431        111004736935       
111005164751        111005350534        111005370547        111005619969       
111005848086        111005992479        111005959023        111006480113       
111006618127        111006555486        111006786000     458604048      
464526490       111002044766       111003509987       111003611116       
111004323612        111004557981        111004575453        111004736979       
111005164762        111005350589        111005370648        111005619981       
111005848514        111005992558        111005959067        111006480124       
111006618172        111006555510        111006786044     458604162      
464526508       111002044777       111003510271       111003611149       
111004323634        111004558027        111004522871        111004737015       
111005164773        111005350679        111005370671        111005620152       
111005848536        111005992581        111005959146        111006480135       
111006618183        111006555576        111006786088     458604360      
464526581       111002044788       111003510293       111003611172       
111004323746        111004558038        111004522882        111004737318       
111005164784        111005350916        111005370682        111005620208       
111005848569        111005992604        111005959203        111006480203       
111006618206        111006555587        111006786156     458604394      
464526599       111002044801       111003510406       111003611251       
111004323870        111004558049        111004522893        111004737385       
111005164874        111005350994        111005370705        111005620242       
111005848592        111005992615        111005959247        111006480348       
111006618239        111006555598        111006786279     458635836      
464589415       111002044812       111003510451       111003611318       
111004323926        111004558061        111004522905        111004737419       
111005164997        111005351142        111005370941        111005620253       
111005848648        111005992682        111005959281        111006480506       
111006618262        111006555644        111006786280     458635851      
464589456       111002044856       111003510484       111003611329       
111004324039        111004558128        111004522916        111004737521       
111005165066        111005377735        111005371065        111005620297       
111005848671        111005992840        111005959326        111006480607       
111006618307        111006555655        111006786291     458636016      
464589464       111002044867       111003510495       111003611330       
111004324062        111004558140        111004522938        111004737600       
111005165088        111005377803        111005371087        111005620309       
111005848705        111005992862        111005959416        111006480641       
111006618330        111006555857        111006786347     458636099      
464589498       111002044878       111003510518       111003611374       
111004324107        111004558162        111004522950        111004737633       
111005165101        111005377836        111005371177        111005620321       
111005879103        111005992918        111005959427        111006480843       
111006618341        111006555879        111006786392     458636115      
464589506       111002044889       111003510530       111003611419       
111004324141        111004558207        111004522961        111004737677       
111005165224        111005377847        111005371289        111005620343       
111005879125        111005992930        111005959438        111006480887       
111006618543        111006555947        111006786415     458636149      
464589522       111002121368       111003510585       111003611453       
111004324219        111004558296        111004523018        111004737756       
111005165280        111005377904        111005371335        111005620354       
111005879181        111005993032        111005959494        111006480933       
111006618554        111006555969        111006786437     458636172      
464589555       111002044924       111003510608       111003611464       
111004349430        111004558375        111004523030        111004737767       
111005165370        111005377915        111005371526        111005620411       
111005879237        111005993155        111005959528        111006481068       
111006618600        111006555970        111006786460     458636222      
464589613       111002044935       111003510709       111003611497       
111004349519        111004505850        111004523085        111004763137       
111005165381        111005377959        111005371571        111005620422       
111005879260        111005993267        111005959573        111006481136       
111006618655        111006556050        111006786505     458636487      
464589662       111002044946       111003510800       111003611509       
111004349542        111004505861        111004523108        111004763159       
111005165471        111005378073        111005371616        111005620466       
111005879361        111005993289        111005959595        111006481181       
111006618677        111006556117        111006786516     458636503      
464589720       111002044957       111003510811       111003611521       
111004349632        111004505939        111004523120        111004763193       
111005165493        111005378455        111005371841        111005620477       
111005879394        111005993290        111005959618        111006430130       
111006618688        111006556184        111006786538     458646973      
464589761       111002044968       111003510822       111003611600       
111004349823        111004505940        111004523131        111004763216       
111005165662        111005378477        111005371863        111005620523       
111005879462        111005945770        111005959629        111006430231       
111006618745        111006556241        111006786583     458647104      
464589902       111002044980       111003510833       111003611835       
111004350094        111004506020        111004523142        111004763283       
111005165684        111005378523        111005371896        111005620534       
111005879541        111005945792        111005959674        111006430242       
111006618767        111006556296        111006786673     458647229      
464589985       111002044991       111003510855       111003611981       
111004350140        111004506042        111004523153        111004763418       
111005165729        111005378578        111005371919        111005620545       
111005879619        111005945837        111005959719        111006430343       
111006618802        111006556364        111006786707     458647351      
464589993       111002045004       111003530891       111003633772       
111004350230        111004506053        111004523243        111004763610       
111005165752        111005378758        111005371920        111005620578       
111005879721        111005946007        111005959797        111006430545       
111006618846        111006556410        111006811582     458647393      
464590009       111002045059       111003530914       111003633873       
111004350634        111004506211        111004523254        111004763621       
111005165965        111005378815        111005371942        111005620624       
111005879798        111005946119        111005959843        111006430703       
111006618857        111006556566        111006811638     458647534      
464590033       111002045284       111003530936       111003633963       
111004350713        111004506301        111004523265        111004763711       
111005165987        111005378871        111005400114        111005620646       
111005879912        111005946120        111005959854        111006430736       
111006618879        111006556588        111006811807     458647609      
464590041       111002045295       111003530969       111003633985       
111004374944        111004506312        111004523298        111004763733       
111005166045        111005378927        111005400136        111005620657       
111005880127        111005946131        111005959887        111006430871       
111006618969        111006556678        111006811818     458647625      
464590090       111002045307       111003530970       111003634065       
111004374988        111004506356        111004523322        111004763766       
111005166124        111005379119        111005400226        111005620668       
111005880149        111005946142        111005959999        111006430927       
111006619027        111006556689        111006811830     458613585      
464528033       111002045329       111003531027       111003634076       
111004374999        111004506367        111004523355        111004763801       
111005166168        111005379175        111005400237        111005574611       
111005880161        111005946265        111005960036        111006431096       
111006619106        111006556735        111006811841     458613668      
464528041       111002045341       111003531049       111003634087       
111004375013        111004506424        111004523366        111004763867       
111005166258        111005379186        111005400327        111005574745       
111005880172        111005946456        111006028009        111006431108       
111006619128        111006556814        111006811852     458613726      
464528058       111002045363       111003531050       111003634122       
111004375024        111004506491        111004523377        111004763878       
111005074458        111005379197        111005400338        111005574767       
111005880183        111005946489        111006028054        111006431209       
111006619151        111006557107        111006811874     458613783      
464528066       111002045374       111003531061       111003634166       
111004375192        111004506525        111004523399        111004763913       
111005074492        111005379333        111005400406        111005574778       
111005880262        111005946524        111006028212        111006431377       
111006619184        111006557118        111006811885     458613841      
464528074       111002045419       111003531072       111003634212       
111004375259        111004506671        111004523412        111004763946       
111005075000        111005407638        111005400462        111005574824       
111005880307        111005946557        111006028368        111006431546       
111006619229        111006557152        111006811896     458613866      
464528082       111002045420       111003531140       111003634278       
111004375732        111004506749        111004523423        111004763991       
111005075022        111005407717        111005400507        111005574958       
111005880318        111005946568        111006028379        111006431670       
111006619230        111006557163        111006811964     458613916      
464528090       111002045442       111003531162       111003634302       
111004375754        111004506750        111004523434        111004764059       
111005075224        111005407975        111005400608        111005574992       
111005880385        111005946692        111006028380        111006455508       
111006645026        111006582969        111006811986     458613999      
464528124       111002045509       111003531195       111003634357       
111004375899        111004506907        111004523467        111004764127       
111005075280        111005408415        111005400710        111005575083       
111005880396        111005946704        111006028481        111006455586       
111006645048        111006583083        111006812011     458614013      
464528165       111002045543       111003531218       111003634380       
111004375990        111004506930        111004523489        111004764217       
111005075291        111005408460        111005400866        111005575128       
111005880408        111005946737        111006028526        111006455654       
111006645071        111006583207        111006812044     458614047      
464528173       111002045611       111003531263       111003634436       
111004376182        111004506941        111004523490        111004764228       
111005104621        111005408482        111005400912        111005586018       
111005880420        111005946748        111006028548        111006455687       
111006645116        111006583285        111006812077     458614146      
464528181       111002045633       111003531274       111003634447       
111004376384        111004506952        111004523546        111004764239       
111005104687        111005408572        111005401025        111005586197       
111005880565        111005946759        111006028571        111006455733       
111006645150        111006583386        111006812088     458614153      
464528207       111002045666       111003531285       111003634458       
111004376564        111004506974        111004595983        111004764284       
111005104799        111005408606        111005401036        111005586445       
111005880576        111005946816        111006028593        111006455766       
111006645330        111006583409        111006812112     458614179      
464528215       111002045677       111003531421       111003634470       
111004403543        111004507111        111004595994        111004764307       
111005104801        111005408640        111005401058        111005586535       
111005880598        111005946838        111006028605        111006455799       
111006645341        111006583432        111006812123     458624665      
464528249       111002045699       111003531454       111003634571       
111004403880        111004583171        111004596096        111004764318       
111005104979        111005408651        111005401069        111005586557       
111005880723        111005946849        111006028627        111006455801       
111006645363        111006583454        111006812189     458624699      
464528256       111002045712       111003531555       111003634582       
111004404061        111004583182        111004596209        111004764374       
111005104991        111005408707        111005401081        111005487524       
111005880745        111005946861        111006028649        111006455812       
111006645385        111006583498        111006812202     458624715      
464528264       111002045723       111003531566       111003634672       
111004430228        111004583205        111004596232        111004764396       
111005105015        111005408752        111005401115        111005487546       
111005907723        111005946906        111006028650        111006455867       
111006645419        111006583511        111006812257     458624749      
464528280       111002045745       111003531599       111003634683       
111004430239        111004583249        111004596276        111004764453       
111005105251        111005408774        111005401137        111005487568       
111005907958        111005946939        111006028683        111006456082       
111006645497        111006583522        111006812280     458624863      
464528355       111002045756       111003531689       111003635000       
111004430262        111004583250        111004596287        111004790632       
111005105262        111005408875        111005401159        111005487579       
111005907969        111005946962        111006028694        111006481417       
111006645509        111006583544        111006812336     458624871      
464528363       111002045778       111003531690       111003635134       
111004430341        111004583384        111004596366        111004790711       
111005105374        111005408998        111005401283        111005487658       
111005907970        111005946984        111006028740        111006481541       
111006645565        111006583678        111006812347     458624947      
464528371       111002045802       111003531713       111003635279       
111004430396        111004583395        111004596489        111004790878       
111005105442        111005409494        111005401340        111005487759       
111005908094        111005947019        111006028773        111006481697       
111006645587        111006583713        111006812358     458624954      
464528405       111002045813       111003531768       111003635314       
111004430420        111004583429        111004596669        111004790913       
111005105509        111005409540        111005401362        111005487793       
111005908106        111005947075        111006028807        111006481710       
111006645699        111006583904        111006812369     458624988      
464528447       111002045846       111003531814       111003635381       
111004430475        111004583430        111004596715        111004790924       
111005105543        111005409551        111005401384        111005487850       
111005908207        111005947121        111006028829        111006481800       
111006645701        111006583993        111006812381     458624996      
464528454       111002045868       111003531904       111003635471       
111004430486        111004583452        111004596805        111004790946       
111005105879        111005409618        111005401429        111005487962       
111005908229        111005947132        111006028874        111006481811       
111006645756        111006584006        111006812392     458625241      
464528462       111002045879       111003531915       111003635482       
111004430521        111004583531        111004596849        111004791037       
111005105925        111005409629        111005401430        111005488053       
111005908252        111005947154        111006028975        111006481822       
111006645778        111006584040        111006812415     458625266      
464528512       111002045880       111003531960       111003635505       
111004430554        111004583586        111004596861        111004791093       
111005105969        111005409630        111005401452        111005488064       
111005908308        111005947176        111006029099        111006481901       
111006645868        111006584107        111006812426     458625324      
464528520       111002045936       111003531982       111003635549       
111004430598        111004583632        111004596894        111004791172       
111005105981        111005409685        111005401553        111005488413       
111005908353        111006013531        111006029167        111006481923       
111006645879        111006584130        111006812482     458582897      
464528546       111002045947       111003532040       111003680112       
111004430868        111004583654        111004597121        111004791329       
111005106050        111005409696        111005427898        111005488457       
111005908386        111006013542        111006029178        111006481990       
111006645891        111006584219        111006812493     458582905      
464528579       111002045981       111003532073       111003680246       
111004430969        111004583799        111004597143        111004791408       
111005106252        111005409720        111005428035        111005488479       
111005908432        111006013553        111006029190        111006482070       
111006645903        111006584321        111006812505     458582939      
464579564       111002045992       111003532107       111003680280       
111004431038        111004583801        111004597266        111004791420       
111005106319        111005409753        111005428079        111005488491       
111005908465        111006013575        111006029224        111006482137       
111006645936        111006584332        111006812583     458582947      
464590249       111002046005       111003532163       111003565811       
111004431083        111004583889        111004597390        111004791509       
111005106320        111005409786        111005428495        111005488547       
111005908555        111006013586        111006029325        111006482205       
111006645947        111006584400        111006812606     458583028      
464590264       111002046027       111003532208       111003565844       
111004431094        111004583968        111004597413        111004791521       
111005106353        111005409843        111005428518        111005488569       
111005908645        111006013621        111006029426        111006482328       
111006645958        111006584466        111006812651     458583051      
464590371       111002046050       111003532297       111003565866       
111004431241        111004584015        111004597435        111004791622       
111005106397        111005409865        111005428574        111005488648       
111005908702        111006013665        111006029437        111006482429       
111006646016        111006607091        111006812819     458583085      
464590413       111002046061       111003532343       111003565934       
111004431397        111004584037        111004597558        111004791666       
111004989520        111005410025        111005428608        111005488659       
111005908724        111006013733        111006029505        111006482452       
111006646049        111006607114        111006812853     458583101      
464590421       111002046083       111003458025       111003565978       
111004431443        111004584138        111004676781        111004791880       
111004989586        111005410126        111005428642        111005488716       
111005908779        111006013766        111006093461        111006482575       
111006646050        111006607259        111006812909  

 

SCH-A-8



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458583119      
464590447       111002046106       111003458520       111003566070       
111004431498        111004584217        111004676860        111004791903       
111004989777        111005410171        111005428675        111005488873       
111005908825        111006013777        111006093483        111006482609       
111006646353        111006607338        111006813001     458583192      
464590470       111002046128       111003458698       111003566115       
111004431522        111004584251        111004677063        111004791992       
111004989867        111005410249        111005428765        111005517786       
111005941529        111006013834        111006093494        111006483059       
111006646375        111006607417        111006730931     458583275      
464590520       111002046140       111003459037       111003566148       
111004431588        111004584396        111004677186        111004792094       
111004989889        111005198321        111005428888        111005517809       
111005941530        111006013845        111006093528        111006483060       
111006646386        111006607484        111006730997     458583317      
464590546       111002046151       111003459385       111003566160       
111004431599        111004584464        111004677254        111004792106       
111004989890        111005198400        111005429070        111005517966       
111005941552        111006013856        111006093551        111006483105       
111006646410        111006607530        111006731099     458583358      
464590678       111002046162       111003459576       111003566283       
111004431601        111004584497        111004677298        111004792139       
111004989902        111005198455        111005429092        111005518013       
111005941574        111006013878        111006093573        111006483161       
111006646421        111006607574        111006731101     458583432      
464590777       111002046173       111003459688       111003566597       
111004431623        111004584509        111004677300        111004792218       
111004990151        111005198477        111005429126        111005518024       
111005941608        111006013890        111006093663        111006431715       
111006646432        111006607710        111006731145     458561412      
464590785       111002046195       111003459734       111003566609       
111004431634        111004658343        111004677311        111004792230       
111004990218        111005198488        111005429193        111005518035       
111005941686        111006013902        111006093731        111006431805       
111006667985        111006607765        111006731178     458561438      
464590801       111002046207       111003459802       111003566610       
111004431645        111004658387        111004677333        111004792364       
111004990230        111005198556        111005429238        111005518046       
111005941709        111006013991        111006093775        111006431883       
111006668032        111006607798        111006731202     458561610      
464528645       111002046218       111003485294       111003566698       
111004431667        111004658400        111004677377        111004843181       
111004990285        111005198567        111005429351        111005518068       
111005941776        111006014026        111006093786        111006431917       
111006668087        111006607899        111006731224     458561651      
464528660       111002046308       111003485373       111003566700       
111004431689        111004658422        111004677401        111004843260       
111004990342        111005198703        111005429553        111005518125       
111005941798        111006014048        111006093797        111006432053       
111006668100        111006630558        111006731257     458561701      
464528694       111002046320       111003485542       111003566711       
111004431746        111004658444        111004677423        111004843518       
111004990386        111005198736        111005429698        111005518192       
111005941844        111006014217        111006093898        111006432536       
111006668166        111006630626        111006731279     458561719      
464528702       111002046353       111003485687       111003566722       
111004431768        111004658590        111004677456        111004843619       
111004990443        111005198860        111005429823        111005518226       
111005941912        111006014240        111006093933        111006432637       
111006668199        111006630637        111006731280     458561826      
464528744       111002046364       111003485766       111003566733       
111004431779        111004658635        111004677524        111004843776       
111004990555        111005198871        111005429889        111005518406       
111005941934        111006014251        111006093999        111006432918       
111006668201        111006630660        111006731291     458561842      
464528785       111002046375       111003486206       111003566744       
111004431825        111004658725        111004677625        111004843888       
111004990566        111005198927        111005429890        111005518541       
111005941945        111006014622        111006094046        111006432996       
111006668256        111006630682        111006731314     458561883      
464528827       111002046410       111003486217       111003566755       
111004431869        111004658736        111004677704        111004843923       
111004990612        111005199175        111005220417        111005518552       
111005941978        111006014688        111006094103        111006433199       
111006668290        111006630693        111006731336     458561933      
464528843       111002046454       111003486262       111003566799       
111004431926        111004658769        111004677759        111004874286       
111004990623        111005199401        111005220428        111005518686       
111005942047        111006014734        111006094158        111006433278       
111006668313        111006630705        111006731347     458561966      
464528850       111002046465       111003487038       111003566812       
111004458789        111004658781        111004677760        111004874770       
111004990724        111005199568        111005220473        111005518697       
111005942070        111006014790        111006094192        111006433302       
111006668324        111006630750        111006731505     458562063      
464528868       111002046487       111003415916       111003566834       
111004458880        111004658837        111004677816        111004874792       
111004990881        111005199793        111005220530        111005518765       
111005942092        111006014802        111006094237        111006433335       
111006668357        111006630761        111006731516     458593324      
464528884       111002046500       111003416029       111003566867       
111004459117        111004658871        111004678053        111004874826       
111004990915        111005199805        111005220631        111005518833       
111005942137        111006014813        111006094248        111006433346       
111006668368        111006630806        111006731550     458593332      
464528918       111002046522       111003416401       111003566935       
111004459476        111004658893        111004678222        111004874938       
111004990937        111005199906        111005220855        111005518877       
111005942193        111006014824        111006094259        111006456756       
111006668403        111006630840        111006731639     458593340      
464528942       111002046566       111003417402       111003567026       
111004459522        111004658905        111004678299        111004874972       
111004990993        111005199917        111005221025        111005518901       
111005942205        111006014835        111006094282        111006456789       
111006668414        111006630862        111006731673     458593365      
464528967       111002021750       111003434579       111003567059       
111004459577        111004658994        111004678345        111004875399       
111004991051        111005199940        111005221047        111005519126       
111005942216        111006014857        111006094394        111006457386       
111006668447        111006630963        111006731707     458593456      
464528983       111002060562       111003434939       111003567071       
111004459588        111004659018        111004678671        111004904549       
111004991062        111005200011        111005221069        111005519160       
111005942272        111006014879        111006094608        111006457690       
111006668470        111006631010        111006731774     458593522      
464528991       111002046599       111003435446       111003567161       
111004459645        111004659096        111004678873        111004904572       
111004991084        111005200055        111005221081        111005519193       
111005942395        111006014903        111006094619        111006458107       
111006668504        111006631021        111006731853     458593613      
464529007       111002046601       111003435659       111003567318       
111004459690        111004659142        111004707191        111004904707       
111004991130        111005200066        111005221115        111005519205       
111005942407        111006014925        111006094620        111006458152       
111006668526        111006631166        111006731875     458593639      
464529015       111002046645       111003436098       111003567341       
111004459713        111004659164        111004707629        111004904796       
111004991152        111005200178        111005221137        111005460187       
111005942441        111006014992        111006094642        111006458174       
111006668537        111006631177        111006731886     458593795      
464529023       111002046656       111003436199       111003567385       
111004459735        111004659209        111004707630        111004905034       
111004991219        111005200213        111005221193        111005460244       
111005942520        111006015038        111006094675        111006483273       
111006668694        111006631278        111006731909     458625407      
464529056       111002046667       111003436436       111003567408       
111004459803        111004659221        111004707641        111004905416       
111004991220        111005200224        111005221272        111005460255       
111005942687        111006015094        111006094697        111006483420       
111006668740        111006631290        111006731910     458625431      
464529080       111002046702       111003436470       111003589930       
111004459836        111004659254        111004707652        111004906349       
111004991354        111005227908        111005221328        111005460491       
111005942755        111006080377        111006094754        111006483464       
111006668751        111006631447        111006731921     458625522      
464529106       111002046713       111003436481       111003589974       
111004459982        111004659298        111004707663        111004906372       
111005020864        111005227975        111005221351        111005460503       
111005942799        111006080388        111006094811        111006483543       
111006668773        111006631492        111006731954     458625613      
464529205       111002046724       111003436526       111003590000       
111004460007        111004659300        111004707786        111004922437       
111005020909        111005227997        111005221452        111005460648       
111005942812        111006080399        111006094822        111006483576       
111006669011        111006631504        111006731998     458625662      
464529239       111002046735       111003510978       111003590011       
111004460131        111004659311        111004619777        111004922471       
111005020921        111005228033        111005221474        111005460660       
111005942889        111006080423        111006094833        111006483622       
111006669033        111006631537        111006732089     458625696      
464529262       111002046768       111003511137       111003590123       
111004460209        111004659344        111004619788        111004922550       
111005020998        111005228224        111005221609        111005460716       
111005649502        111006080456        111006094855        111006484038       
111006669044        111006631571        111006732113     458625829      
464590876       111002046803       111003511148       111003590381       
111004460210        111004659355        111004619946        111004922628       
111005021168        111005228358        111005221777        111005460828       
111005649524        111006080467        111006094866        111006484667       
111006669055        111006631672        111006732124     458625886      
464590991       111002046814       111003511159       111003590505       
111004460221        111004659423        111004619968        111004922640       
111005021191        111005228404        111005221823        111005460862       
111005649557        111006080535        111006116131        111006484713       
111006669189        111006631739        111006750663     458625928      
464591015       111002046836       111003511227       111003590606       
111004460232        111004659445        111004619991        111004922662       
111005021258        111005228448        111005221856        111005460907       
111005649603        111006080591        111006116276        111006433481       
111006669235        111006631740        111006750674     458625951      
464591049       111002046847       111003511238       111003590662       
111004460254        111004659490        111004620072        111004922695       
111005021348        111005228516        111005221913        111005460941       
111005649614        111006080636        111006116311        111006433492       
111006669347        111006631751        111006750696     458625969      
464591056       111002046881       111003511250       111003590673       
111004460311        111004659502        111004620139        111004922730       
111005021371        111005228583        111005221957        111005461087       
111005649625        111006080670        111006116366        111006433728       
111006669358        111006631762        111006750708     458625977      
464591072       111002046892       111003511339       111003590718       
111004460344        111004659513        111004620140        111004922741       
111005021427        111005228617        111005222037        111005461122       
111005649669        111006080681        111006116434        111006433795       
111006669370        111006631795        111006750719     458626025      
464591080       111002046915       111003511384       111003590763       
111004460434        111004659557        111004620195        111004922808       
111005021449        111005228628        111005222194        111005461212       
111005649681        111006080692        111006116557        111006433908       
111006692376        111006631841        111006750731     458626058      
464591163       111002046937       111003511395       111003590774       
111004460524        111004659580        111004620229        111004922820       
111005021528        111005228695        111005248608        111005461256       
111005649704        111006080715        111006116603        111006434011       
111006692512        111006631863        111006750753     458636628      
464591197       111002046982       111003511407       111003590954       
111004460557        111004659603        111004620353        111004922853       
111005021551        111005228741        111005248620        111005461324       
111005649715        111006080737        111006116625        111006434077       
111006692523        111006631874        111006750764     458636701      
464591288       111002047028       111003511430       111003590998       
111004460579        111004659636        111004620421        111004922910       
111005021584        111005228886        111005248631        111005461335       
111005649726        111006080838        111006116636        111006434527       
111006692567        111006631919        111006750775     458636727      
464591478       111002047039       111003511508       111003591001       
111004460614        111004659726        111004620555        111004923056       
111005021607        111005229001        111005248664        111005461515       
111005649816        111006080872        111006116669        111006434538       
111006692691        111006657951        111006750821     458636776      
464529304       111002047040       111003511575       111003591067       
111004460647        111004659759        111004620599        111004923078       
111005021696        111005229247        111005248675        111005461560       
111005649827        111006080883        111006116816        111006434617       
111006692725        111006657973        111006750832     458636818      
464529312       111002047062       111003511676       111003591078       
111004485217        111004659760        111004620678        111004923146       
111005021753        111005255875        111005248697        111005461593       
111005649838        111006080917        111006116827        111006434730       
111006692758        111006658019        111006750876     458636883      
464550862       111002047073       111003511711       111003591089       
111004485284        111004659782        111004620814        111004923180       
111005021854        111005256180        111005248710        111005461694       
111005649850        111006080984        111006116906        111006434909       
111006692770        111006658042        111006751002     458636974      
464530112       111002047084       111003511733       111003591135       
111004485330        111004659805        111004620881        111004923191       
111005021955        111005256281        111005248754        111005545215       
111005649894        111006081121        111006116939        111006434921       
111006692949        111006658097        111006751013     458637014      
464530138       111002047095       111003511788       111003591157       
111004485385        111004659816        111004620915        111004923203       
111005021988        111005256326        111005248798        111005545226       
111005649906        111006081132        111006117020        111006435203       
111006692972        111006658109        111006751024     458637113      
464530161       111002047118       111003511799       111003591179       
111004485521        111004659838        111004620937        111004923214       
111005022259        111005256359        111005248833        111005545237       
111005649939        111006081233        111006117031        111006458297       
111006693041        111006658176        111006751057     458637188      
464530179       111002047129       111003511801       111003591304       
111004485745        111004659861        111004620948        111004923225       
111005022462        111005256562        111005248866        111005545462       
111005650009        111006081277        111006117042        111006458310       
111006693063        111006658198        111006751068     458647765      
464530195       111002047130       111003511812       111003591360       
111004485790        111004659906        111004621073        111004923236       
111005022585        111005256731        111005248945        111005545484       
111005650010        111006081323        111006117165        111006458376       
111006693120        111006658277        111006751114     458647773      
464530203       111002047141       111003511823       111003591393       
111004485969        111004659962        111004621118        111004923247       
111005022653        111005256854        111005249070        111005545642       
111005650043        111006081389        111006117200        111006458411       
111006693209        111006658334        111006751170     458647864      
464530245       111002047174       111003511845       111003591416       
111004486320        111004660021        111004621130        111004923258       
111004957794        111005257046        111005249104        111005545664       
111005650098        111006081390        111006117244        111006458433       
111006693333        111006658367        111006751192     458648011      
464530286       111002047219       111003511935       111003591461       
111004486397        111004660054        111004621152        111004923348       
111004957806        111005257068        111005249171        111005545732       
111005650100        111006081413        111006117312        111006458466       
111006693399        111006658390        111006751260     458648102      
464530302       111002047220       111003511968       111003591494       
111004486500        111004688021        111004621275        111004923360       
111004957929        111005257079        111005249227        111005545765       
111005650111        111006081435        111006117390        111006458668       
111006693513        111006658402        111006751282     458648177      
464530310       111002047253       111003511991       111003591517       
111004486601        111004688100        111004621297        111004923449       
111004957985        111005257080        111005249430        111005545787       
111005650122        111006081480        111006117424        111006458680       
111006693524        111006658413        111006751327     458648219      
464530344       111002047264       111003512026       111003591539       
111004486612        111004688144        111004621354        111004923450       
111004958009        111005257091        111005249452        111005545844       
111005650144        111006081491        111006117514        111006458770       
111006693614        111006658424        111006751361     458648268      
464530369       111002047275       111003512048       111003612016       
111004486645        111004688166        111004621376        111004923483       
111004958098        111005257125        111005249519        111005545855       
111005650155        111006081514        111006117525        111006458815       
111006693636        111006658435        111006751372     458648276      
464530427       111002047354       111003512071       111003612072       
111004486881        111004688212        111004621387        111004923528       
111004958166        111005257495        111005249520        111005545899       
111005650188        111006081525        111006117547        111006459243       
111006693681        111006658457        111006751383     458614229      
464530559       111002047398       111003512093       111003612106       
111004486948        111004688256        111004621398        111004923584       
111004958177        111005257518        111005249553        111005545901       
111005718880        111006081558        111006117659        111006459366       
111006693816        111006658468        111006751394     458614286      
464530609       111002047400       111003512206       111003612117       
111004486960        111004688335        111004621422        111004923607       
111004958234        111005257574        111005249733        111005545945       
111005719487        111006081604        111006117705        111006459513       
111006693850        111006658480        111006751417     458614336      
464530617       111002047411       111003512217       111003612128       
111004487309        111004688368        111004621433        111004923821       
111004958278        111005257585        111005249823        111005545990       
111005719746        111006081626        111006117783        111006459546       
111006693861        111006658491        111006751495     458614393      
464530658       111002047422       111003512228       111003612241       
111004487354        111004688391        111004621466        111004923832       
111004958289        111005257619        111005249856        111005546373       
111005719959        111006102114        111006117794        111006459603       
111006693894        111006658547        111006751552     458614401      
464541044       111002035564       111003512239       111003612319       
111004487387        111004688593        111004647903        111004923898       
111004958324        111005257631        111005250016        111005546407       
111005720636        111006102169        111006047549        111006459681       
111006693906        111006658570        111006751563     458614443      
464541119       111002035597       111003512240       111003612409       
111004487398        111004688650        111004647914        111004923988       
111004958368        111005257787        111005250195        111005546531       
111005721356        111006102170        111006047651        111006459692       
111006693984        111006658615        111006751619     458614468      
464530674       111002035610       111003512251       111003612454       
111004487422        111004688694        111004647981        111004924079       
111004958414        111005286363        111005250207        111005546632       
111005721479        111006102282        111006047684        111006459805       
111006694008        111006658626        111006751620     458614476      
464530690       111002035632       111003512262       111003612465       
111004487556        111004688852        111004648038        111004924103       
111004958425        111005286385        111005278320        111005598213       
111005721659        111006102361        111006047741        111006485387       
111006694019        111006658637        111006751664     458614518      
464530708       111002035698       111003532400       111003612476       
111004487567        111004688919        111004648061        111004924259       
111004958504        111005286442        111005278476        111005598291       
111005721716        111006102956        111006047842        111006485545       
111006694042        111006658659        111006751675     458614609      
464530716       111002035711       111003532455       111003612500       
111004487679        111004689123        111004648106        111004924383       
111004958537        111005286598        111005278522        111005598369       
111005722582        111006103092        111006047864        111006485624       
111006517653        111006658941        111006751697     458614682      
464530740       111002035744       111003532466       111003612544       
111004324387        111004689134        111004648117        111004737813       
111004958605        111005286611        111005278544        111005598437       
111005722706        111006103227        111006047897        111006485703       
111006517675        111006659122        111006712481     458614708      
464530773       111002035766       111003532499       111003612577       
111004324422        111004689145        111004648162        111004737846       
111004958661        111005286655        111005278566        111005598493       
111005722784        111006103238        111006047921        111006485848       
111006517686        111006659144        111006712492     458614716      
464530781       111002035777       111003532668       111003612588       
111004324444        111004689246        111004648184        111004737970       
111004958694        111005286857        111005278779        111005598549       
111005723213        111006103249        111006047987        111006485961       
111006517697        111006659289        111006712526     458614781      
464530799       111002035788       111003532680       111003612645       
111004324455        111004689291        111004648320        111004738061       
111004958706        111005286879        111005278803        111005598550       
111005723280        111006103261        111006047998        111006485994       
111006517754        111006680058        111006712650     458614880      
464530807       111002035823       111003532758       111003612678       
111004324523        111004689347        111004648421        111004738128       
111004959099        111005286925        111005278836        111005598707       
111005723325        111006103306        111006048078        111006486456       
111006517798        111006680092        111006712661     458572419      
464530815       111002035856       111003532770       111003612702       
111004324545        111004689527        111004648465        111004738207       
111004959123        111005286947        111005278847        111005598763       
111005723651        111006103463        111006048089        111006486502       
111006517800        111006680126        111006712694     458572450      
464542059       111002036082       111003532859       111003612735       
111004324578        111004689550        111004648498        111004738364       
111004959280        111005286970        111005278869        111005620703       
111005723707        111006126187        111006048124        111006486614       
111006517833        111006680160        111006712706  

 

SCH-A-9



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458572476      
464531664       111002047501       111003532871       111003612803       
111004324624        111004689572        111004648500        111004738375       
111004959314        111005287106        111005278881        111005620714       
111005723796        111006126301        111006048203        111006486759       
111006517855        111006680205        111006712728     458572575      
464531763       111002047512       111003532938       111003612858       
111004324635        111004689921        111004648566        111004738409       
111005048549        111005287162        111005279028        111005620725       
111005723819        111006126378        111006048247        111006486760       
111006517877        111006680216        111006712739     458572583      
464532324       111002047545       111003533007       111003612892       
111004324680        111004690024        111004648601        111004738410       
111005048572        111005287308        111005279051        111005620770       
111005723831        111006126389        111006048281        111006435270       
111006517923        111006680261        111006712751     458572633      
464532589       111002047556       111003533119       111003612959       
111004324714        111004690057        111004648645        111004738421       
111005048684        111005287320        111005279174        111005620792       
111005723886        111006126390        111006048405        111006435348       
111006517956        111006680272        111006712784     458572674      
464563253       111002047567       111003533311       111003612960       
111004324747        111004716089        111004648656        111004738432       
111005048785        111005287443        111005279185        111005620804       
111005724247        111006126424        111006048416        111006436169       
111006517967        111006680283        111006712795     458572773      
464563592       111002047589       111003533344       111003612971       
111004324826        111004716102        111004648803        111004738465       
111005048875        111005287476        111005279264        111005620815       
111005724326        111006126503        111006048461        111006436192       
111006517978        111006680294        111006712874     458572815      
464563980       111002047590       111003533355       111003613073       
111004324837        111004716124        111004648814        111004738487       
111005048886        111005287511        111005279297        111005620837       
111005724393        111006126547        111006048506        111006436215       
111006517990        111006680306        111006712885     458572880      
464534106       111002047602       111003533366       111003613084       
111004324950        111004716269        111004648825        111004738544       
111005049001        111005287577        111005279309        111005620859       
111005724786        111006126558        111006048528        111006436260       
111006518047        111006680317        111006712908     458572898      
464585819       111002047613       111003533401       111003613095       
111004324994        111004716292        111004648858        111004738588       
111005049056        111005287678        111005279365        111005620905       
111005724821        111006126626        111006048540        111006436338       
111006518058        111006680328        111006712920     458572997      
464545029       111002047624       111003533423       111003613129       
111004325030        111004716359        111004648870        111004738599       
111005049067        111005287870        111005279411        111005620950       
111005724898        111006126705        111006048618        111006436349       
111006518092        111006680384        111006712942     458573003      
464597376       111002047657       111003533445       111003613152       
111004325041        111004716393        111004648904        111004738601       
111005049157        111005287959        111005279488        111005621007       
111005724977        111006126716        111006048641        111006436350       
111006518148        111006680395        111006712986     458573011      
464535897       111002047703       111003533467       111003613174       
111004325063        111004716506        111004648915        111004738645       
111005049214        111005287982        111005279501        111005621018       
111005725013        111006126749        111006048663        111006436608       
111006518159        111006680407        111006713011     458583572      
464587419       111002047725       111003533535       111003613185       
111004325085        111004716539        111004648926        111004738656       
111005049304        111005288006        111005279512        111005621030       
111005725147        111006126750        111006048708        111006436743       
111006518160        111006680430        111006713077     458583648      
464587427       111002047758       111003533557       111003613231       
111004325108        111004716573        111004649040        111004738667       
111005049348        111005288028        111005279613        111005621052       
111005725541        111006126817        111006048753        111006436754       
111006518171        111006680452        111006713088     458583671      
464587435       111002047792       111003533579       111003613242       
111004325164        111004716685        111004649084        111004738724       
111005049438        111005317841        111005279635        111005621085       
111005726171        111006126873        111006048764        111006436822       
111006518193        111006680474        111006713101     458583721      
464587450       111002047804       111003533591       111003613343       
111004325265        111004716764        111004649118        111004738779       
111005049472        111005318011        111005279769        111005621119       
111005726306        111006126884        111006048775        111006436877       
111006518373        111006680485        111006713112     458583754      
464587534       111002047860       111003533636       111003613387       
111004325287        111004716797        111004649129        111004738814       
111005049483        111005318033        111005279972        111005621120       
111005777043        111006126895        111006070297        111006436923       
111006518407        111006680586        111006713156     458583770      
464587542       111002048030       111003533704       111003613398       
111004325298        111004716809        111004649196        111004739095       
111005049528        111005318156        111005309000        111005621131       
111005777054        111006126952        111006070332        111006437609       
111006518418        111006680609        111006713167     458583788      
464587575       111002048041       111003533726       111003613411       
111004325322        111004716898        111004649264        111004739129       
111005049539        111005318268        111005309055        111005621175       
111005777087        111006126963        111006070365        111006459883       
111006518452        111006680610        111006713178     458583796      
464587609       111002048063       111003533759       111003613433       
111004325366        111004716944        111004547744        111004739141       
111005049595        111005318325        111005309112        111005621186       
111005777223        111006126974        111006070488        111006460009       
111006518474        111006680621        111006713213     458583820      
464587617       111002048085       111003533771       111003635583       
111004325377        111004716955        111004547777        111004739231       
111005049618        111005318381        111005309178        111005621210       
111005777436        111006127009        111006070512        111006460133       
111006518485        111006680632        111006713280     458583853      
464587625       111002048096       111003533816       111003635617       
111004325535        111004716977        111004547801        111004739242       
111005049652        111005318448        111005309189        111005621243       
111005777830        111006127010        111006070613        111006460155       
111006518508        111006680654        111006713291     458583911      
464587641       111002048108       111003533973       111003635628       
111004325557        111004717002        111004547823        111004739309       
111005049663        111005318460        111005309190        111005621254       
111005777863        111006127065        111006070646        111006460346       
111006518564        111006680676        111006713303     458583986      
464587666       111002048164       111003459824       111003635684       
111004325625        111004717080        111004547834        111004739365       
111005049821        111005318639        111005309280        111005621265       
111005777975        111006127087        111006070826        111006460403       
111006518632        111006680700        111006713314     458584018      
464587674       111002048175       111003460107       111003635752       
111004325669        111004717169        111004547957        111004739411       
111005049944        111005318651        111005309404        111005621276       
111005778370        111006127098        111006070837        111006460425       
111006518654        111006680711        111006713370     458584026      
464587708       111002048186       111003460163       111003635819       
111004325805        111004717248        111004548251        111004764497       
111005049988        111005318729        111005309460        111005621287       
111005778459        111006127188        111006070972        111006460458       
111006518676        111006680812        111006713448     458584067      
464610278       111002048197       111003460523       111003635864       
111004350847        111004717417        111004548475        111004764554       
111005050070        111005318752        111005309640        111005621298       
111005778460        111006127256        111006071018        111006460638       
111006518698        111006680968        111006713459     458584109      
464588714       111002048210       111003460624       111003635932       
111004351275        111004717507        111004548509        111004764587       
111005136503        111005318820        111005309695        111005621300       
111005778516        111006127267        111006071052        111006460672       
111006518777        111006680979        111006713471     458584117      
464588730       111002048265       111003460792       111003635976       
111004351286        111004717620        111004548543        111004764598       
111005136569        111005318842        111005309718        111005621355       
111005778549        111006127290        111006071063        111006460683       
111006518799        111006680980        111006713550     458584141      
464588748       111002048276       111003461399       111003635998       
111004351488        111004630084        111004548655        111004764600       
111005136604        111005318864        111005309864        111005621366       
111005778729        111006127357        111005982737        111006460829       
111006518823        111006680991        111006713606     458584182      
464588755       111002048311       111003461401       111003636001       
111004351512        111004630174        111004548677        111004764611       
111005136660        111005318987        111005310046        111005621388       
111005778808        111006127380        111005982759        111006460896       
111006518867        111006681026        111006713673     458584224      
464588763       111002048322       111003487263       111003636089       
111004352142        111004630220        111004548756        111004764701       
111005136693        111005319056        111005310079        111005621399       
111005779113        111006058147        111005982760        111006461000       
111006518890        111006681037        111006713695     458562188      
464588813       111002048344       111003487522       111003636146       
111004352164        111004630321        111004548767        111004764789       
111005136727        111005319078        111005310259        111005621401       
111005779124        111006058170        111005982805        111006461044       
111006543359        111006681071        111006769427     458562212      
464588821       111002048355       111003487656       111003636168       
111004377004        111004630534        111004548778        111004764802       
111005136772        111005319090        111005310260        111005621423       
111005779180        111006058204        111005982849        111006461134       
111006543382        111006681105        111006769449     458562352      
464588839       111002048366       111003487869       111003636180       
111004377037        111004630613        111004548789        111004764813       
111005136828        111005319214        111005310305        111005621434       
111005779461        111006058260        111005982850        111006461156       
111006543393        111006681127        111006769494     458562394      
464588847       111002048399       111003488185       111003636214       
111004377071        111004630646        111004548824        111004764824       
111005136862        111005319225        111005310372        111005575162       
111005779506        111006058394        111005982861        111006461314       
111006543405        111006681149        111006769506     458562436      
464588862       111002062968       111003488411       111003636225       
111004377239        111004630758        111004548868        111004764879       
111005136873        111005319236        111005310406        111005575331       
111005779595        111006058428        111005982894        111006461347       
111006543416        111006681172        111006769540     458562584      
464588888       111002036408       111003488523       111003636236       
111004377240        111004630792        111004548914        111004764914       
111005136941        111005319247        111005310642        111005575410       
111005779652        111006058440        111005982906        111006461392       
111006543449        111006681228        111006769551     458562626      
464588938       111002036419       111003488534       111003636247       
111004377341        111004630859        111004548958        111004764925       
111005136952        111005319281        111005310664        111005575421       
111005779832        111006058462        111005982973        111006461493       
111006543461        111006507023        111006769573     458562659      
464588953       111002036420       111003488545       111003636269       
111004377734        111004630893        111004549027        111004764970       
111005136996        111005319292        111005310686        111005575544       
111005816665        111006058529        111005982984        111006461538       
111006543517        111006507034        111006769584     458562675      
464588961       111002036600       111003488736       111003636281       
111004377813        111004630972        111004549230        111004765005       
111005137043        111005319304        111005310697        111005575577       
111005816687        111006058620        111005983020        111006487086       
111006543539        111006507045        111006769595     458594025      
464589001       111002036666       111003488781       111003636292       
111004377868        111004631007        111004549274        111004765038       
111005137526        111005319315        111005310743        111005575588       
111005816744        111006058642        111005983031        111006487143       
111006543540        111006507089        111006769618     458594074      
464589019       111002036701       111003488859       111003636304       
111004377958        111004631018        111004549308        111004765049       
111005137661        111005319337        111005310765        111005575599       
111005817037        111006058664        111005983222        111006487233       
111006543607        111006507146        111006769630     458594116      
464589027       111002036712       111003417963       111003636315       
111004377969        111004631030        111004549386        111004765128       
111005137795        111005351175        111005310833        111005575634       
111005817228        111006058709        111005983266        111006487244       
111006543618        111006507168        111006769652     458594355      
464589365       111002036723       111003418515       111003636337       
111004378016        111004631074        111004549410        111004765173       
111005137829        111005351197        111005340601        111005575656       
111005817307        111006058721        111005983277        111006487299       
111006543641        111006507203        111006769685     458594389      
464559525       111002036745       111003418717       111003636348       
111004378195        111004631119        111004575475        111004765218       
111005137841        111005351265        111005340634        111005575735       
111005817341        111006058732        111005983345        111006487367       
111006543652        111006507304        111006769719     458594454      
464658749       111002036756       111003419112       111003636360       
111004378230        111004631142        111004575677        111004765331       
111005137863        111005351276        111005340869        111005575847       
111005817374        111006058754        111005983378        111006487435       
111006543708        111006507315        111006769720     458594553      
464670868       111002036767       111003419167       111003636393       
111004378252        111004631265        111004575778        111004765555       
111005137919        111005351355        111005340926        111005586748       
111005817396        111006058833        111005983435        111006487457       
111006543753        111006507348        111006769731     458594561      
464649540       111002036824       111003419257       111003636427       
111004405062        111004631377        111004575790        111004765577       
111005137920        111005351366        111005340960        111005586782       
111005817677        111006058877        111005983547        111006487514       
111006543764        111006507416        111006769742     458626082      
464659879       111002036846       111003438281       111003636438       
111004405073        111004631467        111004576005        111004765780       
111005137964        111005351580        111005341095        111005586827       
111005817712        111006058923        111005983581        111006487558       
111006543843        111006507427        111006769753     458626090      
464682087       111002036857       111003438595       111003636595       
111004405321        111004631490        111004576061        111004765803       
111005166450        111005351681        111005341220        111005586838       
111005817756        111006058956        111005983604        111006487907       
111006543944        111006507618        111006769797     458626124      
464693555       111002036868       111003438720       111003636629       
111004405332        111004631502        111004576128        111004765847       
111005166494        111005351816        111005341286        111005586850       
111005817790        111006058967        111005983693        111006487952       
111006543999        111006507708        111006769832     458626157      
464694652       111002036879       111003438821       111003636641       
111004405376        111004631524        111004576139        111004765904       
111005166562        111005351962        111005341310        111005586917       
111005817835        111006058989        111005983772        111006488188       
111006544024        111006507731        111006769900     458626215      
464673052       111002036903       111003438832       111003636685       
111004405589        111004631568        111004576207        111004765937       
111005166630        111005351973        111005341512        111005586951       
111005817970        111006059014        111005983806        111006488234       
111006544057        111006507775        111006769922     458626264      
464640226       111002036914       111003512295       111003636719       
111004405736        111004631579        111004576218        111004765971       
111005166641        111005352187        111005341613        111005586962       
111005818005        111006059058        111005983929        111006488313       
111006544114        111006507843        111006769955     458626298      
464683945       111002036925       111003512329       111003636731       
111004405792        111004631614        111004576263        111004766051       
111005166786        111005352198        111005341882        111005586973       
111005818049        111006059081        111005984021        111006488425       
111006544125        111006507898        111006769977     458626439      
464619584       111002036936       111003512408       111003636764       
111004406096        111004631681        111004576498        111004766084       
111005166843        111005352244        111005341950        111005587064       
111005818162        111006059137        111005984111        111006488548       
111006544170        111006507911        111006770069     458626561      
464652510       111002036947       111003512420       111003636786       
111004406311        111004529698        111004576836        111004766196       
111005166900        111005352288        111005342311        111005587132       
111005818195        111006059182        111005984166        111006488560       
111006544192        111006507955        111006770092     458626587      
464699842       111002036958       111003512431       111003636854       
111004406513        111004529722        111004576915        111004792511       
111005166933        111005352323        111005342322        111005587244       
111005818612        111006059272        111005984223        111006488571       
111006544204        111006508046        111006770115     458626595      
464653344       111002036981       111003512510       111003636876       
111004431960        111004529924        111004576982        111004792601       
111005166955        111005352356        111005342366        111005587334       
111005818623        111006059362        111006006162        111006488616       
111006544237        111006508068        111006770126     458626710      
464664101       111002036992       111003512532       111003636898       
111004431971        111004530027        111004577006        111004792623       
111005166999        111005352390        111005342399        111005489201       
111005818713        111005970037        111006006218        111006488650       
111006544338        111006508079        111006770148     458637220      
464644103       111002037027       111003512543       111003636900       
111004431982        111004530162        111004577286        111004792678       
111005167125        111005352424        111005342401        111005489379       
111005818791        111005970048        111006006229        111006437878       
111006544361        111006508147        111006770328     458637402      
464654722       111002048456       111003512565       111003636933       
111004432039        111004530296        111004577310        111004792713       
111005167136        111005352547        111005342995        111005489425       
111005818926        111005970060        111006006241        111006437890       
111006544439        111006508226        111006770339     458637444      
464654896       111002048467       111003512576       111003636944       
111004432084        111004530353        111004577411        111004792803       
111005167169        111005352592        111005372033        111005489469       
111005819028        111005970071        111006006252        111006437924       
111006544462        111006508237        111006770373     458637477      
464622984       111002048478       111003512587       111003637035       
111004432130        111004530409        111004577534        111004792836       
111005167394        111005352659        111005372145        111005489571       
111005819051        111005970240        111006006320        111006437957       
111006544507        111006508316        111006770485     458637543      
464644772       111002048489       111003512688       111003680369       
111004432152        111004530443        111004577556        111004792870       
111005167440        111005352727        111005372314        111005489706       
111005819073        111005970251        111006006409        111006438251       
111006544541        111006508338        111006770520     458637576      
464644806       111002048490       111003512701       111003680415       
111004432185        111004530814        111004577635        111004792937       
111005167495        111005352772        111005372392        111005489841       
111005819310        111005970352        111006006410        111006438318       
111006544563        111006508417        111006770531     458637584      
464688092       111002048502       111003512756       111003680437       
111004432220        111004530836        111004577691        111004792993       
111005167619        111005352806        111005372415        111005489863       
111005819400        111005970385        111006006465        111006438420       
111006544585        111006508529        111006770597     458637618      
464634641       111002048535       111003512813       111003680448       
111004432242        111004530847        111004577714        111004793084       
111005167642        111005352907        111005372448        111005489885       
111005819411        111005970521        111006006500        111006438442       
111006544608        111006508563        111006770621     458637626      
464656016       111002048568       111003512824       111003680459       
111004432264        111004530858        111004577792        111004793152       
111005167653        111005352952        111005372538        111005489908       
111005819444        111005970554        111006006566        111006438510       
111006544642        111006508596        111006770676     458637709      
464678689       111002048591       111003512868       111003680505       
111004432365        111004530881        111004577815        111004793343       
111005167901        111005352985        111005372673        111005489986       
111005848772        111005970587        111006006588        111006438521       
111006544664        111006508675        111006834903     458648417      
464646314       111002048603       111003512879       111003680516       
111004432488        111004530959        111004523579        111004793624       
111005168036        111005353010        111005372695        111005490315       
111005848794        111005970598        111006006690        111006438622       
111006569087        111006508686        111006834969     458648607      
464783380       111002048625       111003512891       111003680527       
111004432523        111004530960        111004523580        111004793691       
111005168047        111005353021        111005372752        111005519373       
111005848907        111005970622        111006007062        111006438712       
111006569199        111006508710        111006834992     458648623      
464700400       111002048658       111003512925       111003680921       
111004432545        111004531006        111004523850        111004793703       
111005168137        111005379692        111005372820        111005519564       
111005848941        111005970677        111006007073        111006438835       
111006569245        111006531930        111006835094     458648649      
464700954       111002048669       111003512981       111003680932       
111004432589        111004531152        111004523872        111004793725       
111005075448        111005379771        111005373102        111005519609       
111005848963        111005970688        111006007095        111006438868       
111006569289        111006532065        111006835106     458648722      
464773969       111002048670       111003513038       111003680943       
111004432725        111004531174        111004523894        111004793792       
111005075460        111005379973        111005373124        111005519610       
111005848985        111005970756        111006007107        111006439184       
111006569335        111006532087        111006835128     458648870      
464752757       111002048681       111003513106       111003681405       
111004432804        111004531196        111004523939        111004793837       
111005075493        111005380100        111005373135        111005520072       
111005848996        111005970767        111006007163        111006439274       
111006569357        111006532098        111006835184  

 

SCH-A-10



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458648904      
464723337       111002048737       111003513139       111003681472       
111004432848        111004531264        111004523951        111004793882       
111005075606        111005380234        111005373191        111005520083       
111005849009        111005970813        111006007185        111006439285       
111006569379        111006532166        111006835195     458614963      
464702455       111002048793       111003513140       111003681551       
111004432871        111004531297        111004523962        111004793972       
111005075785        111005380470        111005373247        111005520151       
111005849021        111005970835        111006007208        111006439308       
111006569380        111006532177        111006835230     458615002      
464723683       111002048827       111003513151       111003681719       
111004432916        111004531309        111004523973        111004793983       
111005075808        111005380559        111005373269        111005520229       
111005849054        111005970846        111006007275        111006461640       
111006569391        111006532201        111006835285     458615135      
464734094       111002048861       111003513207       111003681731       
111004432994        111004531376        111004524019        111004794029       
111005075831        111005380627        111005373607        111005520308       
111005849100        111005970857        111006007309        111006461730       
111006569414        111006532256        111006835319     458615168      
464743509       111002048872       111003513274       111003681775       
111004433007        111004531455        111004524020        111004794030       
111005075842        111005380807        111005373641        111005520421       
111005849144        111005970891        111006007422        111006461808       
111006569425        111006532278        111006835353     458615267      
464715812       111002048883       111003513342       111003681843       
111004433164        111004531477        111004524042        111004844238       
111005075853        111005380818        111005373719        111005520476       
111005849155        111005971016        111006007433        111006461875       
111006569661        111006532290        111006835364     458615325      
464746569       111002048894       111003513353       111003567442       
111004433197        111004531488        111004524086        111004844586       
111005075897        111005380885        111005373742        111005520533       
111005849166        111005971072        111006007444        111006461897       
111006569672        111006532335        111006835375     458615341      
464737378       111002048906       111003513386       111003567464       
111004433243        111004558397        111004524154        111004844777       
111005076012        111005380896        111005373797        111005520599       
111005849201        111005971140        111006007455        111006462034       
111006569683        111006532391        111006835397     458615366      
464779651       111002048917       111003513454       111003567497       
111004433265        111004558409        111004524165        111004845206       
111005076146        111005381066        111005374024        111005520724       
111005849302        111005971229        111006007477        111006462089       
111006569717        111006532414        111006835410     458615440      
464780519       111002048928       111003513601       111003567521       
111004433311        111004558443        111004524187        111004845329       
111005076359        111005381145        111005401812        111005520779       
111005849335        111005971319        111006007512        111006462269       
111006569751        111006532515        111006835421     458615473      
464760008       111002048962       111003534031       111003567554       
111004460759        111004558487        111004524211        111004845396       
111005076449        111005410250        111005401845        111005520858       
111005849346        111005971342        111006007545        111006462472       
111006569795        111006532526        111006835432     458615499      
464709906       111002049008       111003534097       111003567644       
111004460805        111004558555        111004524233        111004845419       
111005076472        111005410586        111005401957        111005520926       
111005849559        111005971566        111006007646        111006462528       
111006569964        111006532537        111006835454     458615515      
464829761       111002049019       111003534109       111003567666       
111004460850        111004558566        111004524244        111004845554       
111005076562        111005410665        111005401991        111005520937       
111005849593        111005971577        111006007657        111006462562       
111006569997        111006532593        111006835465     458615531      
464798586       111002049020       111003534154       111003567699       
111004460872        111004558623        111004524277        111004845813       
111005076584        111005410676        111005402004        111005521017       
111005849627        111005993391        111006007668        111006462663       
111006570012        111006532627        111006835476     458573136      
464788959       111002049031       111003534187       111003567723       
111004460883        111004558702        111004524288        111004876345       
111005076708        111005410698        111005402059        111005521095       
111005849706        111005993469        111006007703        111006462786       
111006570023        111006532638        111006835544     458573227      
464821230       111002049053       111003534198       111003567778       
111004460939        111004558713        111004524299        111004876604       
111005076797        111005410722        111005402127        111005521309       
111005849751        111005993560        111005960317        111006462887       
111006570146        111006532728        111006835555     458573276      
464812296       111002049075       111003534200       111003567813       
111004461020        111004558791        111004524323        111004876659       
111005076876        111005410766        111005402149        111005521387       
111005849762        111005993582        111005960339        111006462922       
111006570179        111006532739        111006835577     458573367      
464822816       111002049121       111003534233       111003567880       
111004461064        111004558904        111004524345        111004906484       
111005077057        111005410801        111005402172        111005461841       
111005849773        111005993706        111005960340        111006488762       
111006570326        111006532751        111006835601     458573383      
464833540       111002049143       111003534255       111003567903       
111004461121        111004559196        111004524356        111004906518       
111005077158        111005410979        111005402228        111005461997       
111005849818        111005993728        111005960441        111006488852       
111006570382        111006532807        111006835612     458573474      
464833771       111002037038       111003534301       111003567925       
111004461211        111004559208        111004524457        111004906990       
111005106421        111005411420        111005402374        111005462033       
111005849841        111005993784        111005960777        111006488931       
111006570405        111006532830        111006835634     458573573      
464802461       111002037050       111003534312       111003568230       
111004461233        111004559376        111004524468        111004907193       
111005106500        111005411431        111005402532        111005462145       
111005849874        111005993841        111005960799        111006488997       
111006570517        111006532863        111006835678     458573581      
464813260       111002037083       111003534334       111003568296       
111004461299        111004559398        111004524479        111004907733       
111005106533        111005411543        111005402598        111005462156       
111005850012        111005993885        111005960801        111006489055       
111006570696        111006532908        111006835735     458573706      
464793694       111002037094       111003534345       111003568319       
111004461301        111004559512        111004524480        111004907744       
111005106544        111005411554        111005402633        111005462303       
111005850045        111005993908        111005961206        111006489123       
111006570810        111006532942        111006835780     458573714      
464794320       111002037117       111003534378       111003568487       
111004461312        111004559534        111004597682        111004907766       
111005106566        111005411576        111005402666        111005462426       
111005850078        111005994213        111005961228        111006489178       
111006570876        111006532975        111006835869     458584232      
464826155       111002037128       111003534390       111003568522       
111004461389        111004559545        111004597716        111004907878       
111005106746        111005411745        111005402701        111005462684       
111005850090        111005994325        111005961453        111006490079       
111006595693        111006532986        111006835870     458584240      
464887694       111002037162       111003534648       111003568533       
111004461413        111004559578        111004597749        111004908352       
111005106757        111005411789        111005402756        111005462820       
111005850113        111005994336        111005961486        111006490563       
111006595738        111006533000        111006835926     458584273      
464929173       111002037173       111003534659       111003568544       
111004461468        111004559602        111004597783        111004926330       
111005106768        111005200314        111005402802        111005462909       
111005850146        111005947187        111005961509        111006408607       
111006595749        111006533112        111006835948     458584299      
465033207       111002037195       111003534682       111003568623       
111004461480        111004559613        111004597794        111004926464       
111005106959        111005200347        111005402891        111005463012       
111005880802        111005947200        111005961510        111006409327       
111006595772        111006533134        111006835960     458584323      
465126910       111002037207       111003534738       111003568645       
111004461536        111004559657        111004597806        111004926543       
111005106960        111005200381        111005403005        111005463023       
111005880835        111005947288        111005961598        111006439386       
111006595828        111006533156        111006835971     458584380      
465096816       111002037229       111003534761       111003568678       
111004461558        111004559703        111004597817        111004926633       
111005107163        111005200549        111005403038        111005463146       
111005880880        111005947299        111005961677        111006439410       
111006595895        111006533178        111006836028     458584414      
465045417       111002037263       111003534772       111003568689       
111004461569        111004559859        111004597851        111004926789       
111005107242        111005200606        111005403049        111005463180       
111005880958        111005947312        111005961789        111006439443       
111006595929        111006533235        111006836040     458584430      
465108330       111002037274       111003534794       111003568690       
111004461659        111004507368        111004597873        111004926857       
111005107275        111005200673        111005403072        111005463269       
111005880992        111005947413        111005961790        111006439588       
111006595941        111006533268        111006836073     458584455      
465097848       111002037285       111003534806       111003568779       
111004461716        111004507414        111004597907        111004926925       
111005107332        111005200730        111005403117        111005463337       
111005881016        111005947424        111006029561        111006439713       
111006595996        111006533279        111006786730     458584554      
465067460       111002037308       111003534873       111003568803       
111004461749        111004507582        111004597930        111004927162       
111005107758        111005200796        111005403229        111005463360       
111005881049        111005947446        111006029583        111006439836       
111006596010        111006533314        111006786796     458584638      
465098390       111002037320       111003534884       111003568836       
111004461772        111004507605        111004597974        111004927184       
111004991365        111005200819        111005403353        111005463371       
111005887067        111005947503        111006029628        111006439858       
111006596032        111006557219        111006786853     458584737      
465057321       111002037331       111003534952       111003568881       
111004461839        111004507717        111004597996        111004927285       
111004991466        111005201012        111005403454        111005463393       
111005887168        111005947569        111006029707        111006439869       
111006596054        111006557220        111006786875     458584927      
465120624       111002037364       111003534985       111003568959       
111004461895        111004507762        111004598010        111004927386       
111004991501        111005201067        111005403500        111005463472       
111005887179        111005947637        111006029729        111006439960       
111006596065        111006557365        111006786943     458562790      
465120798       111002037375       111003535010       111003569028       
111004462021        111004507773        111004598212        111004927421       
111004991534        111005201078        111005403522        111005463494       
111005887225        111005947682        111006029774        111006440030       
111006596199        111006557398        111006786976     458562816      
465121119       111002037386       111003535065       111003569073       
111004462032        111004507829        111004598245        111004927544       
111004991668        111005201304        111005403533        111005463540       
111005887236        111005947705        111006029796        111006440041       
111006596447        111006557411        111006787023     458562907      
465087716       111002037397       111003535234       111003569174       
111004462144        111004507830        111004598302        111004927588       
111004991691        111005201483        111005192954        111005463595       
111005887258        111005947738        111006029819        111006440209       
111006596458        111006557477        111006787067     458563046      
465098861       111002037410       111003535267       111003591551       
111004462166        111004507964        111004598324        111004927656       
111004991770        111005201708        111005193067        111005463607       
111005887281        111005947750        111006029864        111006440311       
111006596470        111006557512        111006787113     458563053      
465121622       111002037432       111003535313       111003591595       
111004462201        111004507975        111004598391        111004927870       
111004991804        111005201719        111005193090        111005463742       
111005887348        111005947839        111006029932        111006440333       
111006596492        111006557523        111006787124     458563103      
465081495       111002037487       111003535346       111003591629       
111004490246        111004508145        111004598425        111004927948       
111004991949        111005201720        111005193102        111005463753       
111005887359        111005947840        111006029943        111006463428       
111006596504        111006557545        111006787258     458563152      
465091056       111002037577       111003535380       111003591641       
111004490572        111004508189        111004598447        111004928309       
111004991994        111005201786        111005193113        111005463786       
111005887371        111005947862        111006029965        111006463530       
111006596526        111006557589        111006787281     458563186      
465091288       111002037678       111003535469       111003591719       
111004490673        111004508268        111004598548        111004928365       
111004992018        111005201854        111005193180        111005463843       
111005887393        111005947952        111006030046        111006463574       
111006596548        111006557624        111006787304     458563293      
465102150       111002037689       111003535504       111003591731       
111004490763        111004508325        111004598559        111004928433       
111004992030        111005201876        111005193247        111005463865       
111005887528        111005948009        111006030080        111006463619       
111006596559        111006557781        111006787337     458563301      
465113975       111002049211       111003535593       111003591810       
111004490820        111004508392        111004598582        111004928477       
111004992052        111005201966        111005193258        111005547048       
111005887629        111005948021        111006030091        111006463787       
111006596560        111006557826        111006787348     458563335      
465115095       111002049244       111003535605       111003591966       
111004490875        111004508606        111004598717        111004739488       
111004992074        111005202338        111005193359        111005547059       
111005887641        111005948043        111006030147        111006463800       
111006596571        111006557893        111006787359     458563426      
465185247       111002049288       111003535740       111003592035       
111004490910        111004508628        111004598773        111004739534       
111004992085        111005202349        111005193450        111005547082       
111005887652        111005948166        111006030237        111006464036       
111006596582        111006558029        111006787360     458563442      
465185858       111002049299       111003535751       111003592046       
111004490921        111004508640        111004598795        111004739680       
111004992096        111005202383        111005193494        111005547116       
111005887720        111005948199        111006030260        111006464126       
111006596593        111006558142        111006787371     458563467      
465196665       111002049356       111003461489       111003592080       
111004491001        111004508662        111004598964        111004739714       
111004992119        111005202394        111005193517        111005547655       
111005887753        111005948212        111006030271        111006464227       
111006596605        111006558186        111006787405     458594868      
465130854       111002049389       111003461681       111003592103       
111004491179        111004508718        111004599156        111004739815       
111004992197        111005202462        111005193607        111005547958       
111005908870        111005948256        111006030282        111006464250       
111006596616        111006558210        111006787427     458594876      
465164010       111002049457       111003461883       111003592136       
111004491236        111004508875        111004599347        111004739950       
111004992243        111005202473        111005193618        111005547981       
111005908960        111005948267        111006030316        111006464373       
111006596627        111006558221        111006787494     458594967      
465175255       111002049479       111003462110       111003592181       
111004491247        111004508998        111004678996        111004739994       
111004992535        111005229450        111005193685        111005548072       
111005909006        111005948302        111006030552        111006464700       
111006596638        111006558243        111006787506     458595097      
465188308       111002049480       111003462121       111003592192       
111004491269        111004584790        111004679098        111004740019       
111004992546        111005229494        111005193708        111005548230       
111005909028        111005948324        111006030620        111006464766       
111006596661        111006558254        111006787517     458627049      
465166783       111002049503       111003462356       111003592226       
111004491315        111004584846        111004679122        111004740020       
111004992614        111005229517        111005193719        111005548421       
111005909095        111005948368        111006030721        111006464801       
111006596672        111006558265        111006787528     458627056      
465189918       111002049525       111003462468       111003592260       
111004491607        111004584891        111004679188        111004740121       
111004992658        111005229573        111005193742        111005548454       
111005909118        111005948414        111006030787        111006464823       
111006596683        111006558287        111006787539     458627122      
465200947       111002049536       111003463122       111003592282       
111004491663        111004584903        111004679368        111004740132       
111004992669        111005229663        111005193753        111005548702       
111005909208        111005948470        111006030822        111006490978       
111006596942        111006558298        111006787551     458627163      
465167500       111002049615       111003489333       111003592316       
111004491674        111004584936        111004679391        111004740154       
111004992692        111005230159        111005193843        111005598819       
111005909220        111005948537        111006030855        111006491104       
111006597011        111006558300        111006787618     458627213      
465178614       111002049671       111003489546       111003592350       
111004491843        111004584970        111004679403        111004740288       
111004992782        111005230441        111005193999        111005598932       
111005909231        111006015117        111006030866        111006491328       
111006597145        111006558322        111006787685     458627221      
465201556       111002049716       111003490076       111003592383       
111004491999        111004585016        111004679425        111004740301       
111004992838        111005257899        111005194046        111005598987       
111005909242        111006015162        111006030888        111006491339       
111006597303        111006558344        111006787720     458627346      
465136109       111002049727       111003419741       111003592394       
111004492046        111004585083        111004679469        111004740356       
111004992906        111005257901        111005194057        111005598998       
111005909310        111006015184        111006030923        111006491362       
111006597325        111006558669        111006787731     458627361      
465136216       111002049738       111003419819       111003592417       
111004492305        111004585195        111004679470        111004740389       
111004992928        111005258003        111005194169        111005610229       
111005909376        111006015432        111006030934        111006491519       
111006619274        111006558681        111006787832     458637931      
465137743       111002049750       111003420013       111003592451       
111004492383        111004585353        111004679492        111004740413       
111004992951        111005258092        111005194282        111005610263       
111005909398        111006015443        111006031058        111006491553       
111006619319        111006584747        111006787887     458638012      
465211811       111002049761       111003420114       111003592462       
111004492507        111004585421        111004679751        111004740424       
111004993143        111005258126        111005194338        111005610274       
111005909400        111006015689        111006094877        111006491597       
111006619364        111006584758        111006787900     458638079      
465138121       111002049772       111003420361       111003592529       
111004492642        111004585634        111004679908        111004740457       
111004993299        111005258159        111005194372        111005610285       
111005909422        111006015702        111006094899        111006491654       
111006619397        111006584792        111006813056     458638137      
465204568       111002049794       111003420484       111003592552       
111004492710        111004585690        111004679942        111004740503       
111004993356        111005258429        111005194440        111005610432       
111005909433        111006015724        111006094912        111006491980       
111006619500        111006584837        111006813078     458638228      
465138725       111002049817       111003420710       111003592653       
111004325940        111004585768        111004680191        111004740671       
111004993570        111005258609        111005194451        111005610498       
111005909567        111006015735        111006094923        111006492150       
111006619533        111006584859        111006813135     458638285      
465160547       111002049828       111003421250       111003592675       
111004325995        111004585836        111004680258        111004740750       
111004993648        111005258665        111005194507        111005610555       
111005909602        111006015757        111006094934        111006492374       
111006619577        111006584871        111006813157     458638319      
465214328       111002049839       111003421531       111003592709       
111004326008        111004586163        111004680304        111004740817       
111005022787        111005258722        111005194585        111005610588       
111005909792        111006015803        111006094956        111006492420       
111006619588        111006584938        111006813180     458638343      
465150480       111002049840       111003439541       111003592798       
111004326097        111004586174        111004680315        111004740884       
111005022912        111005258733        111005194642        111005621467       
111005909826        111006015825        111006095003        111006492442       
111006619645        111006584961        111006813225     458638426      
465206191       111002049851       111003439619       111003592888       
111004326457        111004586208        111004680348        111004741133       
111005023148        111005258834        111005194686        111005621478       
111005909848        111006015847        111006095014        111006492521       
111006619667        111006585085        111006813236     458638475      
465206258       111002049862       111003439642       111003592899       
111004326480        111004586253        111004680359        111004741278       
111005023193        111005259273        111005194765        111005621489       
111005909994        111006015870        111006095058        111006492598       
111006619746        111006585119        111006813281     458638590      
465240760       111002049873       111003439765       111003592945       
111004326525        111004586310        111004680483        111004741324       
111005023216        111005288039        111005194833        111005621502       
111005910019        111006015915        111006095081        111006492879       
111006619779        111006585131        111006813348     458604592      
465282903       111002049884       111003439978       111003592989       
111004326558        111004586343        111004680641        111004766309       
111005023227        111005288095        111005222363        111005621535       
111005910031        111006015926        111006095115        111006492914       
111006619803        111006585197        111006813359     458604626      
465231645       111002049895       111003440183       111003592990       
111004326569        111004586387        111004680696        111004766310       
111005023261        111005288107        111005222385        111005621557       
111005910042        111006016095        111006095137        111006492992       
111006619814        111006585243        111006813416     458604782      
465273837       111002049941       111003440273       111003593047       
111004326716        111004586398        111004707797        111004766387       
111005023362        111005288174        111005222510        111005621568       
111005910053        111006016130        111006095159        111006409732       
111006619847        111006585265        111006813427  

 

SCH-A-11



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458604931      
465253474       111002111266       111003440442       111003593092       
111004326761        111004586422        111004707809        111004766422       
111005023395        111005288185        111005222532        111005621603       
111005910064        111006016152        111006095238        111006409787       
111006619858        111006585287        111006813438     458604949      
465224301       111002037713       111003441038       111003593126       
111004326806        111004586499        111004707810        111004766444       
111005023418        111005288196        111005222565        111005621625       
111005910165        111006016163        111006095250        111006409800       
111006619948        111006585388        111006813450     458604956      
465255735       111002037724       111003441049       111003593193       
111004326974        111004586501        111004707832        111004766680       
111005023777        111005288231        111005222633        111005621669       
111005910222        111006016196        111006095283        111006409811       
111006619993        111006585434        111006813461     458604964      
465236446       111002037735       111003441072       111003593216       
111004326996        111004586534        111004707900        111004766714       
111005023788        111005288242        111005222644        111005621670       
111005910266        111006016208        111006095339        111006410015       
111006620063        111006585467        111006813595     458605011      
465225753       111002037746       111003513724       111003593227       
111004327021        111004586556        111004707944        111004766736       
111005023799        111005288310        111005222677        111005621681       
111005910301        111006016231        111006095362        111006410026       
111006620153        111006585478        111006813607     458605037      
465226397       111002037757       111003513780       111003593283       
111004327043        111004660076        111004707966        111004766758       
111005023946        111005288321        111005222879        111005621715       
111005910390        111006016411        111006095373        111006410071       
111006620197        111006585524        111006813641     458615598      
465247815       111002037780       111003513869       111003593294       
111004327054        111004660201        111004707977        111004766792       
111005024026        111005288444        111005222947        111005621748       
111005942946        111006016613        111006095384        111006410442       
111006620333        111006585579        111006813652     458615614      
465376341       111002037803       111003513881       111003613499       
111004327098        111004660290        111004707988        111004766826       
111005024116        111005288545        111005223319        111005621760       
111005942980        111006016624        111006095395        111006410598       
111006620478        111006585580        111006813708     458615820      
465322634       111002037814       111003513937       111003613501       
111004327111        111004660302        111004707999        111004766905       
111005024194        111005288613        111005223364        111005621805       
111005943004        111006016668        111006095429        111006410677       
111006620490        111006585591        111006813720     458615838      
465323939       111002037825       111003513960       111003613523       
111004327188        111004660313        111004708035        111004767007       
111005024341        111005288725        111005223634        111005621883       
111005943183        111006016826        111006095474        111006410701       
111006620502        111006585603        111006813775     458616174      
111000393895       111002037847       111003514006       111003613556       
111004327234        111004660346        111004708046        111004767030       
111005024352        111005289041        111005223678        111005621894       
111005943194        111006016949        111006095519        111006410723       
111006620535        111006585681        111006813786     458616257      
111000393907       111002037870       111003514017       111003613635       
111004327267        111004660357        111004708057        111004767120       
111005024363        111005289096        111005223702        111005621939       
111005943240        111006081761        111006095621        111006410992       
111006620546        111006585759        111006813810     458573870      
111000393918       111002037993       111003514107       111003613679       
111004327357        111004660379        111004708068        111004767298       
111005024419        111005289108        111005223746        111005621940       
111005943307        111006081794        111006095632        111006411117       
111006620568        111006585838        111006813832     458573961      
111000394087       111002038028       111003514130       111003613769       
111004327379        111004660403        111004708079        111004767423       
111004959381        111005289142        111005223847        111005621973       
111005943419        111006081806        111006095665        111006411229       
111006620579        111006585940        111006813887     458574001      
111000394098       111002038039       111003514163       111003613770       
111004327548        111004660481        111004708080        111004767760       
111004959550        111005289164        111005250218        111005622053       
111005943475        111006081817        111006095687        111006440793       
111006620591        111006585973        111006813911     458574068      
111000394100       111002038051       111003514208       111003613792       
111004327616        111004660492        111004708103        111004767782       
111004959617        111005289221        111005250285        111005622075       
111005943521        111006081839        111006095698        111006440838       
111006620625        111006586019        111006813922     458574159      
111000394122       111002038062       111003514219       111003613848       
111004327661        111004660537        111004708125        111004767917       
111004959729        111005289388        111005250432        111005622097       
111005943543        111006081884        111006095700        111006440940       
111006620670        111006586020        111006813955     458574274      
111000394177       111002038118       111003514376       111003613859       
111004352917        111004660548        111004708136        111004767962       
111004959808        111005289580        111005250511        111005622154       
111005943677        111006081941        111006095766        111006441020       
111006620704        111006586031        111006814013     458574399      
111000394201       111002038129       111003514387       111003613871       
111004352984        111004660650        111004708147        111004768097       
111004959998        111005289681        111005250522        111005622165       
111005943778        111006081963        111006095777        111006441086       
111006620748        111006586086        111006814024     458574464      
111000394212       111002038152       111003514400       111003613927       
111004353211        111004660706        111004708158        111004768110       
111004960013        111005289849        111005250645        111005575858       
111005943824        111006082010        111006095801        111006441165       
111006620894        111006586110        111006814046     458574480      
111000394313       111002038163       111003514512       111003614029       
111004353312        111004660740        111004708169        111004768211       
111004960103        111005289850        111005250689        111005575870       
111005943846        111006082054        111006095812        111006441176       
111006646454        111006608159        111006814080     458584943      
111000394324       111002038174       111003514534       111003614041       
111004353570        111004660807        111004708170        111004768480       
111004960158        111005319359        111005250825        111005575904       
111005943947        111006082111        111006095834        111006441200       
111006646500        111006608171        111006814170     458585007      
111000394436       111002038220       111003514556       111003614074       
111004353693        111004660830        111004708192        111004768491       
111004960181        111005319573        111005250847        111005576039       
111005944061        111006082133        111006095889        111006441255       
111006646588        111006608182        111006814192     458585106      
111000394447       111002038231       111003514567       111003614119       
111004354098        111004660841        111004708204        111004768514       
111004960192        111005319618        111005250915        111005576118       
111005944140        111006082425        111006095902        111006441299       
111006646601        111006608193        111006814215     458585247      
111000394458       111002038242       111003514578       111003614131       
111004378803        111004660874        111004708215        111004768536       
111004960215        111005319629        111005250960        111005576129       
111005944162        111006082492        111006095913        111006441312       
111006646612        111006608205        111006814226     458585262      
111000394470       111002038275       111003514680       111003614164       
111004379039        111004660885        111004708316        111004794096       
111004960259        111005319696        111005251017        111005576208       
111005944173        111006082515        111006095968        111006441345       
111006646678        111006608238        111006814248     458585270      
111000394492       111002038286       111003514703       111003614175       
111004379602        111004660908        111004708338        111004794119       
111004960271        111005319731        111005251039        111005576219       
111005944207        111006082559        111006117806        111006441367       
111006646689        111006608261        111006814305     458585353      
111000394504       111002038297       111003514747       111003614186       
111004380031        111004660919        111004708394        111004794131       
111004960282        111005319764        111005251051        111005576297       
111005944229        111006082560        111006117851        111006441389       
111006646690        111006608272        111006814316     458585395      
111000394526       111002038309       111003514804       111003614209       
111004380222        111004660931        111004708451        111004794164       
111004960305        111005319797        111005251095        111005576309       
111005944241        111006082605        111006117884        111006441536       
111006646757        111006608283        111006732179     458585403      
111000394548       111002038343       111003514905       111003614287       
111004380301        111004661000        111004708473        111004794276       
111004960394        111005319809        111005251152        111005576310       
111005944421        111006082616        111006118111        111006441659       
111006646779        111006608306        111006732180     458585502      
111000394762       111002038354       111003514927       111003614300       
111004380323        111004661101        111004708585        111004794298       
111004960440        111005319821        111005251174        111005576422       
111005944443        111006082661        111006118177        111006441716       
111006646825        111006608317        111006732247     458563509      
111000394795       111002038400       111003514961       111003614557       
111004380334        111004661112        111004708765        111004794311       
111004960518        111005319876        111005251365        111005587479       
111005944465        111006082739        111006118256        111006441750       
111006646836        111006608339        111006732258     458563517      
111000394841       111002049974       111003514972       111003614568       
111004380356        111004661145        111004708811        111004794344       
111004960530        111005319966        111005251387        111005587503       
111005944476        111006082740        111006118267        111006441828       
111006646915        111006608340        111006732326     458563533      
111000394863       111002050000       111003535885       111003614614       
111004406759        111004661178        111004708844        111004794377       
111004960552        111005320126        111005251398        111005587536       
111005650223        111006082762        111006118289        111006465082       
111006646993        111006608441        111006732393     458563574      
111000394874       111002050011       111003535986       111003614647       
111004407581        111004661189        111004708855        111004794467       
111004960563        111005320159        111005251411        111005587570       
111005650234        111006082784        111006118290        111006465116       
111006647185        111006608452        111006732461     458563657      
111000414226       111002050055       111003536099       111003614669       
111004407604        111004661190        111004708899        111004794489       
111004960631        111005320160        111005251466        111005587660       
111005650256        111006082807        111006118313        111006465149       
111006647264        111006608463        111006732494     458563756      
111000414237       111002050066       111003536134       111003614670       
111004407862        111004661213        111004621534        111004794490       
111004960664        111005320238        111005251534        111005587693       
111005650278        111006082818        111006118357        111006465341       
111006647297        111006608485        111006732528     458563764      
111000414248       111002050077       111003536291       111003614704       
111004407963        111004661246        111004621545        111004794614       
111004960675        111005320283        111005251589        111005587727       
111005650289        111006082931        111006118414        111006465442       
111006647444        111006608508        111006732539     458563780      
111000414282       111002050099       111003536370       111003614726       
111004433355        111004661268        111004621556        111004794625       
111004960732        111005320339        111005251613        111005587761       
111005650324        111006082953        111006118447        111006465633       
111006647534        111006608520        111006732540     458563822      
111000414484       111002050101       111003536381       111003614737       
111004433399        111004661280        111004621578        111004794658       
111004960811        111005320351        111005251657        111005587828       
111005650368        111006082975        111006118481        111006465655       
111006647545        111006608609        111006732551     458563921      
111000414585       111002050123       111003536448       111003614883       
111004433445        111004661291        111004621602        111004794681       
111004960822        111005320362        111005251747        111005587851       
111005650379        111006103485        111006118537        111006465879       
111006647578        111006608643        111006732584     458564010      
111000415014       111002050145       111003536459       111003637080       
111004433614        111004661358        111004621635        111004794704       
111004960866        111005320373        111005251770        111005587918       
111005650391        111006103520        111006118571        111006465891       
111006647602        111006608722        111006732595     458564085      
111000415025       111002050178       111003536549       111003637114       
111004433737        111004661392        111004621668        111004794760       
111004961058        111005320407        111005251882        111005587974       
111005650425        111006103609        111006118706        111006465903       
111006647635        111006609105        111006732674     458595584      
111000415036       111002050224       111003536550       111003637136       
111004433760        111004661404        111004621679        111004794827       
111005050205        111005320418        111005251905        111005588010       
111005650627        111006103676        111006118728        111006465914       
111006647758        111006609127        111006732786     458595667      
111000415058       111002050268       111003536730       111003637215       
111004433838        111004661426        111004621680        111004795042       
111005050407        111005320496        111005280019        111005588021       
111005650717        111006103733        111006118739        111006465925       
111006647815        111006609206        111006732797     458595808      
111000415069       111002050303       111003536763       111003637350       
111004433849        111004661527        111004621747        111004795121       
111005050564        111005320508        111005280198        111005588043       
111005650728        111006103799        111006118773        111006466038       
111006647871        111006609251        111006732876     458595824      
111000415115       111002050314       111003536921       111003637417       
111004433850        111004661549        111004621804        111004795132       
111005050621        111005320520        111005280266        111005490708       
111005650739        111006103812        111006118784        111006466184       
111006647916        111006609329        111006732898     458596012      
111000415159       111002050336       111003536932       111003637428       
111004433872        111004661594        111004621905        111004795200       
111005050711        111005320586        111005280312        111005490719       
111005650740        111006103889        111006118807        111006466410       
111006647927        111006609341        111006732900     458596038      
111000415463       111002050370       111003536987       111003637451       
111004433883        111004690114        111004621938        111004795244       
111005050733        111005320597        111005280389        111005490854       
111005650751        111006103890        111006118885        111006466555       
111006647983        111006609532        111006732999     458627437      
111000415474       111002050404       111003537034       111003637462       
111004433940        111004690136        111004621961        111004795277       
111005050890        111005320609        111005280626        111005490977       
111005650807        111006104037        111006118942        111006493038       
111006669392        111006609666        111006733136     458627445      
111000347524       111002050459       111003537359       111003637507       
111004433995        111004690147        111004621983        111004795299       
111005050968        111005320621        111005280648        111005491170       
111005650830        111006104059        111006118964        111006493061       
111006669404        111006609789        111006733170     458627452      
111000347603       111002050460       111003537393       111003637585       
111004434008        111004690181        111004622209        111004795301       
111005050991        111005320632        111005280761        111005491226       
111005650852        111006104071        111006118975        111006493151       
111006669415        111006609846        111006733192     458627478      
111000347928       111002050482       111003537506       111003637620       
111004434019        111004690237        111004622254        111004795345       
111005051048        111005320665        111005280840        111005491473       
111005650863        111006104172        111006119000        111006493230       
111006669482        111006609880        111006733215     458627486      
111000347939       111002050527       111003537573       111003637631       
111004434031        111004690361        111004622298        111004795378       
111005051127        111005320755        111005280985        111005491495       
111005650874        111006104194        111006119011        111006493544       
111006669549        111006632112        111006733226     458627536      
111000347940       111002050583       111003537584       111003637664       
111004434053        111004690394        111004622388        111004795389       
111005051149        111005320834        111005281010        111005491844       
111005650896        111006104217        111006119022        111006493689       
111006669550        111006632134        111006733248     458627577      
111000347951       111002050594       111003537595       111003637675       
111004434109        111004690439        111004622401        111004795413       
111005051217        111005320845        111005281032        111005491945       
111005650920        111006104262        111006119055        111006493779       
111006669572        111006632156        111006733349     458627593      
111000347984       111002050606       111003537663       111003637686       
111004434132        111004690473        111004622478        111004795435       
111005051240        111005353177        111005281087        111005492014       
111005650931        111006104273        111006119077        111006493959       
111006669583        111006632178        111006733406     458627601      
111000348031       111002050617       111003537674       111003637697       
111004434277        111004690507        111004622489        111004795525       
111005051295        111005353267        111005281100        111005492069       
111005650942        111006104521        111006119088        111006494220       
111006669639        111006632235        111006733439     458627684      
111000348053       111002050628       111003537696       111003637743       
111004434288        111004690529        111004622490        111004795536       
111005051341        111005353290        111005281155        111005492104       
111005651022        111006104712        111006048865        111006494343       
111006669651        111006632246        111006733507     458627718      
111000348064       111002050639       111003537708       111003637811       
111004434299        111004690530        111004622524        111004795592       
111005051554        111005353302        111005281368        111005492115       
111005651033        111006104835        111006049079        111006494398       
111006669741        111006632358        111006751721     458627791      
111000348086       111002050640       111003538002       111003637855       
111004434301        111004690541        111004622591        111004795637       
111005051587        111005353458        111005281548        111005492182       
111005651044        111006104925        111006049114        111006494466       
111006669763        111006632460        111006751732     458627809      
111000348109       111002050673       111003538046       111003637866       
111004434604        111004690709        111004622636        111004795648       
111005051600        111005353469        111005281908        111005521455       
111005651055        111006104992        111006049136        111006494499       
111006669785        111006632651        111006751765     458627866      
111000348121       111002050718       111003538080       111003637912       
111004434660        111004690765        111004622670        111004795682       
111005051622        111005353661        111005282156        111005521512       
111005651077        111006105049        111006049147        111006411397       
111006669842        111006632752        111006751833     458627924      
111000348154       111002050729       111003463414       111003637989       
111004434749        111004690934        111004622737        111004795727       
111005051745        111005353740        111005310888        111005521567       
111005726609        111006105050        111006049192        111006411409       
111006669897        111006632819        111006751899     458627957      
111000348165       111002050730       111003463504       111003638014       
111004434794        111004690945        111004622748        111004795806       
111005051824        111005353807        111005310945        111005521578       
111005726755        111006105140        111006049215        111006411667       
111006669921        111006632909        111006751956     458627965      
111000348176       111002050741       111003463560       111003638036       
111004434817        111004691025        111004622771        111004795828       
111005051936        111005354156        111005310978        111005521589       
111005726799        111006105151        111006049226        111006411678       
111006669965        111006632910        111006751989     458627999      
111000348435       111002050774       111003463706       111003638081       
111004434840        111004691047        111004622872        111004845903       
111005051958        111005354291        111005311025        111005521602       
111005726968        111006105207        111006049394        111006411803       
111006669998        111006632932        111006752036     458628047      
111000348446       111002050808       111003464426       111003638092       
111004434930        111004691069        111004622883        111004845958       
111005052016        111005354314        111005311058        111005521657       
111005726979        111006105229        111006049451        111006412107       
111006670002        111006633012        111006752069     458628096      
111000348479       111002065769       111003464460       111003638115       
111004434974        111004691250        111004649321        111004846027       
111005052050        111005354370        111005311115        111005521668       
111005727251        111006105296        111006049473        111006412163       
111006670057        111006633124        111006752081     458638715      
111000348480       111002038411       111003464965       111003638126       
111004435009        111004691294        111004649343        111004846050       
111005052195        111005354516        111005311137        111005521714       
111005730312        111006105320        111006049530        111006412309       
111006670136        111006633135        111006752104     458638731      
111000348491       111002038433       111003465056       111003638137       
111004462289        111004691317        111004649398        111004846140       
111005052207        111005354527        111005311148        111005521769       
111005730457        111006105331        111006049585        111006412455       
111006670158        111006633269        111006752171     458638764      
111000348503       111002038466       111003465191       111003638182       
111004462290        111004691328        111004649400        111004846746       
111005138044        111005354639        111005311351        111005521826       
111005730525        111006127414        111006049653        111006412826       
111006670192        111006633359        111006752182     458638772      
111000348536       111002038477       111003465360       111003638238       
111004462380        111004691339        111004649433        111004847062       
111005138077        111005354910        111005311384        111005521882       
111005730592        111006127436        111006049732        111006412882       
111006670215        111006633483        111006752216     458638780      
111000348570       111002038512       111003490289       111003681854       
111004462414        111004691351        111004649501        111004847073       
111005138101        111005354943        111005311407        111005521972       
111005730716        111006127447        111006049877        111006412916       
111006670248        111006633618        111006752250     458639101      
111000348839       111002038523       111003490841       111003681911       
111004462593        111004691407        111004649567        111004847242       
111005138471        111005354965        111005311429        111005521983       
111005731199        111006127458        111006049934        111006412972       
111006670259        111006633720        111006752272     458639119      
111000348851       111002038534       111003490874       111003681933       
111004462649        111004691418        111004649589        111004878224       
111005138594        111005355180        111005311452        111005522007       
111005731201        111006127481        111006049956        111006412994       
111006670350        111006633786        111006752339     458639135      
111000348862       111002038556       111003490997       111003681966       
111004462661        111004691429        111004649668        111004878549       
111005138640        111005381415        111005311474        111005522029       
111005731414        111006127492        111006050004        111006413030       
111006670394        111006633821        111006752508  

 

SCH-A-12



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458639176      
111000373006       111002038680       111003491167       111003681977       
111004462986        111004691441        111004649703        111004878831       
111005138763        111005381426        111005311575        111005522197       
111005731425        111006127560        111006050059        111006413063       
111006670428        111006633854        111006752586     458639275      
111000394885       111002038691       111003491448       111003681999       
111004462997        111004691452        111004649736        111004908969       
111005138875        111005381583        111005311597        111005522322       
111005731447        111006127830        111006050116        111006413210       
111006670440        111006634361        111006752597     458605219      
111000395224       111002038736       111003491505       111003682024       
111004463000        111004691485        111004649804        111004909263       
111005138943        111005381707        111005311676        111005522333       
111005731953        111006127863        111006050194        111006413265       
111006670529        111006634383        111006752610     458605235      
111000395235       111002038804       111003491527       111003682091       
111004463055        111004691496        111004649927        111004909274       
111005138965        111005381729        111005311878        111005522513       
111005732190        111006127874        111006050239        111006413456       
111006670585        111006634439        111006752632     458605375      
111000395246       111002038815       111003421542       111003682103       
111004463077        111004691519        111004649950        111004909410       
111005139001        111005382034        111005312037        111005522535       
111005733247        111006127885        111006050240        111006441895       
111006696011        111006634440        111006752722     458605383      
111000395257       111002038860       111003421621       111003682248       
111004463088        111004691520        111004650019        111004909702       
111005139258        111005382056        111005312329        111005522704       
111005733494        111006127920        111006050341        111006442054       
111006696077        111006634495        111006752733     458605391      
111000395268       111002038871       111003421733       111003682259       
111004463123        111004691597        111004650086        111004910018       
111005139326        111005382078        111005312330        111005522861       
111005734114        111006127942        111006050352        111006442201       
111006696156        111006634507        111006752788     458605458      
111000395280       111002038882       111003421979       111003682260       
111004463134        111004717721        111004650110        111004910119       
111005139337        111005382449        111005312352        111005522928       
111005734406        111006128033        111006050396        111006442278       
111006696280        111006720525        111006713729     458605482      
111000395291       111002038893       111003422015       111003682316       
111004463145        111004717754        111004650176        111004910142       
111005139371        111005382562        111005312431        111005522939       
111005734697        111006128066        111006071120        111006442324       
111006696336        111006720581        111006713741     458605680      
111000395325       111002038927       111003422217       111003682327       
111004463213        111004717800        111004650200        111004910197       
111005139405        111005382663        111005312464        111005522962       
111005734787        111006128088        111006071142        111006442403       
111006696347        111006720604        111006713785     458605706      
111000395336       111002038972       111003422284       111003682350       
111004463224        111004717877        111004650345        111004910366       
111005139427        111005382685        111005312486        111005522984       
111005734833        111006128112        111006071175        111006442414       
111006696358        111006720660        111006713819     458605755      
111000395369       111002038983       111003422329       111003682361       
111004463291        111004717912        111004650424        111004930380       
111005139450        111005382786        111005312587        111005523019       
111005734934        111006128202        111006071210        111006442526       
111006696392        111006720716        111006713842     458605813      
111000395392       111002039018       111003422576       111003682428       
111004463325        111004717923        111004650435        111004930414       
111005139528        111005382843        111005312699        111005523132       
111005734978        111006128235        111006071300        111006442571       
111006696448        111006720783        111006713886     458616356      
111000395639       111002039041       111003422701       111003682529       
111004463370        111004717945        111004650457        111004930436       
111005139551        111005382865        111005312701        111005523165       
111005735126        111006128257        111006071322        111006442593       
111006696471        111006720840        111006713976     458616364      
111000395662       111002039108       111003422903       111003683137       
111004463381        111004717967        111004650491        111004930559       
111005139607        111005382876        111005312734        111005523312       
111005735250        111006128268        111006071355        111006442627       
111006696505        111006720884        111006714045     458616372      
111000395741       111002039119       111003423049       111003683216       
111004463459        111004717990        111004650525        111004930638       
111005139630        111005413983        111005312824        111005864141       
111005735373        111006128314        111006071625        111006442841       
111006696516        111006720907        111006714078     458616448      
111000395954       111002039120       111003423050       111003683227       
111004463471        111004718104        111004650536        111004930874       
111005139696        111005413994        111005312879        111005864185       
111005735441        111006128347        111006071636        111006442908       
111006696561        111006720918        111006714090     458616463      
111000415520       111002039131       111003441689       111003683272       
111004463606        111004718205        111004549465        111004930953       
111005139720        111005414029        111005312880        111005864231       
111005780474        111006128370        111006071658        111006442953       
111006696606        111006720963        111006714102     458616539      
111000415700       111002039153       111003441724       111003569220       
111004463617        111004718249        111004549498        111004931000       
111005168362        111005414041        111005312903        111005864253       
111005780711        111006128448        111006071771        111006442997       
111006696628        111006721087        111006714157     458616570      
111000415777       111002039175       111003442107       111003569321       
111004463628        111004718294        111004549768        111004931077       
111005168418        111005414186        111005343266        111005864354       
111005780799        111006128561        111006071782        111006443022       
111006696651        111006721144        111006714168     458616588      
111000415799       111002039197       111003442398       111003569365       
111004463774        111004718407        111004549993        111004931156       
111005168508        111005414210        111005343378        111005864376       
111005780946        111006128594        111006072020        111006443055       
111006696684        111006721414        111006714191     458616703      
111000415812       111002050820       111003442679       111003569398       
111004494767        111004718553        111004550164        111004931246       
111005168519        111005414221        111005343446        111005864411       
111005781396        111006128606        111006072031        111006443101       
111006696707        111006721425        111006714225     458616869      
111000415834       111002050875       111003442703       111003569466       
111004494936        111004718654        111004550209        111004931358       
111005168542        111005414232        111005343480        111005864567       
111005781510        111006128651        111006072042        111006466814       
111006696729        111006777796        111006714236     458616919      
111000415845       111002050886       111003442905       111003569567       
111004495049        111004718698        111004550243        111004931415       
111005168575        111005414467        111005343514        111005864646       
111005782397        111006128673        111006072154        111006466870       
111006696730        111006777819        111006714292     458616927      
111000415856       111002050897       111003515119       111003569635       
111004495050        111004718878        111004550300        111004931437       
111005168722        111005414478        111005343525        111005864714       
111005782702        111006128707        111006072244        111006467017       
111006696808        111006777842        111006714359     458574548      
111000415878       111002050909       111003515120       111003569714       
111004495083        111004718902        111004550366        111004931459       
111005168766        111005414513        111005343569        111005864770       
111005782858        111006128718        111006072312        111006467095       
111006696886        111006777875        111006714360     458574613      
111000415890       111002050932       111003515131       111003569770       
111004495151        111004718924        111004550399        111004931516       
111005168890        111005414557        111005343615        111005864837       
111005783062        111006059407        111006072334        111006467174       
111006696976        111006777897        111006714405     458574621      
111000416037       111002050943       111003515142       111003569804       
111004495162        111004719015        111004550423        111004931594       
111005169150        111005414658        111005343716        111005864848       
111005783400        111006059575        111006072356        111006467343       
111006696987        111006777909        111006714427     458574654      
111000416071       111002050954       111003515209       111003569893       
111004495184        111004719183        111004550434        111004931662       
111005169262        111005414737        111005343851        111005864916       
111005783422        111006059597        111006072389        111006467466       
111006697001        111006777987        111006714472     458574688      
111000416082       111002050965       111003515221       111003569927       
111004495252        111004719341        111004550489        111004931763       
111005169295        111005414849        111005343895        111005864938       
111005783680        111006059643        111006072457        111006467499       
111006697034        111006777998        111006714483     458574704      
111000416093       111002050998       111003515298       111003569972       
111004495331        111004719598        111004550647        111004932135       
111005169543        111005414883        111005343941        111005865108       
111005783725        111006059676        111006072468        111006467501       
111006697090        111006778034        111006714506     458575024      
111000416172       111002051001       111003515300       111003569983       
111004495342        111004719734        111004550681        111004932203       
111005169813        111005414917        111005344100        111005865120       
111005783815        111006059902        111006072615        111006467578       
111006697124        111006778067        111006714528     458575057      
111000416217       111002051023       111003515423       111003569994       
111004495454        111004631771        111004550715        111004932270       
111005169824        111005414928        111005344133        111005865221       
111005783882        111006059913        111005984302        111006467613       
111006697135        111006778102        111006714539     458575131      
111000416228       111002051034       111003515467       111003570198       
111004495487        111004631939        111004550726        111004932427       
111005169879        111005415064        111005344256        111005865232       
111005783983        111006060005        111005984469        111006494837       
111006697146        111006778179        111006714562     458575164      
111000416239       111002051045       111003515535       111003570244       
111004495533        111004631984        111004550771        111004932506       
111005169891        111005415121        111005344504        111005865423       
111005784041        111006060016        111005984526        111006494905       
111006697168        111006778225        111006714595     458585783      
111000416240       111002051113       111003515557       111003570266       
111004495612        111004632008        111004550782        111004932517       
111005170006        111005415176        111005344559        111005865524       
111005784142        111006060038        111005984728        111006495007       
111006697180        111006778292        111006714618     458585825      
111000416273       111002051124       111003515647       111003570299       
111004495757        111004632053        111004550894        111004932551       
111005170219        111005415222        111005344616        111005865568       
111005784232        111006060083        111005984740        111006495232       
111006697203        111006778337        111006714630     458585908      
111000416284       111002051157       111003515658       111003570334       
111004495768        111004632109        111004550906        111004932630       
111005170275        111005415435        111005344627        111005865591       
111005784300        111006060162        111005984762        111006495298       
111006697225        111006778371        111006714696     458585940      
111000416510       111002051179       111003515681       111003570367       
111004495869        111004632132        111004550917        111004932641       
111005170354        111005202495        111005344649        111005865681       
111005784388        111006060285        111005984841        111006495366       
111006518924        111006778405        111006714719     458585965      
111000348895       111002051191       111003515692       111003570424       
111004495870        111004632187        111004551075        111004741357       
111005170398        111005202642        111005344751        111005865726       
111005784467        111006060353        111005985011        111006495568       
111006518946        111006778438        111006714742     458585999      
111000348963       111002051214       111003515760       111003570446       
111004495937        111004632198        111004577860        111004741368       
111005077361        111005202709        111005344773        111005865782       
111005784502        111006060375        111005985022        111006495625       
111006518980        111006778494        111006714764     458586120      
111000349010       111002051236       111003515771       111003570491       
111004496006        111004632446        111004577927        111004741414       
111005077394        111005202776        111005344830        111005895224       
111005784647        111006060386        111005985099        111006495748       
111006519026        111006778539        111006770687     458586161      
111000349054       111002051247       111003515782       111003570503       
111004496073        111004632480        111004578018        111004741425       
111005077406        111005202811        111005344852        111005895336       
111005784715        111006060410        111005985112        111006495894       
111006519071        111006778562        111006770698     458586195      
111000349065       111002051270       111003515816       111003570514       
111004496118        111004632604        111004578119        111004741470       
111005077417        111005202844        111005345077        111005895370       
111005819488        111006060432        111005985145        111006495917       
111006519105        111006778573        111006770766     458564192      
111000349166       111002051281       111003515827       111003570581       
111004496130        111004632716        111004578142        111004741559       
111005077462        111005203003        111005463887        111005895493       
111005819501        111006060566        111005985167        111006495995       
111006519138        111006778630        111006770777     458564242      
111000349177       111002051304       111003515849       111003570604       
111004496185        111004632750        111004578175        111004741661       
111005077484        111005203014        111005463944        111005895572       
111005819826        111006060588        111005985202        111006496019       
111006519161        111006778674        111006770799     458564259      
111000349188       111002051337       111003515872       111003570659       
111004496242        111004632772        111004578254        111004741739       
111005077518        111005203070        111005463966        111005895684       
111005819848        111006060599        111005985303        111006413489       
111006519172        111006778685        111006770823     458564333      
111000349414       111002051359       111003515894       111003570716       
111004496297        111004632783        111004578300        111004741863       
111005077563        111005203104        111005463977        111005895718       
111005819882        111006060667        111005985347        111006413625       
111006519194        111006778775        111006770834     458564341      
111000349425       111002051360       111003515973       111003570749       
111004496309        111004632794        111004578344        111004741942       
111005077596        111005203306        111005463988        111005895774       
111005820020        111006060690        111005985426        111006413849       
111006519284        111006778809        111006770845     458564382      
111000349447       111002051382       111003515984       111003593340       
111004496387        111004632828        111004578355        111004741997       
111005077619        111005203339        111005464091        111005895819       
111005820064        111006060746        111005985459        111006413906       
111006519295        111006778843        111006770867     458564432      
111000349560       111002051393       111003515995       111003593384       
111004496433        111004632873        111004578366        111004742044       
111005077800        111005203373        111005464125        111005895976       
111005820198        111006060836        111005985516        111006414086       
111006519318        111006778933        111006770878     458564564      
111000349593       111002051461       111003516019       111003593395       
111004496556        111004632884        111004578412        111004742066       
111005077822        111005203654        111005464136        111005896090       
111005820312        111006060858        111005985561        111006414097       
111006519330        111006778977        111006770935     458564598      
111000349605       111002051472       111003516053       111003593407       
111004496714        111004632930        111004578636        111004742156       
111005077912        111005203676        111005464170        111005896113       
111005820356        111005971601        111005985606        111006414154       
111006519408        111006779013        111006770979     458564614      
111000349616       111002051630       111003516086       111003593441       
111004302642        111004633100        111004578782        111004742268       
111005077923        111005203766        111005464181        111005896124       
111005820367        111005971656        111005985628        111006414198       
111006519419        111006779035        111006771004     458564689      
111000349638       111002051674       111003516109       111003593474       
111004327694        111004633122        111004579165        111004742404       
111005077990        111005203799        111005464226        111005896326       
111005820446        111005971791        111005985684        111006414266       
111006519464        111006779114        111006771015     458564739      
111000349650       111002066984       111003516121       111003593508       
111004327706        111004633201        111004524536        111004742505       
111005078025        111005230496        111005464237        111005919401       
111005820468        111005971836        111005985695        111006414547       
111006519510        111006842980        111006771060     458628138      
111000349661       111002081060       111003516154       111003593519       
111004327852        111004633289        111004524547        111004742550       
111005078069        111005230542        111005464259        111005919456       
111005820479        111005971858        111005985718        111006414604       
111006519532        111006842991        111006771071     458628229      
111000349672       111002039209       111003516255       111003593542       
111004327885        111004633313        111004524558        111004742853       
111005078081        111005230687        111005464530        111005919489       
111005820547        111005971869        111005985729        111006414705       
111006519543        111006843004        111006771273     458628237      
111000349841       111002039254       111003516323       111003593553       
111004327964        111004633346        111004524569        111004742897       
111005078205        111005230823        111005464664        111005919502       
111005820570        111005971870        111006007736        111006414716       
111006519554        111006843015        111006771330     458628328      
111000349896       111002039333       111003516367       111003593609       
111004327986        111004633447        111004524592        111004742909       
111005078216        111005231194        111005464811        111005919591       
111005820604        111005971971        111006008018        111006414828       
111006519598        111006800748        111006771341     458628351      
111000349920       111002039355       111003538091       111003593654       
111004328022        111004633469        111004524615        111004743023       
111005078249        111005231363        111005464866        111005919658       
111005820626        111005972051        111006008063        111006414918       
111006519655        111006800793        111006771352     458628419      
111000349986       111002039366       111003538158       111003593766       
111004328055        111004531545        111004524637        111004768604       
111005078272        111005231611        111005464877        111005919669       
111005820648        111005972062        111006008131        111006443167       
111006519677        111006800917        111006771431     458628443      
111000349997       111002039377       111003538169       111003593799       
111004328167        111004531624        111004524659        111004768682       
111005078294        111005231622        111005465003        111005919726       
111005820794        111005972095        111006008142        111006443213       
111006519688        111006800939        111006771442     458628484      
111000350337       111002039423       111003538215       111003593856       
111004328178        111004531646        111004524660        111004768750       
111005078407        111005231644        111005465058        111005919838       
111005820806        111005972174        111006008210        111006443291       
111006519701        111006800984        111006771464     458628526      
111000374401       111002039445       111003538259       111003593878       
111004328291        111004531714        111004524705        111004768772       
111005078542        111005231677        111005465126        111005919883       
111005820851        111005972196        111006008254        111006443358       
111006519802        111006801053        111006771497     458628591      
111000396168       111002039456       111003538282       111003593890       
111004328415        111004531747        111004524716        111004768783       
111005078722        111005231734        111005465317        111005919995       
111005820895        111005972310        111006008311        111006443448       
111006519846        111006801097        111006771521     458628625      
111000396438       111002039467       111003538293       111003593924       
111004328437        111004531769        111004524727        111004768806       
111005078845        111005231790        111005465441        111005920010       
111005850180        111005972400        111006008377        111006443471       
111006519868        111006801121        111006771554     458628641      
111000396472       111002039524       111003538327       111003593968       
111004328448        111004531837        111004524749        111004768974       
111005078890        111005231824        111005465508        111005920054       
111005850393        111005972411        111006008388        111006443572       
111006519891        111006801143        111006771565     458628666      
111000396528       111002039579       111003538361       111003594015       
111004328460        111004531848        111004524783        111004768996       
111005078924        111005231846        111005465553        111005920065       
111005850405        111005972433        111006008434        111006443921       
111006519914        111006801198        111006771576     458628674      
111000396540       111002039591       111003538406       111003594060       
111004328538        111004531905        111004524794        111004769010       
111005108210        111005231879        111005465564        111005920076       
111005850618        111005972512        111006008456        111006443954       
111006519970        111006801211        111006771587     458628773      
111000396854       111002039603       111003538440       111003594071       
111004328549        111004531927        111004524828        111004769021       
111005108760        111005231914        111005549084        111005920087       
111005850719        111005972590        111006008478        111006443976       
111006519981        111006801255        111006771600     458628781      
111000396922       111002039625       111003538462       111003594105       
111004328550        111004532041        111004524839        111004769054       
111005108793        111005231947        111005549107        111005920133       
111005850809        111005972680        111006008535        111006444001       
111006519992        111006801288        111006771633     458639358      
111000396966       111002039647       111003538518       111003594150       
111004328594        111004532085        111004524862        111004769111       
111005108838        111005231958        111005549208        111005920177       
111005850900        111005972691        111006008681        111006444090       
111006520017        111006801301        111006771701     458639457      
111000396977       111002039726       111003538529       111003594172       
111004328640        111004532355        111004524963        111004769188       
111005109020        111005232117        111005549354        111005920201       
111005850922        111005972736        111006008692        111006444168       
111006520039        111006801312        111006771734     458639473      
111000397013       111002039748       111003538563       111003594183       
111004328651        111004532388        111004525009        111004769290       
111005109053        111005232151        111005549567        111005920212       
111005850977        111005972815        111006008715        111006444304       
111006520051        111006801367        111006771745     458639481      
111000397079       111002039759       111003538585       111003594239       
111004328741        111004532399        111004525087        111004769447       
111005109109        111005232241        111005549961        111005920256       
111005850988        111005972826        111006008760        111006444506       
111006520107        111006801378        111006771857     458639523      
111000397080       111002039760       111003538608       111003594240       
111004328785        111004532401        111004525100        111004769515       
111005109266        111005232454        111005550020        111005920267       
111005851091        111005972848        111006008782        111006444595       
111006520118        111006801389        111006771880  

 

SCH-A-13



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458639556      
111000397417       111002039782       111003538620       111003594329       
111004328864        111004532456        111004525144        111004769548       
111005109378        111005232500        111005550097        111005920302       
111005851158        111005972882        111006008805        111006444629       
111006520129        111006801413        111006771891     458639564      
111000397439       111002039793       111003538709       111003594420       
111004328932        111004532467        111004525166        111004769560       
111005109750        111005259363        111005610601        111005920403       
111005851305        111005972905        111006008861        111006444674       
111006520141        111006801491        111006771903     458639655      
111000397451       111002039805       111003538710       111003594442       
111004328954        111004532568        111004525177        111004769649       
111005109794        111005259374        111005610645        111005920425       
111005851439        111005972927        111006008939        111006468243       
111006544697        111006801503        111006771947     458639663      
111000397484       111002039827       111003538754       111003594509       
111004328965        111004532658        111004525188        111004769706       
111005109817        111005259420        111005610656        111005920436       
111005851473        111005994448        111006008973        111006468254       
111006544743        111006801514        111006836084     458639747      
111000397495       111002039894       111003538822       111003594600       
111004329001        111004532715        111004599448        111004769830       
111005109828        111005259442        111005610814        111005920458       
111005851529        111005994460        111006009053        111006468265       
111006544754        111006801525        111006836107     458639754      
111000397507       111002039906       111003538866       111003594611       
111004329023        111004532760        111004599459        111004769852       
111005109839        111005259598        111005610869        111005920469       
111005851541        111005994493        111006009064        111006468401       
111006544787        111006801547        111006836141     458639861      
111000397530       111002051764       111003538877       111003594666       
111004329045        111004532771        111004599493        111004769874       
111005109930        111005259712        111005611028        111005920481       
111005851574        111005994594        111006009121        111006468434       
111006544811        111006801558        111006836231     458639879      
111000397541       111002051809       111003538888       111003594688       
111004329146        111004532782        111004599516        111004769885       
111005110088        111005259734        111005611062        111005920492       
111005851743        111005994617        111006009132        111006468524       
111006544822        111006801581        111006836343     458639911      
111000397563       111002051821       111003538899       111003594969       
111004329214        111004532883        111004599550        111004769975       
111005110123        111005259846        111005611174        111005920526       
111005851765        111005994628        111006009154        111006468647       
111006544844        111006801727        111006836411     458639937      
111000397608       111002051832       111003538901       111003594970       
111004354414        111004532951        111004599594        111004770045       
111004993693        111005259879        111005611196        111005920537       
111005852126        111005994639        111006009187        111006468805       
111006544866        111006801750        111006836422     458605896      
111000397619       111002051854       111003538934       111003614894       
111004354458        111004533008        111004599752        111004770056       
111004993794        111005259914        111005611208        111005920571       
111005852171        111005994808        111005961813        111006468838       
111006544899        111006801783        111006836455     458605953      
111000416633       111002051865       111003538945       111003614928       
111004354560        111004533042        111004599785        111004770089       
111004993817        111005260039        111005611275        111005920593       
111005887764        111005994853        111005961846        111006468962       
111006545003        111006801806        111006836499     458606076      
111000416644       111002051876       111003538978       111003614962       
111004354919        111004533053        111004599820        111004770225       
111004993918        111005260107        111005622222        111005920649       
111005887786        111005994921        111005961880        111006469031       
111006545036        111006801851        111006836567     458606092      
111000416655       111002051887       111003538989       111003614995       
111004354920        111004533064        111004599910        111004770281       
111004994076        111005260523        111005622244        111005920661       
111005887797        111005994943        111005961981        111006469042       
111006545069        111006801862        111006836590     458606142      
111000416701       111002051898       111003539058       111003615031       
111004354997        111004533075        111004599954        111004770304       
111004994122        111005260556        111005622255        111005920672       
111005887821        111005994987        111005962005        111006469176       
111006545092        111006801873        111006836657     458606258      
111000416914       111002051900       111003539069       111003615132       
111004355101        111004559860        111004600137        111004770359       
111004994188        111005260567        111005622299        111005638375       
111005887832        111005995067        111005962038        111006469378       
111006545115        111006801929        111006836680     458606308      
111000416925       111002051922       111003465449       111003615154       
111004355156        111004559882        111004600159        111004770494       
111004994245        111005260578        111005622301        111005638487       
111005887865        111005995269        111005962128        111006469413       
111006545126        111006822674        111006836691     458606332      
111000416936       111002051933       111003465753       111003615165       
111004355178        111004559938        111004600227        111004795907       
111004994267        111005260624        111005622334        111005638566       
111005887887        111005995449        111005962139        111006469435       
111006545159        111006822731        111006836703     458606381      
111000416947       111002051966       111003465843       111003615211       
111004355189        111004559972        111004600328        111004795930       
111004994447        111005260657        111005622378        111005639006       
111005887922        111005995494        111005962151        111006496390       
111006545160        111006822775        111006836725     458606472      
111000416992       111002051988       111003465900       111003615299       
111004355257        111004560132        111004600351        111004795952       
111004994492        111005260691        111005622570        111005639040       
111005887933        111005995506        111005962229        111006496457       
111006545193        111006822977        111006836747     458606480      
111000417038       111002052002       111003466327       111003615323       
111004355448        111004560143        111004600384        111004795963       
111004994526        111005260725        111005622738        111005639253       
111005887977        111005995528        111005962230        111006496817       
111006545294        111006822988        111006836758     458616976      
111000417061       111002052091       111003466833       111003615435       
111004380558        111004560154        111004600407        111004795974       
111004994560        111005260804        111005622750        111005639264       
111005887999        111005948560        111005962331        111006496941       
111006545306        111006822999        111006836770     458617016      
111000417094       111002052103       111003466934       111003615479       
111004380907        111004560222        111004600496        111004796009       
111004994627        111005260826        111005622783        111005639376       
111005888002        111005948571        111005962342        111006496974       
111006545328        111006823002        111006836826     458617081      
111000417106       111002052147       111003467003       111003615480       
111004381043        111004560390        111004600531        111004796043       
111004994661        111005260859        111005622794        111005639613       
111005888013        111005948593        111005962421        111006497010       
111006545339        111006823079        111006836859     458617149      
111000417263       111002052158       111003467069       111003615491       
111004381177        111004560402        111004600542        111004796065       
111004994672        111005260950        111005622839        111005639635       
111005888035        111005948728        111005962487        111006497032       
111006545340        111006823091        111006836860     458617206      
111000417285       111002052181       111003467317       111003615503       
111004381548        111004560446        111004600621        111004796076       
111004994694        111005289894        111005622952        111005639736       
111005888080        111005948751        111005962533        111006497100       
111006545362        111006823114        111006836905     458617297      
111000417364       111002052192       111003492034       111003615547       
111004408032        111004560503        111004600687        111004796087       
111004994751        111005289928        111005622985        111005639781       
111005888103        111005948818        111005962601        111006497234       
111006545384        111006823136        111006836972     458575354      
111000417375       111002052259       111003492247       111003615570       
111004408560        111004560536        111004600777        111004796144       
111004994773        111005289962        111005623009        111005639804       
111005888136        111005948852        111005962713        111006497335       
111006545395        111006823170        111006836994     458575362      
111000417386       111002052271       111003492269       111003615671       
111004408728        111004560592        111004600935        111004796188       
111004994852        111005290054        111005576545        111005639815       
111005888170        111005948953        111005962825        111006497368       
111006545407        111006823192        111006837007     458575412      
111000417409       111002052282       111003492304       111003615705       
111004408773        111004560637        111004601048        111004796199       
111004994896        111005290098        111005576703        111005639837       
111005888192        111005948975        111005962948        111006497391       
111006545519        111006823271        111006837029     458575453      
111000417410       111002052293       111003492360       111003615750       
111004408953        111004560749        111004601060        111004796223       
111004995123        111005290133        111005576736        111005640020       
111005888204        111005948986        111005963084        111006497481       
111006545553        111006823293        111006837052     458575610      
111000417476       111002052327       111003492416       111003615761       
111004409077        111004560783        111004601284        111004796234       
111004995257        111005290234        111005576781        111005640042       
111005888237        111005949088        111005963208        111006497515       
111006545698        111006823338        111006837120     458575651      
111000417735       111002052349       111003492438       111003615783       
111004409099        111004560817        111004601453        111004796289       
111004995303        111005290267        111005577085        111005640075       
111005888259        111005949145        111005963253        111006497526       
111006545722        111006823361        111006837131     458575685      
111000417757       111002052361       111003492595       111003615794       
111004409167        111004560840        111004601509        111004796447       
111004995459        111005290324        111005577120        111005640132       
111005888282        111005949156        111005963297        111006415380       
111006545733        111006823372        111006837142     458575776      
111000350359       111002052383       111003492652       111003615828       
111004409268        111004560851        111004601622        111004796458       
111004995505        111005290391        111005577221        111005640143       
111005888305        111005949268        111005963310        111006415391       
111006545788        111006823439        111006837175     458575818      
111000350371       111002052406       111003492775       111003615839       
111004435357        111004560952        111004681046        111004796627       
111004995628        111005290492        111005588223        111005640176       
111005888338        111005949347        111005963400        111006415504       
111006545799        111006823495        111006787955     458575826      
111000350393       111002052439       111003492922       111003615851       
111004435379        111004561201        111004681057        111004796638       
111004995639        111005290571        111005588290        111005640266       
111005888350        111005949369        111005963488        111006415593       
111006545935        111006823507        111006787966     458575891      
111000350405       111002052440       111003492999       111003615895       
111004435403        111004561335        111004681136        111004796717       
111005024475        111005290638        111005588346        111005640457       
111005888361        111005949426        111005963545        111006415739       
111006571125        111006823529        111006787977     458586351      
111000350472       111002052451       111003423139       111003615907       
111004435469        111004561346        111004681215        111004796841       
111005024644        111005290672        111005588380        111005640468       
111005888383        111005949482        111006031137        111006415986       
111006571158        111006823530        111006788068     458586476      
111000350483       111002052473       111003423296       111003615941       
111004435492        111004561403        111004681417        111004796885       
111005024767        111005290717        111005588403        111005640503       
111005888439        111005949538        111006031182        111006416000       
111006571215        111006823541        111006788091     458586500      
111000350494       111002082926       111003423487       111003615952       
111004435526        111004561425        111004681473        111004796919       
111005024846        111005290739        111005588469        111005640570       
111005888484        111005949561        111006031249        111006416066       
111006571440        111006823596        111006788103     458586518      
111000350539       111002039940       111003423511       111003615974       
111004435560        111004509090        111004681507        111004796942       
111005024914        111005290885        111005588481        111005640604       
111005910457        111005949673        111006031272        111006416077       
111006571484        111006823619        111006788125     458586575      
111000350876       111002039973       111003423544       111003615996       
111004435751        111004509102        111004681529        111004796964       
111005024981        111005291101        111005588492        111005640660       
111005910480        111005949695        111006031294        111006416101       
111006571642        111006823653        111006788192     458586625      
111000350898       111002040009       111003423623       111003616010       
111004435795        111004509124        111004681530        111004797101       
111005025027        111005291235        111005588605        111005640828       
111005910569        111005949718        111006031373        111006416156       
111006571653        111006823664        111006788226     458586823      
111000350911       111002040010       111003423667       111003616087       
111004435841        111004509146        111004681686        111004797112       
111005025050        111005291268        111005588627        111005640895       
111005910660        111005949752        111006031407        111006416808       
111006571664        111006823743        111006788248     458586849      
111000350922       111002040021       111003423713       111003616100       
111004435896        111004509157        111004681811        111004797178       
111005025072        111005291279        111005588638        111005640985       
111005910738        111005949785        111006031418        111006416998       
111006571675        111006823833        111006788338     458586856      
111000350944       111002040032       111003423960       111003616111       
111004436000        111004509168        111004681822        111004797189       
111005025207        111005291291        111005492294        111005641021       
111005910817        111005949796        111006031429        111006417124       
111006571697        111006823844        111006788361     458586948      
111000351136       111002040054       111003424095       111003616188       
111004436011        111004509180        111004681866        111004797213       
111005025218        111005291325        111005492328        111005641177       
111005910862        111005949808        111006031485        111006444843       
111006571721        111006823901        111006788439     458564994      
111000351158       111002040087       111003424152       111003638250       
111004436022        111004509281        111004681899        111004847770       
111005025296        111005291459        111005492373        111005641199       
111005910884        111006016994        111006031520        111006444988       
111006571833        111006741382        111006788462     458565009      
111000351215       111002040111       111003424253       111003638306       
111004436190        111004509450        111004681923        111004847893       
111005025342        111005291549        111005492463        111005641245       
111005910895        111006017007        111006031564        111006445192       
111006571866        111006741405        111006788473     458565025      
111000351260       111002040122       111003424444       111003638317       
111004436224        111004509494        111004682182        111004847938       
111005025353        111005291561        111005492610        111005641368       
111005910941        111006017186        111006031575        111006445226       
111006571888        111006741449        111006788507     458565074      
111000351271       111002040133       111003443298       111003638328       
111004436291        111004509595        111004682272        111004848108       
111005025409        111005291594        111005492845        111005641403       
111005910952        111006017221        111006031610        111006445271       
111006572047        111006741450        111006788541     458565181      
111000351327       111002040144       111003443669       111003638340       
111004436303        111004509630        111004682351        111004848625       
111005025421        111005291662        111005493015        111005641515       
111005911021        111006017322        111006031621        111006445316       
111006572227        111006741562        111006788563     458565207      
111000351338       111002040199       111003443737       111003638418       
111004436325        111004509674        111004682373        111004848805       
111005025599        111005291695        111005493172        111005641571       
111005911054        111006017333        111006031643        111006445338       
111006572249        111006741573        111006788765     458565280      
111000351608       111002040212       111003443816       111003638441       
111004436347        111004509988        111004682395        111004879045       
111005025713        111005291729        111005493206        111005681575       
111005911133        111006017388        111006031722        111006445349       
111006572250        111006741595        111006788776     458565298      
111000351664       111002040267       111003443838       111003638496       
111004436426        111004510092        111004682452        111004879719       
111005025724        111005291730        111005493239        111005681586       
111005911335        111006017401        111006031801        111006445350       
111006572272        111006741630        111006788811     458565306      
111000351686       111002040278       111003444019       111003638520       
111004436437        111004510182        111004682520        111004879900       
111005025814        111005291752        111005493251        111005681609       
111005911379        111006017412        111006031823        111006445394       
111006572294        111006741708        111006788833     458565322      
111000352036       111002040289       111003444121       111003638542       
111004436482        111004510238        111004709137        111004880047       
111005025869        111005291808        111005493464        111005681621       
111005911403        111006017423        111006031834        111006445417       
111006572317        111006741742        111006788866     458565330      
111000397620       111002040302       111003444547       111003638564       
111004436561        111004510294        111004709227        111004880069       
111005025892        111005321015        111005493510        111005681687       
111005911605        111006017434        111006031890        111006445833       
111006572340        111006741753        111006788899     458565439      
111000397642       111002040335       111003444570       111003638575       
111004436594        111004510441        111004709249        111004880148       
111005026084        111005321060        111005493521        111005681698       
111005911740        111006017467        111006031913        111006445877       
111006572351        111006741764        111006788945     458565454      
111000397675       111002040346       111003516378       111003638621       
111004436606        111004510508        111004709306        111004880362       
111005026118        111005321138        111005493532        111005681700       
111005911784        111006017513        111006031946        111006469604       
111006572384        111006741775        111006788956     458565462      
111000397697       111002040379       111003516480       111003638643       
111004436617        111004510520        111004709395        111004880441       
111005026129        111005321217        111005433389        111005681788       
111005911863        111006017568        111006032059        111006469615       
111006572395        111006741809        111006788978     458565488      
111000398003       111002040391       111003516491       111003638665       
111004436673        111004510597        111004709508        111004880553       
111005026152        111005321239        111005433479        111005681823       
111005911885        111006017580        111006032206        111006469626       
111006572452        111006741810        111006789092     458596863      
111000398036       111002040403       111003516581       111003638698       
111004436808        111004510766        111004709531        111004880687       
111004961205        111005321240        111005433558        111005681856       
111005911920        111006017603        111006032295        111006469637       
111006572463        111006741821        111006789182     458597010      
111000398542       111002040447       111003516648       111003638700       
111004436819        111004510801        111004709542        111004880698       
111004961283        111005321295        111005433592        111005681980       
111005911997        111006017647        111006032363        111006469839       
111006572474        111006741854        111006789227     458597036      
111000398711       111002040458       111003516660       111003638711       
111004463932        111004586646        111004709597        111004880812       
111004961351        111005321318        111005433604        111005682116       
111005925824        111006017658        111006032374        111006469873       
111006572496        111006741922        111006789249     458597044      
111000398733       111002040469       111003516705       111003638733       
111004463943        111004586657        111004709733        111004880867       
111004961485        111005321330        111005433637        111005682138       
111005925857        111006017670        111006032396        111006469895       
111006572508        111006741955        111006789373     458597093      
111000398777       111002040470       111003516783       111003638799       
111004464034        111004586668        111004709777        111004910603       
111004961575        111005321352        111005433727        111005682149       
111005925868        111006017681        111006032419        111006469907       
111006572586        111006742024        111006789384     458597101      
111000398799       111002040492       111003516828       111003638845       
111004464056        111004586680        111004709788        111004910669       
111004961586        111005321385        111005433862        111005682330       
111005925992        111006017692        111006032509        111006470077       
111006597347        111006742057        111006789395     458597127      
111000398968       111002040504       111003516862       111003638856       
111004464067        111004586703        111004709823        111004910726       
111004961621        111005321408        111005433941        111005682374       
111005926038        111006017715        111006096082        111006470088       
111006597392        111006742125        111006814338     458597135      
111000398979       111002040526       111003516907       111003639037       
111004464113        111004586747        111004709878        111004910793       
111004961632        111005321475        111005434032        111005682464       
111005926083        111006017726        111006096161        111006470189       
111006597437        111006742170        111006814350     458597192      
111000399037       111002040548       111003516996       111003639060       
111004464124        111004586826        111004709957        111004910850       
111004961698        111005321497        111005434098        111005682497       
111005926094        111006018143        111006096194        111006470213       
111006597448        111006742192        111006814406     458597283      
111000417779       111002040560       111003517021       111003639105       
111004464168        111004586848        111004709991        111004910861       
111004961711        111005321532        111005434155        111005682509       
111005926117        111006018154        111006096239        111006470426       
111006597572        111006742259        111006814417     458597291      
111000417836       111002040571       111003517133       111003639150       
111004464214        111004586859        111004710005        111004910894       
111004961744        111005321543        111005434188        111005682510       
111005926320        111006018165        111006096262        111006470516       
111006597640        111006742271        111006814440     458597432      
111000417881       111002040582       111003517144       111003639374       
111004464247        111004586949        111004710106        111004910951       
111004961812        111005321655        111005434256        111005682521       
111005926386        111006018211        111006096307        111006470628       
111006597684        111006742282        111006814507     458628823      
111000417915       111002040593       111003517201       111003639420       
111004464258        111004586950        111004710128        111004911019       
111004961913        111005321846        111005434278        111005682532       
111005926409        111006018222        111006096341        111006470640       
111006597730        111006742316        111006814518     458628914      
111000417937       111002052495       111003517212       111003639442       
111004464281        111004586961        111004710218        111004911020       
111004961991        111005321879        111005434694        111005682543       
111005926410        111006018288        111006096374        111006470662       
111006597763        111006742327        111006814541  

 

SCH-A-14



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458629094      
111000417948       111002052529       111003517234       111003639453       
111004464304        111004586983        111004710274        111004911053       
111004962060        111005321958        111005434739        111005682611       
111005926443        111006018378        111006096442        111006470684       
111006597774        111006742349        111006814596     458629391      
111000417971       111002052530       111003517289       111003639497       
111004464315        111004587018        111004710375        111004911110       
111004962093        111005321969        111005434795        111005682644       
111005926500        111006018402        111006096509        111006470695       
111006597808        111006742350        111006814619     458629516      
111000417993       111002052541       111003517324       111003639509       
111004464382        111004587029        111004710386        111004911143       
111004962127        111005322049        111005434829        111005682699       
111005926533        111006018468        111006096510        111006470897       
111006597853        111006742585        111006814675     458640059      
111000418253       111002052585       111003517346       111003639554       
111004464405        111004587030        111004710409        111004911154       
111004962217        111005322050        111005434920        111005756107       
111005926566        111006083000        111006096532        111006470909       
111006597875        111006742619        111006814743     458640075      
111000418286       111002052596       111003517357       111003683362       
111004464506        111004587063        111004710498        111004911165       
111004962239        111005322061        111005434986        111005756275       
111005926667        111006083033        111006096543        111006497582       
111006597910        111006701669        111006814765     458640224      
111000418297       111002052653       111003517368       111003683384       
111004464573        111004587108        111004710577        111004911288       
111004962295        111005322218        111005435022        111005756501       
111005926735        111006083055        111006096565        111006497649       
111006597932        111006701692        111006814822     458640257      
111000418387       111002052664       111003517379       111003683395       
111004464595        111004587120        111004710634        111004911413       
111004962318        111005322308        111005435112        111005756567       
111005926870        111006083066        111006096576        111006497728       
111006598090        111006701704        111006814877     458640265      
111000418398       111002052710       111003517403       111003683407       
111004464720        111004587344        111004710656        111004911479       
111004962396        111005322331        111005435178        111005756590       
111005926960        111006083077        111006096611        111006497885       
111006598102        111006701715        111006814888     458640281      
111000418400       111002052721       111003517414       111003683429       
111004464775        111004587401        111004622962        111004911491       
111004962510        111005322409        111005435190        111005756646       
111005927095        111006083134        111006096723        111006498011       
111006598157        111006701759        111006814899     458640307      
111000418422       111002052743       111003517458       111003683430       
111004464865        111004587412        111004622973        111004911503       
111004962611        111005322454        111005435202        111005756680       
111005927253        111006083224        111006096756        111006498055       
111006598168        111006701782        111006814901     458640323      
111000418691       111002052811       111003517526       111003683441       
111004464922        111004587524        111004623019        111004911570       
111004962891        111005322522        111005435279        111005756804       
111005927332        111006083257        111006096790        111006498101       
111006598180        111006701849        111006814934     458640331      
111000418758       111002052844       111003517605       111003683801       
111004464933        111004587535        111004623244        111004911592       
111004962925        111005355203        111005435325        111005756837       
111005927376        111006083268        111006096969        111006498257       
111006598191        111006701894        111006814956     458640364      
111000418837       111002052877       111003517739       111003683845       
111004465024        111004587557        111004623255        111004911604       
111004962936        111005355528        111005435358        111005756882       
111005927398        111006083280        111006097038        111006498325       
111006598304        111006701940        111006815069     458640448      
111000352081       111002052912       111003539193       111003683867       
111004465192        111004587636        111004623301        111004911682       
111004962958        111005355551        111005435392        111005757030       
111005927422        111006083291        111006097049        111006498404       
111006598359        111006702019        111006815081     458640471      
111000352115       111002052923       111003539227       111003683890       
111004465215        111004587647        111004623312        111004911693       
111004962992        111005355562        111005435415        111005757108       
111005651088        111006083325        111006097094        111006498426       
111006598382        111006702198        111006815092     458640489      
111000352126       111002052934       111003539238       111003683935       
111004465248        111004587669        111004623378        111004911705       
111004963016        111005355584        111005435482        111005757131       
111005651099        111006083392        111006097139        111006498437       
111006598506        111006702222        111006815104     458640547      
111000352137       111002052945       111003539250       111003683946       
111004465271        111004587681        111004623389        111004911895       
111004963049        111005355742        111005435516        111005757164       
111005651123        111006083437        111006097151        111006498628       
111006598517        111006702233        111006815115     458640570      
111000352148       111002052967       111003539272       111003684004       
111004498604        111004661617        111004623424        111004911930       
111004963128        111005382887        111005465722        111005757344       
111005651134        111006083448        111006097263        111006498639       
111006598551        111006702299        111006815126     458640695      
111000352160       111002052989       111003539340       111003684026       
111004498671        111004661628        111004623592        111004911974       
111005052229        111005383013        111005465766        111005757388       
111005651145        111006083459        111006097308        111006498831       
111006598562        111006702301        111006815137     458606589      
111000352340       111002053025       111003539362       111003684060       
111004499054        111004661640        111004623626        111004912065       
111005052230        111005383080        111005465823        111005757423       
111005651156        111006083516        111006097342        111006417359       
111006598573        111006702312        111006815159     458606639      
111000352418       111002053070       111003539384       111003684071       
111004499111        111004661651        111004623648        111004912098       
111005052252        111005383181        111005465946        111005757489       
111005651167        111006083583        111006119156        111006417483       
111006598618        111006702323        111006815160     458606704      
111000352429       111002053092       111003539407       111003684082       
111004499212        111004661785        111004623660        111004912111       
111005052285        111005383259        111005466015        111005757591       
111005651178        111006083606        111006119167        111006417618       
111006598630        111006702345        111006815496     458606829      
111000352441       111002053294       111003539474       111003684105       
111004499234        111004661808        111004623839        111004912188       
111005052320        111005383260        111005466048        111005757647       
111005651202        111006083662        111006119202        111006417629       
111006598641        111006702356        111006815519     458606894      
111000352452       111002040605       111003539542       111003684116       
111004499289        111004661842        111004623895        111004912201       
111005052397        111005383440        111005466251        111005757704       
111005651404        111006083785        111006119246        111006417674       
111006620973        111006702367        111006815520     458606951      
111000352463       111002040616       111003539553       111003684127       
111004499346        111004661921        111004624009        111004935363       
111005052432        111005383473        111005466329        111005757715       
111005651561        111006083808        111006119505        111006417685       
111006620995        111006702378        111006815564     458607041      
111000352474       111002040627       111003539700       111003684150       
111004499537        111004661932        111004624043        111004935396       
111005052465        111005383484        111005466442        111005757726       
111005651875        111006083819        111006119527        111006417719       
111006621008        111006702839        111006815654     458607199      
111000352722       111002040638       111003539812       111003684240       
111004499593        111004661943        111004624100        111004935633       
111005052487        111005383529        111005466701        111005757760       
111005652090        111006083864        111006119549        111006417809       
111006621086        111006702851        111006815698     458607207      
111000352733       111002040649       111003539823       111003684273       
111004499605        111004661954        111004624199        111004935789       
111005052702        111005383709        111005466802        111005757816       
111005652304        111006083965        111006119572        111006417854       
111006621109        111006702895        111006733529     458617727      
111000352755       111002040650       111003539845       111003684352       
111004499650        111004662034        111004624212        111004935891       
111005052881        111005383732        111005466879        111005757917       
111005652887        111006084045        111006119673        111006417876       
111006621132        111006702918        111006733574     458617867      
111000352777       111002040672       111003539913       111003684374       
111004499683        111004662067        111004624278        111004935947       
111005052892        111005383888        111005466903        111005757940       
111005652999        111006084067        111006119695        111006418798       
111006621143        111006702952        111006733642     458617891      
111000352812       111002040683       111003540027       111003684419       
111004499694        111004662078        111004624290        111004935969       
111005052937        111005383901        111005466914        111005757973       
111005653046        111006084089        111006119729        111006419092       
111006621154        111006702996        111006733732     458617958      
111000352823       111002040706       111003540038       111003684420       
111004499773        111004662102        111004624313        111004935992       
111005053039        111005383978        111005467005        111005757984       
111005653057        111006084168        111006119820        111006419159       
111006621187        111006703032        111006733765     458617974      
111000353082       111002040740       111003540061       111003684475       
111004499931        111004662236        111004624335        111004936049       
111005053062        111005384148        111005467016        111005757995       
111005653103        111006084179        111006119864        111006419520       
111006621211        111006703098        111006733787     458618089      
111000353093       111002040773       111003540072       111003684486       
111004499964        111004662348        111004624436        111004936072       
111005053095        111005384317        111005467061        111005758053       
111005653316        111006084214        111006119909        111006419542       
111006621222        111006703100        111006733800     458618139      
111000353161       111002040784       111003540128       111003684497       
111004499997        111004662427        111004624537        111004936083       
111005053152        111005384340        111005467128        111005758154       
111005653631        111006084236        111006119910        111006419788       
111006621288        111006703166        111006733822     458618147      
111000399127       111002040795       111003540140       111003684510       
111004500024        111004662450        111004624571        111004936139       
111005053264        111005384395        111005467263        111005798327       
111005653721        111006105353        111006119932        111006420094       
111006621299        111006703199        111006733833     458618329      
111000399149       111002040807       111003540195       111003570783       
111004500091        111004662461        111004624605        111004936162       
111005053343        111005384418        111005467353        111005798361       
111005653822        111006105375        111006119976        111006420241       
111006621345        111006721650        111006734003     458618345      
111000399318       111002040829       111003540230       111003570806       
111004500192        111004662483        111004624717        111004936263       
111005053545        111005384441        111005467364        111005798383       
111005654025        111006105386        111006120046        111006446542       
111006621389        111006721672        111006734014     458575925      
111000399329       111002040841       111003540320       111003570839       
111004500248        111004662551        111004624762        111004936522       
111005053578        111005384519        111005467555        111005798484       
111005654160        111006105421        111006120169        111006446564       
111006621413        111006721717        111006734081     458575966      
111000399330       111002040885       111003540397       111003570862       
111004500259        111004662595        111004650570        111004936599       
111005053590        111005384722        111005467588        111005798507       
111005654339        111006105487        111006120327        111006446722       
111006621558        111006721728        111006734104     458576014      
111000399352       111002040896       111003540454       111003570963       
111004500338        111004662641        111004650615        111004936634       
111005053679        111005384777        111005467623        111005798518       
111005654362        111006105511        111006120462        111006446755       
111006621660        111006721739        111006734115     458576022      
111000399363       111002040908       111003540465       111003571009       
111004500428        111004662821        111004650705        111004936870       
111005053680        111005384799        111005551739        111005798529       
111005654485        111006105555        111006120541        111006447385       
111006621727        111006721740        111006734160     458576071      
111000399374       111002041022       111003467957       111003571054       
111004500440        111004662832        111004651010        111004936959       
111005053703        111005384845        111005551852        111005798563       
111005654610        111006105645        111006120574        111006447396       
111006621749        111006721762        111006734306     458576097      
111000399497       111002041066       111003468015       111003571065       
111004329292        111004662898        111004651032        111004937084       
111005053714        111005417280        111005551986        111005798596       
111005654665        111006105667        111006120585        111006447420       
111006621794        111006721818        111006734373     458576204      
111000399767       111002041077       111003468048       111003571144       
111004329315        111004662922        111004651087        111004937107       
111005053725        111005417437        111005552088        111005798631       
111005654722        111006105678        111006050419        111006447600       
111006621817        111006721829        111006734441     458576212      
111000399824       111002041088       111003468105       111003571256       
111004329326        111004662933        111004651155        111004937152       
111005053859        111005417550        111005611422        111005798686       
111005654799        111006105702        111006050420        111006447644       
111006622010        111006721863        111006734452     458576287      
111000399891       111002041099       111003468251       111003571267       
111004329337        111004662944        111004651188        111004937219       
111005139764        111005417583        111005611758        111005798721       
111005654812        111006105779        111006050453        111006447778       
111006622032        111006721874        111006734485     458576311      
111000400029       111002041101       111003468442       111003571289       
111004329348        111004662999        111004651199        111004937354       
111005139809        111005417617        111005611938        111005798888       
111005655026        111006105881        111006050486        111006447813       
111006622144        111006721964        111006734520     458576352      
111000400063       111002041112       111003468677       111003571290       
111004329359        111004663079        111004651234        111004937488       
111005139821        111005417628        111005612030        111005799340       
111005655059        111006105904        111006050497        111006471281       
111006622201        111006721975        111006734553     458576469      
111000400142       111002041145       111003468756       111003571346       
111004329416        111004663080        111004651267        111004937501       
111005139854        111005417774        111005623379        111005799564       
111005655082        111006105948        111006050521        111006471562       
111006622234        111006721986        111006734609     458576535      
111000400311       111002041156       111003468891       111003571458       
111004329427        111004663114        111004651403        111004937578       
111005139887        111005417785        111005623526        111005799643       
111005655486        111006105959        111006050554        111006471573       
111006622290        111006722044        111006734621     458576584      
111000400322       111002041178       111003493372       111003571504       
111004329584        111004663125        111004651414        111004937602       
111005139933        111005417842        111005623537        111005799722       
111005655509        111006105971        111006050611        111006471595       
111006622335        111006722099        111006734654     458587029      
111000400333       111002041189       111003493798       111003571559       
111004329618        111004663169        111004651425        111004743045       
111005139988        111005417886        111005624741        111005799834       
111005735553        111006106073        111006050633        111006471629       
111006622380        111006722213        111006734665     458587037      
111000419906       111002041224       111003494205       111003571560       
111004329652        111004663215        111004651481        111004743124       
111005140036        111005417976        111005624820        111005799889       
111005735755        111006106118        111006050677        111006471641       
111006622391        111006722347        111006734698     458587052      
111000419951       111002041257       111003424635       111003571627       
111004329719        111004663372        111004651548        111004743214       
111005140047        111005418146        111005625179        111005799924       
111005736138        111006106141        111006050699        111006471854       
111006648131        111006722404        111006734700     458587219      
111000420065       111002041279       111003424725       111003571694       
111004329720        111004663428        111004651560        111004743269       
111005140081        111005418179        111005625214        111005800006       
111005736228        111006106196        111006050734        111006471966       
111006648232        111006722437        111006734733     458587250      
111000420098       111002041325       111003424837       111003571818       
111004329911        111004663440        111004651571        111004743281       
111005140148        111005418203        111005625292        111005800028       
111005736262        111006106220        111006050745        111006471988       
111006648254        111006722448        111006734755     458587268      
111000420111       111002041358       111003424927       111003571829       
111004329944        111004663529        111004651582        111004743315       
111005140216        111005418292        111005625371        111005800938       
111005736396        111006106231        111006050778        111006472136       
111006648322        111006722460        111006734788     458587300      
111000420144       111002053441       111003425513       111003571863       
111004329966        111004663530        111004651605        111004743348       
111005140250        111005418461        111005625382        111005801052       
111005736666        111006106297        111006050802        111006472226       
111006648355        111006779136        111006734799     458587441      
111000420155       111002053452       111003425579       111003571885       
111004330003        111004663585        111004651616        111004743360       
111005140328        111005418506        111005625472        111005801131       
111005736880        111006106321        111006050813        111006472293       
111006648423        111006779204        111006734812     458587458      
111000420166       111002053463       111003425850       111003571908       
111004330014        111004691621        111004651638        111004743416       
111005140395        111005418517        111005577399        111005832236       
111005736925        111006106387        111006050857        111006472495       
111006648467        111006779271        111006734845     458587466      
111000420199       111002053496       111003444985       111003571931       
111004330227        111004691676        111004651683        111004743427       
111005140564        111005418843        111005577412        111005832304       
111005737027        111006106400        111006050936        111006472563       
111006648478        111006779282        111006734890     458587557      
111000420201       111002053520       111003445021       111003571986       
111004330328        111004691700        111004651728        111004743438       
111005140575        111005418933        111005577681        111005832315       
111005737218        111006106411        111006050947        111006472608       
111006648557        111006779349        111006734979     458587623      
111000420414       111002053597       111003445065       111003572000       
111004330351        111004691744        111004551187        111004743449       
111005140643        111005418955        111005577692        111005832326       
111005737285        111006106455        111006050958        111006473025       
111006648568        111006779428        111006752801     458587649      
111000420469       111002053621       111003445201       111003572044       
111004330441        111004691766        111004551211        111004743450       
111005140665        111005418966        111005577759        111005832360       
111005737364        111006106501        111006051049        111006473047       
111006648614        111006779440        111006752890     458587698      
111000420492       111002053632       111003445346       111003572066       
111004330520        111004691799        111004551222        111004743494       
111005140777        111005418988        111005577782        111005832427       
111005737803        111006106512        111006051139        111006499179       
111006648647        111006779473        111006752968     458587706      
111000420504       111002053733       111003517795       111003572123       
111004330553        111004691946        111004551389        111004743584       
111005140823        111005419002        111005577850        111005832551       
111005738017        111006106691        111006051140        111006499607       
111006648658        111006779495        111006753026     458565520      
111000420605       111002053788       111003517841       111003572190       
111004330654        111004691957        111004551390        111004743595       
111005141004        111005419170        111005577861        111005832618       
111005738196        111006106714        111006051162        111006499641       
111006648704        111006779529        111006753037     458565652      
111000420739       111002053812       111003517852       111003572358       
111004330687        111004692071        111004551457        111004743641       
111005141015        111005419248        111005577872        111005832652       
111005738365        111006106725        111006051285        111006499900       
111006648737        111006779563        111006753071     458565660      
111000420740       111002053856       111003517863       111003572404       
111004330733        111004692082        111004551671        111004743663       
111005141060        111005419361        111005577894        111005832663       
111005738376        111006038178        111006051308        111006499911       
111006648748        111006779574        111006753240     458565710      
111000420762       111002053957       111003517874       111003572415       
111004330744        111004692172        111004551705        111004743674       
111005141105        111005419394        111005577928        111005832786       
111005738499        111006038224        111006051319        111006499944       
111006648760        111006779608        111006753262     458565736      
111000420795       111002054015       111003517896       111003572482       
111004330777        111004692374        111004551749        111004743696       
111005141149        111005203980        111005577939        111005832854       
111005738949        111006038291        111006051386        111006500015       
111006648771        111006779798        111006753318     458565819      
111000420874       111002054026       111003517919       111003572516       
111004355831        111004692420        111004551817        111004743719       
111005141464        111005204082        111005577962        111005832887       
111005739119        111006038314        111006051410        111006500206       
111006648861        111006779800        111006753329     458565868      
111000329973       111002054059       111003517953       111003595139       
111004356292        111004692554        111004551907        111004743720       
111005141486        111005204240        111005578075        111005832898       
111005739209        111006038347        111006051443        111006500217       
111006648872        111006779866        111006753330     458565934      
111000330133       111002054071       111003517964       111003595173       
111004356393        111004692598        111004551941        111004743821       
111005141509        111005204341        111005578086        111005832999       
111005739412        111006038370        111006051465        111006500352       
111006648883        111006779888        111006753363     458565959      
111000330144       111002054082       111003517975       111003595184       
111004356641        111004692611        111004552166        111004743876       
111005141510        111005204497        111005588795        111005833024       
111005739502        111006038404        111006051544        111006420320       
111006648940        111006779912        111006753374     458565975      
111000330335       111002054105       111003518011       111003595218       
111004356719        111004692644        111004552188        111004743944       
111005141587        111005204868        111005588807        111005833057       
111005739535        111006038459        111006051667        111006420421       
111006648995        111006779923        111006753385  

 

SCH-A-15



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458565983      
111000330368       111002054194       111003518066       111003595353       
111004356731        111004692655        111004552199        111004743955       
111005141600        111005204970        111005588852        111005833091       
111005739614        111006038493        111006051746        111006420454       
111006649020        111006779978        111006753420     458565991      
111000330560       111002054295       111003518101       111003595443       
111004357136        111004692688        111004552201        111004743966       
111005141633        111005204981        111005588896        111005833114       
111005739704        111006038639        111006051779        111006420588       
111006649110        111006780026        111006753464     458566007      
111000330571       111002385843       111003518134       111003595555       
111004357394        111004692699        111004552278        111004744103       
111005141914        111005232645        111005588953        111005833169       
111005739737        111006038662        111006051791        111006420904       
111006649187        111006780071        111006753509     458566080      
111000330605       111002350823       111003518178       111003595634       
111004382178        111004692701        111004552302        111004744114       
111005141947        111005232702        111005589000        111005833170       
111005739748        111006038684        111006051814        111006421219       
111006649200        111006780093        111006753521     458566122      
111000330829       111002354535       111003518189       111003595656       
111004382257        111004692723        111004552379        111004744158       
111005142106        111005232780        111005589044        111005833192       
111005740087        111006038730        111006051858        111006421264       
111006649233        111006780138        111006753576     458566163      
111000330830       111002397262       111003518190       111003595678       
111004382628        111004692756        111004552391        111004744237       
111005170501        111005232836        111005589066        111005833248       
111005784748        111006038831        111006051926        111006421275       
111006649244        111006780194        111006753600     458566171      
111000330874       111002381164       111003518235       111003595746       
111004382831        111004692846        111004552447        111004744271       
111005170556        111005232847        111005589189        111005833271       
111005784849        111006038886        111006072693        111006421422       
111006649288        111006780240        111006753611     458597556      
111000331011       111002361577       111003518279       111003595780       
111004383067        111004605817        111004552593        111004744338       
111005170624        111005232870        111005589213        111005833349       
111005784861        111006038932        111006072794        111006421466       
111006649312        111006780262        111006753644     458597622      
111000331022       111002346121       111003518325       111003595803       
111004409662        111004605873        111004552650        111004744394       
111005170679        111005232926        111005589358        111005833361       
111005784995        111006038976        111006072929        111006421523       
111006649402        111006780284        111006753677     458597663      
111000331088       111002531239       111003518370       111003595881       
111004409819        111004605895        111004552672        111004744596       
111005170994        111005232948        111005589404        111005833462       
111005785064        111006039001        111006072985        111006421938       
111006649435        111006780329        111006753699     458597697      
111000331099       111002531240       111003518404       111003595937       
111004409875        111004605930        111004552706        111004744732       
111005171007        111005232993        111005493655        111005833552       
111005785211        111006039146        111006072996        111006422096       
111006649457        111006780341        111006753712     458597713      
111000331101       111002531262       111003518460       111003595960       
111004409910        111004605952        111004579233        111004744743       
111005171119        111005233141        111005493723        111005833574       
111005785716        111006039157        111006073032        111006422119       
111006670620        111006780374        111006753734     458597820      
111000331268       111002531273       111003518527       111003596051       
111004410192        111004606021        111004579244        111004744765       
111005171120        111005233253        111005493778        111005833675       
111005785828        111006039180        111006073098        111006422120       
111006670642        111006801996        111006753756     458597853      
111000331279       111002531284       111003518594       111003596084       
111004410462        111004606076        111004579277        111004770595       
111005171232        111005233264        111005493790        111005833754       
111005785884        111006039191        111006073144        111006447846       
111006670664        111006802009        111006753767     458597937      
111000331280       111002531295       111003518662       111003596095       
111004436921        111004606177        111004579288        111004770629       
111005171265        111005233343        111005493813        111005833877       
111005785952        111006039203        111006073223        111006447879       
111006670675        111006802010        111006753778     458597960      
111000353442       111002531329       111003518730       111003596130       
111004436943        111004606313        111004579299        111004770797       
111005171355        111005233501        111005493824        111005865805       
111005786009        111006039258        111006073324        111006447891       
111006670686        111006802043        111006753813     458598042      
111000353509       111002531352       111003518741       111003596242       
111004436954        111004606526        111004579301        111004770809       
111005171591        111005233512        111005493835        111005865827       
111005786098        111006039281        111006073335        111006447958       
111006670697        111006802098        111006714832     458598067      
111000353543       111002531363       111003518763       111003596297       
111004436976        111004606650        111004579312        111004770843       
111005171726        111005233613        111005493857        111005865838       
111005786492        111006039315        111006073425        111006447969       
111006670732        111006802100        111006714865     458598075      
111000353565       111002531374       111003518785       111003596354       
111004436987        111004606717        111004579323        111004770865       
111005171816        111005233680        111005493903        111005865849       
111005786627        111006039326        111006073458        111006448128       
111006670743        111006802144        111006714911     458598083      
111000353576       111002531385       111003518875       111003596398       
111004437135        111004606773        111004579334        111004770876       
111005171849        111005233758        111005493914        111005865850       
111005786762        111006039348        111006073492        111006448241       
111006670776        111006802155        111006714955     458598174      
111000353587       111002531419       111003518897       111003596499       
111004437180        111004606784        111004579345        111004770898       
111005172042        111005233770        111005493947        111005865883       
111005786874        111006039359        111006073515        111006448252       
111006670787        111006802223        111006715068     458629573      
111000353600       111002531475       111003518921       111003616234       
111004437225        111004606896        111004579356        111004771013       
111005172053        111005233815        111005494072        111005865894       
111005786919        111006039360        111006073526        111006448432       
111006670798        111006802256        111006715125     458629607      
111000353622       111002531486       111003518932       111003616302       
111004437315        111004606919        111004579367        111004771080       
111005172109        111005233893        111005494139        111005866075       
111005787189        111006039393        111006073559        111006448476       
111006670822        111006802289        111006715136     458629631      
111000353655       111002531497       111003518998       111003616436       
111004437371        111004606931        111004579378        111004771103       
111005172176        111005233938        111005494162        111005866097       
111005787224        111006039405        111006073616        111006448555       
111006670877        111006802290        111006715147     458629656      
111000353666       111002531509       111003519090       111003616458       
111004437416        111004607000        111004579389        111004771147       
111005172323        111005233972        111005494252        111005866110       
111005787471        111006039438        111006073649        111006448588       
111006670899        111006802313        111006715170     458629706      
111000353688       111002531510       111003519146       111003616481       
111004437449        111004607088        111004579402        111004771181       
111005172378        111005234018        111005494263        111005866165       
111005787482        111006039483        111006073672        111006448601       
111006670912        111006802335        111006715181     458629730      
111000353789       111002531532       111003519157       111003616548       
111004437461        111004607235        111004579413        111004771259       
111005172491        111005234052        111005494274        111005866233       
111005787606        111006060926        111006073728        111006449017       
111006670934        111006802346        111006715215     458629771      
111000353790       111002531576       111003519236       111003616559       
111004437540        111004607268        111004579424        111004771361       
111005172547        111005234063        111005494320        111005866277       
111005787718        111006060959        111006073751        111006449040       
111006670945        111006802380        111006715237     458629805      
111000353802       111002531600       111003519270       111003616571       
111004437618        111004607336        111004579435        111004771563       
111005079149        111005234096        111005494342        111005866345       
111005787796        111006060971        111006073762        111006634574       
111006670989        111006802391        111006715271     458629870      
111000353813       111002531611       111003540487       111003616593       
111004437674        111004607404        111004579525        111004771620       
111005079161        111005234175        111005494353        111005866480       
111005787976        111006061017        111006073773        111006634596       
111006671047        111006802425        111006715282     458629888      
111000353846       111002531677       111003540533       111003616672       
111004437685        111004607471        111004579570        111004771709       
111005079239        111005234210        111005494397        111005866491       
111005788157        111006061084        111006073919        111006634675       
111006671104        111006802458        111006715349     458630001      
111000353857       111002531688       111003540555       111003616751       
111004437696        111004607493        111004579626        111004771710       
111005079464        111005261074        111005494599        111005866569       
111005788179        111006061152        111006074123        111006634721       
111006671193        111006802469        111006715428     458630019      
111000353868       111002531723       111003540588       111003616795       
111004437753        111004607583        111004579705        111004771721       
111005079699        111005261085        111005494612        111005866626       
111005788258        111006061219        111006074145        111006634787       
111006671205        111006802470        111006715495     458630027      
111000353879       111002531789       111003540599       111003616807       
111004437843        111004607606        111004579716        111004771798       
111005079835        111005261175        111005494757        111005866671       
111005821010        111006061343        111006074178        111006634990       
111006671261        111006802526        111006715518     458630068      
111000353891       111002531790       111003540623       111003616852       
111004437854        111004607617        111004579817        111004771833       
111005079970        111005261333        111005494803        111005866806       
111005821111        111006061354        111006074190        111006635014       
111006671272        111006802560        111006715530     458640851      
111000353903       111002531813       111003540645       111003616885       
111004437887        111004607707        111004579941        111004771956       
111005079981        111005261377        111005494825        111005866851       
111005821122        111006061422        111006074235        111006635058       
111006671306        111006802571        111006715585     458640901      
111000353925       111002531857       111003540678       111003616896       
111004437911        111004607718        111004580190        111004772058       
111005080062        111005261423        111005494982        111005866862       
111005821133        111006061444        111006074246        111006635081       
111006671317        111006802627        111006715608     458641099      
111000353958       111002531981       111003540735       111003616908       
111004437933        111004607796        111004580213        111004772081       
111005080129        111005261489        111005494993        111005866918       
111005821245        111006061455        111006074279        111006635104       
111006671328        111006802661        111006715619     458641107      
111000353970       111002532072       111003540757       111003616931       
111004437977        111004607819        111004580426        111004772171       
111005080185        111005261546        111005495028        111005866941       
111005821290        111006061578        111006074347        111006635115       
111006671351        111006802717        111006715653     458641164      
111000353992       111002532151       111003540780       111003616986       
111004438080        111004607853        111004580505        111004772250       
111005080792        111005261557        111005495040        111005866952       
111005821458        111006061613        111005985752        111006635137       
111006671429        111006802784        111006715664     458641172      
111000354263       111002532162       111003540869       111003617000       
111004438226        111004607875        111004580550        111004797280       
111005080972        111005261748        111005495073        111005867054       
111005821492        111006061668        111005985763        111006635160       
111006671441        111006802818        111006715743     458641222      
111000354274       111002532184       111003540870       111003617011       
111004438259        111004607886        111004580617        111004797291       
111005081221        111005261782        111005495095        111005867177       
111005821571        111006061679        111005985774        111006635407       
111006671452        111006802829        111006715967     458607280      
111000354320       111002532195       111003540892       111003617066       
111004438585        111004633504        111004580684        111004797369       
111005081333        111005261816        111005495185        111005867357       
111005821582        111006061691        111005985842        111006635429       
111006671463        111006802852        111006715978     458607405      
111000354331       111002532218       111003541084       111003617088       
111004438596        111004633526        111004580752        111004797381       
111005081456        111005261872        111005495297        111005867515       
111005821605        111006061703        111005985886        111006635485       
111006671564        111006823967        111006716069     458607603      
111000354353       111002532230       111003541107       111003617134       
111004438619        111004633548        111004580820        111004797482       
111005110796        111005261883        111005495310        111005867559       
111005821616        111006061725        111005985910        111006635542       
111006671621        111006823990        111006771969     458607850      
111000354386       111002532252       111003541129       111003617190       
111004438620        111004633728        111004580842        111004797505       
111005111304        111005262086        111005495343        111005896618       
111005821638        111006061826        111005985954        111006635553       
111006671722        111006824047        111006772016     458618451      
111000354397       111002532263       111003541219       111003617213       
111004465305        111004633829        111004580853        111004797617       
111005111315        111005262109        111005435550        111005896674       
111005821717        111006061949        111005985987        111006635597       
111006671744        111006824092        111006772050     458618493      
111000354421       111002532319       111003541231       111003617235       
111004465349        111004633841        111004525212        111004797651       
111005111416        111005262121        111005435561        111005896719       
111005821762        111006062007        111005985998        111006635610       
111006671766        111006824104        111006772140     458618535      
111000400388       111002532364       111003541332       111003617246       
111004465383        111004633896        111004525379        111004797763       
111005111450        111005262143        111005435628        111005896944       
111005821975        111006062096        111005986146        111006635665       
111006671777        111006824115        111006772173     458618600      
111000400399       111002532432       111003541398       111003617268       
111004465394        111004633986        111004525380        111004797785       
111005111461        111005262176        111005435796        111005897013       
111005822088        111006062120        111005986179        111006635733       
111006671788        111006824159        111006772218     458618816      
111000400412       111002532465       111003541411       111003617404       
111004465406        111004634011        111004525391        111004797796       
111005111506        111005262323        111005435842        111005897361       
111005822099        111006062186        111005986191        111006635935       
111006671799        111006824160        111006772229     458618857      
111000400478       111002532500       111003541422       111003617426       
111004465552        111004634022        111004525414        111004797910       
111005111517        111005262491        111005435853        111005897439       
111005822112        111006062197        111005986203        111006635957       
111006698934        111006824193        111006772241     458618873      
111000400489       111002532566       111003541455       111003617471       
111004465620        111004634066        111004525436        111004797932       
111005111595        111005262581        111005435864        111005897608       
111005822167        111006062243        111005986258        111006636105       
111006698967        111006824216        111006772285     458618907      
111000400502       111002532599       111003541545       111003617516       
111004465631        111004634112        111004525447        111004797965       
111005111696        111005262615        111005435987        111005897619       
111005822178        111006062276        111005986348        111006636161       
111006699025        111006824227        111006772375     458618915      
111000400524       111002532656       111003541714       111003639587       
111004465653        111004634123        111004525458        111004798001       
111005111719        111005262626        111005436034        111005897686       
111005822189        111006062423        111005986359        111006636172       
111006699036        111006824441        111006772409     458618931      
111000400681       111002532667       111003541736       111003639598       
111004465709        111004634156        111004525526        111004798045       
111005111786        111005262637        111005436056        111005897697       
111005822202        111006062434        111005986449        111006636183       
111006699047        111006824531        111006772421     458619020      
111000400692       111002532689       111003541758       111003639655       
111004465710        111004634303        111004525548        111004798146       
111005111832        111005262749        111005436078        111005897721       
111005822437        111005973052        111005986539        111006636295       
111006699069        111006824564        111006772432     458576592      
111000400726       111002532713       111003541804       111003639666       
111004465787        111004634325        111004525650        111004798203       
111005111865        111005262772        111005436157        111005897798       
111005822516        111005973074        111005986584        111006636330       
111006699070        111006824597        111006772678     458576626      
111000400771       111002532735       111003469432       111003639734       
111004465811        111004634336        111004525661        111004798225       
111005111900        111005262783        111005436236        111005897934       
111005822527        111005973085        111005986595        111006636341       
111006699081        111006824700        111006772689     458576634      
111000400805       111002532746       111003469522       111003639802       
111004465833        111004634347        111004525740        111004798236       
111005111922        111005262806        111005436258        111005897967       
111005822639        111005973153        111005986629        111006659492       
111006699092        111006824711        111006772702     458576642      
111000400940       111002532779       111003469904       111003639936       
111004465912        111004634437        111004525953        111004798393       
111005111933        111005262828        111005436269        111005898092       
111005822640        111005973175        111005986652        111006659504       
111006699171        111006824744        111006772757     458576659      
111000400951       111002532904       111003470142       111003640040       
111004466058        111004634460        111004525964        111004798449       
111005111988        111005291853        111005436281        111005898148       
111005822673        111005973186        111005986696        111006659515       
111006699216        111006824766        111006772780     458576691      
111000400973       111002532915       111003470153       111003640118       
111004466092        111004634516        111004525986        111004798506       
111005112002        111005291897        111005436292        111005898160       
111005822707        111005973209        111005986708        111006659526       
111006699227        111006824913        111006772803     458576790      
111000400984       111002532959       111003470300       111003640130       
111004466104        111004634550        111004526033        111004798573       
111005112046        111005292089        111005436360        111005898171       
111005822774        111005973232        111005986775        111006659548       
111006699272        111006824935        111006772825     458576808      
111000401019       111002533006       111003470344       111003640152       
111004466115        111004634606        111004526112        111004798607       
111005112068        111005292157        111005436573        111005920728       
111005822820        111005973243        111005986786        111006659694       
111006699294        111006824946        111006772836     458576840      
111000401266       111002533039       111003494755       111003640208       
111004466126        111004634730        111004526134        111004798629       
111005112114        111005292269        111005436629        111005920751       
111005852238        111005973276        111005986821        111006659908       
111006699339        111006824968        111006772847     458576949      
111000401299       111002533051       111003495161       111003640275       
111004466193        111004634741        111004526190        111004849479       
111005112169        111005292270        111005436641        111005920818       
111005852328        111005973287        111005986933        111006659953       
111006699418        111006824980        111006772858     458577004      
111000401312       111002533084       111003495172       111003640321       
111004466306        111004634774        111004601633        111004849615       
111004995684        111005292292        111005436720        111005920964       
111005852418        111005973300        111005986999        111006659964       
111006699441        111006825004        111006772870     458577038      
111000401334       111002533129       111003495183       111003640343       
111004466496        111004634820        111004601644        111004849693       
111004995695        111005292450        111005436786        111005920986       
111005852722        111005973478        111005987136        111006659997       
111006699474        111006825059        111006772881     458577061      
111000401367       111002533174       111003426671       111003640354       
111004466519        111004634943        111004601756        111004849884       
111004995730        111005292472        111005436809        111005921145       
111005852733        111005973489        111005987147        111006660001       
111006699553        111006825060        111006772937     458577087      
111000401389       111002533185       111003426828       111003640365       
111004466632        111004533143        111004601880        111004849907       
111004995785        111005292573        111005436821        111005921190       
111005852823        111005973490        111006009198        111006660012       
111006699586        111006825071        111006772971     458577152      
111000401479       111002533219       111003427010       111003640400       
111004466654        111004533187        111004602083        111004849963       
111004995853        111005292911        111005436922        111005921235       
111005852957        111005973535        111006009200        111006660102       
111006699610        111006825082        111006772982     458577160      
111000401783       111002533253       111003427470       111003640411       
111004466676        111004533244        111004602117        111004850055       
111004995910        111005292999        111005437046        111005921246       
111005853071        111005973568        111006009211        111006660157       
111006699676        111006825093        111006772993     458577277      
111000422012       111002533264       111003427504       111003640455       
111004466687        111004533323        111004602173        111004850224       
111004996012        111005293024        111005437079        111005921279       
111005853093        111005973681        111006009222        111006660180       
111006699834        111006825105        111006773006     458587722      
111000422191       111002533275       111003447775       111003640477       
111004466799        111004533334        111004602229        111004850235       
111004996034        111005293103        111005437091        111005921404       
111005853105        111005973771        111006009266        111006660225       
111006699924        111006825161        111006773017     458587912      
111000422214       111002412923       111003447900       111003640488       
111004466801        111004533424        111004602342        111004850246       
111004996258        111005293237        111005523389        111005921459       
111005853149        111005973984        111006009345        111006660258       
111006699957        111006825183        111006773028     458588027      
111000422270       111002413104       111003519326       111003640501       
111004466878        111004533446        111004602566        111004850684       
111004996326        111005322566        111005523446        111005921538       
111005853240        111005974008        111006009356        111006660292       
111006700095        111006825206        111006773062  

 

SCH-A-16



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458588050      
111000422337       111002430417       111003519483       111003640534       
111004466902        111004533514        111004602645        111004850729       
111004996438        111005322678        111005523491        111005921651       
111005853273        111005974020        111006009402        111006660337       
111006700130        111006825217        111006773084     458588068      
111000422359       111002451780       111003519539       111003640613       
111004466991        111004533525        111004602768        111004850785       
111004996461        111005322702        111005523525        111005921695       
111005853385        111005974042        111006009435        111006660382       
111006700174        111006825262        111006773129     458588084      
111000422360       111002514623       111003519540       111003640646       
111004467004        111004533592        111004602779        111004881037       
111004996810        111005322780        111005523558        111005921730       
111005853419        111005974097        111006009446        111006660393       
111006700196        111006825284        111006773163     458588134      
111000422652       111002514847       111003519607       111003640680       
111004502341        111004533648        111004602858        111004881060       
111004996876        111005322869        111005523626        111005921796       
111005853431        111005974109        111006009457        111006660427       
111006700208        111006825307        111006773196     458588159      
111000422719       111002533297       111003519630       111003640691       
111004502431        111004533738        111004602881        111004881093       
111004996887        111005323107        111005523637        111005921831       
111005853442        111005974176        111006009479        111006660449       
111006520185        111006825329        111006773219     458588167      
111000422720       111002533321       111003519652       111003640736       
111004502486        111004533750        111004603073        111004881622       
111004997125        111005323129        111005523648        111005921864       
111005853464        111005974200        111006009547        111006660450       
111006520219        111006825341        111006773231     458588183      
111000331336       111002533354       111003519663       111003640747       
111004502666        111004533839        111004603152        111004881677       
111004997248        111005323321        111005523659        111005921875       
111005853521        111005974266        111006009570        111006660472       
111006520275        111006825352        111006773242     458588225      
111000331347       111002533376       111003519685       111003640770       
111004502712        111004533851        111004603231        111004881970       
111004997349        111005323433        111005523671        111005921909       
111005853532        111005974277        111006009615        111006660539       
111006520309        111006825374        111006837209     458566247      
111000331369       111002533400       111003519696       111003684532       
111004502756        111004533929        111004603321        111004882061       
111004997417        111005323444        111005523705        111005921910       
111005853723        111005974390        111006009637        111006660540       
111006520310        111006742642        111006837287     458566312      
111000331381       111002533466       111003519832       111003684554       
111004502824        111004534199        111004603400        111004882162       
111004997754        111005323589        111005523738        111005921932       
111005853745        111005974536        111006009671        111006660562       
111006520354        111006742697        111006837322     458566395      
111000331673       111002533477       111003519933       111003684565       
111004502868        111004534201        111004603455        111004882364       
111004997798        111005323714        111005523828        111005921943       
111005853767        111005995630        111006009693        111006660595       
111006520387        111006742743        111006837377     458566437      
111000331695       111002533501       111003520036       111003684576       
111004502879        111004534504        111004603523        111004912290       
111004997822        111005323725        111005523862        111005921965       
111005888518        111005995696        111006009705        111006660607       
111006520411        111006742754        111006837412     458566445      
111000331718       111002533523       111003520081       111003684611       
111004503038        111004534526        111004603589        111004912324       
111004997844        111005323837        111005523930        111005921998       
111005888529        111005995720        111006009772        111006660641       
111006520444        111006742765        111006837456     458566486      
111000331729       111002533567       111003520182       111003684644       
111004503241        111004534751        111004603613        111004912470       
111005026231        111005323949        111005524010        111005922001       
111005888530        111005995731        111006009873        111006660652       
111006520466        111006742811        111006837524     458566510      
111000331741       111002533590       111003520283       111003684699       
111004503285        111004534896        111004603624        111004912481       
111005026264        111005324085        111005524043        111005922012       
111005888574        111005995742        111006010112        111006660685       
111006520523        111006742822        111006837535     458566643      
111000331932       111002533624       111003520294       111003684712       
111004503375        111004534919        111004603703        111004912492       
111005026512        111005356462        111005524290        111005922023       
111005888596        111005995832        111006010123        111006660696       
111006520589        111006742901        111006837568     458566866      
111000331943       111002533635       111003520373       111003684767       
111004503421        111004535066        111004603826        111004912605       
111005026668        111005356530        111005524324        111005922034       
111005888620        111005995843        111006010213        111006660708       
111006520602        111006742934        111006837580     458598190      
111000331954       111002533725       111003520553       111003684778       
111004503476        111004561436        111004682665        111004912706       
111005026725        111005356596        111005524357        111005922067       
111005888631        111005995966        111006010279        111006660719       
111006520703        111006743036        111006837591     458598208      
111000331987       111002533747       111003520586       111003684790       
111004503498        111004561469        111004682711        111004912784       
111005026747        111005356608        111005524391        111005922089       
111005888653        111005996057        111006010303        111006660720       
111006520770        111006743058        111006837647     458598273      
111000332089       111002533758       111003520621       111003684947       
111004503656        111004561492        111004682755        111004912852       
111005026758        111005356811        111005524469        111005922124       
111005888710        111005996079        111006010358        111006660764       
111006520860        111006743104        111006837658     458598281      
111000332337       111002533770       111003520777       111003685016       
111004503713        111004561526        111004682788        111004912863       
111005026769        111005356833        111005524537        111005922315       
111005888912        111005996125        111006010369        111006660898       
111006521018        111006743115        111006837669     458598372      
111000332348       111002533804       111003520788       111003685061       
111004503724        111004561537        111004682856        111004912885       
111005026848        111005357104        111005524728        111005922393       
111005888923        111005996204        111006010370        111006660911       
111006521186        111006743126        111006837692     458598380      
111000332360       111002533893       111003520867       111003685128       
111004503746        111004561672        111004683015        111004912931       
111005026994        111005357137        111005524807        111005922449       
111005888945        111005996259        111006010404        111006681240       
111006521210        111006743160        111006837771     458598398      
111000332405       111002533983       111003520924       111003685139       
111004503791        111004561683        111004683048        111004912953       
111005027018        111005357227        111005524852        111005641627       
111005888967        111005996282        111006010426        111006681251       
111006521221        111006743171        111006838008     458598448      
111000332416       111002534007       111003520946       111003685184       
111004503814        111004561717        111004683060        111004912964       
111005027029        111005357238        111005524942        111005641841       
111005888990        111005996316        111006010448        111006681284       
111006521287        111006743182        111006838019     458598455      
111000332427       111002534052       111003520979       111003685207       
111004503858        111004561795        111004683262        111004913099       
111005027052        111005357339        111005524964        111005642011       
111005889003        111005996338        111005963578        111006681307       
111006521300        111006743193        111006838020     458598505      
111000332438       111002534074       111003520991       111003685229       
111004503869        111004561920        111004683453        111004913246       
111005027142        111005357340        111005524975        111005642224       
111005889025        111005996349        111005963691        111006681352       
111006521535        111006743216        111006838053     458598620      
111000332449       111002534108       111003521071       111003685263       
111004504118        111004561942        111004683464        111004913268       
111005027153        111005357351        111005525268        111005642235       
111005889104        111005996350        111005963725        111006681396       
111006521658        111006743238        111006838109     458598646      
111000354724       111002534153       111003521127       111003685274       
111004504174        111004562011        111004683521        111004913314       
111005027210        111005357575        111005589516        111005642370       
111005889160        111005996462        111005963859        111006681431       
111006521669        111006743250        111006838154     458598661      
111000354735       111002534175       111003521161       111003685320       
111004504185        111004562022        111004683532        111004913325       
111005027300        111005357621        111005589527        111005642482       
111005889250        111005996686        111005963871        111006681442       
111006521715        111006743272        111006838198     458598695      
111000354768       111002534221       111003541950       111003685331       
111004330856        111004562134        111004683712        111004913370       
111005027366        111005357687        111005589651        111005642583       
111005889272        111005996709        111005963994        111006681464       
111006521816        111006743283        111006838200     458598703      
111000354779       111002534287       111003541994       111003685342       
111004330867        111004562145        111004683958        111004913392       
111005027377        111005385037        111005589796        111005642594       
111005889306        111005996787        111005964041        111006681486       
111006521917        111006743328        111006838222     458598794      
111000354780       111002534434       111003542018       111003685364       
111004331048        111004562347        111004684027        111004913471       
111005027467        111005385048        111005589820        111005642695       
111005889328        111005996800        111005964052        111006681655       
111006521928        111006743339        111006838255     458598802      
111000354960       111002534456       111003542063       111003685432       
111004331071        111004562392        111004684128        111004913550       
111005027490        111005385082        111005589842        111005642909       
111005889553        111005996822        111005964074        111006681701       
111006521940        111006743430        111006838288     458598869      
111000354982       111002534467       111003542119       111003685533       
111004331105        111004562527        111004684195        111004913594       
111005027502        111005385240        111005589853        111005643012       
111005889609        111005996844        111005964119        111006681835       
111006521962        111006743452        111006838323     458630316      
111000354993       111002534478       111003542164       111003685544       
111004331161        111004562550        111004684207        111004913617       
111005027568        111005385273        111005589864        111005643337       
111005889654        111005996901        111005964131        111006681857       
111006521973        111006743508        111006838334     458630340      
111000355017       111002534502       111003542209       111003685555       
111004331194        111004562561        111004684229        111004913684       
111005027692        111005385453        111005589886        111005643405       
111005889676        111005996945        111005964142        111006681891       
111006521984        111006743531        111006838390     458630373      
111000355028       111002534546       111003542221       111003685566       
111004331217        111004562617        111004684353        111004913718       
111005027748        111005385509        111005590013        111005643427       
111005889700        111005996967        111005964153        111006681903       
111006522165        111006743553        111006838402     458630423      
111000355039       111002534557       111003542298       111003685601       
111004331228        111004562741        111004684421        111004913943       
111005027759        111005385543        111005590079        111005643472       
111005889711        111005997115        111005964254        111006681970       
111006546026        111006743564        111006838435     458630456      
111000355040       111002534568       111003542344       111003685678       
111004331240        111004562763        111004710757        111004939750       
111004963139        111005385576        111005590125        111005643539       
111005889722        111005997227        111005964344        111006682072       
111006546037        111006743586        111006838457     458630464      
111000355073       111002534580       111003542366       111003685779       
111004331284        111004562819        111004710847        111004939794       
111004963151        111005385666        111005590226        111005643540       
111005912000        111005997238        111005964445        111006682094       
111006546048        111006743610        111006838558     458630548      
111000355084       111002534603       111003542399       111003685869       
111004331329        111004562820        111004711073        111004940280       
111004963308        111005385778        111005612355        111005643708       
111005912022        111005997306        111005964625        111006682106       
111006546093        111006743621        111006838592     458630555      
111000355354       111002433016       111003542434       111003685881       
111004331385        111004562864        111004711084        111004940314       
111004963320        111005385789        111005612401        111005643742       
111005912044        111005997328        111005964704        111006682139       
111006546161        111006743700        111006789430     458630654      
111000355387       111002433331       111003542524       111003685892       
111004331396        111004562943        111004711275        111004940426       
111004963342        111005385790        111005612502        111005643809       
111005912123        111005949831        111005964771        111006682151       
111006546172        111006743733        111006789474     458630696      
111000355444       111002453210       111003542557       111003572527       
111004331554        111004563001        111004711466        111004940505       
111004963397        111005385879        111005612647        111005643810       
111005912156        111005949921        111005964782        111006682218       
111006546194        111006703201        111006789485     458630704      
111000355466       111002472615       111003542580       111003572550       
111004331655        111004510902        111004711477        111004940516       
111004963409        111005385925        111005612658        111005644068       
111005912190        111005949965        111005964838        111006682229       
111006546228        111006703223        111006789542     458630878      
111000355488       111002534625       111003542603       111003572572       
111004331756        111004511059        111004711523        111004940550       
111004963443        111005386049        111005612670        111005644170       
111005912213        111005950181        111005964872        111006682319       
111006546239        111006703245        111006789564     458641412      
111000355499       111002534669       111003542614       111003572639       
111004331813        111004511060        111004711668        111004940651       
111004963533        111005386083        111005612681        111005644361       
111005912268        111005950204        111005964917        111006682353       
111006546240        111006703289        111006789609     458641560      
111000355501       111002534704       111003542793       111003572707       
111004331969        111004511150        111004711725        111004940729       
111004963544        111005386106        111005612759        111005644394       
111005912279        111005950305        111005964940        111006682364       
111006546341        111006703324        111006789621     458641578      
111000355703       111002534748       111003542816       111003572774       
111004331970        111004511228        111004711769        111004940741       
111004963555        111005386274        111005612793        111005682745       
111005912303        111005950316        111005964962        111006508754       
111006546419        111006703335        111006789654     458641594      
111000355714       111002534782       111003542928       111003572820       
111004331981        111004511329        111004711792        111004940820       
111004963588        111005386319        111005625540        111005682756       
111005912325        111005950349        111005965008        111006508787       
111006546453        111006703357        111006789834     458641610      
111000355725       111002534805       111003542984       111003572886       
111004332061        111004511385        111004711994        111004940864       
111004963825        111005386342        111005625584        111005682813       
111005912347        111005950383        111005965031        111006508811       
111006546497        111006703380        111006789867     458641669      
111000355781       111002534816       111003542995       111003572910       
111004332083        111004511420        111004712096        111004940897       
111004963870        111005386500        111005625595        111005682824       
111005912358        111005950394        111005965109        111006508833       
111006546509        111006703391        111006789890     458641719      
111000356119       111002534849       111003543008       111003572932       
111004332094        111004511509        111004712210        111004940909       
111004963881        111005386588        111005625641        111005682857       
111005912369        111005950507        111005965187        111006508844       
111006546598        111006703559        111006789924     458641859      
111000356131       111002534850       111003543031       111003572943       
111004332162        111004511543        111004712221        111004941001       
111004963915        111005386612        111005625708        111005682868       
111005912392        111005950608        111005965266        111006508877       
111006546701        111006703616        111006789980     458641867      
111000401828       111002534894       111003543064       111003573023       
111004332173        111004511600        111004712322        111004941045       
111004963937        111005386689        111005625731        111005682880       
111005912493        111005950619        111005965312        111006508901       
111006546723        111006703649        111006790083     458641875      
111000401840       111002534917       111003543086       111003573034       
111004332241        111004511611        111004712456        111004941056       
111004964039        111005386713        111005625775        111005682936       
111005912550        111005950710        111005965345        111006508912       
111006546745        111006703650        111006790140     458641909      
111000401884       111002534928       111003543132       111003573078       
111004332274        111004511699        111004624874        111004941078       
111004964095        111005386757        111005625786        111005682958       
111005912572        111005950743        111005965367        111006508956       
111006546767        111006703683        111006790218     458642030      
111000402087       111002534939       111003543154       111003573146       
111004332308        111004511846        111004624885        111004941089       
111004964129        111005386791        111005625911        111005683027       
111005912639        111005950765        111005965378        111006508978       
111006546846        111006703694        111006790230     458642089      
111000402098       111002534951       111003470681       111003573179       
111004332353        111004512140        111004625033        111004941113       
111004964163        111005386937        111005626125        111005683038       
111005912707        111005950833        111005965389        111006509069       
111006546936        111006703795        111006790263     458642097      
111000402188       111002534973       111003470726       111003573180       
111004357484        111004512454        111004625044        111004941180       
111004964185        111005387208        111005626192        111005683049       
111005912729        111005950877        111005965413        111006509070       
111006546969        111006703807        111006790285     458642105      
111000402313       111002534984       111003471109       111003573304       
111004357507        111004512522        111004625134        111004941191       
111004964422        111005387253        111005626361        111005683072       
111005912796        111005950989        111005965435        111006509115       
111006547050        111006703830        111006790319     458608031      
111000402324       111002535109       111003471165       111003573405       
111004357518        111004512555        111004625202        111004941258       
111004964477        111005421342        111005626754        111005683128       
111005912819        111005951047        111006032521        111006509250       
111006547106        111006703841        111006790342     458608072      
111000402335       111002535165       111003471648       111003573483       
111004357574        111004512601        111004625224        111004941270       
111004964488        111005421465        111005626989        111005683140       
111005912831        111005951058        111006032576        111006509272       
111006547140        111006703863        111006790353     458608098      
111000402728       111002535323       111003471761       111003573494       
111004357608        111004512645        111004625246        111004941348       
111004964501        111005421476        111005627665        111005683162       
111005912886        111005951081        111006032598        111006509283       
111006547162        111006703874        111006790410     458608213      
111000402739       111002535334       111003471783       111003573573       
111004357653        111004512656        111004625314        111004941360       
111004964804        111005421667        111005627711        111005683229       
111005912921        111005951182        111006032633        111006509340       
111006547173        111006703942        111006790432     458608247      
111000402740       111002535367       111003471996       111003573618       
111004357686        111004587704        111004625404        111004941405       
111004964826        111005421768        111005627744        111005683331       
111005912987        111005951193        111006032756        111006509373       
111006547184        111006703953        111006790443     458608254      
111000402762       111002535378       111003472009       111003573629       
111004357732        111004587726        111004625550        111004941449       
111004964860        111005421791        111005627799        111005683364       
111005912998        111005951249        111006032767        111006509395       
111006547195        111006703975        111006790498     458608270      
111000402773       111002535389       111003472065       111003573674       
111004357811        111004587748        111004625561        111004941472       
111004964882        111005421814        111005628464        111005683375       
111005913012        111005951261        111006032824        111006509418       
111006547263        111006703997        111006790533     458608353      
111000402807       111002535424       111003472087       111003573696       
111004357956        111004587760        111004625583        111004744866       
111004964893        111005421869        111005628532        111005683397       
111005913056        111005951306        111006032846        111006509575       
111006547296        111006704000        111006790544     458608585      
111000402830       111002535468       111003495240       111003573720       
111004358047        111004587782        111004625639        111004744923       
111004964938        111005421959        111005628868        111005683409       
111005913067        111005951362        111006032891        111006509586       
111006572610        111006704033        111006790555     458619194      
111000424463       111002535581       111003495251       111003573809       
111004358216        111004587838        111004625864        111004745104       
111005054254        111005421982        111005629476        111005683454       
111005913180        111005951395        111006032958        111006509632       
111006572676        111006704044        111006790577     458619202      
111000424496       111002535660       111003495262       111003573821       
111004358238        111004587850        111004626034        111004745261       
111005054388        111005422275        111005629735        111005683511       
111005913191        111005951407        111006033005        111006509654       
111006572733        111006704123        111006790588     458619269      
111000424542       111002535738       111003495284       111003573887       
111004358328        111004587939        111004626045        111004745294       
111005054456        111005422297        111005630502        111005758547       
111005913214        111005951463        111006033027        111006509676       
111006572755        111006704178        111006815711     458619327      
111000424575       111002535828       111003495295       111003573898       
111004358463        111004587940        111004626124        111004745328       
111005054603        111005422332        111005631110        111005758626       
111005913225        111006018491        111006033061        111006509711       
111006572777        111006704246        111006815733     458619491      
111000424586       111002535840       111003495307       111003573911       
111004358687        111004587951        111004626157        111004745351       
111005054614        111005422422        111005631749        111005758705       
111005929558        111006018525        111006033128        111006509823       
111006572799        111006704268        111006815766     458619525      
111000424698       111002535918       111003495329       111003573922       
111004383449        111004587962        111004626191        111004745407       
111005054748        111005422477        111005631783        111005758750       
111005929569        111006018592        111006033151        111006509856       
111006572834        111006704325        111006815777  

 

SCH-A-17



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458577335      
111000424700       111002535952       111003495330       111003573977       
111004383450        111004588019        111004626203        111004745452       
111005054759        111005422545        111005631895        111005759032       
111005929659        111006018637        111006033173        111006509867       
111006572902        111006704370        111006815801     458577343      
111000424711       111002536065       111003495352       111003573988       
111004383933        111004588064        111004626269        111004745474       
111005054838        111005422613        111005631907        111005759234       
111005929705        111006018660        111006033184        111006509924       
111006572991        111006759370        111006815823     458577418      
111000424733       111002536098       111003495363       111003574024       
111004384114        111004588110        111004626326        111004745586       
111005054995        111005422624        111005578165        111005759357       
111005929716        111006018671        111006033195        111006510005       
111006573059        111006759381        111006815878     458577467      
111000424777       111002433746       111003495431       111003574035       
111004384473        111004588121        111004626405        111004745597       
111005055075        111005422679        111005578345        111005759436       
111005929806        111006018716        111006033218        111006510061       
111006573093        111006759448        111006815902     458577509      
111000424834       111002474707       111003495453       111003574114       
111004384574        111004588132        111004626438        111004745654       
111005055097        111005422747        111005578356        111005759481       
111005929840        111006018738        111006033241        111006510072       
111006573138        111006759493        111006815924     458577525      
111000425093       111002495003       111003495464       111003596501       
111004384653        111004588165        111004626450        111004745711       
111005055165        111005422758        111005578413        111005759526       
111005929851        111006018794        111006033320        111006510151       
111006573172        111006759505        111006815968     458577582      
111000425138       111002516737       111003495486       111003596512       
111004384664        111004588402        111004626483        111004745823       
111005055187        111005423018        111005578615        111005759559       
111005929884        111006018862        111006033375        111006510162       
111006573240        111006759583        111006815991     458577681      
111000425194       111002536111       111003495509       111003596523       
111004385294        111004588424        111004626595        111004745834       
111005055323        111005423096        111005578626        111005759661       
111005930099        111006018895        111006033386        111006510195       
111006573318        111006759594        111006816037     458577707      
111000425352       111002536155       111003495510       111003596534       
111004411430        111004588435        111004651773        111004746082       
111005055367        111005423142        111005578794        111005760034       
111005930101        111006018930        111006033409        111006510218       
111006573330        111006759617        111006816059     458577772      
111000332876       111002536188       111003495587       111003596589       
111004411452        111004588446        111004651795        111004746307       
111005055435        111005423153        111005467713        111005760225       
111005930190        111006019010        111006033566        111006533358       
111006573341        111006759684        111006816082     458577780      
111000332900       111002536199       111003495767       111003596602       
111004411496        111004588514        111004651807        111004746431       
111005055570        111005423287        111005467735        111005760337       
111005930336        111006019098        111006033599        111006533404       
111006573419        111006759741        111006816127     458577889      
111000332933       111002536201       111003495790       111003596668       
111004411553        111004588525        111004651818        111004746475       
111005055637        111005205544        111005467825        111005760461       
111005930358        111006019133        111006033601        111006533415       
111006573442        111006759808        111006816149     458577905      
111000333158       111002536245       111003495824       111003596691       
111004411564        111004588547        111004651852        111004746486       
111005055794        111005205634        111005467836        111005760483       
111005930583        111006019144        111006033634        111006533471       
111006573521        111006759886        111006816172     458577947      
111000333170       111002536267       111003495868       111003596714       
111004411575        111004588581        111004651885        111004746497       
111005055828        111005205702        111005467881        111005760674       
111005930639        111006019201        111006033780        111006533505       
111006573543        111006759910        111006816284     458577988      
111000333192       111002536278       111003495891       111003596725       
111004411609        111004588615        111004651919        111004746510       
111005055851        111005205724        111005467904        111005760696       
111005930820        111006019302        111006033869        111006533516       
111006573587        111006759965        111006816307     458588555      
111000333282       111002536289       111003495903       111003596736       
111004411654        111004588626        111004651920        111004746532       
111005055862        111005205746        111005467937        111005760719       
111005930853        111006019346        111006033870        111006533549       
111006573846        111006759976        111006816330     458588738      
111000333383       111002536313       111003495947       111003596781       
111004411676        111004588750        111004651931        111004746565       
111005055884        111005205780        111005467971        111005760832       
111005655677        111006019380        111006033904        111006533550       
111006573880        111006760024        111006816341     458588910      
111000333710       111002536335       111003496083       111003596859       
111004411698        111004588828        111004651942        111004746587       
111005055918        111005205791        111005467993        111005760944       
111005655992        111006019414        111006097364        111006533572       
111006573925        111006760079        111006816419     458588936      
111000333877       111002536379       111003496117       111003596893       
111004411733        111004588839        111004651975        111004746598       
111005056009        111005205870        111005468129        111005801186       
111005656858        111006019515        111006097375        111006533673       
111006573958        111006760103        111006816464     458588944      
111000333888       111002536403       111003496162       111003596950       
111004411766        111004588873        111004652011        111004746666       
111005142128        111005205881        111005468196        111005801276       
111005657309        111006019537        111006097397        111006533752       
111006574083        111006760114        111006816510     458588977      
111000333912       111002536447       111003496230       111003596994       
111004411823        111004588884        111004652044        111004746701       
111005142207        111005205892        111005468253        111005801355       
111005657400        111006019560        111006097498        111006533763       
111006574094        111006760125        111006816521     458589082      
111000333934       111002536492       111003496252       111003597074       
111004411902        111004663608        111004652055        111004772261       
111005142229        111005205904        111005468512        111005801388       
111005657488        111006019593        111006097500        111006533819       
111006574128        111006760181        111006816554     458566924      
111000333967       111002536537       111003496274       111003597085       
111004412059        111004663675        111004652088        111004772339       
111005142285        111005205937        111005468578        111005801412       
111005657499        111006019616        111006097544        111006533820       
111006574140        111006760204        111006816587     458566973      
111000333989       111002536571       111003496285       111003597164       
111004412071        111004663709        111004652101        111004772452       
111005142296        111005206028        111005469344        111005801423       
111005657589        111006019649        111006097555        111006533875       
111006574320        111006760259        111006816701     458567088      
111000333990       111002536593       111003496319       111003597175       
111004412082        111004663710        111004652112        111004772575       
111005142308        111005206163        111005469388        111005801445       
111005657983        111006019672        111006097612        111006533921       
111006574331        111006760282        111006816723     458567112      
111000334193       111002536605       111003496320       111003597186       
111004412239        111004663721        111004652123        111004772610       
111005142364        111005206185        111005469434        111005801580       
111005658119        111006019841        111006097667        111006534034       
111006598663        111006760349        111006816734     458567245      
111000334250       111002536638       111003496410       111003597209       
111004412273        111004663743        111004652178        111004772621       
111005142375        111005206231        111005496300        111005801591       
111005658153        111006019852        111006097803        111006534045       
111006598696        111006760361        111006816745     458567252      
111000334261       111002536650       111003496476       111003597232       
111004412408        111004663765        111004652202        111004772654       
111005142421        111005206286        111005496478        111005801614       
111005658232        111006019874        111006097825        111006534067       
111006598786        111006760406        111006816767     458567278      
111000334272       111002536706       111003496487       111003597445       
111004412554        111004663822        111004652213        111004772799       
111005142432        111005206332        111005496502        111005801760       
111005658333        111006019975        111006097915        111006534078       
111006598876        111006760428        111006816778     458567286      
111000334283       111002536795       111003496500       111003597489       
111004412655        111004663833        111004652235        111004772935       
111005142443        111005206387        111005496625        111005801816       
111005658366        111006020090        111006097971        111006534269       
111006598900        111006760495        111006816790     458567302      
111000334294       111002536818       111003496566       111003597513       
111004412666        111004663866        111004652246        111004773026       
111005142454        111005206400        111005496658        111005801917       
111005658917        111006084258        111006098017        111006534359       
111006598922        111006760518        111006735093     458567369      
111000356175       111002536908       111003496577       111003597591       
111004438721        111004663912        111004652257        111004773048       
111005142476        111005206556        111005496692        111005801939       
111005659075        111006084292        111006098084        111006534382       
111006598988        111006760541        111006735127     458567393      
111000356186       111002536997       111003427694       111003597603       
111004438798        111004664014        111004652291        111004773093       
111005142566        111005206578        111005496715        111005801995       
111005659121        111006084304        111006098129        111006534393       
111006599002        111006760563        111006735172     458567401      
111000356221       111002537011       111003427751       111003597726       
111004438855        111004664036        111004652358        111004773127       
111005142588        111005234265        111005496760        111005802143       
111005659266        111006084326        111006098163        111006534472       
111006599013        111006760596        111006735183     458567443      
111000356232       111002537055       111003427784       111003597737       
111004439081        111004664047        111004652370        111004773330       
111005142612        111005234366        111005496771        111005802187       
111005659413        111006084359        111006098185        111006534528       
111006599046        111006760653        111006735194     458567559      
111000356243       111002537066       111003427829       111003597816       
111004439148        111004664081        111004652448        111004773420       
111005142724        111005234445        111005496827        111005802233       
111005659503        111006084506        111006098208        111006534539       
111006599057        111006825419        111006735228     458598877      
111000356434       111002537088       111003427841       111003617662       
111004439171        111004664115        111004652471        111004773532       
111005142746        111005234478        111005496906        111005802244       
111005659547        111006084562        111006098220        111006534584       
111006599079        111006825453        111006735262     458599073      
111000356445       111002537178       111003427874       111003617695       
111004439249        111004664159        111004652482        111004773655       
111005142779        111005234579        111005497075        111005802255       
111005659828        111006084573        111006098387        111006534629       
111006599103        111006825464        111006735273     458599115      
111000356467       111002537202       111003428033       111003617707       
111004439261        111004664171        111004652493        111004773677       
111005142780        111005234580        111005497121        111005802277       
111005659941        111006084584        111006098411        111006534663       
111006599114        111006825497        111006735284     458599149      
111000356489       111002537213       111003428055       111003617729       
111004439283        111004664216        111004652505        111004773699       
111005142803        111005234591        111005497165        111005802356       
111005660134        111006084607        111006098422        111006534753       
111006599170        111006825543        111006735307     458599180      
111000356603       111002537224       111003428088       111003617763       
111004439317        111004664485        111004652516        111004773835       
111005142982        111005234669        111005497198        111005802525       
111005660156        111006084641        111006098444        111006534797       
111006599215        111006825587        111006735330     458599222      
111000356636       111002537257       111003428189       111003617774       
111004439362        111004664508        111004652527        111004773879       
111005143219        111005234726        111005497244        111005802637       
111005660279        111006084786        111006098512        111006534809       
111006599237        111006825655        111006735363     458599248      
111000356647       111002537279       111003428325       111003617785       
111004439485        111004664665        111004652549        111004773880       
111005143297        111005234782        111005497301        111005802716       
111005660516        111006084809        111006120675        111006534922       
111006599293        111006825699        111006735374     458599271      
111000356872       111002537336       111003448596       111003617819       
111004439508        111004664676        111004652550        111004773914       
111005143343        111005234838        111005497413        111005802761       
111005660549        111006084955        111006120798        111006534977       
111006599327        111006825767        111006735486     458599412      
111000357187       111002537460       111003449069       111003617820       
111004439654        111004664711        111004652594        111004773981       
111005143354        111005234849        111005497503        111005802985       
111005660729        111006084988        111006120888        111006535035       
111006599338        111006825789        111006735509     458599461      
111000357198       111002537538       111003449777       111003617875       
111004439733        111004664733        111004652640        111004774005       
111005172569        111005234962        111005497514        111005803010       
111005661225        111006085046        111006120934        111006535136       
111006599394        111006825802        111006735510     458630928      
111000357390       111002537572       111003521217       111003617886       
111004440061        111004664755        111004652684        111004798652       
111005172581        111005235299        111005497525        111005803065       
111005661292        111006085068        111006120967        111006558827       
111006599406        111006825813        111006735699     458630977      
111000357402       111002537583       111003521262       111003617897       
111004440083        111004664799        111004652707        111004798685       
111005172592        111005235334        111005497682        111005803144       
111005740267        111006085091        111006121081        111006558928       
111006599484        111006825824        111006735734     458630985      
111000357413       111002537639       111003521284       111003617909       
111004440094        111004664845        111004652718        111004798719       
111005172604        111005235503        111005497738        111005803201       
111005740324        111006085147        111006121238        111006559053       
111006599495        111006825835        111006735756     458630993      
111000357424       111002537729       111003521318       111003617932       
111004440128        111004664856        111004652741        111004798731       
111005172794        111005235514        111005497840        111005803245       
111005740571        111006085181        111006121317        111006559109       
111006599541        111006825857        111006735778     458631009      
111000357446       111002537730       111003521329       111003618001       
111004440140        111004664913        111004652752        111004798854       
111005172828        111005235648        111005497862        111005803289       
111005740728        111006085192        111006121339        111006559110       
111006599563        111006825879        111006735802     458631041      
111000357468       111002537808       111003521420       111003618023       
111004440252        111004664924        111004652774        111004798865       
111005172907        111005235738        111005497918        111005803379       
111005740874        111006085259        111006121373        111006559143       
111006599619        111006825925        111006735813     458631058      
111000357693       111002537819       111003521486       111003618146       
111004440263        111004664980        111004652796        111004798898       
111005172952        111005235862        111005497952        111005803447       
111005740920        111006085282        111006121430        111006559255       
111006599620        111006825947        111006735857     458631090      
111000402919       111002537897       111003521497       111003618191       
111004440308        111004664991        111004652864        111004798900       
111005173010        111005235929        111005437125        111005803751       
111005741000        111006085338        111006121531        111006559301       
111006599754        111006825970        111006735903     458631124      
111000403044       111002537921       111003521543       111003618359       
111004440320        111004665048        111004652886        111004798933       
111005173032        111005236155        111005437136        111005803885       
111005741033        111006085350        111006121575        111006559345       
111006599776        111006826027        111006735958     458631165      
111000403055       111002537932       111003521554       111003618371       
111004440397        111004665060        111004652910        111004799046       
111005173043        111005236166        111005437282        111005834003       
111005741370        111006085361        111006121597        111006559367       
111006599798        111006826038        111006735970     458631256      
111000403088       111002538124       111003521576       111003618461       
111004440409        111004665082        111004652943        111004799057       
111005173098        111005262952        111005437372        111005834159       
111005741752        111006085406        111006121643        111006559402       
111006599855        111006826072        111006736005     458631355      
111000403112       111002538146       111003521587       111003618506       
111004440421        111004665127        111004652954        111004799271       
111005173133        111005263021        111005437394        111005834182       
111005741785        111006085451        111006121654        111006559503       
111006599899        111006826184        111006736072     458631447      
111000403134       111002538180       111003521598       111003618551       
111004440443        111004665149        111004652965        111004799305       
111005173166        111005263076        111005437417        111005834272       
111005741808        111006085462        111006121665        111006559514       
111006599990        111006826218        111006736083     458631470      
111000403156       111002538438       111003521644       111003618584       
111004440476        111004665228        111004653067        111004799350       
111005173177        111005263201        111005437439        111005834306       
111005741842        111006085495        111006121744        111006559569       
111006600005        111006826263        111006736117     458631512      
111000403167       111002538528       111003521712       111003618674       
111004440566        111004665240        111004552852        111004799394       
111005173201        111005263357        111005437440        111005834395       
111005741897        111006085518        111006121823        111006559615       
111006622504        111006826308        111006736128     458631587      
111000403347       111002538719       111003521756       111003618708       
111004440623        111004665262        111004552885        111004799417       
111005173403        111005263425        111005437642        111005834407       
111005741965        111006085596        111006121878        111006559637       
111006622515        111006826364        111006736151     458642287      
111000403369       111002538742       111003521778       111003618821       
111004440702        111004665318        111004552997        111004799440       
111005173616        111005263739        111005437710        111005834429       
111005741987        111006085631        111006121889        111006559659       
111006622559        111006826432        111006736173     458642329      
111000403370       111002538775       111003521789       111003618876       
111004467149        111004665374        111004553055        111004799462       
111005173751        111005263807        111005437721        111005834463       
111005742056        111006085642        111006121980        111006559671       
111006622672        111006826454        111006736195     458642428      
111000403381       111002538887       111003521802       111003618900       
111004467374        111004693094        111004553088        111004799495       
111005174167        111005263920        111005437732        111005834698       
111005742089        111006085697        111006051993        111006559693       
111006622762        111006826533        111006736207     458642543      
111000403404       111002538898       111003521824       111003618922       
111004467497        111004693140        111004553156        111004799529       
111005174392        111005263975        111005438092        111005834700       
111005742247        111006085710        111006052006        111006559705       
111006622829        111006826588        111006736331     458642568      
111000403415       111002538922       111003521868       111003619002       
111004467510        111004693184        111004553189        111004851045       
111005081513        111005264213        111005438171        111005834777       
111005742304        111006085743        111006052028        111006559716       
111006622841        111006826612        111006736386     458642584      
111000403482       111002538944       111003521891       111003619024       
111004467723        111004693308        111004553202        111004851157       
111005081715        111005264235        111005438216        111005834902       
111005742450        111006106770        111006052040        111006559727       
111006622863        111006826623        111006736410     458642659      
111000403673       111002539024       111003521936       111003619170       
111004467914        111004693331        111004553213        111004851168       
111005081838        111005264246        111005438328        111005835060       
111005742472        111006106893        111006052073        111006560000       
111006622908        111006826656        111006736476     458642675      
111000403695       111002539068       111003521958       111003640781       
111004467947        111004693342        111004553268        111004851269       
111005081940        111005264415        111005438351        111005835149       
111005742876        111006106905        111006052107        111006560044       
111006622920        111006826702        111006753914     458642683      
111000403730       111002539080       111003522038       111003640792       
111004468072        111004693678        111004553381        111004851359       
111005082064        111005264493        111005438384        111005835318       
111005742911        111006106961        111006052130        111006560055       
111006622953        111006802919        111006753958     458642766      
111000403752       111002539103       111003522083       111003640848       
111004468083        111004693735        111004553415        111004851810       
111005082110        111005264628        111005438418        111005835352       
111005742977        111006107007        111006052163        111006560189       
111006622975        111006802920        111006753969     458608635      
111000403819       111002539114       111003522139       111003640871       
111004468151        111004693836        111004553763        111004851898       
111005082165        111005264639        111005438531        111005835464       
111005743013        111006107096        111006052185        111006560303       
111006623000        111006802997        111006753992     458608643      
111000403853       111002539226       111003522218       111003640927       
111004468184        111004693858        111004553796        111004852259       
111005082334        111005264651        111005438542        111005835486       
111005743068        111006107164        111006052321        111006586143       
111006623033        111006803044        111006754027     458608700      
111000403886       111002539237       111003522285       111003640938       
111004468218        111004693870        111004553897        111004852428       
111005082402        111005264662        111005438575        111005835543       
111005788427        111006107197        111006052376        111006586154       
111006623088        111006803055        111006754083     458608767      
111000404056       111002539271       111003543301       111003641018       
111004468296        111004693959        111004553909        111004852552       
111005082536        111005264741        111005438755        111005835688       
111005788450        111006107232        111006052387        111006586165       
111006623101        111006803099        111006754094     458609021      
111000426689       111002539327       111003543389       111003641096       
111004468331        111004694017        111004553921        111004853025       
111005082569        111005264820        111005438788        111005835868       
111005788506        111006107254        111006052477        111006586176       
111006623112        111006803134        111006754128  

 

SCH-A-18



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458609039      
111000427376       111002539350       111003543402       111003641119       
111004468353        111004694040        111004553954        111004882892       
111005082648        111005265078        111005439138        111005835947       
111005788517        111006107276        111006052499        111006586187       
111006623134        111006803145        111006754162     458609252      
111000427398       111002539383       111003543413       111003641153       
111004468375        111004694141        111004553987        111004883219       
111005082659        111005265146        111005439149        111005835958       
111005788528        111006107300        111006052523        111006586198       
111006623190        111006803190        111006754195     458609286      
111000427455       111002539417       111003543457       111003641175       
111004468522        111004694208        111004554001        111004883275       
111005082907        111005293316        111005525741        111005835970       
111005788731        111006107333        111006052534        111006586200       
111006623202        111006803235        111006754218     458619830      
111000427466       111002539428       111003543503       111003641221       
111004468544        111004694455        111004554089        111004883309       
111005083177        111005293372        111005525909        111005836072       
111005788786        111006107344        111006052590        111006586211       
111006623279        111006803291        111006754230     458619863      
111000427668       111002539440       111003543514       111003641254       
111004468656        111004694613        111004554180        111004883680       
111005083267        111005293822        111005525910        111005836117       
111005788865        111006107355        111006052657        111006586222       
111006623358        111006803314        111006754241     458619921      
111000427691       111002539451       111003543547       111003641265       
111004468678        111004694679        111004554225        111004883804       
111005083278        111005293888        111005526034        111005836140       
111005788999        111006107366        111006052714        111006586244       
111006623482        111006803336        111006754285     458620093      
111000334306       111002539462       111003543581       111003641333       
111004468702        111004694882        111004554360        111004884108       
111005083302        111005293978        111005526067        111005836342       
111005789091        111006107377        111006052747        111006586255       
111006623583        111006803347        111006754320     458620127      
111000334317       111002539574       111003543604       111003641399       
111004468713        111004607998        111004554371        111004884120       
111005083380        111005294227        111005526135        111005867616       
111005789259        111006107388        111006052837        111006586323       
111006623594        111006803370        111006754331     458620168      
111000334687       111002539664       111003543626       111003641423       
111004468881        111004608089        111004554416        111004914168       
111005112226        111005294250        111005526180        111005867638       
111005789260        111006107401        111006052848        111006586345       
111006623628        111006803381        111006754353     458620309      
111000334698       111002539765       111003543659       111003641467       
111004468926        111004608113        111004554551        111004914179       
111005112271        111005294261        111005526315        111005867784       
111005789394        111006107456        111006052972        111006586356       
111006623662        111006803415        111006754375     458620333      
111000334766       111002539776       111003543660       111003641489       
111004468959        111004608225        111004554607        111004914191       
111005112327        111005294272        111005526450        111005867807       
111005789440        111006107467        111006053018        111006586367       
111006623673        111006803459        111006754397     458620366      
111000334991       111002539833       111003543671       111003641502       
111004468960        111004608281        111004554674        111004914225       
111005112451        111005294520        111005526461        111005867841       
111005789541        111006107490        111006053030        111006586389       
111006623684        111006803471        111006754432     458620408      
111000335026       111002539888       111003543682       111003641513       
111004476655        111004608326        111004554685        111004914236       
111005112484        111005294632        111005526584        111005867874       
111005789563        111006107502        111006053041        111006586390       
111006623695        111006803482        111006754454     458578093      
111000335037       111002539912       111003543794       111003641535       
111004476677        111004608337        111004554753        111004914292       
111005112507        111005294643        111005526629        111005867885       
111005789653        111006107568        111006053085        111006586480       
111006623808        111006803640        111006754465     458578101      
111000335071       111002539956       111003543828       111003641669       
111004476688        111004608359        111004554786        111004914304       
111005112563        111005294687        111005526764        111005867919       
111005789697        111006107579        111006053096        111006586503       
111006623853        111006803662        111006754522     458578135      
111000335093       111002539990       111003543884       111003641692       
111004476699        111004608551        111004554843        111004914438       
111005112642        111005294856        111005526810        111005867953       
111005789721        111006107614        111006053108        111006586514       
111006649626        111006803684        111006754555     458578143      
111000335307       111002540026       111003543907       111003641737       
111004476712        111004608595        111004554876        111004914461       
111005112675        111005294991        111005526832        111005868202       
111005790026        111006107658        111006053197        111006586525       
111006649671        111006803695        111006754577     458578192      
111000335329       111002540059       111003543930       111003641759       
111004476767        111004608630        111004580909        111004914506       
111005112754        111005295082        111005526865        111005868235       
111005790037        111006107670        111006053210        111006586581       
111006649727        111006803718        111006754623     458578317      
111000335330       111002540082       111003543963       111003641906       
111004476778        111004608674        111004580910        111004914528       
111005112934        111005295105        111005526876        111005868303       
111005790048        111006107726        111006053254        111006586659       
111006649749        111006803729        111006754634     458578325      
111000335352       111002540149       111003543985       111003641973       
111004476790        111004608696        111004580932        111004914573       
111005112990        111005324748        111005526933        111005868347       
111005790060        111006107748        111006053388        111006586682       
111006649750        111006803741        111006754667     458578341      
111000335363       111002540172       111003544032       111003641984       
111004476813        111004608742        111004580998        111004914584       
111005113126        111005324849        111005527057        111005868369       
111005790105        111006107759        111006053423        111006586716       
111006649761        111006803752        111006754689     458578416      
111000335396       111002540217       111003544234       111003642165       
111004476846        111004608786        111004581012        111004914607       
111005113160        111005324939        111005527080        111005868415       
111005790138        111006107760        111006053434        111006586840       
111006649783        111006803785        111006754757     458578424      
111000335510       111002540240       111003544302       111003642187       
111004477083        111004608865        111004581146        111004914652       
111005113171        111005325020        111005527170        111005868437       
111005790161        111006107782        111006053478        111006586851       
111006649794        111006803808        111006754779     458578432      
111000335521       111002540251       111003544436       111003642200       
111004477476        111004608922        111004581269        111004914674       
111005113227        111005325053        111005527305        111005868505       
111005790194        111006107951        111006074392        111006586884       
111006649840        111006803909        111006754836     458578457      
111000335598       111002540295       111003472290       111003642233       
111004479412        111004608944        111004581348        111004914821       
111005113250        111005325255        111005527484        111005868662       
111005790206        111006107962        111006074460        111006586963       
111006649851        111006803910        111006754858     458578515      
111000335600       111002540341       111003472346       111003686028       
111004479524        111004608966        111004581539        111004914832       
111005113261        111005325446        111005527574        111005868707       
111005790240        111006108200        111006074493        111006586974       
111006649862        111006803921        111006716148     458578564      
111000335611       111002540408       111003472414       111003686039       
111004479658        111004609024        111004581540        111004914843       
111005113328        111005326155        111005527776        111005868853       
111005790295        111006108233        111006074505        111006587021       
111006649884        111006722639        111006716160     458578598      
111000335622       111002540419       111003472605       111003686040       
111004479669        111004609091        111004581618        111004914900       
111005113362        111005326188        111005590259        111005868886       
111005790453        111006108301        111006074527        111006587032       
111006649929        111006722673        111006716182     458578614      
111000335633       111002540497       111003472616       111003686073       
111004332476        111004609103        111004581630        111004915057       
111005113564        111005326212        111005590293        111005868909       
111005790521        111006108323        111006074628        111006587054       
111006650011        111006722718        111006716216     458578655      
111000335677       111002540509       111003472818       111003686152       
111004332498        111004609158        111004581720        111004915068       
111005113586        111005357744        111005590372        111005868932       
111005822875        111006039551        111006074640        111006587065       
111006650033        111006722820        111006716227     458578671      
111000335688       111002540565       111003472852       111003686185       
111004332599        111004609248        111004581775        111004915181       
111005113609        111005357878        111005590440        111005869001       
111005822909        111006039562        111006074785        111006587403       
111006650055        111006722965        111006716249     458578697      
111000335925       111002540576       111003473077       111003686264       
111004332645        111004609259        111004581887        111004915248       
111005113610        111005357890        111005590507        111005869113       
111005822954        111006039573        111006074820        111006587425       
111006650066        111006723045        111006716261     458589165      
111000335936       111002540677       111003473145       111003686286       
111004332656        111004609282        111004581922        111004915259       
111005113654        111005357902        111005590518        111005869179       
111005823078        111006039607        111006074965        111006587436       
111006650077        111006723146        111006716283     458589488      
111000357761       111002540701       111003473628       111003686400       
111004332667        111004609361        111004582170        111004915305       
111005113711        111005357935        111005590529        111005869191       
111005823089        111006039618        111006075001        111006609947       
111006650099        111006723157        111006716340     458589512      
111000357806       111002540712       111003473741       111003686433       
111004332779        111004609372        111004582260        111004915440       
111005113856        111005358004        111005590530        111005869225       
111005823102        111006039630        111006075012        111006610185       
111006650190        111006723168        111006716362     458589546      
111000357840       111002540970       111003474056       111003686488       
111004332825        111004609394        111004582372        111004915462       
111005113878        111005358093        111005590664        111005869236       
111005823113        111006039641        111006075034        111006610196       
111006650202        111006723179        111006716418     458589611      
111000358289       111002540981       111003474371       111003686499       
111004332869        111004635180        111004582484        111004915495       
111005113889        111005358138        111005590686        111005869247       
111005823124        111006039663        111006075045        111006610208       
111006650268        111006723191        111006716429     458589710      
111000358324       111002540992       111003496623       111003686680       
111004332904        111004635214        111004582495        111004915518       
111005113991        111005358307        111005590844        111005869258       
111005823146        111006039719        111006075056        111006610219       
111006650280        111006723203        111006716474     458567690      
111000358357       111002541027       111003496634       111003686725       
111004332948        111004635270        111004582518        111004915552       
111005114004        111005358352        111005590899        111005869315       
111005823191        111006039764        111006075135        111006610310       
111006650291        111006723214        111006716485     458567807      
111000358368       111002541049       111003496656       111003686769       
111004332971        111004635348        111004582596        111004915642       
111005114082        111005358363        111005590923        111005869337       
111005823203        111006039832        111006075247        111006610343       
111006650336        111006723225        111006716519     458567872      
111000358380       111002541050       111003496702       111003686781       
111004333039        111004635843        111004582697        111004915709       
111005114206        111005358431        111005612849        111005898294       
111005823247        111006039887        111006075270        111006610354       
111006650347        111006723236        111006716520     458568011      
111000358582       111002541061       111003496713       111003686804       
111004333051        111004635933        111004582721        111004915732       
111005114419        111005358587        111005612906        111005898306       
111005823337        111006039900        111006075595        111006610365       
111006650381        111006723258        111006716564     458568029      
111000358593       111002541094       111003496779       111003686860       
111004333095        111004635977        111004582798        111004915765       
111004997990        111005358644        111005612939        111005898317       
111005823348        111006039988        111006075708        111006610376       
111006650404        111006723270        111006716575     458568045      
111000358616       111002541151       111003496982       111003686871       
111004333130        111004636035        111004582855        111004915833       
111004998003        111005358655        111005612984        111005898496       
111005823472        111006040025        111006075719        111006610387       
111006650415        111006723281        111006716597     458568060      
111000358650       111002541229       111003497039       111003686961       
111004333196        111004636079        111004582923        111004719925       
111004998384        111005358734        111005613019        111005898586       
111005823595        111006040069        111006075731        111006610398       
111006650448        111006723292        111006716632     458568094      
111000358672       111002541230       111003497051       111003686983       
111004333220        111004636080        111004582934        111004720118       
111004998452        111005358767        111005613154        111005898698       
111005823809        111006040081        111006075775        111006610578       
111006650459        111006723304        111006716676     458568144      
111000358694       111002541252       111003497062       111003687063       
111004333242        111004636147        111004582945        111004720286       
111004998542        111005358868        111005613187        111005898777       
111005823865        111006040126        111006075810        111006610602       
111006650527        111006723315        111006716687     458568193      
111000358717       111002541263       111003497129       111003687074       
111004333297        111004636327        111004582967        111004720376       
111004998586        111005358914        111005613198        111005898890       
111005823876        111006040182        111006075821        111006610893       
111006650550        111006723326        111006716711     458568235      
111000358728       111002541308       111003497220       111003687085       
111004333321        111004636361        111004582978        111004720387       
111004998777        111005358958        111005613200        111005898913       
111005823887        111006040205        111006075843        111006611007       
111006650583        111006723348        111006716733     458599586      
111000358740       111002541320       111003497275       111003687120       
111004333376        111004636428        111004583104        111004720534       
111004998812        111005359465        111005613288        111005899026       
111005824136        111006040216        111006075854        111006611096       
111006650606        111006723359        111006716799     458599610      
111000358986       111002541342       111003497310       111003687142       
111004333411        111004636473        111004583148        111004720668       
111004998856        111005359522        111005613323        111005899116       
111005824271        111006040249        111006075865        111006611119       
111006650651        111006723360        111006716801     458599719      
111000359022       111002541353       111003497343       111003687153       
111004333488        111004636484        111004583159        111004720679       
111004998867        111005387411        111005613378        111005899127       
111005824338        111006040339        111006075887        111006611131       
111006671823        111006723371        111006716834     458599768      
111000404102       111002541364       111003497433       111003687175       
111004333589        111004636495        111004855522        111004720871       
111004998890        111005387422        111005613468        111005899240       
111005824675        111006040340        111005987226        111006611210       
111006671856        111006723382        111006716845     458599826      
111000404393       111002541397       111003497488       111003687209       
111004333691        111004636686        111004855601        111004721119       
111004998935        111005387455        111005632289        111005899262       
111005824686        111006040362        111005987406        111006611377       
111006671889        111006723393        111006716856     458599891      
111000404405       111002541410       111003497590       111003687243       
111004333714        111004636776        111004855623        111004721298       
111004998991        111005387680        111005632346        111005899307       
111005824787        111006040384        111005987473        111006611399       
111006671979        111006723405        111006716902     458599982      
111000404438       111002541432       111003497613       111003687276       
111004333781        111004636798        111004855702        111004721355       
111004999093        111005387691        111005632368        111005899408       
111005824855        111006040429        111005987495        111006611489       
111006672015        111006723416        111006716913     458600053      
111000404450       111002479993       111003497657       111003687311       
111004333871        111004636899        111004855779        111004721445       
111004999262        111005387770        111005632481        111005899420       
111005824923        111006040430        111005987563        111006611513       
111006672037        111006723438        111006716980     458600061      
111000404528       111002480254       111003497703       111003687355       
111004333916        111004535156        111004855847        111004721502       
111004999318        111005387905        111005632537        111005899486       
111005824945        111006040474        111005987574        111006611524       
111006672060        111006723461        111006773354     458600129      
111000404551       111002544143       111003497769       111003574125       
111004333994        111004535279        111004855926        111004721535       
111004999330        111005387983        111005632560        111005899497       
111005853835        111006040496        111005987844        111006611546       
111006672082        111006743801        111006773387     458600160      
111000404562       111002544154       111003497826       111003574158       
111004334041        111004535280        111004856130        111004721591       
111004999341        111005388007        111005632593        111005899532       
111005853936        111006040519        111005987877        111006611557       
111006672093        111006743823        111006773411     458600202      
111000404719       111002544244       111003497859       111003574260       
111004334120        111004535336        111004856152        111004721681       
111004999385        111005388030        111005632627        111005899598       
111005853958        111006040531        111005987899        111006611591       
111006672116        111006743856        111006773466     458631611      
111000404731       111002544424       111003497871       111003574282       
111004334153        111004535583        111004856163        111004721692       
111004999396        111005388096        111005632638        111005899611       
111005854016        111006040553        111005987956        111006636442       
111006672194        111006743902        111006773477     458631777      
111000404775       111002544446       111003497938       111003574293       
111004358812        111004535673        111004856253        111004721737       
111004999587        111005388197        111005632661        111005899655       
111005854050        111006040575        111005988148        111006636510       
111006672228        111006743924        111006773523     458631801      
111000404797       111002544479       111003497950       111003574316       
111004358968        111004535909        111004856286        111004721748       
111004999688        111005388254        111005632672        111005922461       
111005854061        111006040610        111005988182        111006636790       
111006672262        111006743979        111006773556     458631827      
111000404809       111002569285       111003498153       111003574383       
111004359127        111004535932        111004856343        111004746802       
111004999835        111005388344        111005632717        111005922528       
111005854117        111006040632        111005988227        111006636970       
111006672295        111006744015        111006773567     458631967      
111000404810       111002569296       111003428381       111003574844       
111004359239        111004536090        111004856589        111004746835       
111005000042        111005388388        111005632739        111005922540       
111005854454        111006040643        111005988238        111006637151       
111006672318        111006744048        111006773589     458632197      
111000404854       111002569308       111003428437       111003574866       
111004359813        111004536102        111004856804        111004746925       
111005000143        111005388434        111005632795        111005922595       
111005854476        111006062456        111005988249        111006637241       
111006672329        111006744059        111006773613     458632247      
111000404865       111002569331       111003428718       111003575047       
111004359846        111004536113        111004856848        111004746958       
111005000356        111005388478        111005632818        111005922618       
111005854498        111006062478        111005988272        111006637263       
111006672330        111006744060        111006773714     458642923      
111000404876       111002569353       111003428729       111003575104       
111004385553        111004536270        111004884355        111004746969       
111005027782        111005388513        111005632852        111005922720       
111005854533        111006062513        111005988339        111006637296       
111006672385        111006744082        111006773736     458642956      
111000404900       111002569375       111003428808       111003575294       
111004385777        111004536540        111004884793        111004746970       
111005027906        111005388568        111005632908        111005922843       
111005854544        111006062636        111005988384        111006637320       
111006672419        111006744127        111006773770     458642998      
111000404922       111002569397       111003428932       111003575328       
111004386060        111004536618        111004884917        111004746992       
111005027984        111005388580        111005632931        111005922865       
111005854555        111006062658        111005988429        111006637397       
111006672431        111006744150        111006773792     458643020      
111000404944       111002569409       111003429023       111003575373       
111004386138        111004536641        111004885109        111004747049       
111005028019        111005388692        111005632942        111005922898       
111005854566        111006062726        111005988441        111006637421       
111006672497        111006744161        111006773826     458643095      
111000404955       111002569421       111003429124       111003575407       
111004386172        111004536652        111004885277        111004747106       
111005028075        111005388805        111005632975        111005922922       
111005854803        111006062737        111005988463        111006637487       
111006672543        111006744172        111006773837     458643111      
111000405237       111002569476       111003450296       111003575418       
111004386352        111004536696        111004885402        111004747241       
111005028143        111005388894        111005633000        111005922966       
111005854825        111006062816        111005988474        111006637498       
111006672554        111006744206        111006773859     458643145      
111000405248       111002569500       111003450623       111003575429       
111004386374        111004536887        111004885592        111004747386       
111005028222        111005388906        111005633123        111005923035       
111005854915        111006062838        111005988508        111006637500       
111006672576        111006744251        111006773860     458643251      
111000405271       111002569577       111003522331       111003575485       
111004386486        111004536922        111004885840        111004747397       
111005028345        111005388940        111005633190        111005923079       
111005854937        111006062906        111005988519        111006637612       
111006672600        111006744273        111006773950     458643335      
111000405293       111002569634       111003522397       111003575564       
111004386701        111004537024        111004915899        111004747443       
111005028604        111005388973        111005633202        111005923103       
111005854948        111006062984        111005988531        111006637724       
111006672622        111006744307        111006773983  

 

SCH-A-19



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458643343      
111000241257       111002569645       111003522409       111003575621       
111004386879        111004537035        111004915912        111004747544       
111005028794        111005389042        111005633325        111005923169       
111005854960        111006063187        111005988687        111006637768       
111006672677        111006744318        111006774007     458643392      
111000241943       111002569702       111003522443       111003575632       
111004412699        111004563270        111004915978        111004747588       
111005028806        111005425627        111005633336        111005923282       
111005854993        111006063198        111005988935        111006637779       
111006672745        111006744329        111006774029     458643400      
111000242168       111002569735       111003522500       111003575700       
111004412756        111004563371        111004916069        111004747599       
111005028985        111005425638        111005633369        111005923394       
111005855006        111006063244        111006010538        111006637791       
111006672756        111006744330        111006774030     458609435      
111000242810       111002569869       111003522511       111003575834       
111004412813        111004563416        111004916092        111004747667       
111005029098        111005425728        111005633426        111005923417       
111005855028        111006063266        111006010628        111006637870       
111006672789        111006744341        111006774108     458609633      
111000242832       111002569904       111003522599       111003575845       
111004412835        111004563528        111004916193        111004747689       
111005029234        111005426077        111005633459        111005923608       
111005855039        111006063334        111006010673        111006638219       
111006672790        111006744352        111006774120     458609732      
111000242854       111002570018       111003522612       111003575968       
111004412891        111004563539        111004916373        111004747814       
111005029267        111005426268        111005633527        111005923664       
111005855040        111006063345        111006010763        111006638220       
111006672835        111006744408        111006774131     458609757      
111000242911       111002588354       111003522623       111003575991       
111004412903        111004563641        111004916407        111004747847       
111005029638        111005426459        111005579021        111005923721       
111005855118        111006063378        111006010820        111006638231       
111006672880        111006744600        111006774175     458609898      
111000242922       111002588365       111003522667       111003576004       
111004412925        111004563663        111004916441        111004747869       
111005029694        111005426460        111005579032        111005923754       
111005855129        111006063389        111006010875        111006638321       
111006672903        111006744644        111006774186     458609971      
111000311985       111002588398       111003522803       111003576015       
111004412970        111004563720        111004916463        111004747915       
111005029852        111005426493        111005579100        111005923776       
111005855130        111006063402        111006010921        111006638422       
111006672947        111006744677        111006774197     458609989      
111000335992       111002588455       111003522814       111003576026       
111004413005        111004563898        111004916733        111004747926       
111005029896        111005426561        111005579144        111005923877       
111005855152        111006063468        111006010943        111006638680       
111006673038        111006744699        111006774209     458620481      
111000336038       111002588523       111003522825       111003597984       
111004413173        111004563933        111004916799        111004747948       
111004964983        111005426583        111005579166        111005923934       
111005855185        111006063480        111006010987        111006638770       
111006673050        111006744701        111006774243     458620499      
111000336364       111002588534       111003522869       111003598042       
111004413263        111004564046        111004916856        111004747982       
111004964994        111005426617        111005579188        111005923978       
111005855242        111006063491        111006010998        111006660933       
111006673072        111006744712        111006774276     458620598      
111000336375       111002588590       111003522915       111003598097       
111004413353        111004564147        111004916890        111004748118       
111004965018        111005426651        111005579212        111005923990       
111005855264        111006063581        111006011045        111006661002       
111006673184        111006704482        111006774298     458620754      
111000336409       111002588624       111003522948       111003598132       
111004413397        111004564473        111004917149        111004748129       
111004965041        111005426842        111005579290        111005644462       
111005855275        111006063592        111006011135        111006661091       
111006700286        111006704538        111006774300     458620788      
111000336410       111002588635       111003522982       111003598154       
111004413421        111004564484        111004917161        111004748130       
111004965456        111005426921        111005579313        111005644530       
111005855297        111006063659        111006011179        111006661114       
111006700297        111006704572        111006774311     458620838      
111000336454       111002588646       111003523039       111003598165       
111004413443        111004564530        111004917206        111004748231       
111004965490        111005427078        111005579357        111005644574       
111005855309        111006063660        111006011247        111006661136       
111006700376        111006704628        111006774322     458620929      
111000336465       111002588679       111003523073       111003598187       
111004413498        111004564608        111004917341        111004748309       
111004965579        111005427203        111005579470        111005644585       
111005855387        111006063749        111006011304        111006661158       
111006700466        111006704640        111006774344     458620952      
111000336757       111002588725       111003523084       111003598211       
111004413645        111004564620        111004917420        111004748354       
111004965692        111005427461        111005579537        111005644596       
111005855398        111006063806        111006011371        111006661204       
111006700477        111006704651        111006774388     458621000      
111000336814       111002588747       111003523107       111003598255       
111004413656        111004564642        111004917475        111004748365       
111004965737        111005427494        111005469670        111005644675       
111005855400        111005974592        111006011405        111006661226       
111006700501        111006704695        111006774445     458621026      
111000336847       111002588770       111003523129       111003598266       
111004413713        111004564653        111004917565        111004748411       
111004965816        111005427562        111005469692        111005644697       
111005889733        111005974660        111006011517        111006661237       
111006700534        111006704718        111006838604     458578713      
111000336858       111002588781       111003523130       111003598312       
111004413791        111004564787        111004917598        111004748433       
111004965906        111005427595        111005469759        111005644743       
111005889744        111005974682        111006011539        111006661316       
111006700545        111006704729        111006838660     458578739      
111000336870       111002588792       111003523163       111003598334       
111004413836        111004564822        111004917611        111004774050       
111004966121        111005427607        111005469771        111005644901       
111005889755        111005974761        111006011731        111006661361       
111006700578        111006704730        111006838671     458578838      
111000336915       111002588804       111003523174       111003598378       
111004413869        111004564866        111004917756        111004774083       
111004966132        111005427630        111005469805        111005644934       
111005889801        111005974794        111006011753        111006661372       
111006700589        111006704752        111006838693     458578994      
111000337107       111002588837       111003523219       111003598424       
111004413892        111004512689        111004917778        111004774241       
111004966143        111005427641        111005469827        111005644945       
111005889812        111005974828        111006011876        111006661439       
111006700602        111006704808        111006838705     458579034      
111000337174       111002588871       111003523220       111003598446       
111004413982        111004512825        111004917879        111004774263       
111004966277        111005427674        111005469849        111005644967       
111005889834        111005974862        111006011922        111006661440       
111006700635        111006704820        111006838761     458579125      
111000337185       111002588893       111003523253       111003598468       
111004414062        111004512892        111004917970        111004774320       
111004966299        111005427719        111005470021        111005644978       
111005889935        111005974952        111006012013        111006661462       
111006700680        111006704831        111006838783     458579190      
111000337219       111002588905       111003523264       111003598480       
111004440713        111004512948        111004917992        111004774342       
111004966345        111005427764        111005470032        111005644989       
111005889946        111005975043        111006012068        111006661473       
111006700736        111006704842        111006838839     458579224      
111000337309       111002588938       111003523286       111003598491       
111004440779        111004513095        111004918038        111004774353       
111004966356        111005206680        111005470098        111005645003       
111005889957        111005975100        111006012091        111006661484       
111006700758        111006704897        111006838840     458579257      
111000337321       111002588994       111003523332       111003598525       
111004440926        111004513219        111004721850        111004774487       
111004966367        111005206736        111005470177        111005645014       
111005889979        111005975144        111006012170        111006661495       
111006700815        111006704909        111006838930     458579331      
111000337499       111002589108       111003523365       111003598626       
111004440937        111004513275        111004721917        111004774555       
111004966390        111005206770        111005470403        111005645047       
111005889991        111005975223        111006012204        111006661507       
111006700927        111006704954        111006838974     458589835      
111000359257       111002589142       111003523398       111003598648       
111004440948        111004513376        111004721995        111004774634       
111004966402        111005206893        111005470469        111005645058       
111005890049        111005975234        111005965479        111006661518       
111006700961        111006705023        111006839009     458589843      
111000359268       111002589175       111003523433       111003598660       
111004440959        111004513477        111004722031        111004774645       
111004966446        111005206949        111005470515        111005645070       
111005890072        111005975245        111005965503        111006661675       
111006701030        111006705089        111006839010     458589850      
111000359291       111002589209       111003523444       111003598671       
111004440993        111004513534        111004722053        111004774656       
111004966457        111005206961        111005470571        111005645081       
111005890106        111005975256        111005965569        111006661709       
111006701085        111006705102        111006839076     458589892      
111000359336       111002589287       111003544560       111003598682       
111004441107        111004513691        111004722143        111004774768       
111004966503        111005207096        111005470593        111005645092       
111005890128        111005975278        111005965581        111006661710       
111006701120        111006705135        111006839098     458589942      
111000359347       111002589298       111003544627       111003598749       
111004441130        111004513758        111004722200        111004774791       
111004966592        111005207175        111005470649        111005645104       
111005890139        111005975290        111005965592        111006661732       
111006701131        111006705225        111006839100     458589959      
111000359369       111002589322       111003544649       111003598750       
111004441231        111004513804        111004722211        111004774858       
111004966783        111005207254        111005470650        111005645159       
111005890162        111005975324        111005965648        111006661754       
111006701153        111006705247        111006839122     458590056      
111000359370       111002589467       111003544650       111003598761       
111004441275        111004513826        111004722255        111004774870       
111004966794        111005207265        111005470706        111005645205       
111005890230        111005975335        111005965682        111006661765       
111006701175        111006705258        111006839133     458590106      
111000359662       111002589535       111003544672       111003598772       
111004441365        111004513882        111004722266        111004774881       
111004966907        111005207388        111005470908        111005645216       
111005890241        111005975357        111005965693        111006661776       
111006701300        111006705315        111006839144     458590239      
111000359684       111002589557       111003544694       111003598839       
111004441411        111004514276        111004722345        111004774904       
111004967010        111005207715        111005470919        111005645272       
111005890308        111005975368        111005965716        111006661811       
111006701311        111006705326        111006839166     458590262      
111000359695       111002570029       111003544706       111003598851       
111004441466        111004514366        111004722503        111004774937       
111005056054        111005207771        111005470964        111005645294       
111005890319        111005975403        111005965761        111006661877       
111006701333        111006705348        111006839177     458590270      
111000359718       111002570041       111003544717       111003598895       
111004441501        111004514377        111004722659        111004774971       
111005056133        111005207793        111005470997        111005645306       
111005890342        111005975447        111005965772        111006661934       
111006701388        111006705371        111006839188     458590387      
111000359763       111002570074       111003544751       111003598952       
111004441512        111004514399        111004722693        111004775006       
111005056177        111005207928        111005471044        111005645328       
111005890353        111005975470        111005965794        111006661978       
111006701399        111006705405        111006839223     458590429      
111000359774       111002570096       111003544762       111003599009       
111004441567        111004514546        111004722716        111004775118       
111005056278        111005207940        111005471088        111005645351       
111005890476        111005975492        111005965895        111006662047       
111006701434        111006705494        111006839256     458568276      
111000359808       111002570108       111003544919       111003599010       
111004441602        111004514568        111004722727        111004775220       
111005056289        111005208053        111005471101        111005645384       
111005890498        111005975515        111005965952        111006662058       
111006701445        111006705517        111006839267     458568284      
111000360136       111002570119       111003544920       111003599021       
111004441613        111004514658        111004722839        111004775309       
111005056313        111005208064        111005471112        111005645429       
111005890566        111005975582        111005966111        111006662069       
111006701535        111006705573        111006839290     458568300      
111000360147       111002570153       111003544931       111003599054       
111004441680        111004589098        111004722851        111004775310       
111005056379        111005208187        111005471134        111005645441       
111005890599        111005975605        111005966177        111006662160       
111006701557        111006705629        111006839346     458568342      
111000360158       111002570175       111003544942       111003599144       
111004441691        111004589234        111004722918        111004775411       
111005056391        111005236357        111005471145        111005645452       
111005890623        111005975616        111005966201        111006682397       
111006522200        111006705641        111006839368     458568375      
111000360170       111002570186       111003544997       111003599201       
111004441725        111004589256        111004722952        111004775488       
111005056425        111005236380        111005471178        111005683566       
111005890656        111005975650        111005966335        111006682432       
111006522266        111006705685        111006839379     458568490      
111000360215       111002570232       111003545022       111003599289       
111004441758        111004589267        111004722963        111004775501       
111005056458        111005236469        111005471190        111005683588       
111005890702        111005975661        111005966357        111006682443       
111006522367        111006760686        111006839414     458568508      
111000360237       111002570243       111003545066       111003599302       
111004441815        111004589289        111004723021        111004775523       
111005056469        111005236492        111005498155        111005683599       
111005890779        111005975683        111005966391        111006682498       
111006522446        111006760697        111006839458     458568565      
111000360473       111002570265       111003545101       111003619248       
111004441837        111004589302        111004723155        111004775590       
111005056548        111005236638        111005498201        111005683612       
111005890791        111005975694        111005966458        111006682522       
111006522558        111006760721        111006839470     458568623      
111000360484       111002570276       111003545134       111003619293       
111004441916        111004589324        111004723289        111004775646       
111005056616        111005236649        111005498289        111005683623       
111005890847        111005975740        111005966515        111006682533       
111006522693        111006760754        111006839661     458568649      
111000360495       111002570298       111003545145       111003619361       
111004441961        111004589335        111004723302        111004775691       
111005056661        111005236650        111005498380        111005683656       
111005913304        111005997496        111005966526        111006682656       
111006522738        111006760866        111006839672     458568656      
111000360686       111002570311       111003545156       111003619383       
111004441972        111004589368        111004723324        111004775747       
111005056807        111005236661        111005498706        111005683667       
111005913315        111005997519        111005966559        111006682690       
111006522749        111006760901        111006790757     458568664      
111000405361       111002570322       111003545224       111003619473       
111004442142        111004589379        111004723335        111004775758       
111005056896        111005236717        111005498739        111005683678       
111005913326        111005997542        111005966605        111006682735       
111006522783        111006761014        111006790791     458568680      
111000405394       111002570412       111003545303       111003619484       
111004469017        111004589391        111004723436        111004775815       
111005056964        111005236728        111005498762        111005683690       
111005913337        111005997610        111005966661        111006682779       
111006522817        111006761216        111006790803     458568698      
111000405406       111002570423       111003545336       111003619574       
111004469107        111004589425        111004723469        111004775871       
111005057011        111005236739        111005498885        111005683713       
111005913359        111005997766        111005966683        111006682825       
111006522840        111006761238        111006790825     458568706      
111000405596       111002570467       111003545347       111003619596       
111004469118        111004589469        111004723470        111004775882       
111005057066        111005236773        111005498986        111005683724       
111005913472        111005997801        111005966762        111006682836       
111006522895        111006761249        111006790858     458568748      
111000405653       111002570478       111003545370       111003619619       
111004469152        111004589481        111004723537        111004799710       
111005057112        111005236807        111005499134        111005683746       
111005913528        111005997834        111005966863        111006682959       
111006522929        111006761250        111006790892     458568755      
111000405686       111002570535       111003545381       111003619620       
111004469174        111004589548        111004723706        111004799721       
111005057123        111005236852        111005499235        111005683757       
111005913573        111005997845        111005966874        111006682971       
111006522974        111006761283        111006790937     458568789      
111000406362       111002570568       111003545459       111003619675       
111004469253        111004589571        111004723784        111004799776       
111005057190        111005236953        111005499460        111005683768       
111005913584        111005997878        111005966975        111006683051       
111006522985        111006761294        111006790971     458568813      
111000406407       111002570591       111003545493       111003619709       
111004469400        111004589650        111004748523        111004799901       
111005057246        111005236986        111005499482        111005683779       
111005913607        111005997946        111006033960        111006683062       
111006522996        111006761373        111006790982     458568862      
111000406418       111002570603       111003545527       111003619765       
111004469499        111004589694        111004748668        111004799923       
111005057257        111005237077        111005499572        111005683780       
111005913630        111005998037        111006034040        111006683196       
111006523021        111006761384        111006791028     458568920      
111000406429       111002570625       111003545561       111003619833       
111004469534        111004589807        111004748703        111004799945       
111005057279        111005237640        111005499606        111005683791       
111005913652        111005998082        111006034051        111006683387       
111006523032        111006761407        111006791062     458600392      
111000406575       111002570681       111003545617       111003619844       
111004469590        111004589818        111004748747        111004799956       
111005057280        111005237684        111005499628        111005683814       
111005913731        111005998127        111006034084        111006683499       
111006523043        111006761430        111006791073     458600533      
111000406610       111002570704       111003545695       111003619923       
111004469602        111004589885        111004748758        111004799978       
111005057291        111005237774        111005499796        111005683847       
111005913742        111005998206        111006034095        111006683501       
111006523100        111006761452        111006791118     458600624      
111000429794       111002570715       111003545729       111003619967       
111004469657        111004590067        111004748815        111004800005       
111005057325        111005237819        111005499831        111005683892       
111005913764        111005998295        111006034129        111006683512       
111006523223        111006761485        111006791130     458600715      
111000245240       111002570760       111003545774       111003620150       
111004469703        111004590157        111004748837        111004800016       
111005057370        111005237875        111005439194        111005683948       
111005913832        111005998307        111006034242        111006683613       
111006523245        111006761519        111006791174     458600731      
111000337523       111002570782       111003545796       111003620217       
111004469714        111004590247        111004748961        111004800027       
111005143499        111005265203        111005439475        111005683960       
111005913843        111005998330        111006034275        111006683646       
111006523278        111006761575        111006791185     458600798      
111000337534       111002570793       111003474438       111003620228       
111004469758        111004590258        111004748983        111004800038       
111005143613        111005265236        111005439486        111005683971       
111005913988        111005998374        111006034309        111006683714       
111006523324        111006761609        111006791219     458600913      
111000337545       111002570838       111003474708       111003620262       
111004469781        111004590269        111004749119        111004800106       
111005143691        111005265281        111005439532        111005683982       
111005914002        111005998408        111006034310        111006683736       
111006523335        111006761643        111006791286     458600939      
111000337578       111002570861       111003474999       111003620273       
111004470019        111004590292        111004749186        111004800128       
111005143747        111005265629        111005439622        111005683993       
111005914024        111005998442        111006034387        111006683747       
111006523346        111006761676        111006791309     458600947      
111000337590       111002570872       111003475596       111003620295       
111004470031        111004590326        111004749322        111004800139       
111005143859        111005265652        111005439701        111005684006       
111005914035        111005998576        111006034398        111006683770       
111006523425        111006761711        111006796810     458600962      
111000337602       111002570883       111003498175       111003620330       
111004470086        111004590359        111004749355        111004800263       
111005143938        111005265764        111005439712        111005684039       
111005914057        111005998587        111006034488        111006683792       
111006523504        111006761777        111006796854     458632353      
111000337893       111002570928       111003498209       111003620408       
111004470176        111004665420        111004749399        111004800342       
111005144041        111005265810        111005439723        111005684051       
111005914068        111005998600        111006034499        111006510319       
111006523559        111006761788        111006796900     458632361      
111000337916       111002571019       111003498276       111003620565       
111004470200        111004665442        111004749445        111004800476       
111005144186        111005265977        111005439767        111005684073       
111005914136        111005998644        111006034534        111006510320       
111006523582        111006761823        111006796966     458632460      
111000337938       111002571042       111003498287       111003620633       
111004470266        111004665475        111004749456        111004800487       
111005144197        111005266158        111005439981        111005684152       
111005914406        111005998712        111006034545        111006510454       
111006523593        111006761834        111006797013  

 

SCH-A-20



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458632510      
111000337950       111002589579       111003498377       111003620644       
111004470277        111004665521        111004749603        111004800577       
111005144243        111005266215        111005439992        111005684196       
111005914484        111005998790        111006034668        111006510476       
111006523650        111006761889        111006797046     458632585      
111000337961       111002589580       111003498445       111003620655       
111004470301        111004665532        111004749670        111004800588       
111005144287        111005266282        111005440017        111005684208       
111005914495        111005998824        111006034679        111006510566       
111006523706        111006761968        111006797068     458632643      
111000337972       111002589614       111003498568       111003620699       
111004470323        111004665554        111004749692        111004800599       
111005144333        111005266361        111005440039        111005684219       
111005914518        111005998846        111006034691        111006510599       
111006523841        111006762015        111006797091     458632650      
111000338007       111002589625       111003498647       111003642288       
111004470367        111004665587        111004749906        111004828487       
111005144489        111005266686        111005440107        111005761136       
111005914608        111005998868        111006034714        111006510601       
111006523896        111006762026        111006797136     458632676      
111000338018       111002589658       111003498681       111003642301       
111004470390        111004665666        111004750278        111004853272       
111005174583        111005266710        111005440196        111005761158       
111005914619        111005951496        111006034770        111006510645       
111006547331        111006762048        111006797181     458632890      
111000338030       111002589704       111003498715       111003642312       
111004470446        111004665677        111004750302        111004853306       
111005174594        111005266923        111005440264        111005761170       
111005914642        111005951508        111006034792        111006510702       
111006547476        111006826768        111006797204     458643582      
111000338041       111002589748       111003498748       111003642402       
111004470503        111004665688        111004750436        111004853834       
111005174921        111005266967        111005440275        111005761181       
111005932619        111005951553        111006034848        111006510713       
111006547511        111006826779        111006797226     458643707      
111000338063       111002589782       111003498917       111003642435       
111004470514        111004665701        111004750447        111004853957       
111005174943        111005267003        111005440433        111005761372       
111005932732        111005951586        111006034859        111006510735       
111006547768        111006826814        111006797237     458643723      
111000338074       111002589894       111003498973       111003642514       
111004470659        111004665745        111004750504        111004854206       
111005175045        111005295273        111005440488        111005761473       
111005932798        111005951597        111006034860        111006510757       
111006547803        111006826847        111006816857     458643764      
111000338265       111002590111       111003499031       111003642536       
111004482674        111004665767        111004750515        111004977088       
111005175135        111005295295        111005440512        111005761709       
111005932967        111005951665        111006034871        111006510779       
111006547836        111006826870        111006816880     458643814      
111000338276       111002590133       111003499053       111003642615       
111004482708        111004665778        111004750582        111004977112       
111005175269        111005295318        111005440714        111005761967       
111005933036        111005951744        111006034882        111006510881       
111006547869        111006826904        111006816958     458643962      
111000338287       111002590155       111003499187       111003642626       
111004482900        111004665789        111004750605        111004977134       
111005175562        111005295330        111005440747        111005762047       
111005933047        111005951766        111006034905        111006510915       
111006547915        111006826960        111006816969     458644028      
111000338311       111002590177       111003499200       111003642682       
111004482911        111004665790        111004776096        111004977167       
111005175573        111005295442        111005441276        111005762227       
111005933070        111005951823        111006034927        111006510937       
111006547937        111006827028        111006817005     458644093      
111000338333       111002590188       111003499233       111003642693       
111004483338        111004665802        111004776153        111004977325       
111005175607        111005295497        111005441355        111005762520       
111005933081        111005951845        111006034961        111006510960       
111006547971        111006827040        111006817072     458644119      
111000338344       111002590234       111003499266       111003642716       
111004483349        111004665813        111004776333        111004977347       
111005175696        111005295532        111005441535        111005762610       
111005933137        111005951867        111006035052        111006511006       
111006547993        111006827073        111006817117     458644143      
111000338388       111002590256       111003499277       111003642772       
111004484249        111004665835        111004776412        111004977369       
111005175786        111005295666        111005527811        111005762632       
111005933216        111005951878        111006035131        111006511039       
111006548039        111006827084        111006817128     458610086      
111000338614       111002590267       111003499334       111003642862       
111004484250        111004665868        111004776490        111004977448       
111005175797        111005295745        111005527844        111005762654       
111005933249        111005952015        111006035164        111006511062       
111006548084        111006827118        111006817139     458610110      
111000338658       111002590290       111003499356       111003642873       
111004484373        111004665880        111004776568        111004977493       
111005175854        111005295756        111005527866        111005762676       
111005933250        111005952037        111006035197        111006511163       
111006548107        111006827129        111006817151     458610193      
111000338670       111002590302       111003499480       111003642884       
111004484441        111004666050        111004776591        111004977505       
111005175922        111005295835        111005528115        111005762698       
111005933328        111005952240        111006098534        111006511174       
111006548118        111006827141        111006817162     458610243      
111000338681       111002590313       111003499503       111003642941       
111004484531        111004666061        111004776614        111004977606       
111005176114        111005295846        111005528126        111005762722       
111005933676        111005952307        111006098590        111006511219       
111006548174        111006827152        111006817218     458610276      
111000338894       111002590335       111003499525       111003642952       
111004484610        111004666072        111004776670        111004977639       
111005083515        111005295880        111005528250        111005762799       
111005933788        111005952396        111006098624        111006511231       
111006548196        111006827174        111006817252     458610318      
111000338917       111002590357       111003499536       111003642974       
111004484744        111004666083        111004776692        111004977640       
111005083582        111005295969        111005528272        111005763138       
111005933968        111005952521        111006098646        111006511297       
111006548208        111006827196        111006817409     458610326      
111000338939       111002590380       111003499592       111003643010       
111004484856        111004666106        111004776951        111004977695       
111005083740        111005296241        111005528294        111005763239       
111005933979        111005952655        111006098657        111006511309       
111006548219        111006827310        111006817421     458610565      
111000360776       111002590458       111003499671       111003643043       
111004484890        111004666128        111004776973        111004977741       
111005083807        111005296252        111005528643        111005763284       
111005933980        111005952880        111006098679        111006511321       
111006548231        111006827321        111006817498     458610656      
111000386785       111002590559       111003499682       111003643065       
111004484902        111004666139        111004777020        111004977752       
111005083919        111005296263        111005528654        111005763330       
111005934015        111005952969        111006098691        111006511376       
111006548242        111006827400        111006817500     458610680      
111000406687       111002590571       111003499705       111003643076       
111004484913        111004666184        111004777053        111004977785       
111005084055        111005296285        111005528777        111005763352       
111005934048        111005952981        111006098747        111006511398       
111006548275        111006827411        111006817511     458621174      
111000406700       111002590593       111003499738       111003643100       
111004484968        111004666195        111004777064        111004977932       
111005084167        111005296296        111005528801        111005763453       
111005934150        111005953005        111006098770        111006511400       
111006548286        111006827455        111006817522     458621208      
111000406711       111002590694       111003499750       111003643144       
111004485004        111004666218        111004777176        111004977998       
111005084314        111005296342        111005528889        111005763509       
111005934318        111005953038        111006098781        111006511411       
111006548321        111006827466        111006817577     458621240      
111000407138       111002571053       111003499783       111003643155       
111004485048        111004666230        111004777312        111004978023       
111005084426        111005296386        111005529093        111005763587       
111005934464        111005953049        111006098804        111006511433       
111006548488        111006827477        111006817588     458621786      
111000407206       111002571064       111003499839       111003643201       
111004485059        111004666241        111004777334        111004978045       
111005084493        111005296487        111005529127        111005763622       
111005934532        111005953050        111006098826        111006511512       
111006548499        111006827501        111006817599     458579547      
111000407239       111002571165       111003499873       111003643278       
111004485149        111004666252        111004777367        111004978067       
111005084516        111005296522        111005529150        111005763655       
111005934598        111006020135        111006098848        111006511523       
111006548501        111006827512        111006817690     458579737      
111000407273       111002571266       111003499929       111003643324       
111004485161        111004666263        111004777389        111004978078       
111005084763        111005296533        111005529161        111005763688       
111005934611        111006020168        111006098927        111006511556       
111006548545        111006827523        111006817735     458579752      
111000407565       111002571301       111003405409       111003687489       
111004485172        111004666274        111004777435        111004978157       
111005085078        111005296768        111005529262        111005763756       
111005934622        111006020236        111006098949        111006511567       
111006548602        111006827578        111006817791     458579778      
111000407576       111002571312       111003405522       111003687568       
111004334210        111004666319        111004777468        111004978225       
111005085269        111005296892        111005529431        111005763790       
111005934655        111006020315        111006098994        111006511646       
111006548613        111006827613        111006817803     458579844      
111000407587       111002571323       111003405678       111003687580       
111004334265        111004666320        111004777581        111004978382       
111005085270        111005297275        111005529475        111005763813       
111005661494        111006020405        111006099018        111006535170       
111006548758        111006827624        111006817825     458579885      
111000407598       111002571345       111003429225       111003687669       
111004334388        111004666342        111004777637        111004978461       
111005085382        111005297411        111005529600        111005763925       
111005661517        111006020494        111006099030        111006535181       
111006574397        111006827635        111006817847     458579927      
111000407666       111002571356       111003429236       111003687715       
111004334434        111004666353        111004777660        111004978539       
111005085539        111005297433        111005591159        111005763969       
111005661685        111006020551        111006099041        111006535204       
111006574410        111006827679        111006817870     458590528      
111000407688       111002571367       111003429247       111003687838       
111004334489        111004666364        111004777682        111004978595       
111005085540        111005326582        111005591216        111005764128       
111005662226        111006020584        111006099052        111006535215       
111006574443        111006827703        111006817892     458590544      
111000407712       111002571402       111003429292       111003687850       
111004334557        111004666375        111004829804        111004978629       
111005085618        111005326717        111005591227        111005803942       
111005662585        111006020641        111006099108        111006535248       
111006574454        111006827747        111006817971     458590577      
111000408005       111002571413       111003429326       111003687995       
111004334568        111004666386        111004856961        111004978652       
111005085641        111005326728        111005591294        111005803953       
111005662754        111006020719        111006099186        111006535259       
111006574533        111006827758        111006818051     458590585      
111000419175       111002571457       111003429382       111003688064       
111004334591        111004666410        111004857063        111004978674       
111005085821        111005326830        111005591339        111005804123       
111005662866        111006020742        111006099232        111006535260       
111006574601        111006827769        111006818062     458590619      
111000419197       111002571468       111003429393       111003688110       
111004334681        111004666432        111004857265        111004978696       
111005114475        111005327033        111005591395        111005804257       
111005663047        111006020753        111006099265        111006535271       
111006574634        111006827792        111006818073     458590643      
111000419243       111002571480       111003429416       111003688121       
111004334737        111004666443        111004857322        111004978720       
111005114543        111005327167        111005591429        111005804291       
111005663205        111006020775        111006099276        111006535282       
111006574690        111006827848        111006818084     458590692      
111000419287       111002571491       111003429449       111003688266       
111004334748        111004666487        111004857355        111004978797       
111005114666        111005327785        111005591485        111005804369       
111005663339        111006020786        111006099298        111006535361       
111006574735        111006827860        111006736500     458590718      
111000419546       111002571503       111003429540       111003688323       
111004334760        111004666498        111004857894        111005065515       
111005114712        111005327897        111005591508        111005804516       
111005663610        111006020843        111006099311        111006535383       
111006574814        111006827871        111006736522     458590742      
111000419580       111002571536       111003429618       111003688378       
111004335110        111004666500        111004857940        111005065537       
111005114992        111005327909        111005591519        111005804730       
111005663676        111006020865        111006099377        111006535394       
111006574836        111006827893        111006736588     458590809      
111000419614       111002571615       111003429674       111003688446       
111004335211        111004666511        111004857984        111005065571       
111005115027        111005327987        111005591621        111005804819       
111005663812        111006020944        111006099423        111006535406       
111006574892        111006804045        111006736599     458590841      
111000419805       111002571637       111003451208       111003688457       
111004335255        111004666522        111004857995        111005065616       
111005115151        111005327998        111005613525        111005804831       
111005663890        111006020999        111006099490        111006535417       
111006574904        111006804056        111006736724     458590890      
111000419850       111002571660       111003451297       111003688536       
111004335390        111004666566        111004858378        111005065751       
111005115162        111005328001        111005613581        111005804864       
111005664150        111006021013        111006099557        111006535440       
111006574915        111006804078        111006736780     458590932      
111000338962       111002571738       111003451534       111003688547       
111004335413        111004666601        111004886199        111005065885       
111005115207        111005328146        111005613671        111005804897       
111005664262        111006021035        111006099603        111006535529       
111006574937        111006804102        111006736803     458590957      
111000338973       111002571783       111003451860       111003688558       
111004335424        111004666612        111004886335        111005065986       
111005115331        111005328269        111005613750        111005804910       
111005664273        111006021114        111006099636        111006535563       
111006574948        111006804179        111006736814     458591054      
111000339244       111002571794       111003451961       111003688615       
111004335480        111004666645        111004886391        111005066022       
111005115364        111005328281        111005614155        111005804932       
111005664329        111006021158        111006099658        111006535653       
111006574960        111006804236        111006736847     458591062      
111000339301       111002571817       111003452096       111003688648       
111004335648        111004666713        111004886425        111005066066       
111005115690        111005328315        111005552886        111005805146       
111005664677        111006021226        111006099669        111006535732       
111006575028        111006804337        111006736858     458591088      
111000339547       111002571840       111003452298       111003688659       
111004335750        111004666735        111004886560        111005066246       
111005115779        111005328348        111005553034        111005805337       
111005665229        111006021248        111006099681        111006535899       
111006575040        111006804359        111006736869     458591104      
111000339626       111002571895       111003452399       111003688682       
111004360062        111004694905        111004887202        111005066303       
111005115791        111005328382        111005553124        111005805405       
111005665285        111006021361        111006122004        111006536081       
111006575073        111006804540        111006736904     458591153      
111000339840       111002571918       111003452502       111003688727       
111004360174        111004694950        111004887291        111005066347       
111005115847        111005328595        111005553393        111005805416       
111005665825        111006021440        111006122048        111006536193       
111006575084        111006804584        111006736926     458569027      
111000339952       111002571929       111003523657       111003688738       
111004360477        111004695030        111004887651        111005066358       
111005115892        111005359533        111005553450        111005805494       
111005665892        111006021451        111006122082        111006536272       
111006575107        111006804607        111006736959     458569225      
111000340088       111002571952       111003523679       111003688750       
111004360523        111004695074        111004918061        111005066864       
111005115937        111005359588        111005553911        111005805551       
111005666231        111006021507        111006122183        111006536283       
111006575118        111006804641        111006736960     458569308      
111000340099       111002571963       111003523680       111003688772       
111004360983        111004695096        111004918072        111005067023       
111005000413        111005359601        111005554035        111005805629       
111005666972        111006021518        111006122240        111006536474       
111006575130        111006804652        111006736971     458569316      
111000408083       111002572054       111003523725       111003688806       
111004361546        111004695120        111004918151        111005067045       
111005000569        111005359645        111005554079        111005805797       
111005666983        111006021541        111006122352        111006536485       
111006575208        111006804663        111006737006     458569324      
111000408128       111002572076       111003523747       111003688884       
111004361591        111004695401        111004918162        111005067461       
111005000570        111005359735        111005554091        111005805809       
111005667535        111006021552        111006122408        111006536496       
111006575242        111006804685        111006737039     458569381      
111000408139       111002572087       111003523770       111003688907       
111004386958        111004695412        111004918230        111005153502       
111005000907        111005359779        111005554259        111005805865       
111005667625        111006085833        111006122419        111006536520       
111006575309        111006804696        111006737051     458569456      
111000408409       111002572098       111003523792       111003688985       
111004387094        111004695445        111004918241        111005153557       
111005000963        111005359971        111005554271        111005806057       
111005667636        111006085855        111006122464        111006536542       
111006575398        111006804764        111006737118     458569514      
111000408410       111002572111       111003523826       111003688996       
111004387274        111004695502        111004918308        111005153603       
111005001065        111005359993        111005579571        111005806103       
111005667782        111006085888        111006122598        111006536722       
111006575422        111006804775        111006737141     458569530      
111000408421       111002572133       111003523859       111003689054       
111004387397        111004695513        111004918319        111005153658       
111005001100        111005360029        111005579650        111005806169       
111005743226        111006085901        111006122677        111006536755       
111006575499        111006804786        111006737185     458601085      
111000408443       111002572290       111003523871       111003689065       
111004388095        111004695524        111004918476        111005153928       
111005001155        111005360096        111005579830        111005806192       
111005743259        111006085912        111006122688        111006536766       
111006575501        111006804821        111006737220     458601119      
111000408522       111002572324       111003523893       111003689087       
111004388679        111004695579        111004918511        111005153939       
111005001267        111005360119        111005579874        111005806215       
111005743282        111006085945        111006122723        111006536788       
111006575523        111006804854        111006737231     458601341      
111000408780       111002590751       111003523949       111003576060       
111004414141        111004695715        111004918702        111005154020       
111005001346        111005360298        111005579908        111005806248       
111005743417        111006085978        111006122734        111006536812       
111006575534        111006804922        111006737242     458601473      
111000408791       111002590762       111003523994       111003576071       
111004414220        111004695849        111004918780        111005154187       
111005001379        111005360322        111005580045        111005806361       
111005743563        111006086070        111006122778        111006536834       
111006575556        111006804944        111006737310     458601572      
111000408814       111002590784       111003524029       111003576082       
111004414231        111004695894        111004918937        111005154682       
111005001425        111005360333        111005471291        111005806428       
111005743585        111006086104        111006122802        111006536935       
111006575590        111006804966        111006737332     458633062      
111000409130       111002590830       111003524085       111003576116       
111004414275        111004695973        111004918993        111005154705       
111005001436        111005360377        111005471325        111005806620       
111005743754        111006086160        111006122947        111006536946       
111006575635        111006804977        111006737398     458633179      
111000409141       111002590841       111003524108       111003576127       
111004414332        111004696097        111004919118        111005154772       
111005001571        111005360647        111005471358        111005806743       
111005743833        111006086216        111006123016        111006536968       
111006575680        111006805002        111006737400     458633245      
111000409163       111002590874       111003524153       111003576239       
111004414354        111004696222        111004919174        111005154794       
111005001582        111005360951        111005471370        111005836397       
111005743855        111006086249        111006123061        111006560493       
111006575769        111006805013        111006737556     458633252      
111000409219       111002590908       111003524276       111003576352       
111004414376        111004696334        111004723908        111005154941       
111005001593        111005360995        111005471426        111005836432       
111005744205        111006086250        111006123106        111006560550       
111006575804        111006805091        111006737590     458633328      
111000409253       111002590931       111003524298       111003576363       
111004414422        111004696974        111004723942        111005155087       
111005001728        111005361053        111005471617        111005836500       
111005744238        111006086261        111006123117        111006560561       
111006575815        111006805226        111006737613     458633419      
111000409286       111002590964       111003524311       111003576431       
111004414703        111004609518        111004723964        111005155098       
111005001818        111005361109        111005471662        111005836511       
111005744430        111006086294        111006123139        111006560594       
111006575837        111006805271        111006737635     458633567      
111000409321       111002590975       111003524333       111003576453       
111004414770        111004609563        111004723975        111005155199       
111005001829        111005361176        111005471673        111005836577       
111005744463        111006086328        111006123195        111006560707       
111006600117        111006805282        111006737679  

 

SCH-A-21



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458644184      
111000409376       111002591088       111003524388       111003576475       
111004414792        111004609653        111004724066        111005155313       
111005001874        111005361266        111005471729        111005836656       
111005744609        111006086340        111006123207        111006560752       
111006600162        111006805293        111006737804     458644200      
111000421011       111002591213       111003524401       111003576486       
111004414860        111004609697        111004724099        111005155403       
111005001896        111005361334        111005471763        111005836689       
111005744643        111006086362        111006123252        111006560808       
111006600173        111006805372        111006737860     458644226      
111000421077       111002591235       111003524489       111003576509       
111004415007        111004609710        111004724123        111005155414       
111005002066        111005361390        111005471785        111005836869       
111005744654        111006086407        111006123296        111006560831       
111006600184        111006805406        111006754904     458644333      
111000421145       111002591291       111003524502       111003576510       
111004415164        111004609765        111004724178        111005155425       
111005002134        111005389200        111005471808        111005836937       
111005744687        111006086430        111006123319        111006560943       
111006600263        111006723472        111006754915     458644408      
111000421336       111002591336       111003524546       111003576521       
111004415175        111004609776        111004724369        111005155436       
111005002156        111005389211        111005471820        111005836993       
111005744766        111006086441        111006123320        111006561023       
111006600274        111006723607        111006754926     458644416      
111000421347       111002591347       111003524557       111003576554       
111004415276        111004609798        111004724459        111005155469       
111005002291        111005389244        111005471842        111005837174       
111005744799        111006086519        111006123331        111006561034       
111006600364        111006723663        111006754948     458644499      
111000421381       111002591370       111003524579       111003576565       
111004415287        111004609901        111004724752        111005155537       
111005002314        111005389266        111005471875        111005837253       
111005744913        111006086531        111006053502        111006561090       
111006600375        111006723720        111006754959     458644515      
111000421392       111002591381       111003524625       111003576598       
111004415311        111004609990        111004724943        111005155560       
111005002347        111005389277        111005472168        111005837286       
111005744979        111006086553        111006053535        111006561326       
111006600421        111006723753        111006755039     458644804      
111000421404       111002591392       111003524636       111003576701       
111004415366        111004610071        111004725045        111005155717       
111005002358        111005389301        111005472179        111005837400       
111005744991        111006086609        111006053546        111006561337       
111006600454        111006723922        111006755051     458644846      
111000421460       111002591415       111003524692       111003576723       
111004415456        111004610127        111004725157        111005184360       
111005002404        111005389491        111005472225        111005837512       
111005745060        111006086621        111006053568        111006561393       
111006600487        111006723944        111006755130     458610847      
111000421730       111002591437       111003524737       111003576857       
111004415513        111004610150        111004725203        111005184371       
111005002448        111005389727        111005472247        111005837602       
111005745408        111006086700        111006053670        111006561416       
111006600511        111006723988        111006755152     458610870      
111000421774       111002591448       111003524748       111003576879       
111004415591        111004610183        111004725214        111005184416       
111005002471        111005389817        111005472270        111005837657       
111005745475        111006086744        111006053748        111006561427       
111006600522        111006724068        111006755185     458610938      
111000421785       111002591460       111003524782       111003576903       
111004415670        111004610206        111004725405        111005184449       
111005002516        111005389828        111005472348        111005837804       
111005745813        111006086777        111006053805        111006561461       
111006600555        111006724080        111006755220     458610961      
111000421808       111002591572       111003545921       111003576925       
111004415793        111004610251        111004725517        111005184472       
111005002572        111005389851        111005472359        111005837815       
111005745970        111006086799        111006053849        111006561494       
111006600566        111006724103        111006755242     458610995      
111000421820       111002591594       111003545943       111003577016       
111004415849        111004610419        111004725584        111005184506       
111005030012        111005389873        111005472360        111005838085       
111005746016        111006086867        111006053951        111006561528       
111006600678        111006724158        111006755264     458611001      
111000421875       111002591651       111003545965       111003577027       
111004415906        111004610453        111004725641        111005184551       
111005030337        111005390055        111005472371        111005869382       
111005746106        111006086878        111006054008        111006561540       
111006600768        111006724169        111006755321     458611019      
111000421943       111002591662       111003545998       111003577050       
111004442489        111004610509        111004725720        111005184618       
111005030494        111005390123        111005472393        111005869416       
111005746364        111006086890        111006054053        111006561607       
111006600858        111006724372        111006755343     458611027      
111000421976       111002591684       111003546001       111003577106       
111004442568        111004610655        111004750784        111005184641       
111005030517        111005390145        111005472416        111005869461       
111005790576        111006086935        111006054097        111006561629       
111006600892        111006724440        111006755376     458611050      
111000340156       111002591729       111003546135       111003577117       
111004442591        111004610666        111004750830        111005184708       
111005030562        111005390279        111005472450        111005869472       
111005790598        111006087015        111006054198        111006561720       
111006600937        111006724473        111006755387     458611175      
111000340189       111002591752       111003546168       111003577140       
111004442692        111004610688        111004750975        111005184742       
111005030630        111005390370        111005472461        111005869494       
111005790622        111006087048        111006054200        111006561753       
111006600959        111006724484        111006755398     458611217      
111000340190       111002591763       111003546191       111003577151       
111004442782        111004610813        111004751088        111005184843       
111005030652        111005390392        111005472472        111005869506       
111005790688        111006087071        111006054233        111006561797       
111006601028        111006724507        111006755411     458611225      
111000340202       111002591796       111003546203       111003577184       
111004442883        111004610835        111004751325        111005184865       
111005030720        111005390415        111005472494        111005869539       
111005790712        111006087116        111006054255        111006561876       
111006601039        111006724530        111006755466     458621984      
111000340235       111002591808       111003546270       111003577218       
111004442962        111004610914        111004751336        111005184966       
111005031079        111005390471        111005499954        111005869630       
111005790802        111006087149        111006054266        111006561900       
111006601084        111006724642        111006755499     458622057      
111000340246       111002591897       111003546292       111003577252       
111004442995        111004611027        111004751381        111005185002       
111005031158        111005390505        111005499965        111005869663       
111005790868        111006108345        111006054367        111006561933       
111006601118        111006724686        111006755501     458622073      
111000340268       111002572379       111003546326       111003577364       
111004443020        111004611038        111004751459        111005185024       
111005031170        111005390516        111005500003        111005869674       
111005790925        111006108356        111006054468        111006562057       
111006601275        111006724709        111006755534     458622164      
111000340279       111002572380       111003546359       111003577397       
111004443165        111004611106        111004751549        111005185046       
111005031248        111005390561        111005500014        111005869720       
111005791117        111006108390        111006054569        111006562147       
111006601297        111006724822        111006755567     458622180      
111000340280       111002572391       111003546371       111003577409       
111004443187        111004636912        111004751561        111005185079       
111005031316        111005390651        111005500069        111005869786       
111005791274        111006108424        111006054637        111006562204       
111006601321        111006724956        111006755589     458622222      
111000340291       111002572425       111003546405       111003599313       
111004443244        111004636934        111004751763        111005185091       
111005031350        111005390684        111005500070        111005869809       
111005791319        111006108435        111006054716        111006587469       
111006601398        111006724967        111006755602     458622321      
111000340303       111002572458       111003546427       111003599403       
111004443301        111004636978        111004751774        111005185215       
111005031406        111005390774        111005500126        111005869843       
111005791410        111006108446        111006054806        111006587492       
111006601433        111006744745        111006755613     458622388      
111000340314       111002572504       111003546461       111003599414       
111004443378        111004637069        111004751853        111005185394       
111005031675        111005390842        111005500160        111005869865       
111005791443        111006108457        111006054828        111006587537       
111006623932        111006744778        111006755657     458622420      
111000340347       111002572560       111003546472       111003599425       
111004443413        111004637171        111004751875        111005185439       
111005031710        111005390932        111005500698        111005870014       
111005791454        111006108468        111006054884        111006587559       
111006624001        111006744789        111006755679     458622438      
111000340369       111002572650       111003546483       111003599469       
111004443457        111004637193        111004752045        111005185440       
111005031743        111005429924        111005501318        111005870058       
111005791465        111006108479        111006054907        111006587728       
111006624056        111006744824        111006755680     458622453      
111000340370       111002572672       111003546674       111003599526       
111004443581        111004637249        111004752078        111005185451       
111004967032        111005429946        111005501420        111005870159       
111005791656        111006108570        111006054974        111006587739       
111006624157        111006744891        111006755703     458622479      
111000340426       111002572762       111003546720       111003599616       
111004443660        111004637373        111004752090        111005185473       
111004967346        111005430072        111005501509        111005870182       
111005791678        111006108592        111006054985        111006587751       
111006624191        111006744981        111006755725     458622487      
111000340459       111002572863       111003546876       111003599649       
111004443671        111004637384        111004752102        111005185530       
111004967560        111005430128        111005501879        111005870249       
111005791757        111006108604        111006054996        111006587773       
111006624225        111006744992        111006717105     458580545      
111000340471       111002572896       111003546922       111003599650       
111004443738        111004637430        111004752124        111005185608       
111004967616        111005430263        111005501925        111005870283       
111005791814        111006108660        111006055009        111006587807       
111006624247        111006745061        111006717206     458580560      
111000340482       111002572931       111003546966       111003599661       
111004470750        111004637452        111004777772        111005185631       
111004967650        111005430285        111005501947        111005870328       
111005791847        111006108693        111006055010        111006587964       
111006624304        111006745083        111006717385     458580594      
111000340527       111002572942       111003546988       111003599706       
111004470929        111004637609        111004777806        111005185686       
111004967706        111005430409        111005502094        111005870340       
111005791926        111006108705        111006076002        111006588033       
111006624326        111006745094        111006717396     458591336      
111000340538       111002572975       111003547013       111003599762       
111004470974        111004637632        111004777839        111005185721       
111004967717        111005430443        111005502139        111005870407       
111005791948        111006108840        111006076013        111006588044       
111006624337        111006745106        111006717420     458591401      
111000340583       111002572997       111003547035       111003599795       
111004471021        111004637676        111004777851        111005185888       
111004967739        111005430476        111005502140        111005870418       
111005792006        111006108851        111006076046        111006588066       
111006624461        111006745139        111006717453     458591427      
111000340594       111002573011       111003547046       111003599807       
111004471043        111004637687        111004777918        111005185901       
111004967762        111005430645        111005502173        111005870519       
111005792253        111006108952        111006076215        111006588077       
111006624494        111006745151        111006717475     458591476      
111000340730       111002573044       111003547079       111003599818       
111004471098        111004637744        111004777929        111005185990       
111004967920        111005430713        111005502241        111005870542       
111005792275        111006109065        111006076237        111006588088       
111006624663        111006745162        111006717521     458591500      
111000340897       111002573101       111003547103       111003599829       
111004471133        111004637924        111004778087        111005092830       
111004967942        111005430803        111005502421        111005870665       
111005792309        111006109100        111006076305        111006588099       
111006624674        111006745173        111006717600     458591682      
111000340909       111002573202       111003475923       111003599863       
111004471177        111004637935        111004778155        111005092908       
111004967997        111005430847        111005502498        111005870711       
111005792343        111006109177        111006076316        111006588145       
111006624696        111006745195        111006717655     458591732      
111000340910       111002573280       111003476058       111003599953       
111004471201        111004637957        111004778188        111005093000       
111004968099        111005431017        111005441546        111005870722       
111005792354        111006109201        111006076451        111006588156       
111006624708        111006745229        111006717677     458591740      
111000340932       111002573325       111003476799       111003599964       
111004471245        111004638026        111004778212        111005093022       
111004968303        111005431039        111005441647        111005870867       
111005792488        111006109278        111006076552        111006588370       
111006624720        111006745241        111006717699     458591765      
111000340943       111002573437       111003477161       111003599975       
111004471256        111004638037        111004778245        111005093077       
111004968415        111005431130        111005442154        111005870890       
111005792545        111006109391        111006076596        111006588392       
111006624742        111006745263        111006717701     458591773      
111000409387       111002573459       111003499985       111003600170       
111004471289        111004638060        111004778313        111005093167       
111004968538        111005431354        111005442211        111005870924       
111005825171        111006109425        111006076619        111006588482       
111006624764        111006745274        111006717802     458591807      
111000409400       111002573505       111003500001       111003600204       
111004471324        111004638127        111004778526        111005093224       
111004968752        111005431400        111005442222        111005870935       
111005825249        111006109447        111006076620        111006588493       
111006624797        111006745285        111006717824     458591823      
111000409422       111002627077       111003500067       111003600215       
111004471357        111004638161        111004778537        111005093268       
111005057695        111005431411        111005442783        111005871015       
111005825328        111006109458        111006076631        111006588516       
111006624809        111006745308        111006717868     458591856      
111000409433       111002592001       111003500113       111003600226       
111004471368        111004638194        111004778559        111005093303       
111005057763        111005431444        111005443021        111005871059       
111005825373        111006109481        111006076642        111006588572       
111006624911        111006745319        111006717970     458569670      
111000409444       111002592023       111003500146       111003600282       
111004471380        111004638330        111004778740        111005093381       
111005057796        111005431512        111005443335        111005871127       
111005825384        111006109548        111006076664        111006588639       
111006624955        111006745364        111006718005     458569795      
111000409466       111002592056       111003500203       111003600305       
111004471425        111004638374        111004778751        111005093392       
111005057819        111005431613        111005443548        111005871183       
111005825665        111006109616        111006076686        111006588662       
111006624966        111006745386        111006718050     458569910      
111000409477       111002592078       111003500236       111003600349       
111004471436        111004638396        111004778829        111005093437       
111005057943        111005431635        111005443605        111005899745       
111005825788        111006109694        111006076765        111006588752       
111006624988        111006745454        111006718117     458569985      
111000409646       111002592090       111003500292       111003600372       
111004471458        111004638420        111004778885        111005093448       
111005058023        111005208378        111005443728        111005899756       
111005825799        111006040755        111006076776        111006588763       
111006624999        111006745500        111006718140     458570074      
111000409679       111002592113       111003500326       111003600383       
111004471504        111004638611        111004778919        111005093527       
111005058102        111005208413        111005443795        111005899767       
111005825801        111006040788        111006076888        111006588808       
111006625002        111006745522        111006718229     458570132      
111000409714       111002592191       111003500337       111003600428       
111004471537        111004638677        111004779066        111005093550       
111005058225        111005208435        111005443830        111005899846       
111005825979        111006040812        111006076934        111006588909       
111006625079        111006745544        111006718230     458570231      
111000409758       111002592203       111003500359       111003600451       
111004471571        111004638699        111004779088        111005093606       
111005058247        111005208491        111005443852        111005899879       
111005825991        111006040957        111006077069        111006611614       
111006625103        111006745566        111006774490     458570249      
111000409859       111002592214       111003500382       111003600484       
111004471627        111004638756        111004779145        111005093617       
111005058258        111005208671        111005443863        111005899947       
111005826004        111006040968        111006077070        111006611726       
111006625114        111006745577        111006774502     458601689      
111000409860       111002592236       111003500393       111003600541       
111004471818        111004638778        111004779189        111005093774       
111005058270        111005208783        111005529936        111005899970       
111005826149        111006040991        111006077081        111006611759       
111006625125        111006745601        111006774513     458601739      
111000409905       111002592247       111003500416       111003600563       
111004471830        111004537125        111004779202        111005093808       
111005058292        111005208985        111005529970        111005900074       
111005826150        111006041037        111006077092        111006611771       
111006625204        111006745612        111006774580     458601747      
111000409916       111002592258       111003500438       111003600620       
111004471874        111004537271        111004779235        111005093820       
111005058348        111005209087        111005530039        111005900108       
111005826239        111006041093        111006077137        111006612053       
111006625226        111006745667        111006774591     458601754      
111000410187       111002592270       111003500449       111003600642       
111004471908        111004537451        111004779347        111005093921       
111005058371        111005209098        111005530084        111005900119       
111005826262        111006041116        111006077148        111006612064       
111006625237        111006745678        111006774636     458601853      
111000410200       111002592348       111003500450       111003600653       
111004487714        111004537710        111004779358        111005093954       
111005058540        111005209223        111005530095        111005900221       
111005826273        111006041138        111006077182        111006612132       
111006625327        111006745690        111006774670     458601986      
111000410222       111002592393       111003500528       111003620789       
111004488041        111004537721        111004859515        111005094012       
111005058551        111005209278        111005530398        111005900254       
111005826295        111006041228        111006077205        111006612143       
111006625350        111006745724        111006774692     458602042      
111000410233       111002592416       111003500539       111003620802       
111004488175        111004537743        111004887785        111005094034       
111005058641        111005209357        111005530455        111005900300       
111005826329        111006041307        111006077250        111006612176       
111006625361        111006745746        111006774715     458602083      
111000410536       111002592450       111003500573       111003620846       
111004488276        111004537754        111004887831        111005094045       
111005058696        111005209425        111005530477        111005900355       
111005826510        111006041330        111005988979        111006612244       
111006650662        111006745825        111006774760     458602109      
111000423361       111002592461       111003500607       111003620914       
111004488388        111004537877        111004887921        111005094090       
111005058708        111005209447        111005530668        111005900412       
111005826655        111006041341        111005989105        111006612277       
111006650718        111006745858        111006774771     458602216      
111000423372       111002592494       111003500685       111003621005       
111004488524        111004538137        111004888472        111005094214       
111005058742        111005209481        111005530747        111005900827       
111005826677        111006041420        111005989138        111006612334       
111006650785        111006745869        111006774782     458602224      
111000423608       111002592517       111003500696       111003621016       
111004488681        111004538148        111004888900        111005094269       
111005058797        111005209504        111005530770        111005900861       
111005826723        111006041633        111005989149        111006612402       
111006650864        111006705696        111006774827     458602273      
111000423620       111002592551       111003500719       111003621027       
111004488793        111004538384        111004889259        111005094281       
111005058810        111005209672        111005530781        111005900984       
111005826868        111006041712        111005989228        111006612491       
111006650909        111006705742        111006774849     458602281      
111000423709       111002592562       111003500731       111003621083       
111004488850        111004538496        111004889282        111005094348       
111005058821        111005209728        111005530905        111005901211       
111005826903        111006041767        111005989239        111006612514       
111006650910        111006705775        111006774850     458602307      
111000423721       111002592584       111003500775       111003621128       
111004488894        111004538519        111004889350        111005094382       
111005058876        111005209830        111005530961        111005901244       
111005826947        111006041778        111005989262        111006612525       
111006650921        111006705843        111006774883     458633682      
111000423877       111002592629       111003500797       111003621184       
111004489075        111004538553        111004889372        111005094393       
111005058887        111005209841        111005530972        111005901255       
111005855534        111006041880        111005989318        111006612547       
111006650943        111006705933        111006774906     458633708      
111000423888       111002592742       111003500810       111003621263       
111004489110        111004538597        111004889529        111005094461       
111005058944        111005209863        111005531018        111005901266       
111005855624        111006041925        111005989509        111006612592       
111006650976        111006705966        111006774917     458633831      
111000423934       111002592865       111003501080       111003621342       
111004489143        111004538643        111004889743        111005094472       
111005058966        111005210023        111005531142        111005901301       
111005855804        111006041992        111005989510        111006612637       
111006651001        111006706046        111006774928     458633930      
111000423989       111002592900       111003501091       111003621364       
111004489176        111004538654        111004919321        111005094494       
111005058988        111005210090        111005531209        111005924081       
111005856131        111006042072        111005989622        111006612705       
111006651012        111006706103        111006774939  

 

SCH-A-22



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458633948      
111000424003       111002592922       111003501114       111003621409       
111004489200        111004538665        111004919365        111005123835       
111005059035        111005210180        111005531322        111005924104       
111005856186        111006042162        111005989633        111006612716       
111006651045        111006706125        111006774940     458633963      
111000424014       111002592977       111003501192       111003621421       
111004489233        111004538711        111004919398        111005123936       
111005059068        111005210191        111005531670        111005924205       
111005856355        111006042173        111005989655        111006612772       
111006651067        111006706338        111006774962     458633989      
111000424148       111002593035       111003501260       111003621555       
111004489244        111004538812        111004919501        111005123947       
111005144726        111005238135        111005531838        111005924238       
111005856434        111006042184        111005989789        111006612794       
111006651146        111006706349        111006775019     458634003      
111000424159       111002593046       111003501372       111003621702       
111004489277        111004564899        111004919703        111005123992       
111005145053        111005238225        111005531861        111005924261       
111005856579        111006042229        111005989813        111006612839       
111006651180        111006706361        111006775020     458634011      
111000285200       111002573527       111003501439       111003621724       
111004489334        111004564967        111004919893        111005124049       
111005145198        111005238393        111005531872        111005924340       
111005856591        111006042241        111005989947        111006612862       
111006651214        111006706372        111006775031     458634110      
111000340976       111002573617       111003501451       111003621768       
111004489378        111004565014        111004919927        111005124083       
111005145288        111005238629        111005591777        111005924441       
111005856670        111006063996        111005989969        111006612941       
111006651337        111006706530        111006775042     458644895      
111000341225       111002573628       111003501529       111003621814       
111004489525        111004565036        111004919938        111005124274       
111005145480        111005238719        111005591801        111005924452       
111005856715        111006064009        111005990039        111006612952       
111006651360        111006706552        111006775064     458644911      
111000341269       111002573640       111003501541       111003621825       
111004489705        111004565058        111004919949        111005124612       
111005145491        111005238720        111005591878        111005924520       
111005856748        111006064032        111005990163        111006613032       
111006651472        111006706596        111006775075     458645082      
111000341270       111002573662       111003501574       111003621847       
111004489783        111004565070        111004920008        111005124689       
111005145514        111005238753        111005591890        111005924542       
111005856760        111006064054        111005990196        111006613054       
111006651483        111006706620        111006775097     458645108      
111000341584       111002573752       111003406196       111003621858       
111004489974        111004565115        111004920019        111005124702       
111005145536        111005238832        111005591924        111005924564       
111005856793        111006064098        111005990220        111006613076       
111006651506        111006706664        111006775176     458645173      
111000341607       111002573774       111003406220       111003621870       
111004490088        111004565160        111004920031        111005124735       
111005145659        111005238865        111005591935        111005924575       
111005856940        111006064111        111005990231        111006613098       
111006651528        111006706686        111006775255     458645215      
111000341630       111002573796       111003406332       111003621892       
111004490189        111004565171        111004920053        111005124814       
111005145705        111005238887        111005591980        111005924597       
111005856984        111006064155        111005990275        111006613133       
111006651630        111006706811        111006775277     458645249      
111000341719       111002573820       111003406387       111003621937       
111004490213        111004565205        111004920109        111005124825       
111005145794        111005239035        111005592059        111005924610       
111005857109        111006064212        111005990297        111006613144       
111006651708        111006706866        111006775367     458645264      
111000341720       111002573831       111003406488       111003621948       
111004309267        111004565340        111004920132        111005124836       
111005145839        111005239170        111005592060        111005924755       
111005857143        111006064223        111005990309        111006613212       
111006651720        111006706877        111006775378     458645280      
111000342091       111002573853       111003406567       111003622017       
111004309289        111004565362        111004920402        111005124870       
111005145840        111005239192        111005592116        111005924902       
111005857446        111006064267        111005990321        111006613379       
111006651753        111006706912        111006775390     458645348      
111000342103       111002573864       111003407108       111003622118       
111004309290        111004565496        111004920525        111005124915       
111005145873        111005239215        111005592150        111005924979       
111005857547        111006064278        111005990365        111006638859       
111006651764        111006706956        111006775413     458645371      
111000342169       111002574056       111003407119       111003622130       
111004309313        111004565542        111004725843        111005125039       
111005145974        111005239305        111005592262        111005925149       
111005857581        111006064289        111005990398        111006638927       
111006651810        111006706967        111006775457     458645397      
111000342170       111002574089       111003407423       111003622141       
111004309324        111004565575        111004725898        111005125051       
111005146009        111005239484        111005592341        111005925150       
111005857626        111006064335        111005990400        111006639007       
111006651887        111006706989        111006775468     458645413      
111000342181       111002574124       111003429900       111003622152       
111004309335        111004565586        111004726046        111005125107       
111005146177        111005239507        111005614278        111005925374       
111005857648        111006064346        111006012406        111006639074       
111006651911        111006707025        111006775479     458645488      
111000342484       111002574157       111003430025       111003622264       
111004309391        111004565609        111004726057        111005125185       
111005146267        111005239530        111005614414        111005925396       
111005857671        111006064357        111006012417        111006639120       
111006651922        111006707036        111006775491     458645520      
111000342495       111002574236       111003430036       111003643357       
111004309425        111004565621        111004726068        111005125231       
111005146379        111005239552        111005614469        111005925420       
111005890858        111006064403        111006012462        111006639142       
111006651955        111006707058        111006839717     458611423      
111000342530       111002574247       111003452827       111003643403       
111004309559        111004565722        111004726125        111005125310       
111005146447        111005239743        111005614717        111005925431       
111005890869        111006064515        111006012563        111006639197       
111006651988        111006707081        111006839728     458611514      
111000342541       111002574269       111003452849       111003643481       
111004309661        111004565733        111004726237        111005125343       
111005146458        111005239822        111005614773        111005925442       
111005890892        111006064537        111006012653        111006639243       
111006651999        111006707092        111006839740     458611563      
111000342563       111002574292       111003453222       111003643504       
111004309740        111004565777        111004726260        111005008792       
111005146571        111005267081        111005614863        111005925543       
111005890926        111006064638        111006012664        111006639311       
111006652002        111006707137        111006839784     458611621      
111000342899       111002574304       111003453288       111003643526       
111004309807        111004565957        111004726293        111005009007       
111005146728        111005267148        111005614908        111005925666       
111005890982        111006064661        111006012675        111006639333       
111006673241        111006707193        111006839795     458611704      
111000342956       111002574337       111003453424       111003643571       
111004309841        111004565980        111004726338        111005009311       
111005176293        111005267182        111005554743        111005645542       
111005891017        111006064739        111006012697        111006639489       
111006673263        111006762161        111006839807     458611712      
111000364006       111002574539       111003453446       111003643593       
111004309863        111004565991        111004726349        111005009399       
111005176305        111005267317        111005554934        111005645597       
111005891040        111006064740        111006012721        111006639557       
111006673274        111006762295        111006839818     458611779      
111000390678       111002574595       111003453558       111003643649       
111004309885        111004566105        111004726440        111005009524       
111005176710        111005267441        111005554945        111005645621       
111005891051        111006064784        111006012743        111006639580       
111006673285        111006762318        111006840326     458611803      
111000390690       111002574720       111003453705       111003643672       
111004309908        111004566194        111004726552        111005009625       
111005176888        111005267766        111005555081        111005645643       
111005891062        111006064795        111006012776        111006639603       
111006673386        111006762385        111006840438     458612108      
111000390713       111002574764       111003454144       111003643728       
111004309919        111004566228        111004726631        111005009658       
111005177025        111005267801        111005555126        111005645665       
111005891073        111006064818        111006012800        111006639658       
111006673397        111006762420        111006797260     458622628      
111000390735       111002574797       111003524816       111003643739       
111004309920        111004566318        111004726642        111005009939       
111005177137        111005267867        111005555339        111005645676       
111005891174        111006064852        111006012901        111006639726       
111006673421        111006762442        111006797271     458622636      
111000390757       111002574821       111003524827       111003643751       
111004309997        111004566329        111004726664        111005009973       
111005177508        111005267946        111005555430        111005645733       
111005891219        111006064908        111006012989        111006639760       
111006673454        111006762509        111006797305     458622743      
111000390779       111002574832       111003524850       111003643795       
111004310034        111004514771        111004726675        111004945533       
111005177610        111005268015        111005555520        111005645755       
111005891231        111006065022        111006013036        111006639793       
111006673487        111006762510        111006797316     458622784      
111000390791       111002593091       111003524883       111003643830       
111004310179        111004514816        111004726956        111004945645       
111005177744        111005268026        111005555676        111005645801       
111005891286        111006065099        111006013070        111006639805       
111006673500        111006762521        111006797361     458622891      
111000390814       111002593114       111003524906       111003643841       
111004310180        111004514951        111004726967        111004945678       
111005177957        111005268059        111005555744        111005645856       
111005891297        111006065101        111006013159        111006639816       
111006673522        111006762587        111006797428     458622925      
111000390825       111002593147       111003524917       111003643852       
111004310191        111004514984        111004726978        111004945689       
111005177980        111005268194        111005555845        111005645889       
111005891354        111006065123        111006013171        111006639827       
111006673588        111006762598        111006797451     458623055      
111000390836       111002593158       111003524928       111003643863       
111004310203        111004515244        111004727003        111004945702       
111005178060        111005268217        111005556138        111005645890       
111005891387        111006065145        111006013193        111006639872       
111006673601        111006762600        111006797484     458623071      
111000391073       111002593226       111003524939       111003643885       
111004310270        111004515390        111004727014        111004945757       
111005085944        111005268307        111005556330        111005645924       
111005891398        111006065156        111006013205        111006639939       
111006673656        111006762644        111006797530     458623105      
111000391129       111002593428       111003524940       111003643964       
111004310304        111004515457        111004727058        111004945779       
111005085977        111005268318        111005556352        111005645946       
111005891411        111005975818        111006013250        111006639962       
111006673678        111006762677        111006797563     458623147      
111000391141       111002593484       111003524973       111003643975       
111004310360        111004515569        111004727081        111004945780       
111005085988        111005268385        111005557397        111005645968       
111005891444        111005975885        111006013272        111006639995       
111006673690        111006762699        111006797585     458623204      
111000391163       111002593495       111003524995       111003644055       
111004335828        111004515659        111004727126        111004945892       
111005086046        111005268420        111005557634        111005645979       
111005891488        111005975908        111006013283        111006640043       
111006673757        111006762880        111006797686     458623212      
111000410873       111002593541       111003525008       111003644066       
111004335839        111004515749        111004727137        111004945926       
111005086248        111005268442        111005580393        111005645980       
111005891499        111005975920        111006013306        111006640100       
111006673780        111006762914        111006797710     458623246      
111000410884       111002593620       111003525020       111003644088       
111004335930        111004515895        111004727160        111004945971       
111005086451        111005268565        111005580449        111005645991       
111005891501        111005975964        111006013317        111006640122       
111006673791        111006762936        111006797765     458623253      
111000410930       111002593631       111003525053       111003644101       
111004336234        111004515963        111004727216        111004946039       
111005086574        111005268633        111005580618        111005646015       
111005891523        111005976022        111006013339        111006640133       
111006673869        111006762970        111006797844     458580917      
111000410963       111002593686       111003525064       111003644112       
111004336559        111004515985        111004727250        111004946051       
111005086743        111005268723        111005580674        111005646093       
111005891545        111005976033        111006013362        111006640177       
111006673892        111006762992        111006797855     458581238      
111000411076       111002593697       111003525086       111003644134       
111004336605        111004516054        111004727294        111004946084       
111005086978        111005268734        111005580696        111005646116       
111005891646        111005976112        111006013429        111006640278       
111006673915        111006763016        111006797877     458581493      
111000411087       111002593721       111003525097       111003644190       
111004336649        111004516065        111004727339        111004946231       
111005087014        111005268756        111005580720        111005646138       
111005891668        111005976134        111006013441        111006640346       
111006673937        111006763027        111006797899     458591963      
111000411100       111002593732       111003525110       111003644268       
111004336751        111004516076        111004752304        111004946264       
111005087058        111005268778        111005580764        111005646150       
111005891679        111005976178        111006013496        111006640368       
111006673959        111006763128        111006798025     458591971      
111000411111       111002593822       111003525132       111003644280       
111004336784        111004590360        111004752315        111004946275       
111005087137        111005268790        111005580865        111005646172       
111005891781        111005976224        111006130238        111006640380       
111006673960        111006763140        111006798070     458591989      
111000411188       111002593866       111003525143       111003644291       
111004336818        111004590371        111004752371        111004946309       
111005087238        111005268880        111005580977        111005646206       
111005891837        111005976257        111006130306        111006640391       
111006673982        111006763162        111006798092     458592060      
111000411199       111002593888       111003525165       111003644314       
111004336829        111004590450        111004752438        111004946310       
111005087272        111005297466        111005472562        111005646228       
111005891860        111005976336        111006130485        111006640526       
111006673993        111006763173        111006798126     458592078      
111000411267       111002593989       111003525198       111003644336       
111004336830        111004590528        111004752449        111004946387       
111005087339        111005297488        111005472630        111005646239       
111005915058        111005976358        111006130542        111006662171       
111006674017        111006763218        111006798137     458592094      
111000411403       111002594070       111003525200       111003644358       
111004336841        111004590551        111004752461        111004946545       
111005087531        111005297545        111005472708        111005646240       
111005915205        111005976381        111006130597        111006662205       
111006674028        111006763229        111006798171     458592136      
111000411414       111002594081       111003525255       111003644392       
111004337011        111004590595        111004752528        111004946668       
111005087564        111005297679        111005472753        111005646262       
111005915249        111005976448        111006130609        111006662249       
111006674196        111006763252        111006798193     458592151      
111000411469       111002594092       111003525277       111003689098       
111004337022        111004590618        111004752540        111004946679       
111005087575        111005297736        111005472843        111005646273       
111005915317        111005976482        111006130687        111006662283       
111006674219        111006763263        111006798205     458592193      
111000411504       111002594115       111003525301       111003689111       
111004337101        111004590685        111004752584        111004946826       
111005087621        111005297792        111005472854        111005646284       
111005915485        111005976550        111006130698        111006662339       
111006674253        111006763274        111006798238     458592243      
111000411515       111002594148       111003525312       111003689144       
111004337224        111004590696        111004752595        111004946871       
111005116220        111005298052        111005472876        111005646295       
111005915553        111005976572        111006130722        111006662429       
111006674275        111006763296        111006798272     458592300      
111000411537       111002594205       111003525323       111003689177       
111004337314        111004590731        111004752630        111004947142       
111005116309        111005298096        111005472911        111005684253       
111005915643        111005976662        111006130777        111006662485       
111006674286        111006763331        111006798328     458592326      
111000411773       111002594216       111003525345       111003689212       
111004337347        111004590742        111004752663        111004947164       
111005116343        111005298164        111005472944        111005684275       
111005915788        111005976763        111006130788        111006662496       
111006674422        111006763342        111006818118     458592334      
111000411795       111002594272       111003525389       111003689234       
111004337460        111004590753        111004752719        111004947197       
111005116387        111005298243        111005473013        111005684433       
111005915801        111005976820        111006130834        111006662520       
111006674433        111006763353        111006818130     458592425      
111000411807       111002594452       111003525402       111003689245       
111004337527        111004590809        111004752742        111004947276       
111005116400        111005298276        111005473057        111005684499       
111005915856        111005976943        111006130878        111006662597       
111006686717        111006763364        111006818152     458592482      
111000411874       111002594485       111003525491       111003689256       
111004337538        111004590832        111004752753        111004947333       
111005116411        111005298355        111005473091        111005684703       
111005915867        111005998880        111006130957        111006662621       
111006686740        111006763410        111006818163     458570355      
111000411885       111002594553       111003525525       111003689357       
111004337640        111004590865        111004752786        111004947423       
111005116433        111005298591        111005473248        111005684781       
111005915878        111005998925        111006130979        111006662632       
111006686762        111006763566        111006818185     458570439      
111000411896       111002574933       111003525547       111003689436       
111004337662        111004590876        111004752843        111004978843       
111005116556        111005298681        111005473327        111005684848       
111005915889        111005998958        111006131015        111006662687       
111006686852        111006763577        111006818219     458570447      
111000425431       111002575046       111003525570       111003689593       
111004337718        111004590898        111004752977        111004978865       
111005116624        111005298894        111005473350        111005684938       
111005915957        111005999050        111006131037        111006662744       
111006686885        111006827949        111006818242     458570587      
111000425442       111002575114       111003525604       111003689627       
111004337729        111004590911        111004753002        111004978900       
111005116680        111005299109        111005473406        111005684972       
111005916015        111005999072        111006131048        111006662799       
111006686964        111006827950        111006818253     458570595      
111000425453       111002575181       111003525659       111003689649       
111004337730        111004590977        111004753079        111004978922       
111005116691        111005299198        111005473529        111005685018       
111005916082        111005999128        111006131060        111006662856       
111006686997        111006827983        111006818310     458570611      
111000425509       111002575226       111003547192       111003689694       
111004337796        111004590988        111004753226        111004979024       
111005116747        111005299323        111005473608        111005685030       
111005916183        111005999140        111006131071        111006662924       
111006687099        111006828029        111006818343     458570678      
111000425532       111002575237       111003547237       111003689740       
111004361760        111004590999        111004753327        111004979169       
111005117030        111005299345        111005473710        111005685265       
111005916206        111005999151        111006131150        111006662979       
111006687156        111006828085        111006818387     458570694      
111000425701       111002575439       111003547248       111003689795       
111004361793        111004591002        111004753361        111004979226       
111005117074        111005328641        111005473833        111005685287       
111005916217        111005999195        111006131161        111006663138       
111006687190        111006828153        111006818398     458570710      
111000425745       111002575440       111003547259       111003689931       
111004362075        111004591080        111004753372        111004979259       
111005117108        111005328854        111005473945        111005685298       
111005916240        111005999229        111006131228        111006663161       
111006687257        111006828164        111006818411     458570751      
111000425789       111002575507       111003547282       111003689942       
111004362323        111004591091        111004753484        111004979282       
111005117131        111005328887        111005474036        111005685322       
111005936286        111005999308        111006131251        111006663239       
111006687268        111006828197        111006818466     458570850      
111000425802       111002575518       111003547293       111003690001       
111004362491        111004591103        111004753529        111004979361       
111005117210        111005328966        111005474069        111005685355       
111005936343        111005999331        111006131273        111006663329       
111006687280        111006828209        111006818488     458570868      
111000425824       111002575529       111003547372       111003690034       
111004362738        111004591114        111004779392        111004979642       
111005117287        111005328999        111005474081        111005685401       
111005936376        111005999364        111006131295        111006663374       
111006687291        111006828221        111006818512     458570884      
111000425879       111002575619       111003547530       111003690168       
111004362840        111004591125        111004779493        111004979664       
111005117355        111005329091        111005502544        111005685467       
111005936411        111005999409        111006131318        111006663396       
111006687303        111006828355        111006818624     458570926      
111000426151       111002575620       111003547596       111003690179       
111004363043        111004591158        111004779505        111004979675       
111005117401        111005329103        111005502858        111005685535       
111005936422        111005999487        111006131330        111006663442       
111006687314        111006828366        111006818635     458570975      
111000426229       111002575653       111003547608       111003690203       
111004389210        111004591169        111004779527        111004979732       
111005117434        111005329181        111005502892        111005685546       
111005936433        111005999522        111006131374        111006663475       
111006687336        111006828467        111006818725  

 

SCH-A-23



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458571023      
111000426230       111002575675       111003547620       111003690247       
111004389377        111004591181        111004779550        111004979765       
111005117546        111005329350        111005502993        111005685557       
111005936534        111005999555        111006131420        111006663521       
111006687358        111006828478        111006818747     458602497      
111000426285       111002575686       111003547675       111003690281       
111004389412        111004591204        111004779662        111004979787       
111005117726        111005329743        111005503028        111005685568       
111005936567        111005999577        111006151949        111006663611       
111006687426        111006828502        111006818770     458602570      
111000426308       111002575923       111003547721       111003690292       
111004389489        111004666746        111004779673        111004979855       
111005118053        111005329765        111005503095        111005685636       
111005936679        111005999599        111006152063        111006663655       
111006687448        111006828557        111006818804     458602620      
111000342967       111002575978       111003547811       111003690348       
111004389557        111004666757        111004779707        111004979866       
111005002583        111005329776        111005503118        111005685704       
111005936804        111005999645        111006152074        111006663712       
111006687471        111006828636        111006818815     458602638      
111000343362       111002575990       111003547899       111003690461       
111004389850        111004666791        111004779774        111004979888       
111005002617        111005330105        111005503130        111005685737       
111005936815        111005999678        111006152096        111006663756       
111006687527        111006828681        111006818848     458602646      
111000343384       111002576069       111003547901       111003690517       
111004390076        111004666803        111004779796        111004979901       
111005002684        111005330172        111005503219        111005685805       
111005936882        111005999689        111006152209        111006683815       
111006687549        111006828692        111006818871     458602653      
111000343418       111002576070       111003547923       111003690539       
111004390199        111004666892        111004779831        111004980048       
111005002752        111005330206        111005503220        111005685849       
111005937085        111005999746        111006152254        111006683871       
111006687639        111006828748        111006818949     458602752      
111000343452       111002576115       111003548115       111003690573       
111004390278        111004666926        111004779932        111004980071       
111005002774        111005330239        111005503297        111005685973       
111005937108        111005999791        111006152298        111006683927       
111006687640        111006828816        111006818994     458602794      
111000343463       111002576126       111003548137       111003690629       
111004415917        111004666948        111004780024        111004980116       
111005002808        111005330251        111005503310        111005686053       
111005937298        111005999892        111006152333        111006683949       
111006687651        111006828939        111006819029     458602869      
111000343474       111002576182       111003548193       111003690641       
111004415939        111004666959        111004780035        111004980149       
111005002932        111005330295        111005503422        111005686132       
111005937333        111005999937        111006152434        111006683961       
111006687729        111006828973        111006819153     458602950      
111000343519       111002576249       111003548216       111003690663       
111004415951        111004666971        111004780068        111004980251       
111005003023        111005330352        111005503499        111005686154       
111005937355        111005999959        111006152568        111006684007       
111006687730        111006829008        111006819287     458602992      
111000343531       111002594564       111003548328       111003690708       
111004415973        111004667017        111004780080        111004980273       
111005003056        111005330374        111005503815        111005686211       
111005937478        111005999960        111006152579        111006684018       
111006687785        111006829053        111006819377     458603032      
111000343542       111002594575       111003548362       111003577410       
111004416008        111004667039        111004780091        111004980352       
111005003102        111005330497        111005503949        111005686244       
111005937502        111006000021        111006152704        111006684175       
111006523942        111006829086        111006819445     458634516      
111000343902       111002594586       111003548508       111003577443       
111004416042        111004667073        111004780103        111004980363       
111005003179        111005330622        111005504041        111005764331       
111005937535        111006000054        111006152759        111006684186       
111006523964        111006829132        111006819467     458634896      
111000343913       111002594609       111003548586       111003577487       
111004416075        111004667084        111004780158        111004980420       
111005003360        111005330633        111005504119        111005764432       
111005937681        111006000133        111006152793        111006684311       
111006524101        111006829143        111006819489     458645603      
111000343935       111002594621       111003477363       111003577498       
111004416086        111004667118        111004780192        111004980543       
111005003371        111005330723        111005504164        111005764476       
111005937692        111006000234        111006152805        111006684344       
111006524156        111006829154        111006737905     458645686      
111000343968       111002594643       111003477419       111003577533       
111004416097        111004667163        111004780316        111005067573       
111005003416        111005330789        111005504186        111005764511       
111005937726        111006000267        111006152849        111006684366       
111006524189        111006829198        111006737916     458645728      
111000343991       111002594654       111003477464       111003577555       
111004416154        111004667174        111004780361        111005067731       
111005003450        111005330802        111005504333        111005764522       
111005937748        111006000379        111006152917        111006684399       
111006524325        111006829200        111006737938     458645744      
111000344004       111002594711       111003477846       111003577702       
111004416211        111004667208        111004780440        111005067911       
111005003517        111005361424        111005443986        111005764612       
111005937759        111006000391        111006152962        111006684401       
111006524336        111006829211        111006737972     458645827      
111000344037       111002594755       111003478016       111003577825       
111004416345        111004667219        111004780462        111005068350       
111005003539        111005361479        111005443997        111005764678       
111005937771        111006000414        111006152995        111006684434       
111006524358        111006829244        111006737983     458645884      
111000344363       111002594801       111003478061       111003577836       
111004416503        111004667220        111004780529        111005068473       
111005003618        111005361569        111005444066        111005764690       
111005937805        111005953173        111006153109        111006684513       
111006524448        111006829356        111006738018     458645926      
111000344385       111002594867       111003478117       111003577870       
111004416592        111004667253        111004780585        111005068529       
111005003708        111005361604        111005444167        111005764724       
111005937872        111005953229        111006153222        111006684636       
111006524482        111006829402        111006738052     458645991      
111000344431       111002594878       111003478207       111003577926       
111004416626        111004667264        111004780596        111005068530       
111005003719        111005361615        111005444189        111005764735       
111005937951        111005953241        111006153244        111006684670       
111006524493        111006780419        111006738131     458646163      
111000344453       111002594902       111003478252       111003577993       
111004416659        111004667297        111004780608        111005068563       
111005003775        111005361659        111005444202        111005765286       
111005938019        111005953263        111006153288        111006684726       
111006524549        111006780420        111006738175     458646205      
111000344666       111002594935       111003478522       111003578040       
111004416660        111004667332        111004780653        111005068608       
111005003843        111005361693        111005444280        111005765365       
111005938042        111005953308        111006153402        111006684748       
111006524572        111006780431        111006738210     458612231      
111000391185       111002595015       111003501608       111003578084       
111004416705        111004667343        111004780664        111005068653       
111005003865        111005361727        111005444303        111005765400       
111005938110        111005953409        111006153424        111006684782       
111006524617        111006780486        111006738333     458612298      
111000391220       111002595026       111003501619       111003578095       
111004416716        111004667365        111004780709        111005068787       
111005003898        111005361749        111005444606        111005765613       
111005938143        111005953443        111006153435        111006684827       
111006524639        111006780576        111006738399     458612306      
111000391231       111002595071       111003501653       111003578152       
111004416772        111004667512        111004780710        111005068822       
111005003911        111005361862        111005444662        111005765747       
111005668042        111005953454        111006131431        111006684838       
111006524673        111006780600        111006738412     458612355      
111000391242       111002595138       111003501664       111003578163       
111004416794        111004667523        111004780754        111005068978       
111005003922        111005361985        111005444718        111005765804       
111005668266        111005953522        111006131453        111006684917       
111006524752        111006780611        111006738434     458612371      
111000391264       111002595149       111003501721       111003578174       
111004416828        111004667589        111004832684        111005068989       
111005003977        111005362111        111005444808        111005765848       
111005668323        111005953599        111006131497        111006684928       
111006524819        111006780644        111006738467     458612447      
111000391275       111002595183       111003501811       111003578208       
111004416952        111004667781        111004832718        111005068990       
111005003999        111005362256        111005444987        111005766108       
111005668389        111005953601        111006131510        111006684939       
111006524864        111006780666        111006738489     458612629      
111000391422       111002595194       111003501866       111003578264       
111004416985        111004667792        111004832808        111005069687       
111005004013        111005362324        111005445001        111005766243       
111005668884        111005953768        111006131543        111006684984       
111006524886        111006780699        111006738490     458612710      
111000391433       111002595206       111003501877       111003578309       
111004417177        111004667815        111004832921        111005069799       
111005004024        111005362425        111005445012        111005766298       
111005668895        111005953825        111006131565        111006685031       
111006524909        111006780723        111006738579     458612728      
111000391455       111002595251       111003501934       111003578310       
111004417199        111004667826        111004833034        111005069924       
111005004046        111005362447        111005445102        111005766355       
111005669188        111005953869        111006131767        111006685042       
111006524910        111006780745        111006738580     458612777      
111000391477       111002595262       111003502081       111003578354       
111004417290        111004667837        111004833078        111005070072       
111005004079        111005362559        111005445203        111005766434       
111005669267        111005953915        111006131790        111006685053       
111006524987        111006780778        111006738603     458623352      
111000391747       111002595284       111003502115       111003578411       
111004417357        111004667848        111004833090        111005070184       
111005004192        111005362593        111005445236        111005766478       
111005669357        111005953926        111006131802        111006685075       
111006524998        111006780790        111006738614     458623402      
111000391758       111002595385       111003502137       111003578499       
111004417391        111004667860        111004833102        111005070218       
111005004248        111005362672        111005445292        111005766502       
111005669515        111005953948        111006131813        111006511703       
111006525034        111006780813        111006738636     458623410      
111000391770       111002595497       111003502159       111003578501       
111004443828        111004667950        111004833124        111005155751       
111005031923        111005362818        111005445304        111005806855       
111005669717        111005953993        111006131879        111006511714       
111006525056        111006780868        111006738715     458623451      
111000391815       111002595509       111003502205       111003578590       
111004443840        111004668030        111004833179        111005155852       
111005032070        111005362863        111005445315        111005806956       
111005670001        111005954141        111006131880        111006511770       
111006525078        111006780880        111006738748     458623535      
111000391859       111002595521       111003502238       111003578613       
111004443862        111004668108        111004833326        111005155931       
111005032193        111005362885        111005445348        111005807058       
111005670348        111005954185        111006132049        111006511804       
111006525124        111006780914        111006738760     458623550      
111000391860       111002595532       111003502261       111003578668       
111004444223        111004668120        111004833393        111005156000       
111005032205        111005362896        111005445405        111005807092       
111005670517        111005954196        111006132094        111006511837       
111006525225        111006780970        111006738816     458623576      
111000391882       111002595587       111003502294       111003578680       
111004444278        111004668153        111004833405        111005156303       
111005032238        111005362920        111005445506        111005807115       
111005671518        111005954264        111006132117        111006511871       
111006525269        111006780981        111006738827     458623659      
111000391893       111002595655       111003502351       111003578769       
111004444290        111004697111        111004833416        111005156437       
111005032261        111005362931        111005445584        111005807126       
111005672069        111005954286        111006132139        111006511927       
111006525292        111006781027        111006738838     458623675      
111000391905       111002576339       111003502373       111003578804       
111004444302        111004697144        111004833461        111005156482       
111005032272        111005391180        111005445708        111005807160       
111005672339        111005954321        111006132162        111006512030       
111006525315        111006781038        111006738850     458623683      
111000391938       111002576351       111003502384       111003578860       
111004444425        111004697199        111004833506        111005156493       
111005032306        111005391326        111005445731        111005807317       
111005672902        111005954398        111006132218        111006512085       
111006525371        111006781083        111006738861     458623717      
111000392029       111002576362       111003502474       111003578882       
111004444469        111004697357        111004860708        111005156875       
111005032395        111005391382        111005445797        111005807395       
111005673341        111005954466        111006132263        111006512142       
111006525382        111006781106        111006738883     458623733      
111000392063       111002576395       111003502519       111003600743       
111004444526        111004697403        111004860719        111005156897       
111005032531        111005391438        111005532019        111005807496       
111005675286        111005954477        111006132285        111006512197       
111006525393        111006781117        111006738928     458623766      
111000392074       111002576407       111003502575       111003600765       
111004444537        111004697458        111004860775        111005156965       
111005032542        111005391450        111005532031        111005807676       
111005675297        111005954501        111006132386        111006512221       
111006548860        111006781128        111006739042     458623782      
111000411908       111002576496       111003502609       111003600822       
111004444560        111004697627        111004860843        111005157157       
111005032553        111005391483        111005532187        111005808015       
111005675534        111006021608        111006132454        111006512298       
111006548927        111006781173        111006755859     458623816      
111000411919       111002576553       111003502654       111003600833       
111004444616        111004697942        111004860898        111005157225       
111005032654        111005391641        111005532312        111005808105       
111005676546        111006021620        111006132623        111006512344       
111006548961        111006781207        111006755882     458623899      
111000411920       111002576609       111003502700       111003600844       
111004444649        111004698011        111004860911        111005157270       
111005032788        111005391708        111005532389        111005808138       
111005676715        111006021642        111006132667        111006512401       
111006548972        111006781263        111006755905     458581568      
111000411942       111002576610       111003502788       111003600877       
111004444717        111004698077        111004861169        111005157281       
111005032799        111005391797        111005532514        111005808453       
111005676805        111006021709        111006132689        111006512434       
111006549029        111006781274        111006755972     458581584      
111000411953       111002576621       111003502845       111003600901       
111004444751        111004698156        111004861349        111005157472       
111005032801        111005391810        111005532592        111005808510       
111005746791        111006021732        111006153558        111006512445       
111006549096        111006781308        111006755994     458581667      
111000411975       111002576632       111003502913       111003600978       
111004444784        111004698178        111004861709        111005157618       
111005032867        111005391876        111005532727        111005808543       
111005746892        111006021776        111006153604        111006512467       
111006549153        111006781320        111006756007     458581758      
111000412224       111002576654       111003503037       111003601036       
111004444841        111004698189        111004861732        111005157742       
111005032889        111005391887        111005532783        111005808880       
111005747130        111006021844        111006153626        111006512478       
111006549186        111006781364        111006756030     458581865      
111000412279       111002576665       111003503105       111003601047       
111004444852        111004698246        111004861765        111005157764       
111005032957        111005391988        111005532839        111005808903       
111005747141        111006022047        111006153907        111006512524       
111006549210        111006781397        111006756041     458581915      
111000412291       111002576698       111003503194       111003601069       
111004444874        111004698437        111004862092        111005157775       
111005033026        111005392002        111005532840        111005808947       
111005747286        111006022104        111006153929        111006512535       
111006549232        111006781432        111006756085     458581931      
111000412314       111002576878       111003407872       111003601148       
111004444931        111004698527        111004862182        111005157786       
111005033183        111005392068        111005532985        111005808992       
111005747321        111006022182        111006153952        111006512568       
111006549298        111006805462        111006756108     458581980      
111000412336       111002576902       111003407940       111003601160       
111004444942        111004698606        111004862227        111005157865       
111005033363        111005392103        111005532996        111005809016       
111005747624        111006022193        111006154010        111006512614       
111006549322        111006805518        111006756153     458582020      
111000412358       111002576913       111003408020       111003601182       
111004445033        111004698718        111004862306        111005157900       
111004968921        111005392114        111005533009        111005809027       
111005747703        111006022261        111006154111        111006512670       
111006549344        111006805596        111006756164     458582046      
111000412369       111002577150       111003430700       111003601193       
111004445055        111004698730        111004862339        111005157988       
111004969102        111005392136        111005533010        111005809072       
111005747804        111006022294        111006154122        111006512692       
111006549366        111006805619        111006756210     458582053      
111000412640       111002577194       111003430722       111003601250       
111004445123        111004698808        111004889990        111005158002       
111004969225        111005392147        111005533223        111005838210       
111005747882        111006022351        111006154155        111006512771       
111006549399        111006805732        111006756221     458592722      
111000412695       111002577240       111003430957       111003601272       
111004445224        111004698842        111004890464        111005158057       
111004969494        111005392181        111005533245        111005838298       
111005747938        111006022373        111006154201        111006512793       
111006549524        111006805855        111006756243     458592763      
111000412718       111002577318       111003431082       111003601294       
111004445460        111004698921        111004890532        111005186193       
111004969674        111005392406        111005533289        111005838344       
111005748029        111006022395        111006154234        111006512816       
111006549614        111006805866        111006756300     458592813      
111000412831       111002577341       111003431183       111003601306       
111004445549        111004698954        111004890723        111005186407       
111004969708        111005392642        111005533403        111005838366       
111005748096        111006022407        111006154267        111006512827       
111006549647        111006805877        111006756311     458592912      
111000412853       111002577385       111003431295       111003601339       
111004472000        111004699001        111004890778        111005186766       
111004972487        111005392686        111005533605        111005838377       
111005748210        111006022463        111006154302        111006512838       
111006549737        111006805888        111006756366     458592961      
111000413113       111002577464       111003431352       111003601384       
111004472011        111004699078        111004890891        111005187037       
111004972577        111005392989        111005533627        111005838412       
111005748300        111006022474        111006154368        111006512883       
111006549748        111006805945        111006756399     458592979      
111000413157       111002577644       111003692148       111003601441       
111004472022        111004699326        111004890903        111005187127       
111004972623        111005392990        111005592396        111005838580       
111005748322        111006022586        111006154391        111006512906       
111006549771        111006805956        111006756401     458593050      
111000427747       111002577655       111003692193       111003601542       
111004472044        111004611117        111004891173        111005187150       
111004972656        111005393036        111005592420        111005838636       
111005748399        111006022698        111006154403        111006512939       
111006549782        111006805967        111006756603     458593068      
111000427792       111002595699       111003692238       111003601553       
111004472066        111004611252        111004891296        111005187172       
111004972689        111005393092        111005592442        111005838939       
111005748434        111006022766        111006154458        111006512940       
111006549816        111006805990        111006756614     458649753      
111000344688       111002595723       111003692306       111003601610       
111004472077        111004611410        111004920659        111005187217       
111004972724        111005431770        111005592475        111005838995       
111005748849        111006022788        111006154492        111006512951       
111006549827        111006806014        111006756636     458649787      
111000344701       111002595802       111003692317       111003601676       
111004472088        111004611667        111004920705        111005187330       
111004972746        111005431781        111005592587        111005839110       
111005749019        111006022801        111006154515        111006513031       
111006549928        111006806025        111006756647     458649829      
111000344824       111002595813       111003692339       111003601733       
111004472123        111004611690        111004920929        111005187385       
111004972926        111005431882        111005592677        111005839132       
111005749086        111006022889        111006154593        111006537127       
111006549995        111006806047        111006756715     458650264      
111000344880       111002595835       111003692373       111003601755       
111004472134        111004611724        111004920952        111005187408       
111004972948        111005431961        111005592699        111005839143       
111005749435        111006022890        111006154650        111006537138       
111006550021        111006806373        111006756726     458660917      
111000345207       111002595857       111003692384       111003601867       
111004472145        111004611757        111004921098        111005187497       
111005059147        111005432029        111005592767        111005839211       
111005749660        111006022902        111006154661        111006537161       
111006550043        111006806519        111006756737     458660941      
111000345230       111002595868       111003692418       111003601889       
111004472167        111004611791        111004921100        111005187565       
111005059282        111005432041        111005592789        111005839356       
111005749772        111006023037        111006154694        111006537295       
111006575848        111006806553        111006756759     458660990      
111000345386       111002595914       111003692430       111003601913       
111004472178        111004611836        111004921155        111005187655       
111005059383        111005432052        111005592868        111005839378       
111005749918        111006023082        111006154739        111006537307       
111006575893        111006806632        111006756760  

 

SCH-A-24



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458661071      
111000345410       111002596005       111003692485       111003601924       
111004472189        111004611858        111004921188        111005187734       
111005059439        111005432074        111005592947        111005839390       
111005792624        111006023116        111006154874        111006537352       
111006576029        111006806700        111006756782     458661113      
111000345421       111002596049       111003692496       111003601946       
111004472202        111004611881        111004921199        111005187767       
111005059473        111005432153        111005592958        111005839402       
111005792668        111006087172        111006154908        111006537385       
111006576030        111006806711        111006756827     458661188      
111000345432       111002596050       111003692508       111003601957       
111004472213        111004612062        111004921201        111005187903       
111005059541        111005432300        111005593038        111005839424       
111005792758        111006087183        111006155011        111006537396       
111006576052        111006806766        111006756861     458661303      
111000345645       111002596072       111003692542       111003602059       
111004472224        111004612095        111004921234        111005188117       
111005059574        111005432322        111005614931        111005839435       
111005792815        111006087206        111006155077        111006537464       
111006576096        111006806777        111006756883     458661329      
111000345656       111002596106       111003692665       111003622310       
111004472257        111004612208        111004921278        111005188128       
111005059721        111005432333        111005614964        111005839480       
111005792826        111006087228        111006155123        111006537486       
111006576119        111006806812        111006718241     458661386      
111000345667       111002596162       111003692700       111003622343       
111004472279        111004612231        111004921560        111005188162       
111005059833        111005432355        111005614986        111005839671       
111005792916        111006087374        111006155189        111006537497       
111006576131        111006806889        111006718252     458661477      
111000345689       111002596296       111003692777       111003622387       
111004472314        111004612354        111004921582        111005094595       
111005059967        111005432366        111005615000        111005840055       
111005793018        111006087408        111006179297        111006537554       
111006576153        111006806902        111006718274     458661485      
111000345690       111002596353       111003692889       111003622398       
111004472325        111004612400        111004921627        111005094629       
111005059978        111005432489        111005615112        111005840123       
111005793085        111006087420        111006179769        111006537576       
111006576164        111006806913        111006718296     458661501      
111000345713       111002596364       111003692924       111003622534       
111004472347        111004612422        111004921649        111005094652       
111005060059        111005432490        111005615134        111005840167       
111005793108        111006087509        111006132746        111006537587       
111006576232        111006807026        111006718308     458661519      
111000345780       111002596375       111003692968       111003622567       
111004472369        111004612433        111004921650        111005094663       
111005060150        111005432760        111005615336        111005840235       
111005793164        111006087521        111006132780        111006537633       
111006576265        111006807048        111006718331     458661550      
111000345993       111002596443       111003692991       111003622578       
111004472381        111004612466        111004921683        111005094685       
111005060431        111005432849        111005615358        111005840257       
111005793221        111006087644        111006132869        111006537666       
111006576276        111006807138        111006718342     458672003      
111000346028       111002596465       111003693026       111003622635       
111004472392        111004612499        111004921762        111005094810       
111005060497        111005432940        111005615549        111005840347       
111005793344        111006087655        111006132960        111006537701       
111006576322        111006807161        111006718454     458672110      
111000346040       111002596498       111003693071       111003622714       
111004472404        111004612523        111004921852        111005095237       
111005060509        111005433075        111005557825        111005840370       
111005793355        111006087677        111006133040        111006537723       
111006576377        111006807183        111006718476     458672128      
111000346073       111002596522       111003693127       111003622769       
111004472415        111004612545        111004921874        111005095293       
111005060510        111005433187        111005557915        111005871194       
111005793366        111006087712        111006133073        111006537767       
111006576388        111006725058        111006718511     458672458      
111000392388       111002596533       111003693138       111003622893       
111004472459        111004612590        111004921919        111005095530       
111005060554        111005433222        111005557937        111005871217       
111005793423        111006087756        111006133095        111006537789       
111006576456        111006725069        111006718522     458672482      
111000392467       111002596544       111003693150       111003622905       
111004472527        111004612602        111004921942        111005095563       
111005060598        111005433255        111005557959        111005871318       
111005793490        111006087767        111006133174        111006537790       
111006576489        111006725070        111006718599     458672508      
111000392489       111002596645       111003693206       111003623052       
111004472651        111004612635        111004921986        111005095765       
111005060633        111005433312        111005568906        111005871363       
111005793524        111006087857        111006133208        111006537813       
111006576524        111006725126        111006718746     458672516      
111000392490       111002596690       111003693228       111003623063       
111004472662        111004612646        111004921997        111005096003       
111005060666        111005210270        111005569019        111005871521       
111005793557        111006088016        111006133231        111006537879       
111006576658        111006725137        111006718780     458672599      
111000392861       111002596702       111003693251       111003623074       
111004472673        111004612714        111004922011        111005096159       
111005060712        111005210427        111005569020        111005871532       
111005793568        111006088117        111006133310        111006537914       
111006576670        111006725160        111006718869     458672623      
111000392872       111002596713       111003693273       111003623085       
111004472707        111004612747        111004922033        111005096227       
111005060813        111005210506        111005569086        111005871598       
111005793603        111006088241        111006133433        111006537936       
111006576715        111006725171        111006718892     458672680      
111000392883       111002596780       111003693329       111003623131       
111004472718        111004612769        111004922044        111005096238       
111005060846        111005210540        111005569637        111005871699       
111005793614        111006088263        111006133466        111006538050       
111006576726        111006725182        111006718915     458683216      
111000392939       111002596803       111003693330       111003623243       
111004472752        111004612770        111004922077        111005096250       
111005146762        111005210584        111005569659        111005871756       
111005793625        111006088364        111006133523        111006538151       
111006576737        111006725249        111006718937     458683232      
111000392951       111002596858       111003556530       111003623276       
111004472796        111004612781        111004922178        111005096463       
111005146863        111005210629        111005569772        111005871789       
111005793669        111006088397        111006133668        111006538162       
111006576748        111006725250        111006718982     458683273      
111000392962       111002596869       111003556585       111003623298       
111004472819        111004638824        111004922235        111005096485       
111005146908        111005210630        111005581013        111005871958       
111005793670        111006088544        111006133860        111006538230       
111006576782        111006725317        111006718993     458683422      
111000392984       111002577712       111003556608       111003623366       
111004492765        111004638880        111004922280        111005096643       
111005146953        111005210810        111005581091        111005871970       
111005793760        111006088555        111006133871        111006538241       
111006576793        111006725384        111006719017     458683463      
111000392995       111002577767       111003556631       111003623388       
111004492787        111004638936        111004922325        111005125455       
111005147257        111005210922        111005581103        111005871981       
111005793771        111006088623        111006133961        111006538274       
111006576816        111006725395        111006719051     458683596      
111000393008       111002577936       111003556675       111003623401       
111004492798        111004638970        111004922404        111005125466       
111005147325        111005210966        111005581327        111005872027       
111005793849        111006088634        111006134007        111006538296       
111006576861        111006725418        111006719073     458683687      
111000393019       111002577992       111003556710       111003623412       
111004492877        111004639016        111004727395        111005125488       
111005147358        111005210977        111005581484        111005872083       
111005793917        111006088656        111006134030        111006538320       
111006576940        111006725621        111006719130     458683745      
111000393031       111002578016       111003556721       111003623502       
111004493069        111004639027        111004727474        111005125679       
111005147415        111005211035        111005581552        111005872117       
111005794008        111006088724        111006134096        111006538386       
111006576973        111006725687        111006719174     458683752      
111000393064       111002578049       111003556833       111003623535       
111004493081        111004639049        111004727496        111005125703       
111005147437        111005211068        111005581574        111005872128       
111005794075        111006088735        111006155213        111006538443       
111006577020        111006725711        111006719231     458650504      
111000393424       111002578061       111003556989       111003644426       
111004493362        111004639151        111004727519        111005125837       
111005147482        111005211226        111005581585        111005872184       
111005794097        111006109706        111006155280        111006538476       
111006577086        111006725755        111006719264     458650553      
111000393435       111002578083       111003557003       111003644448       
111004493373        111004639500        111004727564        111005125859       
111005147561        111005211350        111005474092        111005872207       
111005794132        111006109739        111006155303        111006538498       
111006577143        111006725799        111006719310     458650587      
111000393468       111002578094       111003557036       111003644482       
111004493395        111004639533        111004727575        111005126007       
111005147662        111005211495        111005474137        111005872218       
111005794165        111006109818        111006155381        111006538500       
111006577222        111006725878        111006719332     458650611      
111000393479       111002578106       111003557148       111003644516       
111004493407        111004639623        111004727698        111005126018       
111005147707        111005211608        111005474182        111005872229       
111005794222        111006109830        111006155415        111006538522       
111006577233        111006725889        111006719343     458650702      
111000393491       111002578151       111003557159       111003644527       
111004493519        111004639690        111004727744        111005126063       
111005147730        111005211664        111005474205        111005872263       
111005794288        111006109885        111006155471        111006538533       
111006577266        111006725957        111006719376     458650728      
111000393514       111002578162       111003557171       111003644538       
111004493643        111004639702        111004727755        111005126186       
111005147819        111005211697        111005474272        111005872319       
111005794334        111006109920        111006155550        111006562349       
111006601488        111006726026        111006775536     458650769      
111000393693       111002578263       111003557193       111003644549       
111004493676        111004639779        111004727799        111005126243       
111005147820        111005212014        111005474306        111005872353       
111005827016        111006110012        111006155796        111006562439       
111006601578        111006726037        111006775570     458650777      
111000413247       111002578296       111003557250       111003644550       
111004493744        111004639870        111004727924        111005126423       
111005147976        111005212137        111005474395        111005872533       
111005827027        111006110124        111006155864        111006562495       
111006601589        111006726048        111006775581     458650801      
111000413304       111002578319       111003557261       111003644594       
111004493766        111004639926        111004727979        111005126568       
111005148056        111005240082        111005474801        111005872544       
111005827050        111006110191        111006155886        111006562530       
111006601590        111006726127        111006775592     458650843      
111000413584       111002578342       111003557283       111003644640       
111004493823        111004640131        111004728015        111005126603       
111005148191        111005240093        111005474878        111005872667       
111005827117        111006110247        111006155943        111006562574       
111006601602        111006726150        111006775604     458650850      
111000413685       111002578386       111003557294       111003644730       
111004493924        111004640142        111004728037        111005126614       
111005148236        111005240183        111005474889        111005872746       
111005827128        111006110258        111006155954        111006562585       
111006601657        111006726194        111006775637     458650983      
111000413696       111002578432       111003557317       111003644741       
111004493957        111004640153        111004728116        111005126636       
111005148359        111005240239        111005474924        111005872836       
111005827151        111006110360        111006156034        111006562844       
111006601736        111006726206        111006775659     458651056      
111000413719       111002578443       111003557418       111003644796       
111004493980        111004640175        111004728172        111005126704       
111005148416        111005240240        111005474946        111005872858       
111005827544        111006110607        111006156102        111006562866       
111006601769        111006726239        111006775660     458651098      
111000413742       111002578612       111003557485       111003644819       
111004494026        111004640186        111004728228        111005126782       
111005148438        111005240284        111005474968        111005872892       
111005827599        111006110663        111006156124        111006562899       
111006601770        111006726240        111006775671     458661592      
111000413753       111002578645       111003557519       111003644853       
111004494059        111004640298        111004728273        111005126793       
111005148539        111005240341        111005475116        111005872937       
111005827634        111006110720        111006156157        111006562912       
111006601804        111006726295        111006775693     458661683      
111000413764       111002578746       111003557531       111003644954       
111004494127        111004640355        111004728329        111005126939       
111005148573        111005240464        111005475150        111005873006       
111005827678        111006110742        111006156168        111006562923       
111006601815        111006726329        111006775716     458661691      
111000413775       111002578791       111003557542       111003644965       
111004494138        111004640489        111004728419        111005127020       
111005148900        111005240565        111005475183        111005873095       
111005827904        111006110764        111006156180        111006562956       
111006601859        111006726396        111006775727     458661733      
111000413797       111002578814       111003557553       111003645034       
111004494150        111004640502        111004728420        111005127064       
111005148944        111005240677        111005475251        111005873129       
111005827926        111006110775        111006156269        111006562978       
111006601882        111006726431        111006775783     458661758      
111000414046       111002578870       111003557597       111003645045       
111004494183        111004640524        111004728475        111005127110       
111005148977        111005240857        111005475307        111005873163       
111005827982        111006110876        111006156326        111006562989       
111006601938        111006726442        111006775817     458661766      
111000414057       111002578926       111003557823       111003645102       
111004494330        111004640591        111004728486        111005127198       
111005178183        111005240970        111005475352        111005901356       
111005828051        111006110988        111006156393        111006562990       
111006601994        111006726453        111006775839     458661816      
111000414068       111002596948       111003557845       111003645113       
111004494431        111004640614        111004728509        111005010133       
111005178307        111005240981        111005475396        111005901402       
111005828084        111006111046        111006156416        111006563003       
111006602007        111006726464        111006775851     458661881      
111000414080       111002596982       111003557856       111003645146       
111004494442        111004640670        111004728532        111005010188       
111005178329        111005240992        111005475431        111005901424       
111005828163        111006111091        111006156438        111006563036       
111006602018        111006726510        111006775895     458661923      
111000414114       111002596993       111003557867       111003645157       
111004494565        111004640715        111004728723        111005010201       
111005178363        111005241072        111005475510        111005901468       
111005828174        111006111147        111006156450        111006563058       
111006602029        111006726565        111006775907     458661931      
111000414125       111002597039       111003557946       111003645168       
111004494576        111004640726        111004753787        111005010290       
111005178486        111005241229        111005475587        111005901536       
111005828253        111006111169        111006156483        111006563159       
111006602041        111006726576        111006775963     458661998      
111000414136       111002597040       111003580593       111003645191       
111004494598        111004538946        111004753800        111005010357       
111005178543        111005241386        111005475622        111005901547       
111005828343        111006111181        111006156506        111006563171       
111006602074        111006745881        111006775974     458662046      
111000414169       111002597073       111003580650       111003645315       
111004494666        111004538979        111004753956        111005010380       
111005178633        111005241904        111005475633        111005901570       
111005828354        111006111215        111006156573        111006563216       
111006602119        111006745915        111006776010     458662053      
111000414170       111002597107       111003580661       111003645326       
111004310416        111004539105        111004753978        111005010436       
111005178790        111005241926        111005475655        111005901693       
111005828679        111006111271        111006156629        111006563249       
111006602120        111006745926        111006776032     458662087      
111000414181       111002597130       111003580672       111003645337       
111004310449        111004539194        111004754003        111005010458       
111005178868        111005241959        111005475734        111005901716       
111005828680        111006042308        111006156630        111006563283       
111006602153        111006745959        111006776043     458662103      
111000260539       111002597152       111003580706       111003645360       
111004310461        111004539295        111004754069        111005010469       
111005179027        111005242017        111005504377        111005901862       
111005828758        111006042353        111006156674        111006563306       
111006602197        111006745982        111006776065     458662129      
111000261293       111002597208       111003580740       111003645371       
111004310528        111004539352        111004754126        111005010481       
111005179117        111005242152        111005504445        111005901918       
111005828769        111006042375        111006156685        111006563418       
111006602209        111006746017        111006776111     458662145      
111000323450       111002597219       111003580773       111003645393       
111004310584        111004539385        111004754148        111005010492       
111005179139        111005268925        111005504456        111005901941       
111005828826        111006042397        111006156708        111006563441       
111006602232        111006746028        111006776144     458662194      
111000323506       111002597264       111003580807       111003645573       
111004310630        111004539576        111004754171        111005010582       
111005179207        111005268992        111005504715        111005901963       
111005828860        111006042454        111006156720        111006563485       
111006602254        111006746039        111006776155     458662244      
111000346129       111002597332       111003580818       111003645584       
111004310663        111004539666        111004754261        111005010931       
111005179229        111005269016        111005504760        111005902032       
111005828938        111006042465        111006156821        111006563621       
111006602311        111006746084        111006776199     458672839      
111000346130       111002597387       111003580852       111003645607       
111004310674        111004539688        111004754272        111005011280       
111005179375        111005269027        111005504805        111005902223       
111005828994        111006042511        111006156843        111006563632       
111006602333        111006746107        111006776256     458672870      
111000346141       111002597411       111003580919       111003690742       
111004310696        111004539790        111004754351        111005011314       
111005179432        111005269038        111005504816        111005902234       
111005829041        111006042599        111006134209        111006563665       
111006602344        111006746118        111006776267     458672904      
111000346152       111002597422       111003580953       111003690753       
111004310742        111004539802        111004754496        111005011369       
111005179500        111005269106        111005504827        111005902267       
111005857862        111006042623        111006134300        111006563687       
111006602401        111006746129        111006776313     458672912      
111000346398       111002597444       111003581011       111003690854       
111004310832        111004539813        111004754654        111005011594       
111005179656        111005269229        111005505277        111005902302       
111005858144        111006042634        111006134311        111006563766       
111006602412        111006746163        111006776335     458673001      
111000346400       111002597477       111003581088       111003690876       
111004310900        111004539969        111004754687        111005011628       
111005179667        111005269296        111005505288        111005902403       
111005858177        111006042724        111006134322        111006588932       
111006602423        111006746208        111006776357     458673050      
111000346422       111002597499       111003581213       111003690933       
111004310922        111004539970        111004754799        111005011639       
111005179836        111005269386        111005505604        111005902414       
111005858278        111006042779        111006134388        111006588987       
111006602489        111006746264        111006776368     458673100      
111000346433       111002597501       111003581303       111003690955       
111004310933        111004540196        111004754823        111005011640       
111005179870        111005269465        111005505806        111005902458       
111005858302        111006042791        111006134445        111006589012       
111006602524        111006746309        111006776379     458673126      
111000346466       111002597512       111003581336       111003690966       
111004310966        111004540208        111004754834        111005011673       
111005180108        111005269487        111005506201        111005902537       
111005858346        111006042814        111006134467        111006589078       
111006602759        111006746310        111006776391     458673175      
111000346545       111002597534       111003581370       111003691013       
111004311068        111004540231        111004780833        111005011752       
111005180120        111005269498        111005506289        111005902548       
111005858379        111006042836        111006134704        111006589089       
111006602771        111006746398        111006776425     458673225      
111000346781       111002597545       111003581415       111003691024       
111004311114        111004540297        111004780855        111005011774       
111005087665        111005269656        111005506593        111005902638       
111005858470        111006042870        111006134771        111006589102       
111006625372        111006746400        111006776447     458673241      
111000346792       111002597589       111003581538       111003691103       
111004311237        111004540310        111004780866        111004947704       
111005087687        111005269702        111005506638        111005902649       
111005858515        111006042892        111006135097        111006589179       
111006625406        111006746455        111006776458     458673282      
111000346815       111002597590       111003581640       111003691147       
111004311260        111004540321        111004780934        111004947715       
111005087845        111005269814        111005506650        111005902717       
111005858784        111006042904        111006135323        111006589382       
111006625451        111006746477        111006776481     458673357      
111000346848       111002597679       111003581673       111003691169       
111004311338        111004540455        111004780956        111004947759       
111005087979        111005269858        111005506683        111005902739       
111005858852        111006042915        111006135356        111006589438       
111006625596        111006746602        111006776504     458673373      
111000346859       111002597714       111003581718       111003691192       
111004311350        111004566396        111004781069        111004947872       
111005088004        111005270007        111005445988        111005927792       
111005858874        111006042960        111006135402        111006589517       
111006625631        111006746624        111006776526  

 

SCH-A-25



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458683992      
111000346860       111002597747       111003581842       111003691237       
111004311394        111004566431        111004781159        111004947973       
111005088071        111005270018        111005446013        111005927815       
111005858931        111006043006        111006135435        111006589551       
111006625754        111006746635        111006776571     458684057      
111000346871       111002597848       111003603421       111003691260       
111004311428        111004566475        111004781160        111004947984       
111005088239        111005270209        111005446114        111005927859       
111005859011        111006043039        111006135457        111006589607       
111006625787        111006746714        111006841158     458684206      
111000346893       111002597871       111003603432       111003691305       
111004311484        111004566486        111004781294        111004947995       
111005088318        111005270377        111005446215        111005928063       
111005859033        111006043095        111006156911        111006589775       
111006625798        111006746747        111006841170     458684248      
111000346905       111002597905       111003603500       111003691406       
111004311518        111004566497        111004781328        111004948165       
111005088374        111005270456        111005446327        111005928209       
111005859101        111006043196        111006156977        111006589821       
111006625811        111006746815        111006841181     458651148      
111000346916       111002597927       111003603511       111003691417       
111004311529        111004566510        111004781362        111004948176       
111005088565        111005270467        111005446428        111005928243       
111005859314        111006043219        111006157035        111006589843       
111006625822        111006746871        111006841237     458651221      
111000346927       111002597961       111003603533       111003691439       
111004311552        111004566587        111004781418        111004948187       
111005088677        111005270579        111005446440        111005928580       
111005859448        111006043286        111006157068        111006590171       
111006625844        111006707340        111006841248     458651239      
111000346949       111002597972       111003603544       111003691462       
111004311563        111004566633        111004781429        111004948255       
111005088734        111005270647        111005446473        111005928647       
111005859471        111006043310        111006157091        111006590294       
111006625888        111006707384        111006841271     458651247      
111000346950       111002598029       111003603555       111003691530       
111004311619        111004566644        111004781452        111004948312       
111005088767        111005270669        111005446619        111005928737       
111005859482        111006043343        111006157170        111006590340       
111006625901        111006707407        111006841305     458651361      
111000347164       111002598096       111003603601       111003691552       
111004311653        111004566677        111004781463        111004948491       
111005088824        111005270726        111005446710        111005928748       
111005859583        111006043376        111006157192        111006590373       
111006626069        111006707441        111006841327     458651452      
111000347175       111002578959       111003603623       111003691563       
111004311686        111004566699        111004781519        111004948569       
111005088903        111005299604        111005446732        111005928883       
111005859707        111006043398        111006157215        111006590474       
111006626092        111006707474        111006841394     458651486      
111000347209       111002578960       111003603634       111003691574       
111004311866        111004566789        111004781520        111004948592       
111005088969        111005299615        111005446800        111005929008       
111005859910        111006043400        111006157259        111006590654       
111006626115        111006707519        111006841440     458651569      
111000347276       111002578971       111003603713       111003691653       
111004311877        111004566824        111004781621        111004948895       
111005088970        111005299682        111005446811        111005929031       
111005859921        111006043422        111006157260        111006590856       
111006626126        111006707553        111006860733     458651627      
111000347311       111002578982       111003603735       111003691664       
111004312025        111004566857        111004781632        111004949021       
111005089005        111005299705        111005446822        111005929097       
111005859932        111006065190        111006157462        111006590878       
111006626171        111006707586        111006798496     458651635      
111000347478       111002579040       111003603746       111003691675       
111004312092        111004566879        111004781643        111004949065       
111005089038        111005299716        111005446866        111005929132       
111005860057        111006065202        111006157495        111006590890       
111006626182        111006707609        111006798508     458651643      
111000347489       111002579163       111003603779       111003691709       
111004312104        111004566880        111004781654        111004949100       
111005089061        111005299727        111005446877        111005929187       
111005891972        111006065303        111006157653        111006590924       
111006626216        111006707621        111006798564     458651668      
111000443767       111002579309       111003603791       111003691923       
111004312159        111004566903        111004781676        111004949177       
111005089083        111005299738        111005446888        111005929233       
111005891983        111006065325        111006157686        111006590935       
111006626238        111006707632        111006798676     458651700      
111000443778       111002579310       111003603803       111003692014       
111004337910        111004566947        111004781766        111004949289       
111005089106        111005299772        111005446923        111005929402       
111005892007        111006065336        111006157787        111006613414       
111006626249        111006707676        111006798698     458651726      
111000443789       111002579332       111003603814       111003692025       
111004337954        111004567094        111004781788        111004949302       
111005089128        111005299817        111005447070        111005646363       
111005892029        111006065381        111006157822        111006613436       
111006626306        111006707744        111006798711     458651742      
111000443813       111002579354       111003603825       111003692036       
111004338359        111004567139        111004781799        111005040383       
111005089140        111005299839        111005447250        111005646396       
111005892063        111006065392        111006157833        111006613447       
111006626362        111006707755        111006798755     458662749      
111000443824       111002579365       111003603869       111003692047       
111004338427        111004567173        111004781878        111005040473       
111005089151        111005299862        111005447328        111005646420       
111005892142        111006065437        111006157855        111006613571       
111006626407        111006707766        111006798777     458662756      
111000443835       111002579411       111003603870       111003692070       
111004338494        111004567184        111004781889        111005040507       
111005089162        111005299907        111005447597        111005646486       
111005892197        111006065460        111006158047        111006613582       
111006626621        111006707812        111006798788     458662780      
111000443846       111002579444       111003603881       111003692137       
111004338506        111004567207        111004781913        111005040608       
111005089319        111005299952        111005447766        111005646509       
111005892210        111006065493        111006158148        111006613605       
111006626801        111006707834        111006798801     458662830      
111000443857       111002579466       111003603904       111003555012       
111004338573        111004567218        111004781924        111005040822       
111005089409        111005300135        111005447935        111005646543       
111005892232        111006065549        111006158216        111006613650       
111006626823        111006707867        111006798890     458662889      
111000443868       111002579499       111003603915       111003555045       
111004338663        111004567241        111004782093        111005040877       
111005089443        111005300203        111005447979        111005646598       
111005892300        111006065572        111006158249        111006613672       
111006626957        111006707890        111006798991     458662921      
111000443879       111002579545       111003603948       111003555078       
111004338764        111004567252        111004782127        111005040934       
111005089454        111005300270        111005448015        111005646600       
111005892333        111006065594        111006158407        111006613683       
111006626968        111006707946        111006799015     458673431      
111000443880       111002579556       111003603959       111003555089       
111004338775        111004567285        111004782150        111005041025       
111005089487        111005300304        111005448071        111005646611       
111005892355        111006065639        111006158474        111006613740       
111006626980        111006707979        111006799026     458673571      
111000443903       111002579567       111003604028       111003555090       
111004338809        111004567386        111004782194        111005041047       
111005118086        111005300326        111005448240        111005646688       
111005892366        111006065695        111006158485        111006613852       
111006627004        111006708071        111006799048     458673621      
111000443914       111002579590       111003604040       111003555124       
111004338832        111004567397        111004782295        111005041070       
111005118132        111005300427        111005533650        111005646723       
111005892388        111006065730        111006135592        111006613885       
111006627026        111006708116        111006799116     458673761      
111000444094       111002579602       111003604129       111003555168       
111004338900        111004567454        111004833595        111005041092       
111005118211        111005300641        111005533661        111005646734       
111005892412        111006065741        111006135615        111006613920       
111006627048        111006708150        111006799127     458673787      
111000444128       111002579613       111003604163       111003555214       
111004339068        111004567487        111004833922        111005041418       
111005118233        111005300696        111005533683        111005646767       
111005892456        111006065763        111006135626        111006613931       
111006627060        111006708194        111006799138     458673803      
111000444140       111002579680       111003604174       111003555236       
111004339079        111004567500        111004834215        111005041430       
111005118244        111005300742        111005533694        111005646813       
111005892489        111006065831        111006135828        111006614000       
111006627082        111006708251        111006799161     458673902      
111000444173       111002579758       111003604242       111003555269       
111004339147        111004567599        111004834260        111005041654       
111005118255        111005300887        111005533773        111005646903       
111005892490        111006065842        111006136166        111006614022       
111006627116        111006708307        111006799183     458673944      
111000444184       111002579848       111003604286       111003555270       
111004339259        111004567601        111004834305        111005041834       
111005118323        111005300933        111005533896        111005646914       
111005892603        111006065853        111006136199        111006614055       
111006627138        111006708408        111006799194     458673969      
111000444218       111002579860       111003604376       111003555326       
111004339406        111004567623        111004834316        111005041902       
111005118390        111005300955        111005533908        111005646925       
111005892805        111006065897        111006136245        111006614066       
111006627150        111006763612        111006799206     458673985      
111000444241       111002579905       111003604387       111003555337       
111004339563        111004567645        111004834349        111005041968       
111005118457        111005301079        111005533919        111005646958       
111005892827        111006065910        111006136324        111006614101       
111006652024        111006763623        111006799228     458673993      
111000444252       111002579950       111003604433       111003555348       
111004339574        111004567768        111004834383        111005042048       
111005118480        111005301080        111005533986        111005646969       
111005892849        111006065954        111006136379        111006614123       
111006652035        111006763645        111006799240     458674017      
111000444319       111002579961       111003604455       111003555359       
111004363357        111004567779        111004834440        111005042149       
111005118525        111005330824        111005534011        111005646970       
111005892850        111006065965        111006136425        111006614156       
111006652114        111006763780        111006799273     458674074      
111000482681       111002579972       111003604499       111003555382       
111004363515        111004567881        111004834473        111005042183       
111005118705        111005330868        111005534022        111005647049       
111005893244        111006066001        111006136638        111006614189       
111006652125        111006763791        111006799307     458684628      
111000431641       111002579994       111003604501       111003555562       
111004363717        111004567892        111004834495        111005042217       
111005118761        111005330891        111005534044        111005647050       
111005893334        111006066056        111006136683        111006614224       
111006652158        111006763825        111006799318     458684750      
111000445028       111002598108       111003604523       111003555595       
111004363784        111004567904        111004834529        111005127255       
111005119043        111005330958        111005534066        111005647061       
111005916262        111006066090        111006136717        111006614336       
111006652170        111006763836        111006799408     458684768      
111000445039       111002598300       111003624862       111003555607       
111004363874        111004567915        111004834563        111005127334       
111005119256        111005331038        111005534224        111005647083       
111005916284        111006066124        111006136739        111006614347       
111006652192        111006763881        111006799419     458684867      
111000445062       111002598322       111003624884       111003555618       
111004364000        111004567926        111004834574        111005127413       
111005119289        111005331094        111005534268        111005647094       
111005916307        111006066225        111006158496        111006614426       
111006652204        111006763937        111006799420     458684875      
111000445118       111002598366       111003624895       111003555652       
111004364066        111004568039        111004834585        111005127468       
111005119357        111005331128        111005534291        111005647128       
111005916363        111006066304        111006158519        111006614583       
111006652237        111006763971        111006799431     458684966      
111000445129       111002598388       111003624918       111003555696       
111004364279        111004516380        111004834596        111005127514       
111005119380        111005331139        111005534404        111005647151       
111005916408        111006066326        111006158586        111006614594       
111006652259        111006764017        111006799453     458684990      
111000445163       111002598467       111003624941       111003555708       
111004364280        111004516391        111004834631        111005127547       
111005119470        111005331151        111005534426        111005647162       
111005916453        111006066371        111006158610        111006614628       
111006652293        111006764028        111006799486     458685005      
111000445253       111002598478       111003624952       111003555720       
111004364538        111004516403        111004834866        111005127558       
111005119481        111005331173        111005534516        111005647173       
111005916497        111006066382        111006158643        111006614640       
111006652338        111006764040        111006799497     458685096      
111000445264       111002598513       111003624985       111003555753       
111004364572        111004516414        111004834956        111005127570       
111005119492        111005331184        111005534549        111005647195       
111005916510        111006066393        111006158687        111006614741       
111006652350        111006764051        111006799509     458685153      
111000445310       111002598524       111003625010       111003555764       
111004364617        111004516436        111004835014        111005127682       
111005119504        111005331195        111005534550        111005647207       
111005916532        111005977012        111006158700        111006614785       
111006652361        111006764084        111006799510     458685161      
111000445365       111002598535       111003625043       111003555809       
111004364808        111004516447        111004835036        111005127862       
111005119515        111005331218        111005534572        111005647218       
111005916554        111005977023        111006158711        111006614886       
111006652383        111006764141        111006799521     458651841      
111000445398       111002598546       111003625054       111003556024       
111004364864        111004516458        111004835216        111005127884       
111005119537        111005331331        111005534640        111005647230       
111005916576        111005977067        111006158777        111006614943       
111006652439        111006764174        111006819591     458651924      
111000445411       111002598591       111003625065       111003556091       
111004390931        111004516469        111004835306        111005127930       
111005119638        111005331397        111005534651        111005686378       
111005916587        111005977168        111006158812        111006614987       
111006652552        111006764220        111006819614     458651932      
111000445422       111002598647       111003625098       111003556103       
111004391291        111004516481        111004835328        111005128087       
111005119740        111005331454        111005534695        111005686402       
111005916600        111005977225        111006158913        111006614998       
111006652697        111006764297        111006819850     458652021      
111000445466       111002598692       111003625177       111003556114       
111004391460        111004516560        111004835362        111005128111       
111005119773        111005331599        111005534707        111005686446       
111005916655        111005977269        111006158968        111006615001       
111006652765        111006764310        111006819861     458652054      
111000445477       111002598759       111003625212       111003556192       
111004391718        111004516605        111004862373        111005128144       
111005119784        111005332017        111005534752        111005686457       
111005916789        111005977270        111006159004        111006615056       
111006652787        111006764321        111006819917     458652112      
111000445499       111002598760       111003625289       111003556237       
111004391965        111004516852        111004862395        111005128177       
111005004406        111005332028        111005534820        111005686468       
111005916868        111005977416        111006159082        111006615078       
111006652811        111006764332        111006819973     458652153      
111000445501       111002598771       111003625313       111003556282       
111004392191        111004516908        111004862429        111005128379       
111005004439        111005332264        111005534976        111005686480       
111005916914        111005977449        111006159116        111006615102       
111006652822        111006764602        111006820010     458652179      
111000445567       111002598793       111003625324       111003556293       
111004417537        111004517112        111004862946        111005128391       
111005004518        111005332365        111005535179        111005686491       
111005916958        111005977472        111006159194        111006615135       
111006652855        111006764725        111006820032     458652237      
111000445578       111002598861       111003625380       111003556305       
111004417582        111004517167        111004863048        111005128425       
111005004530        111005332398        111005535449        111005686514       
111005916981        111005977483        111006159284        111006640560       
111006652866        111006764747        111006820054     458652385      
111000445871       111002598872       111003625403       111003556316       
111004417672        111004517189        111004863239        111005128515       
111005004596        111005332466        111005593331        111005686547       
111005917072        111005977539        111006159318        111006640582       
111006652901        111006764758        111006820133     458652427      
111000446029       111002598917       111003625414       111003556349       
111004417706        111004517246        111004863408        111005128526       
111005004664        111005332512        111005593386        111005686569       
111005917117        111005977584        111006159374        111006640605       
111006652934        111006764792        111006820144     458652443      
111000446131       111002598928       111003625425       111003556394       
111004417717        111004517257        111004863419        111005158338       
111005004709        111005363336        111005593612        111005686592       
111005917128        111005977607        111006159408        111006640672       
111006652945        111006764826        111006820199     458652484      
111000434105       111002598984       111003625436       111003556439       
111004417739        111004517303        111004891881        111005158350       
111005004833        111005363392        111005593667        111005686604       
111005917151        111005977629        111006159419        111006640717       
111006652967        111006764859        111006820223     458652526      
111000473096       111002598995       111003625458       111003579007       
111004417784        111004517347        111004892129        111005158451       
111005004877        111005363415        111005593757        111005686648       
111005917241        111005977674        111006159442        111006640841       
111006653003        111006764860        111006820391     458662970      
111000447705       111002599008       111003625470       111003579030       
111004417795        111004517369        111004892411        111005158495       
111005004923        111005363527        111005615684        111005686660       
111005917308        111005977696        111006159622        111006640852       
111006674578        111006764983        111006820403     458663069      
111000435858       111002599020       111003625537       111003579063       
111004417818        111004517404        111004892455        111005158743       
111005005014        111005363572        111005615785        111005686716       
111005917319        111005977898        111006159745        111006640863       
111006674590        111006765007        111006820469     458663150      
111000498442       111002599042       111003625571       111003579074       
111004417863        111004517459        111004892916        111005158754       
111005005036        111005363617        111005615808        111005686750       
111005917342        111005977922        111006159868        111006640885       
111006674602        111006765018        111006820492     458663325      
111000475818       111002599097       111003625582       111003579164       
111004417908        111004517527        111004893186        111005158776       
111005005047        111005363651        111005615943        111005686806       
111005917409        111005978079        111006159981        111006640896       
111006674624        111006765029        111006820515     458663382      
111000439032       111002599109       111003625650       111003579186       
111004417920        111004517673        111004893580        111005158811       
111005005069        111005363730        111005615965        111005686873       
111005917421        111005978158        111006160040        111006640986       
111006674758        111006765063        111006820559     458663424      
111000439076       111002599143       111003625683       111003579197       
111004417986        111004517819        111004893670        111005158855       
111005005227        111005363752        111005616023        111005686884       
111005917443        111005978327        111006160107        111006641044       
111006674781        111006765074        111006820593     458663440      
111000439098       111002599154       111003625694       111003579287       
111004418011        111004517831        111004893704        111005158877       
111005005340        111005363763        111005616045        111005687234       
111005917487        111005978406        111006160118        111006641055       
111006674859        111006765108        111006820605     458663473      
111000439166       111002599187       111003625740       111003579388       
111004418112        111004591248        111004924428        111005158901       
111005005351        111005363808        111005616203        111005687368       
111005917757        111005978440        111006160130        111006641099       
111006674893        111006829435        111006820661     458663499      
111000439177       111002599198       111003625807       111003579636       
111004418202        111004591271        111004924440        111005158912       
111005005373        111005363820        111005570000        111005687403       
111005917768        111005978619        111006160242        111006641112       
111006674916        111006829446        111006820740     458663648      
111000439188       111002599200       111003625829       111003579681       
111004418213        111004591282        111004924495        111005158923       
111005005384        111005364023        111005570088        111005687425       
111005917779        111005978675        111006136818        111006641134       
111006675018        111006829479        111006820908     458674116      
111000439245       111002599211       111003625841       111003579715       
111004418224        111004591316        111004924507        111005158945       
111005005395        111005364034        111005570202        111005687515       
111005940191        111005978697        111006136908        111006641145       
111006675029        111006829480        111006821022     458674157      
111000439290       111002599222       111003625896       111003579726       
111004418268        111004591350        111004924518        111005159069       
111005005519        111005364078        111005570493        111005687526       
111005940203        111005978721        111006136919        111006641156       
111006675063        111006829491        111006821033     458674215      
111000439324       111002599255       111003625908       111003579793       
111004418303        111004591372        111004924619        111005159081       
111005005542        111005364157        111005570695        111005687795       
111005940236        111005978798        111006137202        111006641246       
111006675210        111006829615        111006821044     458674249      
111000439481       111002599266       111003625919       111003579805       
111004418336        111004591383        111004924675        111005159160       
111005005553        111005364270        111005581776        111005687896       
111005940269        111005978866        111006160264        111006641392       
111006675276        111006829659        111006821123  

 

SCH-A-26



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458674454      
111000439492       111002599277       111003625997       111003579827       
111004418369        111004591484        111004924697        111005159171       
111005005597        111005364359        111005581967        111005687931       
111005940382        111005978888        111006160376        111006641516       
111006675298        111006829660        111006821134     458674470      
111000439885       111002599299       111003626033       111003579872       
111004418370        111004591507        111004924765        111005159216       
111005005643        111005364629        111005582014        111005687975       
111005940405        111005978899        111006160387        111006641538       
111006675322        111006829682        111006821178     458674587      
111000439908       111002599312       111003647036       111003579917       
111004418404        111004591675        111004924776        111005159227       
111005005654        111005364685        111005582104        111005688112       
111005940517        111006000469        111006160398        111006641561       
111006675434        111006829749        111006739053     458674629      
111000439964       111002599323       111003647047       111003579939       
111004418437        111004591686        111004924811        111005159250       
111005033565        111005364764        111005582115        111005688145       
111005940652        111006000470        111006160466        111006641572       
111006675502        111006829761        111006739064     458674645      
111000439975       111002580109       111003647159       111003580009       
111004418459        111004591709        111004924844        111005159283       
111005033587        111005364809        111005582160        111005688189       
111005940685        111006000492        111006160501        111006641639       
111006675524        111006829772        111006739110     458674736      
111000440012       111002580154       111003647160       111003580122       
111004418471        111004591710        111004924855        111005159328       
111005033756        111005364922        111005582171        111005688358       
111005940719        111006000537        111006160556        111006641662       
111006675614        111006829783        111006739143     458674744      
111000440034       111002580187       111003647238       111003580188       
111004418550        111004591721        111004924901        111005159340       
111005033879        111005364955        111005582339        111005688853       
111005940720        111006000548        111006160624        111006641695       
111006675636        111006829806        111006739154     458674793      
111000440067       111002580198       111003647328       111003580234       
111004418617        111004591732        111004924990        111005159373       
111005033903        111005365035        111005582362        111005689258       
111005940731        111006000661        111006160736        111006641718       
111006675715        111006829817        111006739244     458685302      
111000440180       111002580222       111003647339       111003580267       
111004418640        111004591798        111004925003        111005159384       
111005033936        111005393463        111005475756        111005689269       
111005940810        111006000706        111006160848        111006641741       
111006675759        111006829840        111006739299     458685542      
111000440191       111002580288       111003647340       111003580289       
111004418707        111004591800        111004925070        111005159418       
111005033947        111005393654        111005475802        111005766917       
111005940832        111006000728        111006160859        111006641752       
111006675805        111006829862        111006739378     458685617      
111000440214       111002580299       111003647362       111003580290       
111004418831        111004591811        111004925092        111005159441       
111005033969        111005393913        111005475813        111005766939       
111005940854        111006000762        111006160860        111006641785       
111006675850        111006829873        111006739435     458685633      
111000440258       111002580301       111003647395       111003580313       
111004418842        111004591833        111004925249        111005159496       
111005033970        111005393946        111005475846        111005766951       
111005940876        111006000818        111006160961        111006641853       
111006675883        111006829941        111006739457     458685690      
111000440315       111002580345       111003647676       111003580335       
111004419214        111004591866        111004925283        111005159519       
111005034061        111005393957        111005475970        111005766962       
111005940887        111006000830        111006160983        111006641897       
111006675928        111006830000        111006739468     458685815      
111000440359       111002580367       111003647711       111003580357       
111004419225        111004591877        111004925306        111005159575       
111005034094        111005394105        111005476072        111005767097       
111005940922        111006000919        111006161018        111006641910       
111006689103        111006830033        111006739479     458685831      
111000440371       111002580402       111003647733       111003580414       
111004419281        111004591888        111004925339        111005188274       
111005034106        111005394138        111005476151        111005767143       
111005940999        111006000942        111006161063        111006641921       
111006689125        111006830123        111006739525     458685872      
111000440416       111002580413       111003647801       111003580458       
111004419292        111004591899        111004925575        111005188487       
111005034218        111005394307        111005476320        111005767187       
111005941068        111006000997        111006161120        111006641987       
111006689170        111006830190        111006739536     458652617      
111000440449       111002580424       111003647834       111003580470       
111004419359        111004591901        111004925722        111005188533       
111005034331        111005394475        111005476364        111005767200       
111005941080        111006001022        111006161131        111006663778       
111006689259        111006830202        111006739592     458652633      
111000440472       111002580468       111003647856       111003580481       
111004445594        111004591934        111004925755        111005188656       
111005034689        111005394543        111005476443        111005767356       
111005941158        111006001033        111006161175        111006663868       
111006689271        111006830213        111006739648     458652732      
111000440607       111002580491       111003647979       111003580515       
111004445684        111004591990        111004925777        111005188724       
111005034836        111005394554        111005476476        111005767413       
111005941204        111006001077        111006161186        111006663947       
111006689282        111006830448        111006739660     458652740      
111000440630       111002580514       111003648026       111003602082       
111004445741        111004592058        111004925856        111005188735       
111005034926        111005394587        111005476623        111005767716       
111005941260        111006001099        111006161197        111006663970       
111006689293        111006830482        111006739761     458652773      
111000440663       111002580558       111003648071       111003602093       
111004445785        111004592070        111004926183        111005188768       
111005035118        111005394598        111005476645        111005767738       
111005941271        111006001101        111006161344        111006663981       
111006689338        111006830594        111006739873     458652781      
111000440685       111002580570       111003648138       111003602105       
111004445842        111004668489        111004926217        111005188993       
111005035185        111005394734        111005476746        111005767749       
111005941462        111006001167        111006161412        111006663992       
111006689349        111006830640        111006739884     458652815      
111000440708       111002580626       111003648194       111003602138       
111004445932        111004668591        111004926251        111005189253       
111005035354        111005394835        111005476892        111005767840       
111005677110        111006001246        111006161445        111006664038       
111006689518        111006830651        111006739895     458652823      
111000440731       111002580637       111003648217       111003602150       
111004446089        111004668603        111004728868        111005189332       
111005035365        111005394868        111005476915        111005767907       
111005677121        111006001268        111006161546        111006664072       
111006689530        111006830684        111006739918     458652856      
111000440753       111002580749       111003648295       111003602172       
111004446146        111004668669        111004728891        111005189499       
111005035376        111005394958        111005476926        111005767918       
111005677143        111006001303        111006161591        111006664117       
111006689563        111006830707        111006740055     458652963      
111000440775       111002580783       111003648307       111003602239       
111004446225        111004668737        111004728914        111005189501       
111005035400        111005411835        111005476971        111005767941       
111005677200        111006001314        111006161636        111006664612       
111006689585        111006830730        111006740099     458653011      
111000440786       111002580794       111003648431       111003602330       
111004446292        111004668760        111004728970        111005189567       
111005035455        111005411846        111005476993        111005767963       
111005677222        111006001404        111006161647        111006664645       
111006689664        111006830820        111006740101     458653045      
111000440797       111002580817       111003648442       111003602442       
111004446494        111004668782        111004729027        111005189613       
111005035512        111005411880        111005477017        111005768122       
111005677244        111006001448        111006161669        111006664690       
111006689754        111006830831        111006740134     458653078      
111000440809       111002580828       111003648475       111003602509       
111004446540        111004668827        111004729106        111005189703       
111005035590        111005411891        111005477129        111005768177       
111005677255        111006001606        111006161737        111006664724       
111006689776        111006781487        111006740145     458653102      
111000441013       111002580974       111003648486       111003602734       
111004446595        111004668849        111004729140        111005189725       
111004973387        111005411903        111005477242        111005768188       
111005677334        111006001662        111006161748        111006664746       
111006689800        111006781533        111006740190     458653144      
111000441024       111002581010       111003648543       111003602745       
111004446618        111004668906        111004729184        111005189747       
111004973512        111005411925        111005477253        111005768212       
111005677345        111006001707        111006161759        111006664768       
111006689888        111006781544        111006756906     458653151      
111000441068       111002581043       111003648565       111003602778       
111004446696        111004669019        111004729397        111005189804       
111004973680        111005411958        111005506740        111005768234       
111005677389        111006001774        111006161771        111006664779       
111006689945        111006781555        111006756917     458653219      
111000441079       111002581054       111003648611       111003602846       
111004446843        111004669064        111004729410        111005189826       
111004973691        111005411981        111005506829        111005768425       
111005677413        111006001831        111006186509        111006664780       
111006689956        111006781566        111006756928     458663689      
111000441136       111002581076       111003693385       111003602891       
111004446900        111004669132        111004729432        111005189950       
111004973792        111005411992        111005506841        111005768458       
111005677457        111006001842        111006161951        111006664814       
111006690071        111006781577        111006756962     458663853      
111000529571       111002581087       111003693408       111003602936       
111004446944        111004669211        111004729487        111005190109       
111004973871        111005412050        111005506942        111005768492       
111005677479        111006001864        111006161973        111006664836       
111006690105        111006781612        111006756995     458663861      
111000441226       111002599334       111003693442       111003603016       
111004446955        111004669277        111004729690        111005190121       
111004973893        111005412094        111005506953        111005768504       
111005677491        111006001954        111006162086        111006664847       
111006690408        111006781623        111006757053     458663879      
111000441237       111002599367       111003693532       111003603061       
111004446966        111004669671        111004729960        111005190334       
111004973994        111005412274        111005506986        111005768627       
111005677503        111006001976        111006162176        111006665006       
111006525461        111006781645        111006757211     458663895      
111000441260       111002599378       111003693543       111003603083       
111004447002        111004669783        111004730030        111005190345       
111004974041        111005412331        111005507055        111005768638       
111005677525        111005954534        111006162390        111006665028       
111006525483        111006781656        111006757244     458663911      
111000441293       111002599413       111003693622       111003603094       
111004447035        111004670066        111004730108        111005190413       
111004974063        111005412409        111005507246        111005768773       
111005677536        111005954545        111006162402        111006665084       
111006525506        111006781825        111006757277     458663978      
111000441462       111002599468       111003693633       111003603128       
111004447057        111004670099        111004730120        111005096665       
111004974108        111005412421        111005507268        111005768986       
111005677558        111005954578        111006162468        111006665095       
111006525517        111006781858        111006757301     458663986      
111000441473       111002599479       111003693644       111003603140       
111004447125        111004670369        111004730142        111005096722       
111004974210        111005412432        111005507325        111005769066       
111005677570        111005954590        111006162479        111006665118       
111006525539        111006781869        111006757312     458663994      
111000441495       111002599491       111003693655       111003603162       
111004472864        111004670381        111004730221        111005096777       
111004974412        111005412544        111005507459        111005809128       
111005677604        111005954602        111006162491        111006665141       
111006525584        111006781926        111006757323     458664059      
111000441518       111002599615       111003693666       111003603218       
111004472897        111004670404        111004730232        111005096801       
111004974489        111005412599        111005507460        111005809139       
111005677648        111005954635        111006162558        111006665174       
111006525629        111006781937        111006757356     458664067      
111000441529       111002599794       111003693756       111003603229       
111004472921        111004670448        111004730265        111005096902       
111004974658        111005412645        111005507549        111005809195       
111005677659        111005954668        111006162615        111006665196       
111006525652        111006781959        111006757367     458664125      
111000441608       111002599840       111003693790       111003603263       
111004472932        111004670460        111004730298        111005096913       
111004974669        111005412746        111005507583        111005809229       
111005677660        111005954691        111006162794        111006665219       
111006525663        111006781960        111006757402     458664133      
111000441675       111002599929       111003693857       111003603274       
111004472954        111004670583        111004754856        111005096980       
111004974715        111005412768        111005507628        111005809397       
111005677738        111005954714        111006163009        111006665220       
111006525720        111006781993        111006757446     458664158      
111000441732       111002599930       111003557991       111003603285       
111004473023        111004699382        111004754867        111005097138       
111004974760        111005412869        111005507684        111005809421       
111005749996        111005954804        111006163043        111006665231       
111006525742        111006782107        111006757468     458664166      
111000441754       111002599952       111003558004       111003603308       
111004473034        111004699461        111004754946        111005097150       
111005060969        111005412870        111005507820        111005809500       
111005750145        111005954826        111006163087        111006665242       
111006525775        111006782118        111006757503     458664265      
111000441934       111002600001       111003558037       111003603342       
111004473056        111004699483        111004754980        111005097352       
111005060992        111005412915        111005507864        111005809577       
111005750314        111005954882        111006163144        111006665297       
111006525810        111006782141        111006757570     458664273      
111000441945       111002600012       111003558082       111003603364       
111004473089        111004699517        111004755026        111005097587       
111005061128        111005412960        111005507875        111005809588       
111005750325        111005954983        111006163199        111006665310       
111006525821        111006782152        111006757750     458664281      
111000441956       111002600023       111003558105       111003603409       
111004473090        111004699607        111004755059        111005097699       
111005061218        111005413185        111005507909        111005809623       
111005750550        111005955041        111006163212        111006665332       
111006525966        111006782196        111006757761     458674850      
111000442058       111002600045       111003558138       111003623568       
111004473146        111004699876        111004755138        111005097813       
111005061511        111005413321        111005507965        111005809656       
111005750695        111005955131        111006163290        111006665354       
111006525977        111006782297        111006757817     458674876      
111000442069       111002600124       111003558240       111003623580       
111004473179        111004699944        111004755194        111005097879       
111005061634        111005413332        111005508023        111005809667       
111005750886        111005955197        111006163593        111006665387       
111006525999        111006782309        111006719455     458674959      
111000442115       111002600135       111003558329       111003623591       
111004473180        111004700385        111004755295        111005097969       
111005061667        111005413354        111005508089        111005809713       
111005750987        111005955298        111006139327        111006665398       
111006526068        111006782321        111006719499     458674991      
111000442205       111002600157       111003558396       111003623636       
111004473191        111004700396        111004755318        111005098139       
111005061702        111005413387        111005508102        111005809858       
111005751179        111005955300        111006163694        111006685154       
111006526079        111006782343        111006719512     458675105      
111000442238       111002600168       111003558442       111003623647       
111004473203        111004700408        111004755330        111005098140       
111005061735        111005413477        111005448262        111005810041       
111005751236        111005955344        111006163728        111006685187       
111006526259        111006782400        111006719523     458675139      
111000442249       111002600191       111003558453       111003623715       
111004473225        111004700453        111004755341        111005098308       
111005061814        111005413613        111005448307        111005810108       
111005751281        111005955377        111006163739        111006685198       
111006526260        111006782444        111006719556     458675162      
111000442272       111002600214       111003558543       111003623726       
111004473236        111004700475        111004755521        111005098319       
111005061825        111005413680        111005448329        111005810243       
111005751337        111005955388        111006163773        111006685200       
111006526349        111006782477        111006719613     458675188      
111000442306       111002600225       111003558554       111003623737       
111004473270        111004700510        111004755712        111005098386       
111005062219        111005212317        111005448633        111005810344       
111005751416        111005955502        111006163784        111006685222       
111006526350        111006782501        111006719646     458675402      
111000442340       111002600236       111003558587       111003623759       
111004473326        111004700543        111004755756        111005098443       
111005062275        111005212328        111005448734        111005810366       
111005751427        111005955524        111006163885        111006685255       
111006526361        111006782624        111006719657     458675485      
111000442362       111002600247       111003558655       111003623782       
111004473382        111004700677        111004755778        111005098476       
111005062321        111005212362        111005448789        111005810388       
111005751685        111005955579        111006163896        111006685266       
111006526428        111006782668        111006719691     458686094      
111000442441       111002600269       111003558790       111003623793       
111004473393        111004700745        111004755790        111005098577       
111005062332        111005212441        111005448813        111005810467       
111005751797        111005955603        111006163942        111006685277       
111006526439        111006782680        111006719758     458686110      
111000442508       111002600337       111003558903       111003623805       
111004473405        111004700790        111004755802        111005098623       
111005062354        111005212520        111005448879        111005810513       
111005752204        111005955636        111006163953        111006685367       
111006526462        111006782691        111006719781     458686219      
111000442519       111002600393       111003558947       111003623928       
111004473427        111004700824        111004755879        111004980688       
111005062387        111005212744        111005448981        111005810614       
111005752226        111005955658        111006163964        111006685570       
111006526495        111006782725        111006719826     458686235      
111000442575       111002600405       111003558970       111003623940       
111004473438        111004700958        111004755958        111004980701       
111005062499        111005212834        111005449139        111005810647       
111005752316        111005955681        111006164088        111006685648       
111006526507        111006807194        111006719961     458686367      
111000442597       111002581122       111003558981       111003623995       
111004473472        111004700981        111004755981        111004980756       
111005062590        111005212902        111005449218        111005810658       
111005752585        111005955692        111006164101        111006685659       
111006526541        111006807228        111006720008     458686425      
111000442643       111002581144       111003559038       111003624019       
111004496781        111004701117        111004756106        111004980824       
111005062613        111005212980        111005449599        111005810681       
111005752608        111005955715        111006164123        111006685693       
111006526552        111006807273        111006720019     458686532      
111000442654       111002581155       111003559050       111003624075       
111004496983        111004701229        111004756195        111004980835       
111005062635        111005213239        111005449623        111005810704       
111005752642        111005955737        111006164134        111006685783       
111006526596        111006807295        111006720020     458686540      
111000442676       111002581177       111003559083       111003624109       
111004497029        111004701230        111004756229        111004980903       
111005062668        111005213420        111005449735        111005810726       
111005752732        111005955760        111006164145        111006685817       
111006526608        111006807318        111006720064     458686557      
111000442687       111002581201       111003559117       111003624132       
111004497052        111004701241        111004756230        111004980936       
111005062679        111005213699        111005449757        111005840527       
111005752776        111005955805        111006164156        111006685839       
111006526620        111006807330        111006720109     458686573      
111000442823       111002581212       111003559139       111003624165       
111004497074        111004612804        111004756241        111004981016       
111005062680        111005213879        111005449937        111005840572       
111005752912        111005955940        111006164189        111006685851       
111006526710        111006807374        111006720200     458686607      
111000442845       111002581223       111003559162       111003624211       
111004497186        111004612837        111004756319        111004981106       
111005062703        111005213891        111005450041        111005840606       
111005752945        111006023138        111006164202        111006685929       
111006526765        111006807408        111006720255     458686631      
111000442913       111002581234       111003559184       111003624222       
111004497197        111004612859        111004756397        111004981117       
111005062815        111005213914        111005450074        111005840831       
111005753092        111006023161        111006164213        111006685941       
111006526776        111006807419        111006720301     458686649      
111000442924       111002581278       111003559241       111003624244       
111004497232        111004612871        111004756432        111004981195       
111005149024        111005214050        111005450120        111005840853       
111005753126        111006023295        111006164279        111006686010       
111006526811        111006807453        111006720323     458653383      
111000442935       111002581289       111003559252       111003624480       
111004497298        111004613018        111004756443        111004981252       
111005149068        111005214094        111005450300        111005840909       
111005753216        111006023374        111006164347        111006686032       
111006526822        111006807486        111006720367     458653573      
111000442946       111002581335       111003559342       111003624503       
111004497535        111004613030        111004756465        111004981296       
111005149091        111005214106        111005450311        111005840987       
111005753328        111006023756        111006164392        111006686054       
111006526844        111006807509        111006720378     458653599      
111000442968       111002581379       111003582034       111003624514       
111004497603        111004613108        111004756498        111004981319       
111005149125        111005214263        111005450377        111005840998       
111005753362        111006023835        111006164415        111006686065       
111006526855        111006807510        111006776582  

 

SCH-A-27



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458653664      
111000442979       111002581391       111003582045       111003624525       
111004497636        111004613119        111004756522        111004981331       
111005149406        111005214320        111005450412        111005841023       
111005794446        111006023868        111006164437        111006686267       
111006526888        111006807521        111006776661     458653680      
111000442980       111002581425       111003582056       111003624570       
111004497704        111004613186        111004782363        111004981342       
111005149451        111005242242        111005450423        111005841067       
111005794457        111006023925        111006164482        111006686302       
111006526945        111006807532        111006776694     458653755      
111000443015       111002581436       111003582102       111003624581       
111004497726        111004613209        111004782475        111004981375       
111005149473        111005242264        111005535461        111005841180       
111005794503        111006023958        111006164538        111006686335       
111006550245        111006807554        111006776706     458653896      
111000443318       111002581447       111003582135       111003624592       
111004497827        111004613210        111004782521        111004981432       
111005149563        111005242387        111005535573        111005841270       
111005794637        111006024106        111006164673        111006686368       
111006550256        111006807598        111006776740     458653904      
111000443330       111002581469       111003582157       111003624615       
111004498064        111004613322        111004782543        111004981465       
111005149866        111005242501        111005535595        111005841281       
111005794660        111006024184        111006164684        111006686380       
111006550278        111006807600        111006776841     458664398      
111000443352       111002581537       111003582168       111003624648       
111004498086        111004613399        111004782554        111004981487       
111005150004        111005242523        111005535641        111005841315       
111005794727        111006024218        111006164763        111006686425       
111006550447        111006807611        111006776874     458664679      
111000443385       111002581571       111003582191       111003624750       
111004498110        111004613490        111004782565        111004981779       
111005150093        111005242534        111005535685        111005841359       
111005794749        111006024252        111006164785        111006686436       
111006550526        111006807622        111006776896     458664976      
111000443419       111002581627       111003582225       111003624817       
111004498211        111004613524        111004782598        111004981982       
111005150116        111005242578        111005535810        111005841371       
111005794783        111006024296        111006164909        111006686458       
111006550931        111006807633        111006776942     458675519      
111000443420       111002581649       111003582247       111003624828       
111004498255        111004613568        111004782611        111004982141       
111005150194        111005242589        111005535865        111005841427       
111005795122        111006024308        111006164987        111006686560       
111006550964        111006807699        111006776964     458675527      
111000443431       111002581650       111003582326       111003645630       
111004498277        111004613591        111004782644        111004982275       
111005150273        111005242691        111005535944        111005841438       
111005795166        111006024319        111006164998        111006686605       
111006551202        111006807723        111006777000     458675543      
111000443486       111002581683       111003582337       111003645719       
111004498389        111004613760        111004782655        111004982332       
111005150420        111005242961        111005536035        111005841449       
111005795313        111006024386        111006165034        111006513198       
111006551213        111006807767        111006777055     458675659      
111000443509       111002581717       111003582371       111003645731       
111004498491        111004613793        111004782767        111004982589       
111005150464        111005242994        111005536147        111005841472       
111005795368        111006024397        111006165146        111006513211       
111006551381        111006807790        111006777099     458675683      
111000443510       111002581829       111003582405       111003645809       
111004498536        111004613827        111004782789        111004982668       
111005150510        111005243029        111005536170        111005841483       
111005795436        111006024410        111006139967        111006513222       
111006551392        111006807846        111006777246     458675709      
111000443532       111002581830       111003582427       111003645922       
111004312283        111004613850        111004782790        111005011943       
111005150565        111005243030        111005536271        111005841528       
111005795469        111006024500        111006165168        111006513266       
111006577299        111006807891        111006777280     458675741      
111000443565       111002581841       111003582450       111003645955       
111004312575        111004613995        111004782835        111005012012       
111005150598        111005243052        111005536316        111005841786       
111005795537        111006024533        111006165191        111006513288       
111006577378        111006807936        111006777347     458675758      
111000443576       111002581919       111003582483       111003646024       
111004312586        111004614075        111004782868        111005012124       
111005150622        111005243063        111005536349        111005841911       
111005795548        111006024599        111006165214        111006513312       
111006577389        111006807947        111006777358     458675774      
111000443633       111002581920       111003582540       111003646079       
111004312597        111004640737        111004782880        111005012146       
111005150644        111005243164        111005536372        111005842002       
111005795593        111006024746        111006165236        111006513323       
111006577514        111006807970        111006777369     458675808      
111000443644       111002581997       111003582674       111003646170       
111004312609        111004640759        111004783050        111005012225       
111005150712        111005243210        111005536394        111005842136       
111005795661        111006024791        111006165304        111006513389       
111006577570        111006807981        111006777370     458675816      
111000443655       111002582022       111003582731       111003646192       
111004312654        111004640793        111004783162        111005012247       
111005150745        111005243265        111005536406        111005842170       
111005795807        111006024803        111006165326        111006513413       
111006577671        111006808061        111006777392     458675840      
111000443666       111002582033       111003582821       111003646226       
111004312676        111004640894        111004783274        111005012292       
111005150802        111005243322        111005536428        111005842226       
111005795818        111006088904        111006165405        111006513424       
111006577693        111006808072        111006777404     458675865      
111000443688       111002582055       111003582854       111003646259       
111004312812        111004640973        111004783319        111005012450       
111005150879        111005243344        111005536495        111005842271       
111005795953        111006088926        111006165506        111006513457       
111006577705        111006808139        111006777471     458675923      
111000443699       111002582088       111003582898       111003646282       
111004312856        111004640995        111004783320        111005012506       
111005151049        111005243366        111005536541        111005842282       
111005796224        111006089130        111006165517        111006513491       
111006577749        111006808140        111006777493     458675931      
111000443701       111002582123       111003582966       111003646305       
111004312878        111004641008        111004783386        111005012528       
111005151162        111005243412        111005536574        111005842305       
111005796257        111006089163        111006165528        111006513536       
111006577750        111006808207        111006777550     458676103      
111000443734       111002582167       111003583013       111003646327       
111004312890        111004641064        111004783409        111005012562       
111005151229        111005243456        111005536710        111005842451       
111005796358        111006089174        111006165551        111006513558       
111006577772        111006808218        111006777684     458676137      
111000443745       111002582189       111003583057       111003646349       
111004313082        111004641154        111004783500        111005012810       
111005180467        111005270760        111005593960        111005842518       
111005796426        111006089220        111006165573        111006513570       
111006577794        111006808320        111006799644     458676178      
111000612642       111002582224       111003583091       111003646350       
111004313105        111004641211        111004783577        111005012977       
111005180546        111005270928        111005594039        111005842585       
111005829063        111006089275        111006165641        111006513581       
111006577974        111006808331        111006799734     458686763      
111000627165       111002582279       111003583103       111003646383       
111004313194        111004641266        111004783588        111005012988       
111005180579        111005271019        111005594129        111005842697       
111005829085        111006089286        111006165663        111006513592       
111006577996        111006808353        111006799767     458686847      
111000627479       111002582303       111003583170       111003646417       
111004313206        111004641277        111004783690        111005013057       
111005180591        111005271154        111005594141        111005842710       
111005829119        111006089309        111006165753        111006513637       
111006578021        111006808432        111006799778     458686862      
111000590120       111002635256       111003604534       111003646529       
111004313228        111004641299        111004783702        111005013103       
111005180658        111005271198        111005594174        111005842721       
111005829120        111006089321        111006165933        111006513705       
111006578144        111006808454        111006799802     458686912      
111000542262       111002600427       111003604556       111003646530       
111004313318        111004641334        111004783713        111005013237       
111005180737        111005271389        111005594185        111005873174       
111005829142        111006089398        111006165944        111006513727       
111006578155        111006808487        111006799846     458686938      
111000542543       111002600517       111003604602       111003646541       
111004313352        111004641356        111004783746        111005013406       
111005180760        111005271390        111005594253        111005873185       
111005829186        111006089444        111006165999        111006513750       
111006578201        111006808511        111006799857     458686946      
111000543421       111002600607       111003604680       111003646552       
111004313419        111004641402        111004835430        111005013473       
111005180782        111005271525        111005594286        111005873758       
111005829232        111006089477        111006166002        111006513828       
111006578212        111006808533        111006799880     458686961      
111000615421       111002600629       111003604691       111003646619       
111004313442        111004641413        111004837195        111004949403       
111005180861        111005271727        111005594321        111005873950       
111005829243        111006089736        111006166013        111006513840       
111006578223        111006726633        111006799891     458687035      
111000556830       111002600663       111003604758       111003646709       
111004313453        111004641435        111004837230        111004949515       
111005180906        111005271862        111005594422        111005873961       
111005829300        111006089747        111006166046        111006513851       
111006578313        111006726655        111006799925     458687084      
111000616893       111002601226       111003604769       111003646721       
111004313497        111004641491        111004837241        111004949559       
111005180951        111005272065        111005616393        111005873983       
111005829355        111006089860        111006166114        111006513862       
111006578357        111006726677        111006800018     458687191      
111000617456       111002601237       111003604770       111003646743       
111004313543        111004641569        111004864522        111004949638       
111005180984        111005272098        111005616764        111005874175       
111005829445        111006089871        111006166237        111006513907       
111006578379        111006726734        111006800041     458687209      
111000571231       111002601293       111003604826       111003646754       
111004313666        111004641592        111004864678        111004949683       
111005181053        111005272177        111005616810        111005874186       
111005829456        111006089893        111006166282        111006513985       
111006578515        111006726813        111006800096     458687282      
111000675911       111002601305       111003604837       111003646811       
111004339721        111004641604        111004864915        111004949807       
111005181109        111005272256        111005616898        111005874243       
111005829502        111006089972        111006166394        111006513996       
111006578560        111006726891        111006800142     458654001      
111000633016       111002601349       111003604848       111003646822       
111004339754        111004641671        111004865017        111004949829       
111005181132        111005272267        111005616922        111005874311       
111005829636        111006090008        111006166417        111006514010       
111006578638        111006726903        111006800164     458654258      
111000677227       111002601361       111003604905       111003646833       
111004339765        111004641705        111004865141        111004949942       
111005181143        111005272346        111005571089        111005874344       
111005829647        111006090031        111006166440        111006514032       
111006578740        111006726970        111006800175     458654449      
111000657045       111002601372       111003604916       111003646888       
111004339776        111004641918        111004865354        111004950102       
111005181277        111005272391        111005571258        111005874366       
111005829692        111006090086        111006166462        111006514054       
111006578807        111006727005        111006800232     458654472      
111000659003       111002601394       111003604927       111003646901       
111004339844        111004641963        111004865444        111004950146       
111005181389        111005272447        111005571304        111005874399       
111005829951        111006090187        111006166518        111006514100       
111006578885        111006727016        111006800254     458654613      
111000669712       111002601417       111003604950       111003646912       
111004339934        111004642010        111004865994        111004950292       
111005181525        111005272560        111005582452        111005874445       
111005830100        111006090211        111006166530        111006514111       
111006578953        111006727061        111006800276     458665205      
111000637032       111002601439       111003604972       111003646945       
111004339989        111004642021        111004894255        111004950337       
111005181682        111005272672        111005582474        111005874467       
111005830166        111006090255        111006166697        111006514133       
111006579077        111006727151        111006800287     458665247      
111000704970       111002601451       111003604983       111003646989       
111004340318        111004642065        111004894558        111004950359       
111005181727        111005272739        111005582519        111005874658       
111005830177        111006090301        111006166765        111006514302       
111006579099        111006727173        111006800366     458665320      
111000638112       111002601462       111003605120       111003646990       
111004340329        111004642076        111004894738        111004950405       
111005181750        111005272740        111005582520        111005874737       
111005830234        111006090312        111006166800        111006514324       
111006602883        111006727184        111006800399     458665429      
111000695474       111002601574       111003605131       111004047288       
111004340330        111004642111        111004894851        111004950461       
111005181783        111005272852        111005582531        111005874759       
111005830267        111006090345        111006166811        111006514335       
111006602928        111006727218        111006800412     458665445      
111000675191       111002601596       111003605142       111004072567       
111004340341        111004642122        111004895155        111004950506       
111005182065        111005301147        111005582586        111005874760       
111005830289        111006090356        111006166855        111006514368       
111006602951        111006727252        111006800456     458665460      
111000738720       111002582392       111003605298       111004074761       
111004340419        111004642155        111004896044        111004950517       
111005182111        111005301338        111005582654        111005874805       
111005830290        111006090413        111006166945        111006514380       
111006602995        111006727410        111006800478     458665478      
111000751354       111002582426       111003605333       111004052958       
111004340497        111004642199        111004928668        111004950652       
111005182144        111005301440        111005582755        111005874917       
111005830302        111006090424        111006166989        111006514403       
111006603086        111006727656        111006800535     458665494      
111000762783       111002582471       111003605401       111004085291       
111004340532        111004642201        111004928714        111004950663       
111005089601        111005301585        111005582991        111005874940       
111005830357        111006090457        111006140330        111006514436       
111006603200        111006727667        111006800579     458665510      
111000893744       111002582516       111003605456       111004063220       
111004340565        111004642212        111004928769        111004950742       
111005089623        111005301798        111005583015        111005875019       
111005830469        111006111338        111006167003        111006514470       
111006603211        111006727746        111006800580     458665528      
111000840735       111002582527       111003605502       111004040562       
111004340587        111004642234        111004928781        111004950786       
111005089645        111005301912        111005583048        111005875075       
111005830481        111006111349        111006167036        111006538577       
111006603222        111006727892        111006800625     458665544      
111000881123       111002582538       111003605524       111004108613       
111004340644        111004642245        111004928815        111004950832       
111005089690        111005302047        111005583059        111005875154       
111005860158        111006111406        111006167070        111006538599       
111006603277        111006727960        111006800692     458665551      
111000966903       111002582594       111003605546       111004280322       
111004340677        111004642368        111004928848        111004951091       
111005089746        111005302159        111005583082        111005875187       
111005860237        111006111518        111006167216        111006538623       
111006603301        111006727982        111006821336     458665593      
111000931646       111002582628       111003626088       111004109669       
111004340712        111004540499        111004928871        111004951136       
111005089803        111005302272        111005477376        111005875198       
111005860383        111006111563        111006167272        111006538689       
111006603345        111006728073        111006821369     458665627      
111000996883       111002582639       111003626156       111004225512       
111004340723        111004540545        111004928949        111004951327       
111005089937        111005302306        111005477499        111005902795       
111005860462        111006111585        111006167283        111006538702       
111006603378        111006728095        111006821392     458665643      
111000998368       111002582684       111003626167       111004112809       
111004340824        111004540578        111004929018        111004951383       
111005089959        111005302395        111005477624        111005902829       
111005860574        111006111596        111006167373        111006538713       
111006603402        111006728107        111006821448     458665684      
111000963179       111002582707       111003626190       111004134847       
111004340857        111004540792        111004929030        111004951428       
111005089982        111005302474        111005477646        111005902830       
111005860585        111006111743        111006167395        111006538724       
111006603491        111006728118        111006821471     458665700      
111000995972       111002582729       111003626303       111004157268       
111004340880        111004540916        111004929074        111005042251       
111005090030        111005302508        111005477859        111005902953       
111005860664        111006111765        111006167407        111006538735       
111006603749        111006728152        111006821516     458665718      
111000941186       111002582730       111003626314       111004157651       
111004341005        111004540961        111004929096        111005042307       
111005090041        111005302935        111005477905        111005903044       
111005860721        111006111800        111006167418        111006538746       
111006603750        111006728208        111006821572     458665734      
111000941221       111002582763       111003626358       111004115262       
111004341050        111004541030        111004929153        111005042318       
111005090120        111005303093        111005477949        111005903055       
111005860732        111006111822        111006167508        111006538768       
111006603806        111006746927        111006821662     458665759      
111000977455       111002582864       111003626370       111004115600       
111004341195        111004541085        111004929210        111005042341       
111005090142        111005303206        111005478052        111005903077       
111005860754        111006112003        111006167519        111006538780       
111006603828        111006746938        111006821695     458676202      
111001090609       111002582886       111003626437       111004092806       
111004341397        111004541210        111004929221        111005042431       
111005090164        111005303374        111005478232        111005903178       
111005860765        111006112058        111006167643        111006538803       
111006603873        111006746949        111006821707     458676319      
111001090621       111002582910       111003626471       111004234231       
111004341487        111004541243        111004929254        111005042475       
111005090175        111005303396        111005478265        111005903213       
111005860787        111006112092        111006167766        111006538814       
111006603952        111006746950        111006821909     458676335      
111001090632       111002582976       111003626493       111004095348       
111004341500        111004541287        111004929355        111005042677       
111005090489        111005332589        111005478311        111005903235       
111005860811        111006112115        111006167788        111006538825       
111006603963        111006746972        111006821921     458676350      
111001090643       111002583023       111003626549       111004237177       
111004365001        111004541490        111004929366        111005042879       
111005090614        111005332747        111005478333        111005903257       
111005860833        111006112126        111006167799        111006538836       
111006604021        111006747029        111006821932     458676384      
111001090698       111002583034       111003626550       111004165920       
111004365023        111004541603        111004929388        111005042880       
111005090625        111005332770        111005478399        111005903280       
111005860990        111006112137        111006167801        111006538904       
111006604076        111006747052        111006821965     458676392      
111001090700       111002583180       111003626606       111004212495       
111004365203        111004541737        111004929401        111005043061       
111005090669        111005332860        111005478445        111005903392       
111005861025        111006112193        111006167913        111006538937       
111006604188        111006747074        111006821976     458676566      
111001090711       111002583214       111003626673       111004099241       
111004365225        111004541760        111004929434        111005043072       
111005090670        111005332972        111005478546        111005903426       
111005861070        111006112238        111006167924        111006538948       
111006604199        111006747096        111006821998     458676608      
111001090733       111002583225       111003626684       111004187812       
111004365821        111004541793        111004929456        111005043342       
111005090692        111005333029        111005478557        111005903448       
111005861104        111006112384        111006167935        111006539040       
111006604302        111006747142        111006822001     458676681      
111001090744       111002583269       111003626707       111004243466       
111004366103        111004541939        111004929489        111005043397       
111005090704        111005333030        111005478568        111005903459       
111005861238        111006112441        111006167991        111006539084       
111006604335        111006747186        111006822023     458676699      
111001090755       111002583348       111003626718       111004147773       
111004366147        111004542514        111004929490        111005128739       
111005090737        111005333119        111005478614        111005903482       
111005861272        111006112519        111006168093        111006539129       
111006604346        111006747197        111006822034     458676756      
111001090777       111002583405       111003626741       111004102066       
111004366350        111004568196        111004929502        111005129022       
111005090939        111005333243        111005478625        111005903538       
111005861395        111006112520        111006168127        111006539163       
111006627217        111006747232        111006822045     458676764      
111001090935       111002583461       111003626752       111004102123       
111004366372        111004568231        111004929726        111005129347       
111005090962        111005333366        111005478636        111005903606       
111005861429        111006112553        111006168161        111006539231       
111006627262        111006747254        111006822124     458676772      
111001090946       111002583494       111003626763       111004192627       
111004366541        111004568242        111004929827        111005129370       
111005090984        111005333401        111005478658        111005903718       
111005861496        111006112564        111006168183        111006539242       
111006627273        111006747265        111006822168     458676798      
111001090957       111002583562       111003626774       111004218985       
111004392797        111004568433        111004929838        111005129415       
111005091132        111005333535        111005478715        111005903785       
111005861519        111006112609        111006168396        111006539275       
111006627330        111006747276        111006822214  

 

SCH-A-28



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458687381      
111001090980       111002583573       111003626785       111004219201       
111004393226        111004568545        111004929850        111005129651       
111005091200        111005333771        111005478726        111005903796       
111005861520        111006112665        111006168486        111006539297       
111006627420        111006747298        111006822225     458687464      
111001091004       111002583584       111003626796       111004152027       
111004393596        111004568703        111004929940        111005129684       
111005091266        111005333850        111005478760        111005903864       
111005861766        111006112722        111006168510        111006539309       
111006627510        111006747300        111006822247     458687530      
111001091015       111002583607       111003626842       111004220168       
111004393811        111004568736        111004929951        111005129730       
111005091312        111005333906        111005478917        111005903965       
111005861777        111006112812        111006168655        111006539321       
111006627532        111006747344        111006822270     458687597      
111001091026       111002583618       111003626864       111004422678       
111004393833        111004568747        111004929995        111005129808       
111005119874        111005334019        111005479042        111005904023       
111005861890        111006112823        111006168677        111006539332       
111006627565        111006747412        111006822281     458687613      
111001091037       111002583630       111003626886       111004422689       
111004393945        111004568804        111004930043        111005129853       
111005120001        111005334042        111005479110        111005904045       
111005893378        111006112834        111006168723        111006539433       
111006627587        111006747423        111006822348     458687977      
111001091060       111002583652       111003626910       111004422690       
111004419405        111004568916        111004930188        111005129875       
111005120045        111005334121        111005479301        111005904056       
111005893389        111006112856        111006168756        111006539466       
111006627644        111006747456        111006822371     458687985      
111001091082       111002583708       111003626943       111004422757       
111004419449        111004569029        111004930324        111005129910       
111005120168        111005334244        111005508258        111005904067       
111005893615        111006112890        111006168767        111006539477       
111006627677        111006747467        111006822450     458688025      
111001091105       111002601619       111003626954       111004422779       
111004419528        111004569063        111004930379        111005129921       
111005120281        111005334312        111005508359        111005904180       
111005893671        111006112924        111006168778        111006539499       
111006627701        111006747490        111006822539     458654662      
111001091116       111002601642       111003627045       111004422803       
111004419551        111004569210        111004730490        111005130002       
111005120393        111005334468        111005508438        111005904203       
111005893727        111006112968        111006168789        111006539523       
111006627745        111006747535        111006822562     458654779      
111001091127       111002601653       111003627056       111004422847       
111004419630        111004569254        111004730513        111005130046       
111005120517        111005334569        111005508483        111005931113       
111005893749        111006043444        111006141869        111006539534       
111006627767        111006747568        111006822584     458654886      
111001091149       111002601675       111003627067       111004422858       
111004419720        111004569333        111004730535        111005130057       
111005120540        111005334626        111005508573        111005931270       
111005893806        111006043455        111006141926        111006539589       
111006627778        111006747614        111006740224     458654910      
111001091150       111002601686       111003627102       111004422869       
111004419988        111004569412        111004730625        111005130080       
111005120641        111005334749        111005508652        111005931540       
111005893817        111006043466        111006141948        111006539590       
111006627790        111006747658        111006740257     458654951      
111001091172       111002601709       111003627179       111004422937       
111004420126        111004569423        111004730670        111005130136       
111005120720        111005365271        111005508786        111005931595       
111005893828        111006043512        111006142028        111006539635       
111006627802        111006747669        111006740303     458654985      
111001091183       111002601710       111003627180       111004423411       
111004420148        111004569478        111004730692        111005130147       
111005120977        111005365428        111005508887        111005931629       
111005893895        111006043567        111006142062        111006539680       
111006627813        111006747704        111006740314     458655057      
111001091194       111002601721       111003627191       111004423444       
111004420328        111004569490        111004730872        111005130170       
111005121035        111005365484        111005508944        111005931630       
111005893907        111006043589        111006142073        111006539703       
111006627824        111006747748        111006740358     458655065      
111001091206       111002601754       111003627225       111004423499       
111004420340        111004569579        111004730883        111005159676       
111005121080        111005365541        111005509046        111005931652       
111005893952        111006043590        111006142264        111006539714       
111006627868        111006747760        111006740369     458655263      
111001091239       111002601833       111003627236       111004423501       
111004420452        111004517910        111004730928        111005159755       
111005121293        111005365574        111005509079        111005931719       
111005894043        111006043635        111006142275        111006539848       
111006627903        111006747849        111006740415     458655305      
111001091262       111002601844       111003627247       111004423523       
111004420485        111004517921        111004731020        111005159867       
111005121338        111005365585        111005509451        111005931797       
111005894380        111006043657        111006168813        111006539860       
111006627914        111006747917        111006740437     458665783      
111001091295       111002601899       111003627269       111004423602       
111004420496        111004517954        111004731075        111005159924       
111005121372        111005365619        111005509518        111005931854       
111005894605        111006043703        111006168846        111006539938       
111006627925        111006747940        111006740448     458665866      
111001091318       111002602036       111003627281       111004423613       
111004420542        111004518012        111004731097        111005159991       
111005121406        111005365620        111005509620        111005931955       
111005894627        111006043714        111006168936        111006539983       
111006627936        111006747951        111006740471     458665890      
111001091329       111002602137       111003627292       111004423679       
111004420575        111004518078        111004731121        111005160016       
111005121428        111005365631        111005509710        111005931966       
111005894784        111006043725        111006168958        111006563913       
111006627947        111006748019        111006740493     458666005      
111001091330       111002602148       111003648633       111004423691       
111004420586        111004518157        111004731154        111005160038       
111005121563        111005365642        111005509743        111005932013       
111005894830        111006043736        111006169016        111006563924       
111006627958        111006748097        111006740505     458666039      
111001091352       111002602159       111003648688       111004423781       
111004420700        111004518225        111004731244        111005160083       
111005121585        111005365664        111005509844        111005932046       
111005894863        111006043848        111006169027        111006563957       
111006627969        111006708510        111006740516     458666054      
111001091363       111002602171       111003648699       111004423961       
111004420744        111004518269        111004731255        111005160140       
111005121619        111005365901        111005510037        111005932080       
111005894896        111006043859        111006169049        111006563968       
111006627970        111006708543        111006740561     458666062      
111001091385       111002602205       111003648745       111004423994       
111004420799        111004518315        111004731345        111005160151       
111005121709        111005365923        111005510093        111005932170       
111005894920        111006044063        111006169050        111006563979       
111006628005        111006708587        111006740583     458666096      
111001091408       111002602216       111003648835       111004424029       
111004421059        111004518371        111004731367        111005160230       
111005121743        111005365990        111005510183        111005932293       
111005894953        111006044096        111006169128        111006563980       
111006628016        111006708633        111006740628     458666120      
111001091442       111002602261       111003648868       111004424074       
111004421105        111004518382        111004731446        111005160274       
111005121776        111005366069        111005510318        111005932305       
111005894986        111006044120        111006169151        111006563991       
111006628027        111006708644        111006740640     458666146      
111001091475       111002602294       111003648879       111004424153       
111004447350        111004518393        111004731503        111005160296       
111005005755        111005366115        111005510329        111005932316       
111005894997        111006044164        111006169230        111006564026       
111006628049        111006708712        111006740651     458666195      
111001091497       111002602339       111003648880       111004424209       
111004447484        111004518832        111004731592        111005160353       
111005005766        111005366126        111005450670        111005932338       
111005895055        111006044175        111006169252        111006564037       
111006628050        111006708734        111006740752     458666427      
111001091509       111002602373       111003648936       111004424210       
111004447495        111004518843        111004731626        111005160386       
111005005812        111005366205        111005450704        111005932350       
111005895099        111006044197        111006169285        111006564059       
111006628061        111006708756        111006740796     458676905      
111001091510       111002602384       111003649005       111004448968       
111004447507        111004519080        111004731693        111005160432       
111005006149        111005366227        111005450793        111005932417       
111005895101        111006044210        111006169375        111006564060       
111006628072        111006708789        111006740842     458676947      
111001091521       111002602395       111003649072       111004448980       
111004447529        111004519136        111004731716        111005160476       
111005006206        111005366249        111005451277        111005932439       
111005917982        111006044221        111006169410        111006564228       
111006628139        111006708857        111006740864     458677036      
111001091543       111002602430       111003649117       111004449105       
111004447530        111004519204        111004731749        111005160599       
111005006217        111005366261        111005451288        111005932495       
111005918039        111006044232        111006169421        111006564240       
111006628140        111006708903        111006740897     458677135      
111001091565       111002602564       111003649162       111004449127       
111004447541        111004519215        111004731761        111005160656       
111005006352        111005366395        111005451334        111005932552       
111005918095        111006044243        111006169432        111006564251       
111006628151        111006708914        111006740943     458677218      
111001091576       111002602597       111003649195       111004449217       
111004447552        111004519293        111004731839        111005160678       
111005006442        111005366418        111005451424        111005647274       
111005918208        111006044276        111006169465        111006564307       
111006628184        111006708958        111006740987     458677333      
111001091587       111002602610       111003649218       111004449228       
111004447563        111004519394        111004731895        111005160690       
111005006509        111005366429        111005451547        111005647331       
111005918242        111006044300        111006169476        111006564318       
111006653171        111006708969        111006741090     458677366      
111001091598       111002583731       111003649230       111004449239       
111004447574        111004519439        111004756623        111005160702       
111005006510        111005366441        111005451637        111005647342       
111005918286        111006044355        111006169498        111006564419       
111006653328        111006709005        111006741113     458677382      
111001091611       111002583753       111003649285       111004449273       
111004447620        111004519530        111004756634        111005160779       
111005006576        111005366643        111005451671        111005647353       
111005918321        111006044401        111006169500        111006564442       
111006653340        111006709038        111006741124     458677416      
111001091677       111002583775       111003649353       111004449330       
111004447721        111004519541        111004756656        111005160960       
111005006600        111005366823        111005451705        111005647386       
111005918343        111006044490        111006169634        111006564453       
111006653351        111006709049        111006741157     458688074      
111001091699       111002583809       111003649432       111004449352       
111004447732        111004519596        111004756667        111005160982       
111005006644        111005366845        111005451716        111005647397       
111005918422        111006044647        111006169645        111006564486       
111006653395        111006709083        111006741191     458688090      
111001091701       111002583810       111003649476       111004449532       
111004447776        111004592104        111004756803        111005161017       
111005006734        111005366890        111005451727        111005647410       
111005918455        111006066416        111006169746        111006564633       
111006653407        111006709162        111006741214     458688223      
111001091712       111002583821       111003649500       111004449543       
111004447800        111004592137        111004756814        111005161051       
111005006767        111005394992        111005451895        111005647500       
111005918501        111006066483        111006169836        111006564677       
111006653418        111006709230        111006741270     458688272      
111001091723       111002583865       111003649522       111004449554       
111004447822        111004592159        111004756847        111005161129       
111005006813        111005395106        111005536833        111005647544       
111005918602        111006066539        111006169858        111006564712       
111006653429        111006709241        111006741281     458688280      
111001091734       111002583876       111003649735       111004449576       
111004447855        111004592160        111004756869        111005161141       
111005006824        111005395117        111005536888        111005647566       
111005918758        111006066551        111006169881        111006564767       
111006653441        111006709252        111006741292     458688314      
111001091802       111002583898       111003649746       111004449644       
111004447866        111004592205        111004756904        111005161152       
111005006903        111005395140        111005536934        111005647601       
111005918837        111006066562        111006169892        111006564813       
111006653519        111006709274        111006741304     458688330      
111001091813       111002583911       111003649768       111004449666       
111004447901        111004592216        111004756915        111005190637       
111005006914        111005395184        111005536945        111005647612       
111005918927        111006066618        111006170052        111006564824       
111006653643        111006709285        111006757929     458688355      
111001091824       111002583922       111003649803       111004449802       
111004448047        111004592238        111004756937        111005190659       
111005006970        111005395229        111005537036        111005647623       
111005918983        111006066629        111006170197        111006564857       
111006653654        111006709386        111006757941     458688363      
111001091879       111002583944       111003649814       111004449857       
111004448216        111004592250        111004756948        111005190693       
111005006981        111005395296        111005537081        111005647645       
111005919029        111006066630        111006170232        111006564891       
111006653676        111006709397        111006758043     458688389      
111001091880       111002584068       111003559432       111004449891       
111004448463        111004592261        111004757051        111005190705       
111005007049        111005395443        111005537092        111005647678       
111005919052        111006066674        111006170254        111006564903       
111006653687        111006709454        111006758054     458688405      
111001091891       111002584079       111003559454       111004449925       
111004448485        111004592429        111004757130        111005190749       
111005007083        111005395533        111005537115        111005647690       
111005919142        111006066719        111006170265        111006564947       
111006653823        111006709689        111006758065     458688439      
111001091925       111002584114       111003559498       111004449947       
111004448520        111004592801        111004757141        111005190817       
111005007094        111005395555        111005537159        111005647780       
111005919197        111006066720        111006170276        111006564981       
111006653834        111006709690        111006758076     458688470      
111001091936       111002584248       111003559511       111004450017       
111004448654        111004592957        111004757185        111005191043       
111005007151        111005395656        111005537216        111005647869       
111005919232        111006066753        111006142332        111006565038       
111006653867        111006709724        111006758087     458688710      
111001091947       111002584316       111003559533       111004450073       
111004448744        111004592968        111004757264        111005191076       
111005035613        111005395757        111005537261        111005647881       
111005919322        111006066775        111006142376        111006565050       
111006653902        111006709791        111006758100     458688736      
111001092050       111002584349       111003559555       111004450130       
111004473618        111004593082        111004757309        111005191100       
111005035680        111005395858        111005537317        111005647892       
111005919366        111006066843        111006142387        111006565061       
111006653913        111006765119        111006758111     458655388      
111001092061       111002584361       111003559601       111004450141       
111004473629        111004593127        111004757376        111005191199       
111005035703        111005395971        111005537407        111005647915       
111005919377        111006066865        111006142400        111006565094       
111006653968        111006765142        111006758122     458655396      
111001092072       111002584372       111003559678       111004450152       
111004473630        111004593161        111004757411        111005191290       
111005035769        111005396039        111005594567        111005647948       
111005633718        111006066944        111006142411        111006565117       
111006653980        111006765175        111006758133     458655586      
111001092083       111002584451       111003559690       111004450411       
111004473663        111004593240        111004757433        111005191403       
111005035927        111005396040        111005594602        111005647960       
111005633752        111006066966        111006142556        111006565140       
111006654059        111006765186        111006758144     458655693      
111001092094       111002584484       111003559724       111004450578       
111004473696        111004593251        111004757545        111005191425       
111005036074        111005396095        111005594703        111005689742       
111005633819        111006066977        111006142624        111006565173       
111006654127        111006765210        111006758155     458655784      
111001092106       111002584495       111003559746       111004450589       
111004473719        111004593295        111004757590        111005191447       
111005036276        111005396219        111005594714        111005689786       
111005633875        111006067035        111006142770        111006565195       
111006654172        111006765221        111006758177     458655792      
111001092128       111002584518       111003559858       111004474259       
111004473720        111004593385        111004757613        111005191481       
111005036311        111005396231        111005594747        111005689876       
111005633886        111006067046        111006142950        111006565296       
111006676109        111006765243        111006758199     458655941      
111001092140       111002584529       111003559870       111004474316       
111004473764        111004593396        111004757624        111005191571       
111005036401        111005396264        111005594769        111005689933       
111005633965        111006067080        111006143018        111006591161       
111006676121        111006765333        111006758201     458655966      
111001092151       111002584574       111003559881       111004474349       
111004473821        111004593419        111004757703        111005191605       
111005036478        111005396297        111005594916        111005690328       
111005633976        111006067169        111006143052        111006591228       
111006676143        111006765535        111006758212     458666542      
111001092162       111002584585       111003559937       111004474372       
111004473832        111004593420        111004757758        111005191661       
111005036568        111005396501        111005594950        111005690351       
111005634034        111006067204        111006143209        111006591262       
111006676154        111006765647        111006758223     458666559      
111001092173       111002584653       111003560186       111004474417       
111004473843        111004593486        111004757770        111005191920       
111005036580        111005396624        111005594994        111005690542       
111005634270        111006067327        111006143311        111006591374       
111006676222        111006765704        111006758234     458666591      
111001092184       111002584664       111003560209       111004474440       
111004473887        111004593510        111004757815        111005192044       
111005036603        111005396725        111005595085        111005690643       
111005634449        111006067428        111006143388        111006591420       
111006676233        111006765771        111006758245     458666674      
111001092218       111002584697       111003560265       111004474462       
111004473911        111004593543        111004758052        111005192101       
111005036849        111005415716        111005595142        111005690654       
111005634551        111006067473        111006143423        111006591453       
111006676323        111006765805        111006758256     458666765      
111001092229       111002584710       111003560276       111004474642       
111004473944        111004593576        111004758108        111005192280       
111005036984        111005415727        111005595197        111005690665       
111005634562        111006067518        111006143478        111006591554       
111006676334        111006765850        111006758267     458666773      
111001092230       111002584776       111003560287       111004474686       
111004473999        111004593598        111004758119        111005192314       
111005037020        111005415738        111005595209        111005690755       
111005634809        111006067529        111006143502        111006591565       
111006676356        111006765883        111006758278     458666823      
111001092241       111002602632       111003560298       111004474697       
111004474035        111004593600        111004758153        111005192369       
111005037109        111005415761        111005617271        111005690867       
111005634810        111006067563        111006143524        111006591790       
111006676457        111006765906        111006758290     458666831      
111001092252       111002602700       111003560300       111004474732       
111004474079        111004593666        111004783836        111005192415       
111005037132        111005415817        111005617316        111005691194       
111005634898        111005978901        111006143591        111006591824       
111006676536        111006765940        111006758458     458666898      
111001092274       111002602722       111003560401       111004474776       
111004474103        111004670718        111004783858        111005192516       
111005037424        111005415851        111005617361        111005691307       
111005634900        111005978934        111006143669        111006591835       
111006676626        111006766031        111006758515     458666914      
111001092296       111002602788       111003560412       111004474787       
111004474136        111004670730        111004783915        111005192527       
111005037503        111005416009        111005617417        111005691453       
111005634922        111005979014        111006143715        111006591846       
111006676659        111006766109        111006758650     458666930      
111001092308       111002602812       111003560456       111004474798       
111004474169        111004670741        111004783959        111005192707       
111005037547        111005416021        111005617585        111005691622       
111005635002        111005979069        111006143928        111006591857       
111006676772        111006766154        111006758717     458667029      
111001092319       111002602845       111003560591       111004474822       
111004474192        111004670785        111004783971        111005192785       
111005037570        111005416032        111005617642        111005691936       
111005635068        111005979092        111006144042        111006591879       
111006676783        111006766165        111006758773     458667110      
111001092331       111002603464       111003560614       111004474855       
111004288544        111004670808        111004784062        111005192853       
111005037604        111005416076        111005617653        111005692274       
111005635170        111005979193        111006144086        111006591880       
111006676806        111006766222        111006758784     458677705      
111001092342       111002603509       111003560704       111004474901       
111004313699        111004670820        111004784073        111005099062       
111005037660        111005416188        111005617776        111005692331       
111005636227        111005979216        111006144143        111006591891       
111006676817        111006766233        111006759077     458677796      
111001092364       111002603565       111003560793       111004474912       
111004313857        111004670909        111004784129        111005099163       
111005037727        111005416313        111005571786        111005692409       
111005636801        111005979283        111006144154        111006591925       
111006676839        111006766244        111006759167  

 

SCH-A-29



--------------------------------------------------------------------------------

Receivable

    Receivable     Receivable     Receivable     Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable     458677846      
111001092386       111002603587       111003560838       111004474923       
111004313914        111004670998        111004784253        111005099332       
111005037907        111005416346        111005571821        111005692577       
111005636812        111005979294        111006144187        111006591981       
111006676851        111006766356        111006759235     458677879      
111001092410       111002603633       111003560849       111004474934       
111004314005        111004671067        111004784354        111005099411       
111004975075        111005416425        111005571865        111005692757       
111005636890        111005979351        111006144389        111006592342       
111006676929        111006766389        111006759279  

 

SCH-A-30



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
GM Financial or (ii) by a Dealer and purchased by GM Financial from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
GM Financial and was validly assigned by such Dealer to GM Financial pursuant to
a Dealer Assignment, (B) was originated by GM Financial or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of GM Financial’s or
the Dealer’s business, in each case (i) was originated in accordance with
GM Financial’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) GM Financial and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where GM Financial or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

 

SCH-B-1-2



--------------------------------------------------------------------------------

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the Purchaser shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. The Seller has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by GM Financial or
a Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-1-3



--------------------------------------------------------------------------------

19. Fixed Payments, Simple Interest. Each Receivable provides for fixed level
monthly payments (provided that the first and last payments may be minimally
different from the level payment amount) that fully amortize the Amount Financed
over the original terms, and amortizes using the Simple Interest Method.

20. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

SCH-B-1-4



--------------------------------------------------------------------------------

21. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-1-5



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of
number 20 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1